Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 14, 2017, is entered into by and among (i)
Radiant Logistics, Inc., a Delaware corporation, Radiant Global Logistics, Inc.,
a Washington corporation, Radiant Transportation Services, Inc., a Delaware
corporation, Radiant Logistics Partners LLC, a Delaware limited liability
company, Adcom Express, Inc., a Minnesota corporation, Radiant Customs Services,
Inc., a New York corporation (formerly known as SBA Consolidators, Inc.), DBA
Distribution Services, Inc., a New Jersey corporation, International Freight
Systems (of Oregon), Inc., an Oregon corporation, Radiant Off-Shore Holdings
LLC, a Washington limited liability company, Green Acquisition Company, Inc., a
Washington corporation, On Time Express, Inc., an Arizona corporation, Clipper
Exxpress Company, a Delaware corporation, Radiant Global Logistics (CA), Inc., a
Delaware corporation (formerly known as Wheels MSM US, Inc.), Radiant Trade
Services, Inc., a Washington corporation, Wheels International Inc., a
corporation incorporated under the laws of the Province of Ontario, 1371482
Ontario Inc., a corporation incorporated under the laws of the Province of
Ontario, Wheels MSM Canada Inc., a corporation incorporated under the laws of
the Province of Ontario, 2062698 Ontario Inc., a corporation incorporated under
the laws of the Province of Ontario, Associate Carriers Canada Inc., a
corporation incorporated under the laws of the Province of Ontario and Wheels
Associate Carriers Inc., a corporation incorporated under the laws of the
Province of Ontario, Service By Air, Inc., a New York corporation, Highways &
Skyways, Inc., a Kentucky corporation (each individually, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), (ii)
Bank of America, N.A., a national banking association, acting as agent for the
Lenders (in such capacity, “Agent”), and (iii) the Lenders (as defined in the
Loan Agreement).

RECITALS

A.   The Borrowers and Agent have previously entered into that certain Amended
and Restated Loan and Security Agreement dated as of April 2, 2015, as amended
by that certain First Amendment to Amended and Restated Loan and Security
Agreement, dated as of August 4, 2015 (as further amended, supplemented,
restated and modified from time to time, the “Loan Agreement”), pursuant to
which the Lenders have made certain loans and financial accommodations available
to the Borrowers.  Terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.

B.   The Borrowers have requested that Agent and the Lenders amend the Loan
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.

C.   The Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or the
Lenders’ rights or remedies as set forth in the Loan Agreement or any other Loan
Document are being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.   Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 2 of this Amendment:

(a)   the text of the Loan Agreement is hereby amended as set forth in Exhibit A
attached hereto such that all of the newly inserted bold, double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) and any formatting changes attached hereto shall be
deemed to be inserted in the text of the Loan Agreement and all of the deleted
stricken text (indicated textually in the same manner as the following example:
stricken text) shall be deemed to be deleted from the text of the Loan
Agreement. An unmarked draft of the Loan Agreement, as amended by this
Amendment, is attached hereto as Exhibit B.

 

 

--------------------------------------------------------------------------------

 

(b)   the following disclosure schedules are hereby deleted and replaced in
their entirety as set forth in Exhibit C:

Schedule 1.1

Commitments of Lenders

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.11

Registered Patents, Registered Trademarks, Registered Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plans

Schedule 10.2.2

Existing Liens

Schedule 10.2.9

Intercompany Restructuring

Schedule 10.2.17

Existing Affiliate Transactions

 

2.   Effectiveness of this Amendment.  The following shall have occurred before
this Amendment is effective:

(a)   The Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b)   All other fees and expenses then due and payable by any Borrower to the
Agent or any other Lender in connection with the Loan Agreement shall have been
paid.

(c)   The Agent shall have received a certificate of a duly authorized officer
of each Borrower, certifying that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to such credit facility. The Agent may conclusively rely on such
certificate until it is otherwise notified by such Borrower in writing.

(d)   The representations and warranties set forth herein and in the Loan
Agreement (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof).

(e)   No event has occurred and is continuing that constitutes an Event of
Default.

(f)   All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Agent.

3.   Representations and Warranties.  Each Borrower represents and warrants as
follows:

(a)   Authority.  Each Borrower has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party.  The execution, delivery and performance by each Borrower of this

 

--------------------------------------------------------------------------------

 

Amendment have been duly approved by all necessary corporate action and no other
corporate proceedings are necessary to consummate such transactions.

(b)   Enforceability.  This Amendment has been duly executed and delivered by
each Borrower.  This Amendment and each Loan Document to which any Borrower is a
party (as amended or modified hereby) is the legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms, and is in full force and effect.

(c)   Representations and Warranties.  The representations and warranties
contained in each Loan Document to which any Borrower is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct in all material respects
(except that such materiality qualifier shall not be applicable to any portion
of any representation and warranty that is already qualified or modified by
materiality in the text thereof) on and as of the date hereof as though made on
and as of the date hereof.

(d)   Due Execution.  The execution, delivery and performance of this Amendment
are within the power of each Borrower, have been duly authorized by all
necessary corporate action, have received all necessary governmental approvals,
if any, and do not contravene any law or any contractual restrictions binding on
any Borrower.

(e)   No Default.  No event has occurred and is continuing that constitutes an
Event of Default.

4.   Choice of Law.  The validity of this Amendment, its construction,
interpretation, enforcement, and the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks).  The
consent to forum and judicial reference provisions set forth in Section 14.18 of
the Loan Agreement are hereby incorporated in this Amendment as if set forth
herein, mutatis mutandis.

5.   Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile,
electronic mail or a substantially similar electronic transmission shall have
the same force and effect as the delivery of an original executed counterpart of
this Amendment.  Any party delivering an executed counterpart of this Amendment
by telefacsimile, electronic mail or a substantially similar electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

6.   Reference to and Effect on the Loan Documents.

(a)   Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b)   Except as specifically amended above, the Loan Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrowers to Agent and the
Lenders.

(c)   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d)   To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such

 

--------------------------------------------------------------------------------

 

terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.

7.   Ratification.  Each Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.

8.   Estoppel.  To induce the Agent and the Lenders to enter into this Amendment
and to induce the Lenders to continue to make advances to Borrowers under the
Loan Agreement, each Borrower hereby acknowledges and agrees that, as of the
date hereof, there exists no right of offset, defense, counterclaim or objection
in favor of any Borrower as against the Agent or any Lender with respect to the
Obligations.

9.   Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10.   Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

11.   Lender Consent. Each Lender authorizes and instructs Agent to on or after
the date hereof enter into the amendment and restatement of the Intercreditor
Agreement as contemplated by the definition of such term and acknowledges (or is
deemed to acknowledge) that a substantially final draft of such amended and
restated Intercreditor Agreement was delivered, or made available, to such
Lender.  Each Lender hereby acknowledges that it has received and reviewed
proposed the amended and restated Intercreditor Agreement.  Each of the Lenders
agrees to be bound by such amended and restated Intercreditor Agreement upon its
execution in a manner substantially consistent with the draft presented prior to
the date hereof, with such modifications as shall be acceptable to the Agent in
its reasonable discretion.

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

U.S. BORROWERS:

RADIANT LOGISTICS, INC.,

 

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

RADIANT GLOBAL LOGISTICS, INC.,

 

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

RADIANT TRANSPORTATION SERVICES, INC.,

 

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

RADIANT LOGISTICS PARTNERS LLC,

 

a Delaware limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 






SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

ADCOM EXPRESS, INC.,
a Minnesota corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

RADIANT CUSTOMS SERVICES, INC.,
a New York corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

DBA DISTRIBUTION SERVICES, INC.,
a New Jersey corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,
an Oregon corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 






SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

RADIANT OFF-SHORE HOLDINGS LLC,
a Washington limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

By:

Radiant Logistics, Inc.,

 

 

a Delaware corporation,

 

 

its sole member

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

Chief Executive Officer and President

 

 

 

 

 

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

Chief Executive Officer and President

 

 

 

 

 

ON TIME EXPRESS, INC.,

an Arizona corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

Chief Executive Officer and President

 

 

 

 

 

CLIPPER EXXPRESS COMPANY,

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

RADIANT GLOBAL LOGISTICS (CA), INC.,

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

RADIANT TRADE SERVICES, INC.,

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

 

Name:

Bohn H. Crain

 

Title:

Chief Executive Officer and President

 

 

 

 

 

service by air, inc.,

a New York corporation, as a New Borrower, a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

HIGHWAYS & SKYWAYS, inc.,

a Kentucky corporation, as a New Borrower, a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 




SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

CANADIAN BORROWERS:

WHEELS INTERNATIONAL INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

1371482 ontario inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

wheels msm canada inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

2062698 ontario inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

associate carriers canada inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

wheels associate carriers inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Bohn H. Crain

 

Name:

Bohn H. Crain

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 




SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

AGENT:

BANK OF AMERICA, N.A.,
a national banking association, as Agent, a U.S. Lender and U.S. Issuing Bank

 

 

 

 

 

 

 

By:

/s/ John Mundstock

 

Name:

John Mundstock

 

 

Title:

Senior Vice President

 

 




SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

(acting through its Canada branch), as a Canadian Lender and Canadian Issuing
Bank

 

 

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

Name:

Sylwia Durkiewicz

 

 

Title:

Vice President

 

 




SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

 

Bank of Montreal (Chicago Branch),

as a U.S. Lender

 

 

 

 

 

 

 

By:

/s/ Randon Gardley

 

Name:

Randon Gardley

 

 

Title:

Vice President

 

 

 




SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

 

 

 

Bank of Montreal as a financial institution,

as a Canadian Lender

 

 

 

 

 

 

 

By:

/s/ Shane Bradley

 

Name:

Shane Bradley

 

 

Title:

Director

 

 

 

 

SIGNATURE PAGE TO AMENDMENT

--------------------------------------------------------------------------------

      

EXHIBIT A

 

LOAN AGREEMENT HIGHLIGHTING CHANGES TO BE IMPLEMENTED

VIA SECOND AMENDMENT

 

 

See attached.

 




 

--------------------------------------------------------------------------------

 

 

 

RADIANT LOGISTICS, INC.,

RADIANT GLOBAL LOGISTICS, INC.,

RADIANT TRANSPORTATION SERVICES, INC.,

RADIANT LOGISTICS PARTNERS LLC,

ADCOM EXPRESS, INC.,

RADIANT CUSTOMS SERVICES, INC.,

DBA DISTRIBUTION SERVICES, INC.,

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.,

ON TIME EXPRESS, INC.,

CLIPPER EXXPRESS COMPANY,

[BLUENOSE FINANCE LLC]

[WHEELS MSM US, INC., and]RADIANT GLOBAL LOGISTICS (CA), INC.,

RADIANT TRADE SERVICES, INC.

SERVICE BY AIR, INC. and

HIGHWAYS & SKYWAYS INC.

as U.S. Borrowers and Canadian Facility Guarantors

RADIANT GLOBAL LOGISTICS [LTD.,]

WHEELS [GROUP]INTERNATIONAL INC.,

1371482 ONTARIO INC.,

WHEELS MSM CANADA INC.,

2062698 ONTARIO INC.,

ASSOCIATE CARRIERS CANADA INC., and

WHEELS ASSOCIATE CARRIERS INC.,

as Canadian Borrowers and Canadian Facility Guarantors

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of April 2, 2015

$[65,000,000]75,000,000

BANK OF AMERICA, N.A.,

as Agent

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 



16

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

Page

SECTION 1.

 

DEFINITIONS; RULES OF CONSTRUCTION

1

1.1

 

Definitions

1

1.2

 

Accounting Terms

31

1.3

 

Uniform Commercial Code

31

1.4

 

Certain Matters of Construction

32

1.5

 

Currency Equivalents

32

1.6

 

Interpretation (Québec)

32

SECTION 2.

 

CREDIT FACILITIES

33

2.1

 

Revolver Commitment

33

2.2

 

Intentionally Omitted

36

2.3

 

U.S. Letter of Credit Facility

36

2.4

 

Canadian Letter of Credit Facility

38

SECTION 3.

 

INTEREST, FEES AND CHARGES

41

3.1

 

Interest

41

3.2

 

Fees

43

3.3

 

Computation of Interest, Fees, Yield Protection

43

3.4

 

Reimbursement Obligations

44

3.5

 

Illegality

44

3.6

 

Inability to Determine Rates

44

3.7

 

Increased Costs; Capital Adequacy

45

3.8

 

Mitigation

46

3.9

 

Funding Losses

46

3.10

 

Maximum Interest

46

SECTION 4.

 

LOAN ADMINISTRATION

47

4.1

 

Manner of Borrowing and Funding Revolver Loans

47

4.2

 

Defaulting Lender

49

4.3

 

Number and Amount of LIBOR Loans and Canadian BA Rate Loans; Determination of
Rate

49

4.4

 

Borrower Agent

50

4.5

 

One Obligation

50

4.6

 

Effect of Termination

50

SECTION 5.

 

PAYMENTS

50

5.1

 

General Payment Provisions

50

5.2

 

Repayment of Revolver Loans

51

5.3

 

Intentionally Omitted

51

5.4

 

Payment of Other Obligations

51

5.5

 

Marshaling; Payments Set Aside

51

5.6

 

Post-Default Allocation of Payments

51

5.7

 

Erroneous Application

53

5.8

 

Application of Payments; Dominion Accounts

53

5.9

 

Loan Account; Account Stated

53

5.10

 

Taxes

54

5.11

 

Tax Indemnification

54

5.12

 

Lender Tax Information

55

5.13

 

Guarantee by Obligors

57

5.14

 

Currency Fluctuations

61

SECTION 6.

 

CONDITIONS PRECEDENT

62

6.1

 

Conditions Precedent to Initial U.S. Revolver Loans and Initial Canadian
Revolver Loans

62

6.2

 

Conditions Precedent to All Credit Extensions

63

6.3

 

Conditions Subsequent to All Credit Extensions

64

SECTION 7.

 

COLLATERAL

64

7.1

 

Grant of Security Interest

64

7.2

 

Lien on Deposit Accounts; Cash Collateral

65

 

-i-

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

7.3

 

Lien on Real Estate

65

7.4

 

Other Collateral

65

7.5

 

No Assumption of Liability

66

7.6

 

Further Assurances; Extent of Liens

66

7.7

 

Foreign Subsidiary Stock

66

SECTION 8.

 

COLLATERAL ADMINISTRATION

66

8.1

 

Borrowing Base Certificates

66

8.2

 

Administration of Accounts

66

8.3

 

Administration of Inventory

67

8.4

 

Administration of Equipment

68

8.5

 

Administration of Deposit Accounts

68

8.6

 

General Provisions

68

8.7

 

Power of Attorney

69

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES

69

9.1

 

General Representations and Warranties

69

9.2

 

Complete Disclosure

74

9.3

 

Acquisition Representations

74

SECTION 10.

 

COVENANTS AND CONTINUING AGREEMENTS

75

10.1

 

Affirmative Covenants

75

10.2

 

Negative Covenants

77

10.3

 

Financial Covenants

82

SECTION 11.

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

82

11.1

 

Events of Default

82

11.2

 

Remedies upon Default

83

11.3

 

License

84

11.4

 

Setoff

84

11.5

 

Remedies Cumulative; No Waiver

85

11.6

 

Judgment Currency

85

SECTION 12.

 

AGENT

85

12.1

 

Appointment, Authority and Duties of Agent

85

12.2

 

Agreements Regarding Collateral and Borrower Materials

87

12.3

 

Reliance By Agent

87

12.4

 

Action Upon Default

87

12.5

 

Ratable Sharing

87

12.6

 

Indemnification

88

12.7

 

Limitation on Responsibilities of Agent

88

12.8

 

Successor Agent and Co-Agents

88

12.9

 

Due Diligence and Non-Reliance

89

12.10

 

Remittance of Payments and Collections

89

12.11

 

Individual Capacities

89

12.12

 

Titles

90

12.13

 

Bank Product Providers

90

12.14

 

No Third Party Beneficiaries

90

SECTION 13.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS

90

13.1

 

Successors and Assigns

90

13.2

 

Participations

90

13.3

 

Assignments

91

13.4

 

Replacement of Certain Lenders

92

SECTION 14.

 

MISCELLANEOUS

92

14.1

 

Amendment

92

14.2

 

Limitations

92

14.3

 

Payment for Consents

93

14.4

 

Indemnity

93

 

-ii-

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

14.5

 

Notices and Communications

93

14.6

 

Performance of Obligors’ Obligations

94

14.7

 

Credit Inquiries

94

14.8

 

Severability

94

14.9

 

Cumulative Effect; Conflict of Terms

94

14.10

 

Counterparts; Execution

94

14.11

 

Entire Agreement

94

14.12

 

Relationship with Lenders

95

14.13

 

Lender Loss Sharing Agreement

95

14.14

 

No Advisory or Fiduciary Responsibility

96

14.15

 

Confidentiality

97

14.16

 

Intentionally Omitted

97

14.17

 

GOVERNING LAW

97

14.18

 

Consent to Forum; Judicial Reference

97

14.19

 

Waivers by Obligors

98

14.20

 

Patriot Act Notice

98

14.21

 

Canadian Anti-Money Laundering Legislation

98

14.22

 

NO ORAL AGREEMENT

98

14.23

 

Reinstatement

98

14.24

 

Non-liability of Lenders

99

14.25

 

Know Your Customer

99

14.26

 

Amendment and Restatement

99

14.27

 

Intercreditor Agreement

99

 

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Assignment

Exhibit B

Assignment Notice

Schedule 1.1

Commitments of Lenders

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.11

Registered Patents, Registered Trademarks, Registered Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plans

Schedule 10.2.2

Existing Liens

Schedule 10.2.9

Intercompany Restructuring

Schedule 10.2.17

Existing Affiliate Transactions

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
dated as of April 2, 2015, among Radiant Logistics, Inc., a Delaware
corporation, Radiant Global Logistics, Inc., a Washington corporation, Radiant
Transportation Services, Inc., a Delaware corporation, Radiant Logistics
Partners LLC, a Delaware limited liability company, Adcom Express, Inc., a
Minnesota corporation, Radiant Customs Services, Inc., a Washington corporation,
DBA Distribution Services, Inc., a New Jersey corporation, International Freight
Systems (of Oregon), Inc., an Oregon corporation, Radiant Off-Shore Holdings
LLC, a Washington limited liability company, Green Acquisition Company, Inc., a
Washington corporation and On Time Express, Inc., an Arizona corporation,
Clipper Exxpress Company, a Delaware corporation, [Bluenose Finance LLC, a
Delaware limited liability company, Wheels MSM US]Radiant Global Logistics (CA),
Inc., a Delaware corporation, Service by Air, Inc., a New York corporation,
Highways & Skyways Inc., a Kentucky corporation and Radiant Trade Services,
Inc., a Washington corporation (each individually a “U.S. Borrower”, and
individually and collectively, jointly and severally, the “U.S. Borrowers”),
Radiant Global Logistics [Ltd., a corporation incorporated under the laws of the
Province of British Columbia, Wheels Group]Wheels International Inc., a
corporation incorporated under the laws of the Province of Ontario, 1371482
Ontario Inc., a corporation incorporated under the laws of the Province of
Ontario, Wheels MSM Canada Inc., a corporation incorporated under the laws of
the Province of Ontario, 2062698 Ontario Inc., a corporation incorporated under
the laws of the Province of Ontario, Associate Carriers Canada Inc., a
corporation incorporated under the laws of the Province of Ontario and Wheels
Associate Carriers Inc., a corporation incorporated under the laws of the
Province of Ontario (each individually, a “Canadian Borrower”, and individually
and collectively, jointly and severally, the “Canadian Borrowers”, and together
with the US Borrowers, the “Borrowers”), the financial institutions party to
this Agreement from time to time as lenders (collectively, the “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”, as further defined below).

R E C I T A L S:

WHEREAS, Bank of America and certain of the U.S. Borrowers party thereto entered
into that certain Loan and Security Agreement, dated as of August 9, 2013 (the
“Original Loan Agreement”);

WHEREAS, the parties hereto have agreed to amend and restate in their entirety
the agreements contained in the Original Loan Agreement as amongst themselves;

WHEREAS, the Obligors have requested that (i) the U.S. Lenders provide a credit
facility to the U.S. Borrowers and (ii) the Canadian Lenders provide a credit
facility to the Canadian Borrowers, in each case, to finance their mutual and
collective business enterprise;

WHEREAS, the Applicable Lenders are willing to provide such credit facilities on
the terms and conditions set forth in this Agreement; and

WHEREAS, each Obligor hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Original Loan Agreement, as amended and
restated hereby, and the other Loan Documents effective as of the date hereof;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto amend and
restate the Original Loan Agreement and agree as follows:

Section 1.  DEFINITIONS; RULES OF CONSTRUCTION

1.1  Definitions.  As used herein, the following terms have the meanings set
forth below:

Account: as defined in the UCC (and/or, with respect to any Accounts of a
Canadian Subsidiary, as defined in the PPSA), including all rights to payment
for goods sold or leased, or for services rendered.

 

--------------------------------------------------------------------------------

 

 

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

Acquisition Agreement: means that certain Arrangement Agreement, dated as of
January 20, 2015, among Radiant Logistics, Inc., Radiant Global Logistics ULC
and Wheels Group Inc.

Acquisition Documents: means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

Agent:  Bank of America, N.A. (including acting through its Canada branch, as
the context may require) in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement:  as defined in the preamble to this Agreement.

Agreement Currency: as defined in Section 11.6.

[Alcentra: means Alcentra Capital Corporation, a Maryland corporation.]

[Alcentra/Triangle Intercreditor Agreement: means the Subordination and
Intercreditor Agreement, dated as of the date hereof, among Agent, Alcentra,
Triangle] and Integrated, and acknowledged by the Borrowers[.]

[Alcentra/Triangle Debt: means Borrowed Money of certain Borrowers owning to
Alcentra and Triangle, pursuant to the terms of the Alcentra/Triangle Loan
Agreement.]

[Alcentra/Triangle Loan Agreement: means that certain Loan and Security
Agreement, dated as of the date hereof, by and among Alcentra, Triangle, and the
U.S.] Borrowers, as the same may from time to time be amended, restated, amended
and restated, supplemented, or otherwise modified, in each case, in accordance
with the terms of the [Alcentra/Triangle Intercreditor Agreement.]

Allocable Amount: as defined in Section 5.13.1(c).

Allowable Add-Backs: means the following expenses associated with any Permitted
Acquisition to the extent: (a) such expenses are incurred no later than 90 days
after the consummation or abandonment of such Permitted Acquisition (or such
longer period as agreed to by Agent in its sole discretion), and (b) Borrower
Agent has provided Agent with reasonably satisfactory written detail of all such
expenses: (i) transaction costs (which include legal, accounting and due
diligence costs), (ii) severance costs (which include medical, unemployment and
other costs related to staff reductions), (iii) relocation costs, and (iv)
restructuring costs (including lease obligations) in response  to FAS-141R up to
$5,000,000 for the transaction contemplated under the Acquisition Agreement and
up to $1,500,000 for each subsequent such Permitted Acquisition.  Subject to the
foregoing conditions, the foregoing expenses will be allowed in the month the
expense occurs as long as that cost remains in a trailing twelve-month
calculation.

2

 

--------------------------------------------------------------------------------

 

 

Amendment Date: June 14, 2017

Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders,
orders-in-council and decrees of Governmental Authorities.

Applicable Lenders:  with respect to: (a) the U.S. Borrowers, the U.S. Lenders
and (b) the Canadian Borrowers, the Canadian Lenders.

Applicable Margin: with respect to any Type of Loan, the respective margin set
forth in the grid below, as determined by the [Fixed Charge Coverage
Ratio]average daily Availability for the last [Fiscal Quarter]calendar month:

Level

[Ratio]Average Daily Availability

U.S. Base Rate Loans

LIBOR Loans

Canadian BA Rate Loans

Canadian Prime Rate and Canadian Base Rate Loans

I

≤ 33.33% of the Revolver Commitments

0.75%

1.75%

1.75%

0.75%

II

˃ 33.33% of the Revolver Commitments but ≤ 66.67% of the Revolver Commitments

0.50%

1.50%

1.50%

0.50%

[I]III

[≤ 1.25 to 1.00]> 66.67% of the Revolver Commitments

[0.50]0.25%

[2.25]1.25%

[2.25]1.25%

[0.50]0.25%

[II]

[˃ 1.25 to 1.00 but ≤ 1.50 to 1.00]

[0.25%]

[2.00%]

[2.00%]

[0.25%]

[III]

[˃ 1.50 to 1.00 but ≤ 1.75 to 1.00]

[0.00%]

[1.75%]

[1.75%]

[0.00%]

[IV]

[˃ 1.75]

[0.00%]

[1.50%]

[1.50%]

[0.00%]

[Until the first day of the calendar month following the receipt by Agent of
financial statements of Parent for the Fiscal Quarter ending June 30, 2015,
margins shall be determined as if Level II were applicable.  Thereafter, the
margins]

Margins shall be subject to increase or decrease [upon receipt by Agent pursuant
to Section 10.1.2 of the financial statements and corresponding Compliance
Certificate for the last Fiscal Quarter, which change shall be effective]by
Agent on the first day of [the calendar month following receipt.  If, by the
first day of a month, any financial statement or Compliance Certificate due in
the preceding month has not been received]each calendar month based on the
average daily Availability for the prior month, as determined by Agent.  If
Agent is unable to calculate average daily Availability for a month due to
Borrowers' failure to deliver any Borrowing Base Certificate when required
hereunder, then, at the option of Agent or Required Lenders,[ the] margins shall
be determined as if Level I were applicable[, from such day] until the first day
of the calendar month following [actual]its receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

3

 

--------------------------------------------------------------------------------

 

 

Approved Jurisdictions: France, Germany, Italy, Belgium, Netherlands,
Luxembourg, United Kingdom, Ireland, Denmark, Spain, Canada, Portugal, Greece,
Norway, Sweden, Finland, Hong Kong, Singapore, Australia and New Zealand.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.

Assignment of Claims Act:  Assignment of Claims Act of 1940, 31 U.S.C. § 3727,
41 U.S.C. § 15, as amended.

Availability:  as of any date of determination, the sum of the U.S. Availability
plus the Canadian Availability.

Available Currency: (i) in the case of a U.S. Borrower, Dollars and (ii) in the
case of the Canadian Borrowers, Dollars or Canadian Dollars.

Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Canada):  Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.

Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Obligor or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; (d) leases and other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit (except as described in clause (e) hereof); and (e) letters of credit
existing on the date hereof and issued by Bank of Montreal having an aggregate
face amount of $265,000.

Base Rate Loan: a U.S. Base Rate Loan or a Canadian Base Rate Loan, as
applicable.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Group:  a group consisting of (i) the U.S. Borrowers or (ii) the
Canadian Borrowers, as the context requires.

Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

Borrowers:  as defined in the preamble to this Agreement.

4

 

--------------------------------------------------------------------------------

 

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base:  the Canadian Borrowing Base and/or the U.S. Borrowing Base, as
the context requires.

Borrowing Base Certificate:  a U.S. Borrowing Base Certificate or a Canadian
Borrowing Base Certificate, as applicable.

Business Day: (a) any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Texas and California, and (b) if such day relates to: (i) a LIBOR
Loan, any such day on which dealings in deposits in the relevant applicable
currency of that LIBOR Loan are conducted between banks in the London interbank
Eurodollar market or (ii) a Canadian Revolver Loan, any such day on which banks
in Toronto, Ontario, Canada are open for the transaction of banking business.

Calculation Date:  as defined in Section 5.14.

CAM:  as defined in Section 14.13(a)(i).

CAM Exchange:  as defined in Section 14.13(a)(ii).

CAM Exchange Date:  as defined in Section 14.13(a)(iii).

CAM Percentage:  as defined in Section 14.13(a)(iv).

Canadian Accounts Formula Amount:  85% of the Value of Eligible Accounts of a
Canadian Borrower; provided, however, that such percentages shall be reduced by
1.0% for each percentage point (or portion thereof) that the Canadian Dilution
Percent exceeds 5.0%.

Canadian Availability: as of any date of determination, the Canadian Borrowing
Base as of such date of determination minus the aggregate principal amount of
all Canadian Revolver Loans outstanding on such date of determination.

Canadian Availability Reserve:  the sum (without duplication) of (a) any
deductibles, co-insurance amounts and unpaid premiums relating to Eligible
Foreign Agent Accounts of any Canadian Borrower and insured Eligible Accounts of
any Canadian Borrower and Eligible Foreign Accounts of a Canadian Borrower; (b)
the Canadian LC Reserve; (c) the Canadian Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Canadian Facility
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (e) at any time Canadian
Availability is less than the greater of: (i) 20% of the Canadian Borrowing
Base, and (ii) $3,000,000, a reserve in the amount of all past due trade
payables of Canadian Borrowers and their Subsidiaries; (f) the Canadian Priority
Payables Reserve; (g) the Wage Earner Priority Lien Reserve; and (h) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time with respect
to the Canadian Borrowing Base.

Canadian BA Rate:  with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service (or any substitute therefor) at or about
approximately 10:00 a.m.  Toronto time on such day (or, if such day is not a
Business Day, at or about approximately 10:00 a.m. Toronto time on the
immediately preceding Business Day), plus five (5) basis points, provided that
if such rate does not appear on the CDOR Page at such time on such date, the
rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 a.m.  Toronto time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by Agent is then offering to purchase Canadian Dollar
Bankers’ Acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term), plus five (5) basis
points; provided, that in no event shall such rate be less than zero.

5

 

--------------------------------------------------------------------------------

 

 

Canadian BA Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve:  the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the Canadian Domiciled Obligors and their Subsidiaries.

Canadian Base Rate:  for any day, the greatest of (a) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A. (acting through its Canada branch) in Toronto, Ontario as its “base rate”
(the “base rate” being a rate set by Bank of America, N.A. (acting through its
Canada branch) based on various factors including costs and desired return of
Bank of America, N.A. (acting through its Canada branch), general economic
conditions and other factors, and used as a reference point for pricing loans in
Dollars made at its “base rate”, which may be priced at, above or below such
announced rate), (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.00%.  Any
change in the “base rate” announced by Bank of America, N.A. (acting through its
Canada branch) shall take effect at the opening of business on the day specified
in the public announcement of such change.  Each interest rate based upon the
Canadian Base Rate shall be adjusted simultaneously with any change in the “base
rate”.  In the event that Bank of America, N.A. (acting through its Canada
branch) (including any successor or assignee) does not at any time publicly
announce a “base rate”, then “Canadian Base Rate” shall mean the “base rate”
publicly announced by a Canadian chartered bank listed on Schedule 1 of the Bank
Act (Canada) selected by Agent.

Canadian Base Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

Canadian Borrowers: as defined in the preamble to this Agreement.

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount, minus the Canadian LC
Reserve; or (b) the sum of the Canadian Accounts Formula Amount, minus the
Canadian Availability Reserve.

Canadian Borrowing Base Certificate:  a certificate, in form and substance
satisfactory to Agent, by which the Canadian Borrowers certify calculations of
the Canadian Borrowing Base.

Canadian Cash Collateral Account:  a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.

Canadian Dilution Percent: the percent, for any period determined by Agent,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts of the
Canadian Borrowers, divided by (b) gross sales of the Canadian Borrowers.

Canadian Dollars or Cdn$:  the lawful currency of Canada.

Canadian Domiciled Obligor:  each Canadian Subsidiary which is at any time an
Obligor, and “Canadian Domiciled Obligors” means all such Persons, collectively.

Canadian Dominion Account:  a special account established by the Canadian
Borrowers at Bank of America (Canada) or another bank acceptable to Agent, over
which Agent has exclusive control (unless otherwise agreed to by Agent from time
to time in its sole discretion) for withdrawal purposes at all times during a
Cash Dominion Period.

Canadian Employee Benefits Legislation:  the PBA, the Employment Pensions Plan
Act (Alberta), Pension Benefits Standards Act (British Columbia), the
Supplemental Pension Plans Act (Québec) and any Canadian federal, provincial or
local counterparts or equivalents, in each case, as applicable.

6

 

--------------------------------------------------------------------------------

 

 

Canadian Employee Plan:  any payroll practice and other employee benefit plan,
policy, program, agreement or arrangement, whether oral or written, formal or
informal, funded or unfunded, insured or uninsured, providing employee benefits,
including retirement, pension, profit sharing, employment, individual consultant
or other compensation agreement, collective bargaining agreement, bonus or other
incentive compensation, retention, stock purchase, equity or equity-based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, hospitalization, health, life insurance,
educational assistance or other fringe benefit or perquisite plan, policy,
agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Obligor, or with respect
to which a Canadian Domiciled Obligor has or could have any obligation or
liability, contingent or otherwise.

Canadian Facility Collateral:  all Collateral that now or hereafter secures (or
is intended to secure) any of the Canadian Facility Obligations, including
Property of each Canadian Domiciled Obligor and each U.S. Domiciled Obligor.

Canadian Facility Guarantee:  each guarantee agreement (including this
Agreement) at any time executed by a Canadian Facility Guarantor in favor of
Agent guaranteeing all or any portion of the Canadian Facility Obligations.

Canadian Facility Guarantor:  Parent, each Canadian Subsidiary, each U.S.
Subsidiary, and each other Person (if any) who guarantees payment and
performance of any Canadian Facility Obligations.

Canadian Facility Obligations:  all Obligations of the Canadian Facility
Obligors (excluding, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Obligors as guarantors of any U.S. Facility Obligations).

Canadian Facility Obligor:  each Canadian Borrower or any Canadian Facility
Guarantor, and “Canadian Facility Obligors” means all of such Persons,
collectively.

Canadian Facility Secured Parties:  the Agent, the Canadian Issuing Bank, the
Canadian Lenders and the Secured Bank Product Providers who provide Bank
Products to the Canadian Facility Obligors and their Subsidiaries.

Canadian Issuing Bank:  Bank of America (Canada) or an Affiliate of Bank of
America (Canada).

Canadian LC Obligations:  the sum (without duplication) of (a) all amounts owing
by any Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of any
Canadian Borrower, which if such Letter of Credit is denominated in a currency
other than Canadian Dollars or Dollars, may be stated by Agent (at its option)
in Canadian Dollars or Dollars calculated at the Spot Rate; and (c) all fees and
other amounts owing with respect to Letters of Credit issued for the account of
the Canadian Borrowers.

Canadian LC Reserve:  the aggregate of all Canadian LC Obligations, other than
those that have been Cash Collateralized.

Canadian Lenders:  Bank of America (Canada) and each other Lender that has
issued a Canadian Revolver Commitment (provided that such Person or an Affiliate
of such Person also has a U.S. Revolver Commitment).

Canadian Letter of Credit Subline:  $[1,000,000.]1,500,000.

Canadian Letters of Credit:  any standby or documentary letter of credit issued
by the Canadian Issuing Bank for the account of a Canadian Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or the Canadian Issuing Bank for the benefit of a
Canadian Borrower.

Canadian Multi-Employer Plan:  each multi-employer plan, within the meaning of
the Canadian Employee Benefits Legislation.

7

 

--------------------------------------------------------------------------------

 

 

Canadian Overadvance:  as defined in Section 2.1.4.

Canadian Overadvance Loan:  a Canadian Revolver Loan made to any Canadian
Borrower when a Canadian Overadvance exists or is caused by the funding thereof.

Canadian Overnight Rate:  the Bank of Canada overnight rate, which is the rate
of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day.

Canadian Pension Plan:  a “registered pension plan,” as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Obligor in
respect of its Canadian employees or former employees, excluding, for greater
certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate:  on any date, the per annum rate of interest equal to the
greatest of (a) the rate of interest in effect for such day or so designated
from time to time by Bank of America (acting through its Canada branch) as its
“prime rate” for commercial loans made by it in Canada in Canadian Dollars, such
rate being a reference rate and not necessarily representing the lowest or best
rate being charged to any customer; (b) the Canadian Overnight Rate for such
day, plus 0.50%; or (c) the Canadian BA Rate for a 30-day interest period as
determined on such day plus 1.00%.  Any change in such rate announced by Bank of
America (acting through its Canada branch) shall take effect at the opening of
business on the day specified in the public announcement thereof.

Canadian Prime Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine, in its Permitted Discretion, with respect to
any Canadian Domiciled Obligor which reflects (i) amounts past due and owing by
such Person, (ii) the accrued amount(s) such Person has an obligation to remit
to a Governmental Authority or other Person pursuant to any Applicable Law in
respect of payroll tax deductions, employment insurance premiums, amounts owing
for vacation pay, wages, workers’ compensation, goods and services taxes, sales
taxes, harmonized sales taxes, municipal taxes, workers’ compensation, Quebec
corporate taxes, and pension fund obligations, (iii) amounts, if any, required
to be held in trust for any operator[ or other Person] pursuant to or in
relation to section 191.0.1(3) (the “HTA Trust Requirement”) of the Highway
Traffic Act (Ontario) (the “HTA”) or other similar Applicable Law but only to
the extent and for the time that the HTA Trust Requirement or other similar
Applicable Law may apply to such Canadian Domiciled Obligor, and (iv) any other
unpaid or unremitted amounts by any Canadian Domiciled Obligor which may give
rise to a Lien under Applicable Law which ranks or is capable of ranking in
priority to (or pari passu with) the Lien of Agent.  For greater certainty, it
is acknowledged and agreed that, as of the Closing Date, (a) the HTA Trust
Requirement applies only to Canadian Domiciled Obligors that are resident in or
operating from Ontario, and (b) the HTA Trust Requirement does not apply to
means of carriage other than by commercial motor vehicle (as such term is
defined in the HTA), including carriage by air, rail or waterway.

Canadian Reimbursement Date:  as defined in Section 2.4.2.

Canadian Reimbursed Foreign Currency: as defined in Section 2.4.2.

Canadian Required Lenders:  two or more unaffiliated Canadian Lenders (subject
to Section 4.2) having (a) Canadian Revolver Commitments in excess of 50% of the
aggregate Canadian Revolver Commitments; and (b) if the Canadian Revolver
Commitments have terminated, Canadian Revolver Loans and Canadian LC Obligations
in excess of 50% of all outstanding Canadian Revolver Loans and Canadian LC
Obligations; provided, however, that the Canadian Revolver Commitments and
Canadian Revolver Loans of any Defaulting Lender shall be excluded from such
calculation.

Canadian Revolver Commitment:  for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations in the
applicable Available Currencies up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment to which it
is a

8

 

--------------------------------------------------------------------------------

 

 

party, as such Canadian Revolver Commitment may be adjusted from time to time in
accordance with the provisions of Sections 2.1.3 or 11.2.  “Canadian Revolver
Commitments” means the aggregate amount of such commitments of all Canadian
Lenders.

Canadian Revolver Commitment Termination Date:  the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Borrower Agent terminates or reduces to zero all of
the Canadian Revolver Commitments pursuant to Section 2.1.3, and (c) the date on
which the Canadian Revolver Commitments are terminated pursuant to Section 11.2.

Canadian Revolver Exposure:  on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations on such date.

Canadian Revolver Loan:  a Revolver Loan made by Canadian Lenders to a Canadian
Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall, if denominated
in Canadian Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate
Loan and, if denominated in Dollars, shall be either a Canadian Base Rate Loan
or a LIBOR Loan, in each case as selected by the Borrower Agent, and any
Canadian Swingline Loan, Canadian Overadvance Loan or Protective Advance made to
or owed by the Canadian Borrowers.

Canadian Security Agreement:  each (a) general security agreement, security
agreement, deed of hypothec, pledge agreement, mortgage or similar agreement
pursuant to which any Canadian Domiciled Obligor grants to Agent, for the
benefit of the Canadian Facility Secured Parties, Liens upon its Property as
security for the Canadian Facility Obligations or (b) security agreement, deed
of hypothec, pledge agreement, mortgage or similar agreement pursuant to which
any U.S. Domiciled Obligor grants to Agent, for the benefit of the Secured
Parties, Liens on its Property located in Canada or otherwise subject to
Canadian law as security for the Obligations.

Canadian Subsidiary:  a Subsidiary of Parent incorporated or organized under the
laws of Canada or any province or territory of Canada.

Canadian Swingline Loan:  any Borrowing of Canadian Base Rate Loans or Canadian
Prime Rate Loans, as applicable, funded with Agent’s funds, until such Borrowing
is settled among the Canadian Lenders or repaid by the Canadian Borrowers.

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: the U.S. Cash Collateral Account and/or the Canadian
Cash Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount that is due or could become
due, including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.

Cash Dominion Period: means each period elected in writing to the Agent by the
Borrower Agent and each other period (a) commencing on the day that (i)
Availability is less than 10% of the Revolver Commitments, or (ii) U.S.
Availability is less than $7,500,000, and (b) continuing until, during the
preceding 60 consecutive calendar days, (i) Availability has been greater than
10% of the Revolver Commitments at all

9

 

--------------------------------------------------------------------------------

 

 

times for such 60 day period, and (ii) U.S. Availability has been greater than
$7,500,000 at all times for such 60 day period.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States or
Canadian government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district of the United States, Canada
(or any province or territory of Canada) rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Obligor or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Obligors
(other than Radiant Logistics Partners LLC); (b) Parent and Bohn H. Crain (or
his direct descendants) cease to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Radiant Logistics Partners LLC;
(c) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) acquires ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent than owned by Bohn H. Crain; (d) a change in the majority of
directors of Parent during any 24 month period, unless approved by the majority
of directors serving at the beginning of such period; (e) the sale or transfer
of all or substantially all of a Borrower’s assets, except to another Borrower
or (f) any transaction or series of transactions the results of which are that
Equity Interests of the Parent cease to be registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including

10

 

--------------------------------------------------------------------------------

 

 

all costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment: for any Lender, the aggregate amount of such Lender’s U.S. Revolver
Commitment and Canadian Revolver Commitment.  “Commitments” means the aggregate
amount of all U.S. Revolver Commitments and Canadian Revolver Commitments.

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3, and calculate
the applicable Level for the Applicable Margin.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Credit Party:  Agent, a Lender or an Issuing Bank; and “Credit Parties” means
Agent, Lenders and Issuing Banks.

Creditor Representative:  under any Applicable Law, a receiver, interim
receiver, receiver and manager, trustee (including any trustee in bankruptcy),
custodian, conservator, administrator, examiner, sheriff, monitor, assignee,
liquidator, provisional liquidator, sequestrator or similar officer or
fiduciary.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

11

 

--------------------------------------------------------------------------------

 

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account:  as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent as security for the Obligations.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Designated Obligations: as defined in Section 14.13(a)(v).

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Document:  as defined in the UCC (and/or with respect to any Document of a
Canadian Subsidiary, a “document of title” as defined in the PPSA).

Dollars: lawful money of the United States.

Dollar Equivalent:  on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

Dominion Account: with respect to the U.S. Domiciled Obligors, a U.S. Dominion
Account and with respect to the Canadian Domiciled Obligors, a Canadian Dominion
Account.

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, any extraordinary
gains and any non-cash items (including, without limitation, any change in
contingent consideration and Equity Credits) plus Allowable Add-Backs (in each
case, to the extent included in determining net income) and including operating
results for businesses acquired during the first year following acquisition on a
basis agreed to by the Agent and the Required Lenders.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars (or, in the case of: an Account owing to any Canadian Borrower, in
Dollars or Canadian Dollars), and is deemed by Agent, in its Permitted
Discretion, to be an Eligible Account.  Without limiting the foregoing, no
Account shall be an Eligible Account if (a) it is unpaid for more than 60 days
after the original due date, or more than 90 days after the original invoice
date; (b) 50% or more of the

12

 

--------------------------------------------------------------------------------

 

 

Accounts owing by the Account Debtor are not Eligible Accounts; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 10% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to any country sanctions program or specially designated nationals list
maintained by the Office of Foreign Assets Control of the U.S. Treasury
Department or any other applicable Governmental Authority having jurisdiction
over the applicable Borrower; or the applicable Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada; (h) it is owing by a Governmental
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the federal Assignment of Claims Act or the Account Debtor is
the federal government of Canada or any Crown corporation, department, agency or
instrumentality of Canada and the applicable Borrower has complied, to the
satisfaction of Agent, with the Financial Administration Act or other Applicable
Law; provided, however, that in Agent’s discretion from time to time, Agent may
waive the requirement for compliance with the federal Assignment of Claims Act
for up to $250,000 of Accounts; (i) it is not subject to a duly perfected, first
priority Lien in favor of Agent, or is subject to any other Lien; (j) the goods
giving rise to it have not been delivered to the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor or have not been
finally and fully completed, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) its payment has been extended or the Account Debtor has
made a partial payment; (m) it arises from a sale to an Affiliate, from a sale
on a cash-on-delivery, bill-and-hold, sale‑or‑return, sale‑on‑approval,
consignment, or other repurchase or return basis, or from a sale for personal,
family or household purposes; (n) it represents a progress billing or retainage,
or relates to services for which a performance, surety or completion bond or
similar assurance has been issued; (o) the Account Debtor is a Foreign Agent;
(p) it has not yet been billed to the Account Debtor; (q) Accounts owned or
generated by a target acquired in connection with a Permitted Acquisition, until
the completion of a field examination with respect to such target satisfactory
to Agent; or (r) it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof.  In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than 90
days old will be excluded.

Eligible Assignee:  a Person that is (i) a Lender or a U.S.-based Affiliate of a
Lender, (ii) if such Person is to hold U.S. Facility Obligations, an Approved
Fund; (iii) if such Person is to hold Canadian Facility Obligations, an
Affiliate of a U.S. Lender; (iv) any other financial institution approved by
Agent and Borrower Agent (which approval by Borrower Agent shall not be
unreasonably withheld or delayed), that is organized under the laws of the
United States or Canada or any state, province or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (v) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Foreign Account: an Account owing from an Account Debtor that is
organized or has its principal offices or assets outside the United States or
Canada, and which: (a) either (i) the Account Debtor is located in an Approved
Jurisdiction (other than Canada) or is otherwise satisfactory to Agent in its
sole discretion, or (ii) the Account is supported by a letter of credit
(delivered to and directly drawable by Agent) or credit insurance satisfactory
in all respects to Agent; and (b) otherwise satisfies the criteria for Eligible
Accounts (other than due to the operation of clause (g) of the definition of
Eligible Accounts).

Eligible Foreign Agent Account: an Account owing from a Foreign Agent and which:
(a)  the Foreign Agent is a member of World Cargo Alliance, WPA, GLN and others
approved by Agent in its sole discretion, and (b) otherwise satisfies the
criteria for Eligible Accounts (other than due to the operation of clauses (g)
or (o) of the definition of Eligible Accounts).

Eligible Unbilled Account: an Account for which an invoice has not yet been
issued by a Borrower to the applicable Account Debtor, but which otherwise
satisfies the criteria for Eligible Accounts (other than due to the

13

 

--------------------------------------------------------------------------------

 

 

operation of clause (p) of the definition of Eligible Accounts), so long as an
invoice is issued therefor within: (i) in the case of shipments in the United
States and internationally by air, 30 days of the date of shipment, and (ii) in
the case of shipments internationally by water, 45 days of the date of shipment.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, credit bid,
or otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA, CWA, and
similar (i) federal, provincial and territorial Applicable Laws of Canada and
(ii) Applicable Laws of foreign jurisdictions.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Credits: for any period, the sum of expenses incurred by Borrowers in the
ordinary course of business in such period which are paid through the issuance
of common stock (or options to purchase common stock) in Parent in such period.

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan or Multiemployer Plan is considered an
at risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.

Event of Default: as defined in Section 11.1.

Excess Amount:  as defined in Section 5.14.

Exchange Rate:  on any date of determination, with respect to Canadian Dollars
or another foreign currency in relation to Dollars, the Spot Rate for Canadian
Dollars or such other foreign currency, as applicable.

14

 

--------------------------------------------------------------------------------

 

 

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Tax: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) (i) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a U.S.
Lender with respect to its interest in a U.S. Revolver Loan or U.S. Revolver
Commitment pursuant to a law in effect when the U.S. Lender acquires such
interest (except pursuant to an assignment request by Borrower Agent under
Section 13.4) or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office and (ii) Canadian federal withholding
Taxes imposed on amounts payable to or for the account of a Canadian Lender with
respect to its interest in a Canadian  Revolver Loan or Canadian Revolver
Commitment pursuant to a law in effect when the Canadian Lender acquires such
interest (except pursuant to an assignment request by Borrower Agent under
Section 13.4) or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office; (c) Taxes attributable to a Recipient’s
failure to comply with Section 5.10; and (d) U.S. federal withholding Taxes
imposed pursuant to FATCA and any Tax arising from a Secured Party’s failure to
properly comply with such Secured Party’s obligations imposed under the
Canada-United States Enhanced Tax Information Exchange Agreement Implementation
Act (Canada) or the similar provisions of legislation of any other jurisdiction
that has entered into an agreement with the United States of America to provide
for the implementation of FATCA-based reporting in that jurisdiction.  In no
event shall “Excluded Taxes” include any withholding Tax imposed on amounts paid
by or on behalf of a non-U.S. person Obligor to a Recipient that has complied
with Section 5.12.2.

Existing Letters of Credit: as defined in Section 2.3.1(e).

Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent or any Lender in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

Facility Termination Date: the earliest to occur of (a) [August 9, 2018]the
fifth anniversary of the Amendment Date; (b) the date on which Borrowers
terminate the Revolver Commitments pursuant to Section 2.1.3; or (c) the date on
which the Revolver Commitments are terminated pursuant to Section 11.2.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or

15

 

--------------------------------------------------------------------------------

 

 

official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall such rate be less than zero.

Financial Administration Act:  the Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on June 30 of each year.

Fixed Charge Coverage Ratio: the ratio, for any period, determined on a
consolidated basis for Borrowers and Subsidiaries for such period, of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans) and cash taxes paid, to (b) Fixed Charges.

Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including on account of any
earn-outs), and Distributions made (other than Distributions between Borrowers
to the extent permitted hereunder).

FLSA: the Fair Labor Standards Act of 1938.

Foreign Agent: a logistics company which is organized or has its principal
offices or assets outside the United States or Canada.

Foreign Lender:  any Lender that is (a) in the case of the U.S. Borrowers,
organized under the laws of a jurisdiction other than the laws of the United
States, or any state or district thereof and (b) in the case of the Canadian
Borrowers, resident or organized under the laws of a jurisdiction other than
Canada.

Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or Canada; or (b) mandated by a government other than the
United States or Canada for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

Fronting Exposure:  a Defaulting Lender’s Pro Rata share of U.S. LC Obligations,
Canadian LC Obligations, U.S. Swingline Loans or Canadian Swingline Loans, as
applicable, except to the extent allocated to other Lenders under Section 4.2.

FSCO:  the Financial Services Commission of Ontario or like body in any other
province or territory of Canada and any other Governmental Authority succeeding
to the functions thereof.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof in the applicable currency required hereunder, including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in

16

 

--------------------------------------------------------------------------------

 

 

its discretion, in the amount of required Cash Collateral); and (c) a release of
any Claims of Obligors against Agent, Issuing Banks or any Lender arising on or
before the payment date.  The Revolver Loans shall not be deemed to have been
paid in full until all Commitments have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time or generally accepted accounting principles in effect in
Canada from time to time as approved by the Canadian Institute of Chartered
Accountants, as applicable.

General Intangibles:  as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Subsidiary, an “intangible” as defined in the PPSA).

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority:  any federal, state, provincial, territorial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions for or pertaining to any government or court, in each
case whether it is or is not associated with the United States, a state,
district or territory thereof, Canada, a province or territory thereof or any
other foreign entity or government.

Guarantee:  each guarantee agreement (including this Agreement and the Canadian
Facility Guarantee) executed by a Guarantor in favor of Agent guaranteeing all
or any portion of any Canadian Facility Obligation or U.S. Facility Obligation.

Guarantor Payment: as defined in Section 5.13(c)(ii).

Guarantors: Canadian Facility Guarantors, U.S. Facility Guarantors, and each
other Person who guarantees payment or performance of any Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
U.S. Bankruptcy Code.

[Inactive Subsidiaries: (a) Radiant Logistics Global Services, Inc., a
Washington corporation, and (b) Transmart, Inc., a Delaware corporation. ]

Indemnified Taxes: (a) Taxes other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

Insolvency Proceeding:  any case or proceeding or proposal commenced by or
against a Person under any state, provincial, territorial, federal or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the U.S. Bankruptcy Code, or any other insolvency, reorganization,
arrangement, debtor relief, bankruptcy, receivership, debt adjustment law or
other similar law (whether state, provincial, territorial, federal or foreign),
including the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada) and applicable corporate law; (b) the
appointment of a Creditor Representative or other custodian for such Person or
any part of its Property; or (c) an assignment or trust mortgage for the benefit
of creditors.

Integrated: means Integrated Private Debt Fund IV LP, an Ontario limited
partnership.  

Integrated Intercreditor Agreement: means the Intercreditor Agreement, dated as
of the date hereof, between Agent and Integrated, and acknowledged by the
Borrowers, as the same is contemplated to be amended

17

 

--------------------------------------------------------------------------------

 

 

and restated pursuant to an Amended and Restated Intercreditor Agreement to be
entered into on or after the Amendment Date (in form and substance substantially
similar to that negotiated prior to the Amendment Date) between Agent,
Integrated V, and Integrated, and acknowledged by the Borrowers, as amended,
restated, amended and restated, supplemented or otherwise modified, from time to
time.

[Integrated] Debt: means Borrowed Money of certain Borrowers owing to Integrated
(and the guaranty of such Borrowed Money by certain other Borrowers), pursuant
to the terms of the Integrated Loan Agreement.Integrated Debt: means Borrowed
Money of certain Borrowers owing to Integrated or Integrated V (and the guaranty
of such Borrowed Money by certain other Borrowers), pursuant to the terms of the
Integrated Loan Agreement or the Integrated V Loan Agreement, as applicable.

Integrated Loan Agreement: means that certain Loan Agreement, dated as of the
date hereof, by and among Integrated and certain of the Borrowers, as the same
may from time to time be amended, restated, amended and restated, supplemented,
or otherwise modified, in each case, in accordance with the terms of the
Integrated Intercreditor Agreement.

Integrated IV Debt: means Borrowed Money of certain Borrowers owing to
Integrated (and the guaranty of such Borrowed Money by certain other Borrowers),
pursuant to the terms of the Integrated Loan Agreement.

Integrated V: means Integrated Private Debt Fund V LP, an Ontario limited
partnership.

Integrated V Debt: means Borrowed Money of certain Borrowers owing to Integrated
V (and the guaranty of such Borrowed Money by certain other Borrowers), pursuant
to the terms of the Integrated V Loan Agreement.

Integrated V Loan Agreement: means that certain Loan Agreement, dated on or
after the Amendment Date, by and among Integrated V and certain of the
Borrowers, as the same may from time to time be amended, restated, amended and
restated, supplemented, or otherwise modified, in each case, in accordance with
the terms of the Integrated Intercreditor Agreement.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement:  the Integrated Intercreditor Agreement[ and the
Alcentra/Triangle Intercreditor Agreement].

Interest Period: as defined in Section 3.1.4.

Interest Period Loans:    LIBOR Loans or Canadian BA Rate Loans.  

Inventory: as defined in the UCC (and/or with respect to any inventory located
in Canada, as defined in the PPSA), including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in the applicable
Obligor’s business (but excluding Equipment).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

18

 

--------------------------------------------------------------------------------

 

 

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on Intellectual Property to Agent, as security for the
Obligations.

IRS: the United States Internal Revenue Service.

Issuing Banks:  the U.S. Issuing Bank and the Canadian Issuing Bank, or any
replacement issuer appointed pursuant to Section 2.3.4.

Issuing Bank Indemnitees:  the Issuing Banks and their officers, directors,
employees, Affiliates, branches, agents and attorneys.

Judgment Currency: as defined in Section 11.6.

LC Application: an application by Borrower Agent to an Issuing Bank for issuance
of a Letter of Credit, in form and substance satisfactory to such Issuing Bank
and Agent.

LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit:  (a) each of the conditions set forth in Article 6; (b) after giving
effect to such issuance, total U.S. LC Obligations do not exceed the U.S. Letter
of Credit Subline, no U.S. Overadvance exists or would result therefrom and, if
no U.S. Revolver Loans are outstanding, the U.S. LC Obligations do not exceed
the U.S. Borrowing Base (without giving effect to the U.S. LC Reserve for
purposes of this calculation); (c) after giving effect to such issuance, total
Canadian LC Obligations do not exceed the Canadian Letter of Credit Subline, no
Canadian Overadvance exists or would result therefrom and, if no Canadian
Revolver Loans are outstanding, the Canadian LC Obligations do not exceed the
Canadian Borrowing Base (without giving effect to the Canadian LC Reserve for
purposes of this calculation); (d) the expiration date of such Letter of Credit
is (i) no more than 365 days from issuance, in the case of standby Letters of
Credit, and (ii) no more than 120 days from issuance, in the case of documentary
Letters of Credit; (e) in the case of U.S. Letters of Credit, the Letter of
Credit and payments thereunder are denominated in Dollars or any foreign
currency acceptable to Agent and U.S. Issuing Bank and, unless otherwise
specified by Agent or U.S. Issuing Bank (at their respective option) that it
requires payment in Dollars calculated at the Spot Rate, payments thereunder are
to be made in the same currency in which the Letter of Credit was denominated;
(f) in the case of Canadian Letters of Credit, the Letter of Credit and payments
thereunder are denominated in Dollars, Canadian Dollars, or any foreign currency
acceptable to Agent and Canadian Issuing Bank and, unless otherwise specified by
Agent or Canadian Issuing Bank (at their respective option) that it requires
payment in Dollars or Canadian Dollars calculated at the Spot Rate, payments
thereunder are to be made in the same currency in which the Letter of Credit was
denominated; and (g) the form of the proposed Letter of Credit is satisfactory
to Agent and the applicable Issuing Bank in their  discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the Borrower Agent on behalf of a Borrower or
by any other Person to an Issuing Bank or Agent in connection with the issuance,
amendment or renewal of, or payment under, any Letter of Credit.

LC Obligations:  the U.S. LC Obligations and the Canadian LC Obligations.

LC Request:  a request for issuance of a Letter of Credit, to be provided by the
U.S. Borrowers, the Canadian Borrowers, or the Borrower Agent, as applicable, to
an Issuing Bank, in form satisfactory to Agent and such Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement (including the U.S.
Lenders, the Canadian Lenders, Agent in its capacity as provider of Swingline
Loans) and any other Person who hereafter becomes a “Lender” pursuant to an
Assignment, including any Lending Office of the foregoing.

19

 

--------------------------------------------------------------------------------

 

 

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.

Letter of Credit:  any U.S. Letter of Credit or Canadian Letter of Credit.

LIBOR: for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded up, if necessary, to the nearest 1/8th of 1%) determined by Agent at or
about 11:00 a.m. (London time) two Business Days prior to such Interest Period,
for a term equivalent to such period, equal to the London Interbank Offered
Rate, or comparable or successor rate approved by Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Agent from time to time); provided, that any such comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided, further, that in no event
shall LIBOR be less than zero.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: an interest in Property securing an obligation owed to, or a claim by,
another Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, deemed trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.

Loan: a Revolver Loan.

Loan Account:  the loan account established by each Lender on its books pursuant
to Section 5.9.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the [Closing]Amendment Date and on
each anniversary of the [Closing]Amendment Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Borrower or
Guarantor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of a Borrower or Guarantor to perform its
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent to enforce or collect any Obligations
or to realize upon any material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$250,000 or more.

Maximum Canadian Facility Amount:  on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) $7,500,000 (or such
lesser or greater amount after giving effect to any

20

 

--------------------------------------------------------------------------------

 

 

reductions or increases in the Commitments pursuant to and in accordance with
[Section]Sections 2.1.3); it being acknowledged and agreed that at no time can
the sum of the Maximum Canadian Facility Amount plus the Maximum U.S. Facility
Amount exceed the Maximum Facility Amount in effect at such time.

Maximum Facility Amount:  $[65,000,000,]75,000,000, or such lesser amount as
shall then be in effect after giving effect to any reductions in the Commitments
pursuant to and in accordance with Section [2.1.3.]2.1.3 or any increase in the
Commitments pursuant to and in accordance with Section 2.2.

Maximum U.S. Facility Amount:  on any date of determination, the lesser of (i)
the U.S. Revolver Commitments on such date and (ii) $[57,500,000]67,500,000 (or
such lesser or greater amount after giving effect to any reductions or increases
in the Commitments pursuant to and in accordance with [Section]Sections 2.1.3 or
2.2); it being acknowledged and agreed that at no time can the sum of the
Maximum U.S. Facility Amount plus the Maximum Canadian Facility Amount exceed
the Maximum Facility Amount in effect at such time.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage, deed of trust or deed to secure debt pursuant to which an
Obligor grants a Lien on its Real Estate to Agent, as security for the
Obligations.

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans or Canadian BA Rate Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) U.S. LC
Obligations and other obligations of the U.S. Facility Obligors with respect to
Letters of Credit, (c) Canadian LC Obligations and other obligations of the
Canadian Facility Obligors with respect to Letters of Credit, (d) interest,
expenses, fees, indemnification obligations, Extraordinary Expenses and other
amounts payable by Obligors under Loan Documents, (e) Secured Bank Product
Obligations, and (f) other Debts, obligations and liabilities of any kind owing
by any Obligor pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several; provided, that Obligations of an
Obligor shall not include its Excluded Swap Obligations.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Obligor Group:  a group consisting of (a) Canadian Facility Obligors or (b) U.S.
Facility Obligors.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

21

 

--------------------------------------------------------------------------------

 

 

Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, amalgamation or continuance, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum of association, articles of
association, voting trust agreement, or similar agreement or instrument
governing the formation or operation of such Person.

Original Loan Agreement: is defined in the Preamble.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, the Intercreditor Agreements, Borrowing Base
Certificate, Compliance Certificate, financial statement or report delivered
hereunder; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance:  a Canadian Overadvance or U.S. Overadvance, as the context
requires.

Overadvance Loan:  a Canadian Overadvance Loan and/or a U.S. Overadvance Loan,
as the context requires.

Parent: Radiant Logistics, Inc., a Delaware corporation.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBA:  the Pension Benefits Act (Ontario) or any other Canadian federal,
provincial or territorial statute in relation to Canadian Pension Plans, and any
regulations thereunder.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States
or an Approved Jurisdiction, and had positive EBITDA for the 12 month period
most recently ended; (d) no Debt or Liens are incurred, assumed or result from
the Acquisition, except Debt permitted under Section 10.2.1(f) or (j); (e) upon

22

 

--------------------------------------------------------------------------------

 

 

giving pro forma effect thereto, for the 30 days preceding on an average daily
basis and as of the Acquisition, (i) Availability is at least the greater of:
(A) [20]15% of the sum of the U.S. Borrowing Base (without giving effect to the
U.S. LC Reserve for purposes of this calculation) and the Canadian Borrowing
Base (without giving effect to the Canadian LC Reserve for purposes of this
calculation), and (B) $[12,500,000,]15,000,000, and (ii) U.S. Availability is at
least $[7,500,000; and (f]10,000,000, (f) Borrowers have demonstrated that upon
giving pro forma effect to such Acquisition, the Fixed Charge Coverage Ratio,
calculated on a trailing twelve month basis, is greater than or equal to 1.1 to
1.0, recomputed on a pro forma basis for the most recent fiscal month for which
financial statements have been delivered to Agent under the Loan Documents, and
(g) Borrowers deliver to Agent, at least 10 Business Days prior to the
Acquisition, copies of all material agreements relating thereto and a
certificate, in form and substance satisfactory to Agent, stating that the
Acquisition is a “Permitted Acquisition” and demonstrating compliance with the
foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $250,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; (e) (i) dispositions among U.S. Borrowers, and (ii)
dispositions among Canadian Borrowers; (f) sales to Orbian Financial Services
II, LLC of accounts receivable owing by Siemens Corp. to one or more Borrowers
pursuant to a factoring agreement disclosed to the Agent prior to the date
hereof; or (g) approved in writing by Agent and Required Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $250,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the reasonable perspective of a secured,
asset-based lender).

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $250,000 at any time.

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 14.5.3.

PPSA:  the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral
are governed by the personal property security laws of any jurisdiction other
than Ontario, PPSA shall mean those personal property security laws (including
the Civil Code of Québec) in such other jurisdiction for the purposes of the
provisions hereof relating to such validity, perfection, and effect of
perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

23

 

--------------------------------------------------------------------------------

 

 

Pro Rata: (a) with respect to any U.S. Lender and in reference to its U.S.
Revolver Commitment, U.S. Facility Obligations or other matters (including (A)
payments of principal, accrued interest and fees related thereto, (B)
participations in U.S. LC Obligations and U.S. Swingline Loans, (C) reductions
or increases to the U.S. Revolver Commitments pursuant to Section 2.1.3, and (D)
obligations to pay or reimburse Agent for Extraordinary Expenses owed by or in
respect of the U.S. Facility Obligors or to indemnify any Indemnitees for Claims
relating to the U.S. Facility Obligors) relating thereto, as applicable, a
percentage (carried out to the ninth decimal place) determined (i) while the
U.S. Revolver Commitments are outstanding, by dividing the amount of such U.S.
Lender’s U.S. Revolver Commitment by the aggregate amount of all U.S. Revolver
Commitments, and (ii) at any other time, by dividing the amount of such U.S.
Lender’s U.S. Revolver Loans and U.S. LC Obligations by the aggregate amount of
all U.S. Revolver Loans and U.S. LC Obligations; (b) with respect to any
Canadian Lender and in reference to its Canadian Revolver Commitment, Canadian
Facility Obligations or other matters (including (A) payments of principal,
accrued interest and fees related thereto, (B) participations in Canadian LC
Obligations and Canadian Swingline Loans, (C) reductions or increases to the
Canadian Revolver Commitments pursuant to Section 2.1.3, and (D) obligations to
pay or reimburse Agent for Extraordinary Expenses owed by or in respect of the
Canadian Facility Obligors or to indemnify any Indemnitees for Claims relating
to the Canadian Facility Obligors) relating thereto, as applicable, a percentage
(carried out to the ninth decimal place) determined (i) while the Canadian
Revolver Commitments are outstanding, by dividing such Canadian Lender’s
Canadian Revolver Commitment by the aggregate amount of all Canadian Revolver
Commitments, and (ii) at any other time, by dividing the amount of such Canadian
Lender’s Canadian Revolver Loans and Canadian LC Obligations by the aggregate
amount of all Canadian Revolver Loans and Canadian LC Obligations; and (c) with
respect to any Lender and in reference to any other matter relating to this
Agreement or any other Loan Document which is not governed by clause (a) or
clause (b) preceding of this definition (as reasonably determined by Agent from
time to time), a percentage (carried out in the ninth decimal place) determined
(i) while any Revolver Commitments are outstanding, by dividing the amount of
such Lender’s Revolver Commitments by the aggregate amount of all Revolver
Commitments, and (ii) at any other time, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate amount of all Loans and LC
Obligations.

Proceeds of Crime Act:  the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), including all regulations
thereunder.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.5.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC (or the PPSA, as applicable).

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

24

 

--------------------------------------------------------------------------------

 

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

RDPRM:  Québec Register of Personal and Movable Real Rights or Registre des
droits personnels et réels mobiliers du Québec.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage:  (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and certified by a licensed
surveyor acceptable to Agent; (d) a life-of-loan flood hazard determination and,
if the Real Estate is located in a flood plain, an acknowledged notice to
borrower and flood insurance in an amount, with endorsements and by an insurer
acceptable to Agent; (e) a current appraisal of the Real Estate, prepared by an
appraiser, and in form and substance satisfactory to Agent; (f) an environmental
assessment, prepared by environmental engineers acceptable to Agent, and
accompanied by such reports, certificates, studies or data as Agent may
reasonably require, which shall all be in form and substance satisfactory to
Agent; and (g) such other documents, instruments or agreements as Agent may
reasonably require with respect to any environmental risks regarding the Real
Estate.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on the day that: (i) an
Event of Default occurs,  (ii) Availability is less than the greater of (A) 20%
of the sum of the U.S. Borrowing Base (without giving effect to the U.S. LC
Reserve for purposes of this calculation) and the Canadian Borrowing Base
(without giving effect to the Canadian LC Reserve for purposes of this
calculation), and (B) $12,500,000, or (iii) U.S. Availability is less than
$7,500,000; and (b) continuing until, during the preceding 60 consecutive days,
(i) no Event of Default has existed, (ii) Availability has been at least the
greater of (A) 20% of the sum of the U.S. Borrowing Base (without giving effect
to the U.S. LC Reserve for purposes of this calculation) and the Canadian
Borrowing Base (without giving effect to the Canadian LC Reserve for purposes of
this calculation), and (B) $12,500,000 at all times, and (iii) U.S. Availability
has been at least $7,500,000 at all times.

Required Lenders: two or more unaffiliated Secured Parties holding more than 50%
of (a) the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, the aggregate

25

 

--------------------------------------------------------------------------------

 

 

outstanding Loans and LC Obligations or, if all Loans and LC Obligations have
been Paid in Full, the aggregate remaining Obligations; provided, however, that
Commitments, Loans and other Obligations held by a Defaulting Lender and its
Affiliates shall be disregarded in making such calculation, but any related
Fronting Exposure shall be deemed held as a Loan or LC Obligation by the Secured
Party that funded the applicable Loan or issued the applicable Letter of Credit.

Reset Date:  as defined Section 5.14.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Investments among (i) U.S.
Borrowers, (ii) Canadian Borrowers, and (iii) Subsidiaries that are not
Obligors; (d) Permitted Acquisitions; and (e) Investments in any Subsidiary of
any Borrower which is organized under the laws of an Approved Jurisdiction so
long as: (i) no Default or Event of Default exists or is caused thereby, [and
](ii) upon giving pro forma effect thereto, for the 30 days preceding on an
average daily basis and as of the Investment, (A) Availability is at least the
greater of: (x) [20]15% of the sum of the U.S. Borrowing Base (without giving
effect to the U.S. LC Reserve for purposes of this calculation) and the Canadian
Borrowing Base (without giving effect to the Canadian LC Reserve for purposes of
this calculation), and (y) $[12,500,000,]15,000,000, and (B) U.S. Availability
is at least $[7,500,000.]10,000,000, and (iii) Borrowers have demonstrated that
upon giving pro forma effect to such Investment, the Fixed Charge Coverage
Ratio, calculated on a trailing twelve month basis, is greater than or equal to
1.1 to 1.0, recomputed on a pro forma basis for the most recent fiscal month for
which financial statements have been delivered to Agent under the Loan
Documents.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: a U.S. Revolver Commitment and/or a Canadian Revolver
Commitment, as the context requires. “Revolver Commitments” means the aggregate
of the U.S. Revolver Commitments and the Canadian Revolver Commitments.

Revolver Facilities:  as defined in Section 14.13(a)(vi).

Revolver Loan:  a U.S. Revolver Loan and/or a Canadian Revolver Loan, as the
context requires.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.

26

 

--------------------------------------------------------------------------------

 

 

Secured Parties: Canadian Facility Secured Parties and/or U.S. Facility Secured
Parties, as the context requires.

Security Documents: the Guaranties, the Canadian Security Agreements, Mortgages,
IP Assignments, Deposit Account Control Agreements, and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

Seller: Wheels Group Inc. a corporation incorporated under the laws of the
Province of Ontario.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to the Applicable Lenders
summarizing the Revolver Loans and, if applicable, participations in LC
Obligations outstanding as of a given settlement date, allocated to the
Applicable Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.  In
addition to the foregoing, “Solvent” means, with respect to any Canadian
Subsidiary, that such Canadian Subsidiary is (i) adequately capitalized, (ii)
owns assets, the value of which, on a going concern basis, exceeds the
liabilities of such Person, (iii) will have sufficient working capital to pay
its debts as they become due, (iv) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either the present or future creditors of
such Subsidiary or any of its Affiliates, and (v) is not an “insolvent person”
as defined in the Bankruptcy and Insolvency Act (Canada).

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.13).

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

27

 

--------------------------------------------------------------------------------

 

 

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loans:  the Canadian Swingline Loans and the U.S. Swingline Loans.

Target Company: WHEELS GROUP INC. and its Subsidiaries as in effect on the date
of the Acquisition Agreement.

Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Termination Event:  (a) withdrawal of a Canadian Subsidiary from a Canadian
Pension Plan during a plan year; or (b) the filing of a notice of intent to
terminate in whole or in part a Canadian Pension Plan or the treatment of a
Canadian Pension Plan amendment as a termination or partial termination; or (c)
the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan; or (d) any other event or condition which might reasonably result in the
termination of or winding up, or partial termination of or winding up, any
Canadian Pension Plan.

Total Revolver Exposure:  as of any date of determination, the sum of the U.S.
Revolver Exposure plus the Canadian Revolver Exposure.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Triangle: means Triangle Capital Corporation, a Maryland corporation.

Trigger Period: the period (a) commencing on the day that an Event of Default
occurs,  Availability is less than $10,000,000 at any time, or U.S. Availability
is less than $6,000,000 at any time; and (b) continuing until, during the
preceding 60 consecutive days, no Event of Default has existed, Availability has
been greater than $10,000,000 at all times and U.S. Availability has been
greater than $6,000,000 at all times.

Type: any type of a Loan (i.e., a LIBOR Loan, a U.S. Base Rate Loan, a Canadian
BA Rate Loan, a Canadian Base Rate Loan or a Canadian Prime Rate Loan) that has
the same interest option and, in the case of LIBOR Loans and Canadian BA Rate
Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year and includes any unfunded liability or
solvency deficiency as determined for the purposes of the PBA in respect of any
Canadian Pension Plan..

Unused Line Fee Rate: a per annum rate equal to [0.375]0.25%.

U.S. Accounts Formula Amount:  the sum of: (a) 85% of the Value of Eligible
Accounts of a U.S. Borrower, plus (b) the lesser of: (i) $[6,000,000,]8,000,000,
and (ii) 75% of the Value of Eligible Unbilled Accounts of a U.S. Borrower, plus
(c) the lesser of: (i) $[3,000,000,]4,000,000, and (ii) the sum of: (A) 75% of
the Value of Eligible Foreign Accounts of a U.S. Borrower, plus (B) 75% of the
Value of Eligible Foreign Agent Accounts of a U.S. Borrower; provided, however,
that such percentages shall be reduced by 1.0% for each percentage point (or
portion thereof) that the U.S. Dilution Percent exceeds 5.0%.

28

 

--------------------------------------------------------------------------------

 

 

U.S. Availability:  as of any date of determination, the U.S. Borrowing Base as
of such date of determination minus the aggregate principal amount of U.S.
Revolver Loans outstanding on such date of determination.

U.S. Availability Reserve: the sum (without duplication) of (a) any deductibles,
co-insurance amounts and unpaid premiums relating to Eligible Foreign Agent
Accounts of a U.S. Borrower and insured Eligible Accounts of a U.S. Borrower and
Eligible Foreign Accounts of a U.S. Borrower; (b) the U.S. LC Reserve; (c) the
U.S. Bank Product Reserve; (d) the aggregate amount of liabilities secured by
Liens upon U.S. Facility Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (e) at any time U.S. Availability is less than the greater of: (i)
20% of the U.S. Borrowing Base, and (ii) $10,000,000, a reserve in the amount of
all past due trade payables of Borrowers and their Subsidiaries; and (f) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time.

U.S. Bank Product Reserve:  the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the U.S. Domiciled Obligors and their Subsidiaries.

U.S. Bankruptcy Code:  Title 11 of the United States Code.

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as determined on such day, plus
1.0%.

U.S. Base Rate Loan:  a Revolver Loan that bears interest based on the U.S. Base
Rate.

U.S. Borrower: as defined in the preamble to this Agreement.

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Maximum U.S. Facility Amount, minus the U.S. LC Reserve; or (b) the
sum of the U.S. Accounts Formula Amount, minus the U.S. Availability Reserve.

U.S. Borrowing Base Certificate:  a certificate, in form and substance
satisfactory to Agent, by which the U.S. Borrowers certify calculation of the
U.S. Borrowing Base.

U.S. Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the U.S. Facility Secured Parties and shall be subject to Agent’s Liens securing
the U.S. Facility Obligations.

U.S. Dilution Percent: the percent, for any period determined by Agent, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts of the U.S.
Borrowers, divided by (b) gross sales of the U.S. Borrowers.

U.S. Domiciled Obligor:  each of the Parent, any U.S. Borrower or any U.S.
Subsidiary which it is at any time an Obligor, and “U.S. Domiciled Obligors”
means all such Persons, collectively.

U.S. Dominion Account:  a special account established by U.S. Borrowers at Bank
of America or another bank acceptable to Agent, over which Agent has exclusive
control for withdrawal purposes at all times during a Cash Dominion Period.

U.S. Facility Collateral:  all Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations, including Property of
each U.S. Domiciled Obligor.

29

 

--------------------------------------------------------------------------------

 

 

U.S. Facility Guarantee:  each guarantee agreement (including this Agreement) at
any time executed by a U.S. Facility Guarantor in favor of Agent guaranteeing
all or any portion of the U.S. Facility Obligations.

U.S. Facility Guarantor:  each U.S. Subsidiary and each other Person (if any)
who guarantees payment and performance of any U.S. Facility Obligations.

U.S. Facility Obligations:  all Obligations of the U.S. Facility Obligors
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of the Canadian Facility Obligations).

U.S. Facility Obligor:  each of any U.S. Borrower or any U.S. Facility
Guarantor, and “U.S. Facility Obligors” means all of such Persons, collectively.

U.S. Facility Secured Parties:  the Agent, the U.S. Issuing Bank, the U.S.
Lenders and the Secured Bank Product Providers who provide Bank Products to the
U.S. Facility Obligors and their Subsidiaries.

U.S. Issuing Bank:  Bank of America or an Affiliate or branch of Bank of
America.

U.S. LC Obligations:  the sum (without duplication) of (a) all amounts owing by
the U.S. Borrowers for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of any U.S.
Borrower, which if such Letter of Credit is denominated in a currency other than
Dollars, may be stated by Agent (at its option) in Dollars calculated at the
Spot Rate; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of any U.S. Borrower.

U.S. LC Reserve:  the aggregate of all U.S. LC Obligations, other than those
that have been Cash Collateralized.

U.S. Lenders:  Bank of America and each other Lender (other than Canadian
Lenders) party hereto.

U.S. Letter of Credit Subline:  $[2,000,000.]3,500,000.

U.S. Letters of Credit:  any standby or documentary letter of credit issued by
the U.S. Issuing Bank for the account of the U.S. Borrowers (or any U.S.
Borrower), or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or the U.S. Issuing Bank for the
benefit of any U.S. Borrower, and shall include the Existing Letters of Credit.

U.S. Overadvance:  as defined in Section 2.1.4.

U.S. Overadvance Loan:  a U.S. Revolver Loan made to the U.S. Borrowers or the
amount owed by the U.S. Borrowers when a U.S. Overadvance exists or is caused by
the funding thereof.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Prime Rate:  the rate of interest announced by Bank of America from time to
time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.

U.S. Reimbursed Foreign Currency:  as defined in Section 2.3.2.

U.S. Reimbursement Date:  as defined in Section 2.3.2.

U.S. Required Lenders:  two or more unaffiliated U.S. Lenders (subject to
Section 4.2) having (a) U.S. Revolver Commitments in excess of 50% of the
aggregate U.S. Revolver Commitments; and (b) if the U.S. Revolver Commitments
have terminated, U.S. Revolver Loans and U.S. LC Obligations in excess of 50% of
all

30

 

--------------------------------------------------------------------------------

 

 

outstanding U.S. Revolver Loans and U.S. LC Obligations; provided, however, that
the Commitments and Loans of any Defaulting Lender shall be excluded from such
calculation.

U.S. Revolver Commitment:  for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1, or as hereafter determined pursuant to
each Assignment to which it is a party, as such U.S. Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections
[2.1.3]2.1.3, 2.2 or 11.2.  “U.S. Revolver Commitments” means the aggregate
amount of such commitments of all U.S. Lenders.

U.S. Revolver Exposure:  on any date, an amount equal to the sum of the U.S.
Revolver Loans outstanding on such date plus the U.S. LC Obligations on such
date.

U.S. Revolver Loan:  a Revolver Loan made by a U.S. Lender to a U.S. Borrower
pursuant to Section 2.1.1(a), which Loan shall be denominated in Dollars and
shall be either a U.S. Base Rate Loan or a LIBOR Loan, in each case as selected
by Borrower Agent, and any U.S. Swingline Loan, U.S. Overadvance Loan or
Protective Advance made to or owed by the U.S. Borrowers.

U.S. Revolver Commitment Termination Date:  the earliest of (a) the Facility
Termination Date, (b) the date on which the Borrower Agent terminates or reduces
to zero the U.S. Revolver Commitments pursuant to Section 2.1.3, and (c) the
date on which the U.S. Revolver Commitments are terminated pursuant to Section
11.2.

U.S. Subsidiary:  a Subsidiary of Parent that is organized under the laws of a
state of the United States or the District of Columbia.

U.S. Swingline Loan:  any Borrowing of U.S. Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among the U.S. Lenders or repaid by the
U.S. Borrowers.

U.S. Tax Compliance Certificate: as defined in Section 5.12.2(b)(iii).

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

Wage Earner Priority Lien Reserve:  on any date of determination, a reserve
established from time to time by Agent in its Permitted Discretion in such
amount as Agent determines reflects the amounts that may become due under
sections 81.3 or 81.4 of the Bankruptcy and Insolvency Act (Canada), or
equivalent provisions under other Applicable Law, which would give rise to a
Lien with priority under Applicable Law over the Lien of Agent.

“Wheels US Entities” means, collectively, Clipper Exxpress Company, Bluenose
Finance LLC, and [Wheels MSM US]Radiant Global Logistics (CA), Inc.

1.2  Accounting Terms.  Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

1.3  Uniform Commercial Code.  As used herein, the following terms are defined
in accordance with the UCC in effect in the State of California from time to
time:  “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation” and, as such terms relate to any such Property of any Canadian
Domiciled Obligor, such terms shall refer to such Property as defined in the
PPSA (to the extent such terms are defined therein).

31

 

--------------------------------------------------------------------------------

 

 

1.4  Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address located in the United
States under Section 14.5.1; or (g) discretion of Agent, any Issuing Bank or any
Lender mean the sole and absolute discretion of such Person.  Except as
expressly otherwise provided herein, all calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with
GAAP).  Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, any Issuing Bank or any Lender under
any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  Reference to a Borrower’s “knowledge” or similar concept
means actual knowledge of a Senior Officer, or knowledge that a Senior Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

1.5  Currency Equivalents.  All references in the Loan Documents to Loans,
Letters of Credit, Obligations, Borrowing Base components and other amounts
shall be denominated in Dollars, unless expressly provided otherwise.  The
Dollar equivalent of any amounts denominated or reported under a Loan Document
in a currency other than Dollars shall be determined by Agent on a daily basis,
based on the current Spot Rate.  Borrowers shall report Value and other
Borrowing Base components to Agent in the currency invoiced by Borrowers or
shown in Borrowers’ financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in
Dollars.  Notwithstanding anything herein to the contrary, if any Obligation is
funded and expressly denominated in a currency other than Dollars, Obligors
shall repay such Obligation in such other currency.

1.6  Interpretation (Québec).  For purposes of any Collateral located in the
Province of Québec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (f) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (h) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (j) an “agent” shall be deemed to include a
“mandatary”.

32

 

--------------------------------------------------------------------------------

 

 

Section 2.  CREDIT FACILITIES

2.1  Revolver Commitment.

2.1.1  Revolver Loans

(a)  U.S. Revolver Loans to U.S. Borrowers.  Each U.S. Lender agrees, severally
and not jointly with the other U.S. Lenders, upon the terms and subject to the
conditions set forth herein, to make U.S. Revolver Loans to the U.S. Borrowers
on any Business Day during the period from the Closing Date to the U.S. Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time such U.S. Lender’s U.S. Revolver Commitment at such
time, which U.S. Revolver Loans may be repaid and reborrowed in accordance with
the terms and provisions of this Agreement; provided, however, that such U.S.
Lenders shall have no obligation to the U.S. Borrowers whatsoever to honor any
request for a U.S. Revolver Loan on or after the U.S. Revolver Commitment
Termination Date or if the amount of the proposed U.S. Revolver Loan exceeds
U.S. Availability on the proposed funding date for such U.S. Revolver
Loan.  Each Borrowing of U.S. Revolver Loans shall be funded by the U.S. Lenders
on a Pro Rata basis.  The U.S. Revolver Loans shall bear interest as set forth
in Section 3.1.  Each U.S. Revolver Loan shall, at the option of the Borrower
Agent, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
U.S. Base Rate Loans or LIBOR Loans.  The U.S. Revolver Loans shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
U.S. Facility Collateral.  U.S. Borrowers shall be jointly and severally liable
to pay all of the U.S. Revolver Loans.  Each U.S. Revolver Loan shall be funded
and repaid in Dollars.

(b)  Canadian Revolver Loans to Canadian Borrowers.  Each Canadian Lender
agrees, severally and not jointly with the other Canadian Lenders, upon the
terms and subject to the conditions set forth herein, to make Canadian Revolver
Loans to the Canadian Borrowers on any Business Day during the period from the
Closing Date to the Canadian Revolver Commitment Termination Date, not to exceed
in aggregate principal amount outstanding at any time such Canadian Lender’s
Canadian Revolver Commitment at such time, which Canadian Revolver Loans may be
repaid and reborrowed in accordance with the terms and provisions of this
Agreement; provided, however, that such Canadian Lenders shall have no
obligation to the Canadian Borrowers whatsoever to honor any request for a
Canadian Revolver Loan on or after the Canadian Revolver Commitment Termination
Date or if the amount of the proposed Canadian Revolver Loan exceeds Canadian
Availability on the proposed funding date for such Canadian Revolver Loan.  Each
Borrowing of Canadian Revolver Loans shall be funded by the Canadian Lenders on
a Pro Rata basis.  The Canadian Revolver Loans shall bear interest as set forth
in Section 3.1.  Each Canadian Revolver Loan shall, at the option of the
Borrower Agent, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
Canadian Prime Rate Loans or Canadian BA Rate Loans if denominated in Canadian
Dollars, or shall consist entirely of Canadian Base Rate Loans or LIBOR Loans if
denominated in Dollars.  The Canadian Revolver Loans shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
Canadian Facility Collateral.  Each Canadian Revolver Loan shall be funded in
Canadian Dollars or, at the option of the Borrower Agent, Dollars and repaid in
the same currency as such underlying Canadian Revolver Loan was made.

(c)  Maximum Total Revolver Exposure.  Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if, at the time of the proposed funding of such Loan
(and after giving effect thereto and all pending requests for Loans), the Total
Revolver Exposure exceeds (or would exceed) the lesser of the Maximum Facility
Amount and the Revolver Commitments.

2.1.2  Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) satisfy certain Debt of the Borrowers; (b) to fund a
portion of the cash consideration payable by the Purchaser and by the Company
pursuant to the Acquisition Agreement, (c) to pay fees and transaction expenses
associated with the closing of this credit facility; (d) to pay Obligations in
accordance with this Agreement; and (e) for other lawful corporate purposes of
Borrowers, including working capital.  Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any

33

 

--------------------------------------------------------------------------------

 

 

Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the Loan, is the subject of any Sanction; or (ii)
in any manner that would result in a violation of a Sanction by any Person
(including any Secured Party or other individual or entity participating in a
transaction).

2.1.3  Reallocation of Revolver Commitments; Voluntary Reduction or Termination
of Revolver Commitments.

(a)  The Canadian Revolver Commitments shall terminate on the Canadian Revolver
Commitment Termination Date, and the U.S. Revolver Commitments shall terminate
on the U.S. Revolver Commitment Termination Date, in each case, unless sooner
terminated in accordance with this Agreement.  Upon at least 90 days prior
written notice to Agent, (i) U.S. Borrowers may, at their option, terminate the
U.S. Revolver Commitments and this credit facility and/or (ii) the Canadian
Borrowers may, at their option, terminate the Canadian Revolver Commitments.  If
the U.S. Borrowers elect to reduce to zero or terminate the U.S. Revolver
Commitments pursuant to the previous sentence, the Canadian Revolver Commitments
shall automatically terminate concurrently with the termination of the U.S.
Revolver Commitments.  Any notice of termination given by Borrowers shall be
irrevocable.  On the Canadian Revolver Commitment Termination Date, the Canadian
Borrowers shall make Full Payment of all Canadian Facility Obligations. On the
U.S. Revolver Commitment Termination Date, the U.S. Borrowers shall make Full
Payment of all U.S. Facility Obligations.

(b)  So long as (i) no Default or Event of Default then exists or would result
therefrom, and (ii) no U.S. Overadvance or Canadian Overadvance, then exists or
would result therefrom, the Borrower Agent may permanently and irrevocably
reduce the Maximum Facility Amount by giving Agent at least 90 days’ prior
irrevocable written notice thereof from a Senior Officer of the Borrower Agent,
which notice shall (A) specify the date (which shall be a Business Day) and
amount of such reduction (which shall be in a minimum amount of $5,000,000 and
increments of $1,000,000 in excess thereof), (B) specify the allocation of such
reduction to, and the corresponding reductions of, each of the Maximum U.S.
Facility Amount and/or the Maximum Canadian Facility Amount (and the respective
U.S. Revolver Commitments and the Canadian Revolver Commitments, of the U.S.
Lenders and the Canadian Lenders, respectively, in respect thereof, each of
which shall be allocated to such Lenders on a Pro Rata basis at the time of such
reduction) and (C) certify the satisfaction of the foregoing conditions
precedent (including calculations thereof in reasonable detail) both as of the
date of such certificate and as of the effective date of any such proposed
reduction.  In addition to and without limiting the generality of the foregoing,
(1) each reduction in the Maximum U.S. Facility Amount and the U.S. Revolver
Commitments shall in no event exceed U.S. Availability and shall be in a minimum
amount of $5,000,000 and increments of $1,000,000 in excess thereof, (2) each
reduction in the Maximum Canadian Facility Amount and the Canadian Revolver
Commitments shall in no event exceed Canadian Availability and shall be in a
minimum amount of $1,000,000 and increments of $500,000 in excess thereof, and
(3) unless the U.S. Revolver Commitments are terminated in their entirety
pursuant to Section 2.1.3(a) above, no reduction in the Maximum U.S. Facility
Amount or the U.S. Revolver Commitments shall reduce the aggregate U.S. Revolver
Commitments to less than $40,000,000.

(c)  So long as (i) no Default or Event of Default then exists or would result
therefrom, and (ii) no U.S. Overadvance or Canadian Overadvance, then exists or
would result therefrom, the Borrower Agent may, on no more than 2 occasions per
calendar year, reduce the Maximum U.S. Facility Amount and, on a dollar for
dollar basis by the amount of such reduction, increase the Maximum Canadian
Facility Amount, or reduce the Maximum Canadian Facility Amount (to an amount
not less than $1,000,000) and, on a dollar for dollar basis by the amount of
such reduction, increase the Maximum U.S. Facility Amount, in each case, by
giving Agent at least 5 Business Days’ prior irrevocable written notice thereof
from a Senior Officer of the Borrower Agent, which notice shall (A) specify the
date (which shall be a Business Day) and amount of such reduction and
corresponding increase (which shall be in a minimum amount of $1,000,000 and
increments of $500,000 in excess thereof), (B) specify (x) the amount of such
reduction to, and the corresponding reduction of, the Maximum U.S. Facility
Amount or the Maximum Canadian Facility Amount (and the respective U.S. Revolver
Commitments or the Canadian Revolver Commitments, of the U.S. Lenders and the
Canadian Lenders, respectively, in respect thereof, each of which shall be
allocated to such Lenders on a Pro Rata basis at the time of such reduction),
and (y) the corresponding amount of such increase to, and the corresponding
increase of, the Maximum U.S. Facility Amount or the Maximum Canadian Facility
Amount (and the respective U.S. Revolver Commitments or the Canadian Revolver
Commitments, of the U.S. Lenders and the Canadian Lenders, respectively, in
respect thereof, each of which shall be allocated to such

34

 

--------------------------------------------------------------------------------

 

 

Lenders on a Pro Rata basis at the time of such increase), and (C) certify the
satisfaction of the foregoing conditions precedent (including calculations
thereof in reasonable detail) both as of the date of such certificate and as of
the effective date of any such proposed reallocation.  In addition to and
without limiting the generality of the foregoing, (1) each reduction in the
Maximum U.S. Facility Amount and the U.S. Revolver Commitments shall in no event
exceed U.S. Availability and shall be in a minimum amount of $1,000,000 and
increments of $500,000 in excess thereof, (2) each reduction in the Maximum
Canadian Facility Amount and the Canadian Revolver Commitments shall in no event
exceed Canadian Availability and shall be in a minimum amount of $1,000,000 and
increments of $500,000 in excess thereof, (3) no increase in the Maximum
Canadian Facility Amount or the Canadian Revolver Commitments shall increase the
aggregate Canadian Revolver Commitments to more than $[15,000,000,]25,000,000,
and (4) unless the Canadian Revolver Commitments are terminated in their
entirety pursuant to Section 2.1.3(a) above, no reduction in the Maximum
Canadian Facility Amount or the Canadian Revolver Commitments shall reduce the
aggregate Canadian Revolver Commitments to less than $1,000,000.

2.1.4  Overadvances.  If the aggregate U.S. Revolver Loans exceed the U.S.
Borrowing Base (a “U.S. Overadvance”) at any time, the excess amount shall be
payable by U.S. Borrowers on demand by Agent, but all such U.S. Revolver Loans
shall nevertheless constitute U.S. Facility Obligations secured by the U.S.
Facility Collateral and entitled to all benefits of the Loan Documents.  If the
aggregate Canadian Revolver Loans exceed the Canadian Borrowing Base (a
“Canadian Overadvance”) at any time, the excess amount shall be payable by
Canadian Borrowers on demand by Agent, but all such Canadian Revolver Loans
shall nevertheless constitute Canadian Facility Obligations secured by the
Canadian Facility Collateral and entitled to all benefits of the Loan
Documents.  Agent may require the Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 10% of the aggregate U.S. Revolver Commitments with respect
to the U.S. Borrowers or 10% of the aggregate Canadian Revolver Commitments with
respect to the Canadian Borrower; and (b) regardless of whether an Event of
Default exists, if Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery, the Overadvance does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause the outstanding U.S. Revolver Exposure to exceed
the aggregate U.S. Revolver Commitments or the outstanding Canadian Revolver
Exposure to exceed the aggregate Canadian Revolver Commitments.  Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.  In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

2.1.5  Protective Advances.  Agent shall be authorized, in its discretion, at
any time that any conditions in Article 6 are not satisfied, and without regard
to the aggregate U.S. Revolver Commitments or the Canadian Revolver Commitments,
to make U.S. Base Rate Loans and Canadian Prime Rate Loans, as applicable (each
a “Protective Advance”) (a) up to an aggregate amount of (i) 10% of the
aggregate Canadian Revolver Commitments (minus the aggregate amount of any
outstanding Canadian Overadvances), with respect to the Canadian Borrowers or
(ii) 10% of the aggregate U.S. Revolver Commitments (minus the aggregate amount
of any outstanding U.S. Overadvances), with respect to the U.S. Borrowers, in
each case, outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including costs, fees and expenses.  Each Applicable
Lender shall participate in each Protective Advance on a Pro Rata
basis.  Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances under clause (a) by written notice to Agent.  Absent
such revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.  All Protective Advances made by Agent with
respect to U.S. Borrowers shall be U.S. Facility Obligations, secured by the
U.S. Facility Collateral and shall be treated for all purposes as Extraordinary
Expenses.  All Protective Advances made by Agent with respect to any Canadian
Borrower shall be Canadian Facility Obligations, secured by the Canadian
Facility Collateral and shall be treated for all purposes as Extraordinary
Expenses.  In no event shall Protective Advances be made by Agent if it would
cause the outstanding U.S. Revolver Exposure to exceed the aggregate U.S.
Revolver Commitments or the outstanding Canadian Revolver Exposure to exceed the
aggregate Canadian Revolver Commitments.

35

 

--------------------------------------------------------------------------------

 

 

2.2  [Intentionally Omitted.]Increase in U.S. Revolver Commitments. Borrowers
may request an increase in U.S. Revolver Commitments from time to time upon
notice to Agent, as long as (a) the requested increase is in a minimum amount of
$10,000,000 and is offered on the same terms as existing U.S. Revolver
Commitments, except for a closing fee agreed to among Agent and Borrower Agent,
and (b) total increases under this Section do not exceed $50,000,000 and no more
than 2 increases are made.  Agent shall promptly notify Lenders of the requested
increase and, within 10 Business Days thereafter, each Lender shall notify Agent
if and to what extent such Lender commits to increase its U.S. Revolver
Commitment.  Any Lender not responding within such period shall be deemed to
have declined an increase.  If Lenders fail to commit to the full requested
increase, Eligible Assignees may issue additional U.S. Revolver Commitments and
become Lenders hereunder.  Agent may allocate, in its discretion, the increased
U.S. Revolver Commitments among committing Lenders and, if necessary, Eligible
Assignees.  Provided the conditions set forth in Section 6.2 are satisfied,
total U.S. Revolver Commitments (and the Maximum U.S. Facility Amount) shall be
increased by the requested amount (or such lesser amount committed by Lenders
and Eligible Assignees) on a date agreed upon by Agent and Borrower Agent, but
no later than 45 days following Borrowers' increase request.  Agent, Borrowers,
and new and existing Lenders shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of U.S. Revolver Commitments.  On the effective date of an increase,
the exposures under the U.S. Revolver Commitments shall be reallocated among
U.S. Lenders, and settled by Agent as necessary, in accordance with Lenders'
adjusted shares of such commitments.

2.3  U.S. Letter of Credit Facility.

2.3.1  Issuance of U.S. Letters of Credit.  U.S. Issuing Bank shall issue U.S.
Letters of Credit from time to time until 30 days prior to the Facility
Termination Date (or until the U.S. Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a)  Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a LC
Application with respect to the requested U.S. Letter of Credit, as well as such
other instruments and agreements as U.S. Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount.  U.S. Issuing
Bank shall have no obligation to issue any U.S. Letter of Credit unless (i) U.S.
Issuing Bank receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a U.S. Lender exists, such
Lender or U.S. Borrowers have entered into arrangements satisfactory to Agent
and U.S. Issuing Bank to eliminate any Fronting Exposure associated with such
Lender.  If, in sufficient time to act, U.S. Issuing Bank receives written
notice from U.S. Required Lenders that a LC Condition has not been satisfied,
U.S. Issuing Bank shall not issue the requested U.S. Letter of Credit.  Prior to
receipt of any such notice, U.S. Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b)  U.S. Letters of Credit may be requested by a U.S. Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any U.S. Letter of Credit shall
be treated as the issuance of a new U.S. Letter of Credit, except that delivery
of a new LC Application shall be required at the discretion of U.S. Issuing
Bank.

(c)  U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary.  In connection with issuance of any
U.S. Letter of Credit, none of Agent, Issuing Banks or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a U.S. Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a U.S. Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
U.S. Letter of Credit or the proceeds

36

 

--------------------------------------------------------------------------------

 

 

thereof; or any consequences arising from causes beyond the control of Issuing
Banks, Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of U.S. Issuing Bank under the Loan
Documents shall be cumulative.  U.S. Issuing Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against U.S. Borrowers
are discharged with proceeds of any U.S. Letter of Credit.

(d)  In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or LC Documents, U.S. Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person.  U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  U.S. Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to U.S. Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

(e)  The parties hereto hereby acknowledge and agree that all letters of credit
issued by Bank of America for the account of any U.S. Borrower prior to the date
hereof and outstanding as of the date hereof (the “Existing Letters of Credit”),
shall constitute U.S. Letters of Credit under this Agreement on and after the
date hereof with the same effect as if such Existing Letters of Credit were
issued by the U.S. Issuing Bank at the request of U.S. Borrowers on the date
hereof.

2.3.2  Reimbursement; Participations.

(a)  If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, U.S. Borrowers shall pay to U.S. Issuing Bank, on the same day (“U.S.
Reimbursement Date”), the amount paid by U.S. Issuing Bank under such U.S.
Letter of Credit in the same currency in which the Letter of Credit was
denominated unless otherwise specified by Agent or U.S. Issuing Bank (at their
respective option) that it requires payment in Dollars calculated at the Spot
Rate, together with interest at the interest rate for U.S. Base Rate Loans from
the U.S. Reimbursement Date until payment by U.S. Borrowers.  The obligation of
U.S. Borrowers to reimburse U.S. Issuing Bank for any payment made under a U.S.
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers may have at any time against
the beneficiary.  Whether or not Borrower Agent submits a Notice of Borrowing,
U.S. Borrowers shall be deemed to have requested a Borrowing of U.S. Base Rate
Loans in an amount necessary to pay all amounts due U.S. Issuing Bank on any
U.S. Reimbursement Date and each U.S. Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the U.S. Revolver Commitments have terminated,
a U.S. Overadvance exists or is created thereby, or the conditions in Article 6
are satisfied.  In the event that (i) a drawing denominated in a foreign
currency (such foreign currency, a “U.S. Reimbursed Foreign Currency”) is to be
reimbursed in Dollars pursuant to the first sentence in this Section 2.3.2(a);
and (ii) the Dollars amount paid by the U.S. Borrowers shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the U.S. Reimbursed Foreign Currency equal to
the drawing, the U.S. Borrowers agree, as a separate and independent obligation,
to indemnify U.S. Issuing Bank for the loss resulting from its inability on that
date to purchase the U.S. Reimbursed Foreign Currency in the full amount of the
drawing.

(b)  Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from U.S. Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all U.S. LC Obligations relating to the U.S. Letter of Credit.  If U.S.
Issuing Bank makes any payment under a U.S. Letter of Credit and U.S. Borrowers
do not reimburse such payment on the U.S. Reimbursement Date, Agent shall
promptly notify U.S. Lenders and each U.S. Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of U.S. Issuing
Bank, the U.S. Lender’s Pro Rata share of such payment in the same currency as
required of the U.S. Borrowers in accordance with Section 2.3.2(a).  Upon
request by a U.S. Lender, U.S. Issuing Bank shall furnish copies of any U.S.
Letters of Credit and LC Documents in its possession at such time.

37

 

--------------------------------------------------------------------------------

 

 

(c)  The obligation of each U.S. Lender to make payments to Agent for the
account of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment
under a U.S. Letter of Credit shall be absolute, unconditional and irrevocable,
not subject to any counterclaim, setoff, qualification or exception whatsoever,
and shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a U.S. Letter of Credit
having been determined to be forged, fraudulent, noncompliant, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; any waiver by Issuing Bank of a requirement that exists for its
protection (and not a Borrower’s protection) or that does not materially
prejudice a Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC or applicable customs or practices; or
the existence of any setoff or defense that any Obligor may have with respect to
any Obligations.  U.S. Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by any U.S. Borrower or other
Person of any obligations under any LC Documents.  U.S. Issuing Bank does not
make to Lenders any express or implied warranty, representation or guaranty with
respect to any Letter of Credit, the Collateral, LC Documents or any
Obligor.  U.S. Issuing Bank shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d)  No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct.  U.S. Issuing Bank may refrain from taking any action with respect
to a Letter of Credit until it receives written instructions (and in its
discretion, appropriate assurances) from the U.S. Required Lenders.

2.3.3  Cash Collateral.  If any U.S. LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Availability is less than zero, (c) after the U.S.
Revolver Commitment Termination Date, or (d) within 20 Business Days prior to
the U.S. Revolver Termination Date, then U.S. Borrowers shall, at U.S. Issuing
Banks’ or Agent’s request, Cash Collateralize the outstanding amount of all U.S.
Letters of Credit and pay to U.S. Issuing Bank the amount of all other U.S. LC
Obligations.  U.S. Borrowers shall, at U.S. Issuing Bank’s or Agent’s request at
any time, Cash Collateralize the Fronting Exposure of any Defaulting Lender
which is a U.S. Lender.  If U.S. Borrowers fail to provide any Cash Collateral
as required hereunder, U.S. Lenders may (and shall upon direction of Agent)
advance, as U.S. Revolver Loans, the amount of Cash Collateral required (whether
or not the U.S. Revolver Commitments have terminated, an U.S. Overadvance exists
or the conditions in Article 6 are satisfied).

2.3.4  Resignation of U.S. Issuing Bank.  U.S. Issuing Bank may resign at any
time upon notice to Agent and U.S. Borrowers.  From the effective date of such
resignation, U.S. Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any U.S. Letter of Credit, but shall continue to have
all rights and other obligations of an Issuing Bank hereunder relating to any
U.S. Letter of Credit issued by it prior to such date.  Agent shall, effective
prior to such resignation, appoint a replacement U.S. Issuing Bank, which, as
long as no Default or Event of Default exists, shall be reasonably acceptable to
U.S. Borrowers.

2.4  Canadian Letter of Credit Facility

2.4.1  Issuance of Canadian Letters of Credit.  Canadian Issuing Bank shall
issue Canadian Letters of Credit from time to time until 30 days prior to the
Facility Termination Date (or until the Canadian Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a)  Each Canadian Borrower acknowledges that Canadian Issuing Bank’s issuance
of any Canadian Letter of Credit is conditioned upon Canadian Issuing Bank’s
receipt of a LC Application with respect to the requested Canadian Letter of
Credit, as well as such other instruments and agreements as Canadian Issuing
Bank may customarily require for issuance of a letter of credit of similar type
and amount.  Canadian Issuing Bank shall have no obligation to issue any
Canadian Letter of Credit unless (i) Canadian Issuing Bank receives a LC

38

 

--------------------------------------------------------------------------------

 

 

Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender that is a Canadian Lender exists, such Lender or Canadian Borrowers have
entered into arrangements satisfactory to Agent and Canadian Issuing Bank to
eliminate any Fronting Exposure associated with such Lender.  If, in sufficient
time to act, Canadian Issuing Bank receives written notice from Canadian
Required Lenders that a LC Condition has not been satisfied, Canadian Issuing
Bank shall not issue the requested Canadian Letter of Credit.  Prior to receipt
of any such notice, Canadian Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

(b)  Canadian Letters of Credit may be requested by a Canadian Borrower to
support obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any Canadian Letter of Credit
shall be treated as the issuance of a new Canadian Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of Canadian
Issuing Bank.

(c)  Canadian Borrowers assume all risks of the acts, omissions or misuses of
any Canadian Letter of Credit by the beneficiary.  In connection with issuance
of any Canadian Letter of Credit, none of Agent, Issuing Banks or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Canadian Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Canadian Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Canadian Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of Issuing Banks, Agent or any Lender,
including any act or omission of a Governmental Authority.  The rights and
remedies of Canadian Issuing Bank under the Loan Documents shall be
cumulative.  Canadian Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Canadian Borrowers are
discharged with proceeds of any Canadian Letter of Credit.

(d)  In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or LC Documents, Canadian Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Canadian Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person.  Canadian Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts.  Canadian Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Canadian Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

2.4.2  Reimbursement; Participations.

(a)  If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, Canadian Borrowers shall pay to Canadian Issuing Bank, on the
same day (“Canadian Reimbursement Date”), the amount paid by Canadian Issuing
Bank under such Canadian Letter of Credit in the same currency in which the
Letter of Credit was denominated unless otherwise specified by Agent or Canadian
Issuing Bank (at their respective option) that it requires payment in Dollars or
Canadian Dollars calculated at the Spot Rate, together with interest at the
interest rate for Canadian Prime Rate Loans from the Canadian Reimbursement Date
until payment by Canadian Borrowers.  The obligation of Canadian Borrowers to
reimburse Canadian Issuing Bank for any payment made under a Canadian Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Canadian Letter of Credit or the existence of any claim, setoff, defense or
other right that Canadian Borrowers may have at any time against the
beneficiary.  Whether or not Borrower Agent submits a Notice of Borrowing,
Canadian Borrowers shall be deemed to have

39

 

--------------------------------------------------------------------------------

 

 

requested a Borrowing of Canadian Prime Rate Loans in an amount necessary to pay
all amounts due Canadian Issuing Bank on any Canadian Reimbursement Date and
each Canadian Lender agrees to fund its Pro Rata share of such Borrowing whether
or not the Canadian Revolver Commitments have terminated, a Canadian Overadvance
exists or is created thereby, or the conditions in Article 6 are satisfied.  In
the event that (i) a drawing denominated in a foreign currency (other than
Dollars or Canadian Dollars) (such foreign currency, a “Canadian Reimbursed
Foreign Currency”) is to be reimbursed in Dollars or Canadian Dollars pursuant
to the first sentence in this Section 2.4.2(a); and (ii) the Dollars or Canadian
Dollars amount, as applicable, paid by the Canadian Borrowers shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Canadian Reimbursed Foreign Currency
equal to the drawing, the Canadian Borrowers agree, as a separate and
independent obligation, to indemnify Canadian Issuing Bank for the loss
resulting from its inability on that date to purchase the Canadian Reimbursed
Foreign Currency in the full amount of the drawing.

(b)  Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from Canadian Issuing
Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations relating to the Canadian Letter of
Credit.  If Canadian Issuing Bank makes any payment under a Canadian Letter of
Credit and Canadian Borrowers do not reimburse such payment on the Canadian
Reimbursement Date, Agent shall promptly notify Canadian Lenders and each
Canadian Lender shall promptly (within one Business Day) and unconditionally pay
to Agent, for the benefit of Canadian Issuing Bank, the Canadian Lender’s Pro
Rata share of such payment in the same currency as required of the Canadian
Borrowers in accordance with Section 2.4.2(a).  Upon request by a Canadian
Lender, Canadian Issuing Bank shall furnish copies of any Canadian Letters of
Credit and LC Documents in its possession at such time.

(c)  The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by Issuing Bank of a
requirement that exists for its protection (and not a Borrower’s protection) or
that does not materially prejudice a Borrower; any honor of an electronic demand
for payment even if a draft is required; any payment of an item presented after
a Letter of Credit’s expiration date if authorized by the UCC or applicable
customs or practices; or the existence of any setoff or defense that any Obligor
may have with respect to any Obligations.  Canadian Issuing Bank does not assume
any responsibility for any failure or delay in performance or any breach by any
Canadian Borrower or other Person of any obligations under any LC
Documents.  Canadian Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to any Letter of
Credit, the Collateral, LC Documents or any Obligor.  Canadian Issuing Bank
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d)  No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its actual gross negligence or
willful misconduct.  Canadian Issuing Bank may refrain from taking any action
with respect to a Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the Canadian Required Lenders.

2.4.3  Cash Collateral.  If any Canadian LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Canadian Availability is less than zero, (c) after the
Canadian Revolver Commitment Termination Date, or (d) within 20 Business Days
prior to the Canadian Revolver Termination Date, then Canadian Borrowers shall,
at Canadian Issuing Banks’ or Agent’s request, Cash Collateralize the
outstanding amount of all Canadian Letters of Credit and pay to Canadian Issuing
Bank the amount of all other Canadian LC Obligations.  Canadian Borrowers shall,
at Canadian Issuing Bank’s or

40

 

--------------------------------------------------------------------------------

 

 

Agent’s request at any time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender which is a Canadian Lender.  If Canadian Borrowers fail to
provide any Cash Collateral as required hereunder, Canadian Lenders may (and
shall upon direction of Agent) advance, as Canadian Revolver Loans, the amount
of Cash Collateral required (whether or not the Canadian Revolver Commitments
have terminated, an Canadian Overadvance exists or the conditions in Article 6
are satisfied).

2.4.4  Resignation of Canadian Issuing Bank.  Canadian Issuing Bank may resign
at any time upon notice to Agent and Canadian Borrowers.  From the effective
date of such resignation, Canadian Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Canadian Letter of Credit,
but shall continue to have all rights and other obligations of an Issuing Bank
hereunder relating to any Canadian Letter of Credit issued by it prior to such
date.  Agent shall promptly appoint a replacement Canadian Issuing Bank, which,
as long as no Default or Event of Default exists, shall be reasonably acceptable
to Canadian Borrowers.

Section 3.  INTEREST, FEES AND CHARGES

3.1  Interest.

3.1.1  Rates and Payment of Interest.

(a)  The Obligations shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin, (iv) if a Canadian Base
Rate Loan, at the Canadian Base Rate in effect from time to time, plus the
Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA Rate for
the applicable Interest Period, plus the Applicable Margin, (vi) if any other
U.S. Facility Obligation (including, to the extent permitted by law, interest
not paid when due), at the U.S. Base Rate in effect from time to time, plus the
Applicable Margin for U.S. Base Rate Loans; and (vii) if any other Canadian
Facility Obligation (including, to the extent permitted by law, interest not
paid when due), at the Canadian Prime Rate in effect from time to time, plus the
Applicable Margin for Canadian Prime Rate Loans.

(b)  Interest on the Revolver Loans shall be payable in the currency (i.e.,
Dollars or Canadian Dollars, as the case may be) of the underlying Revolver
Loan.

(c)  During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(d)  Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers.  If a Loan is repaid on
the same day made, one day’s interest shall accrue.  Interest accrued on the
Loans shall be due and payable (i) on the last day of the relevant Interest
Period with respect to Interest Period Loans or, in arrears on the first day of
each month with respect to Base Rate Loans and Canadian Prime Rate Loans, and
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid.  In addition, interest accrued on the Canadian Revolver Loans
shall be due and payable in arrears on the Canadian Revolver Commitment
Termination Date, and interest accrued on the U.S. Revolver Loans shall be due
and payable in arrears on the U.S. Revolver Commitment Termination
Date.  Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand.  Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.

3.1.2  Application of LIBOR to Outstanding Loans.

(a)  Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the U.S. Base Rate
Loans or the Canadian Base Rate

41

 

--------------------------------------------------------------------------------

 

 

Loans, as applicable, to, or to continue any LIBOR Loan at the end of its
Interest Period as, a LIBOR Loan.  During any Default or Event of Default, Agent
may (and shall at the direction of Required Lenders) declare that no Loan may be
made, converted or continued as a LIBOR Loan.

(b)  Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 9:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower Agent shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into U.S. Base Rate Loans (if owing by the U.S. Borrowers) or Canadian
Base Rate Loans (if owing by the Canadian Borrower).  Agent does not warrant or
accept responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.

3.1.3  Application of Canadian BA Rate to Outstanding Loans.

(a)  Canadian Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation and the other terms hereof, elect to convert any
portion of the Canadian Prime Rate Loans, or to continue any Canadian BA Rate
Loan at the end of its Interest Period as, a Canadian BA Rate Loan.  During any
Default or Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as a Canadian
BA Rate Loan.

(b)  Whenever Canadian Borrowers desire to convert or continue Loans as Canadian
BA Rate Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 9:00 a.m. at least three Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, Agent shall notify each Canadian Lender thereof.  Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one month if not specified).  If, upon the expiration of any
Interest Period in respect of any Canadian BA Rate Loans, Borrower Agent shall
have failed to deliver a Notice of Conversion/Continuation with respect thereto
as required above, Canadian Borrowers shall be deemed to have elected to convert
such Loans into Canadian Prime Rate Loans.

3.1.4  Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Borrower Agent shall
select an interest period (“Interest Period”) to apply, which interest period
shall be 30, 60 or 90 days; provided, however, that:

(a)  the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and shall expire
on the numerically corresponding day in the calendar month at its end;

(b)  if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c)  no Interest Period shall extend beyond: (i) the U.S. Revolver Commitment
Termination Date in the case of any Loan owing by the U.S. Borrowers and (ii)
the Canadian Revolver Commitment Termination Date in the case of any Loan owing
by the Canadian Borrowers.

3.1.5  Interest Rate Not Ascertainable.  If Agent shall determine that, on any
date for determining LIBOR or the Canadian BA Rate, due to any circumstance
affecting the London interbank market or the Canadian interbank bankers’
acceptances market, respectively, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify the Borrower Agent of such determination.  Until

42

 

--------------------------------------------------------------------------------

 

 

Agent notifies the Borrower Agent that such circumstance no longer exists, the
obligation of the Lenders to make LIBOR Loans or Canadian BA Rate Loans, as
applicable, shall be suspended, and no further Loans may be converted into or
continued as LIBOR Loans or Canadian BA Rate Loans, as applicable.

3.2  Fees.

3.2.1  Unused Line Fee.

(a)  U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S.
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
U.S. Revolver Commitments exceed the average daily balance of U.S. Revolver
Loans and stated amount of U.S. Letters of Credit during any month.  Such fee
shall be payable in arrears, on the first day of each month and on the U.S.
Revolver Commitment Termination Date.

(b)  Canadian Borrowers shall pay to Agent, for the Pro Rata benefit of Canadian
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Canadian Revolver Commitments exceed the average daily balance of Canadian
Revolver Loans and stated amount of Canadian Letters of Credit during any
month.  Such fee shall be payable in arrears, on the first day of each month and
on the Canadian Revolver Commitment Termination Date.

3.2.2  U.S. LC Facility Fees.  U.S. Borrowers shall pay (a) to Agent, for the
Pro Rata benefit of U.S. Lenders, a fee equal to the Applicable Margin in effect
for LIBOR Loans times the average daily stated amount of U.S. Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the outstanding amount of each U.S. Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) to U.S. Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of U.S.
Letters of Credit, which charges shall be paid as and when incurred.  At the
election of Agent or the U.S. Required Lenders, during an Event of Default, the
fee payable under clause (a) shall be increased by 2% per annum.

3.2.3  Canadian LC Facility Fees.  Canadian Borrowers shall pay (a) to Agent,
for the Pro Rata benefit of Canadian Lenders, a fee equal to the Applicable
Margin in effect for LIBOR Loans times the average daily stated amount of
Canadian Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Agent, for its own account, a fronting fee
equal to 0.125% per annum on the outstanding amount of each Canadian Letter of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; and (c) to Canadian Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Canadian Letters of Credit, which
charges shall be paid as and when incurred.  At the election of the Agent or the
Canadian Required Lenders, during an Event of Default, the fee payable under
clause (a) shall be increased by 2% per annum.

3.2.4  Closing Fee.  On the Closing Date, Borrowers shall pay to Agent, for the
Pro Rata benefit of U.S. Lenders, a closing fee of $87,500.

3.2.5  Amendment Fee.  On the Amendment Date, Borrowers shall pay to Agent, for
the Pro Rata benefit of U.S. Lenders, an amendment fee of $187,500.

3.3  Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in the case of
interest based on the Canadian Prime Rate, Canadian Base Rate or Canadian BA
Rate, based on a year of 365 days.  Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error.  All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration.  All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money.  A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9, 5.10 or 5.11 submitted to Borrower Agent by Agent or the affected
Lender or Issuing Bank, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrowers shall pay such amounts to
the appropriate party within 10 days following receipt of

43

 

--------------------------------------------------------------------------------

 

 

the certificate.  For the purposes of the Interest Act (Canada), the yearly rate
of interest to which any rate calculated on the basis of a period of time
different from the actual number of days in the year (360 days, for example) is
equivalent is the stated rate multiplied by the actual number of days in  the
year (365 or 366, as applicable) and divided by the number of days in the
shorter period (360 days, in the example), and the parties hereto acknowledge
that there is a material distinction between the nominal and effective rates of
interest and that they are capable of making the calculations necessary to
compare such rates and that the calculations herein are to be made using the
nominal rate method and not on any basis that gives effect to the principle of
deemed reinvestment of interest.

3.4  Reimbursement Obligations.  Borrowers within each Borrower Group shall
reimburse Agent and each Lender for all Extraordinary Expenses incurred by Agent
or such Lender in reference to such Borrower Group or its related Obligations or
Collateral.  In addition to such Extraordinary Expenses, such Borrowers shall
also reimburse Agent for all actual legal, accounting, appraisal, consulting,
and other fees, costs and expenses incurred by it in connection with (a)
negotiation and preparation of any Loan Documents, including any amendment or
other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor within such Borrowers’ related
Obligor Group or Collateral securing such Obligor Group’s Obligations, whether
prepared by Agent’s personnel or a third party.  All legal, accounting and
consulting fees shall be charged to Borrowers by Agent’s professionals at their
full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction.  Borrowers
acknowledge that counsel may provide Agent with a benefit (such as a discount,
credit or accommodation for other matters) based on counsel’s overall
relationship with Agent, including fees paid hereunder.  If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and the applicable Borrowers shall immediately pay to
Agent, for the Pro Rata benefit of Applicable Lenders, an amount equal to the
difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid.  All amounts payable by
Borrowers under this Section shall be due on demand.

3.5  Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans or Canadian BA Rate Loans, or to determine or charge interest rates based
upon LIBOR or the Canadian BA Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, the applicable Available Currency in the London interbank
market, or Canadian Dollars through bankers’ acceptances, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or Canadian BA Rate Loans, as applicable, or to convert
U.S. Base Rate Loans or Canadian Base Rate Loans to LIBOR Loans, or Canadian
Prime Rate Loans to Canadian BA Rate Loans, as applicable, shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, the applicable
Borrower(s) with respect to such Loans shall prepay or, if applicable, convert
all LIBOR Loans of such Lender to U.S. Base Rate Loans or Canadian Base Rate
Loans, or all Canadian BA Rate Loans to Canadian Prime Rate Loans, as
applicable, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans or Canadian BA Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans or Canadian BA Rate Loans.  Upon any such prepayment
or conversion, the applicable Borrower(s) with respect to such Loans shall also
pay accrued interest on the amount so prepaid or converted.

3.6  Inability to Determine Rates.  If the U.S. Required Lenders, with respect
to U.S. Revolver Loans, or the Canadian Required Lenders, with respect to
Canadian Revolver Loans, notify Agent for any reason in connection with a
request for a Borrowing of, or conversion to or continuation of, a LIBOR Loan or
a Canadian BA Rate Loan that (a) deposits or bankers’ acceptances in the
relevant Available  Currency are not being offered to, as regards LIBOR, banks
in the London interbank eurocurrency market or, as regards Canadian BA Rate,
Persons in Canada, for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining LIBOR or the
Canadian BA Rate for the requested Interest Period, or (c) LIBOR or the Canadian
BA Rate for the requested Interest Period does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, then Agent will promptly so
notify the Borrower Agent and each Applicable Lender.  Thereafter, the

44

 

--------------------------------------------------------------------------------

 

 

obligation of the Applicable Lenders to make or maintain the affected LIBOR
Loans or Canadian BA Rate Loans shall be suspended until Agent (upon instruction
by the U.S. Required Lenders or Canadian Required Lenders, as applicable)
revokes such notice.  Upon receipt of such notice, the Borrower Agent may revoke
any pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or a Canadian BA Rate Loan or, failing that, will be deemed to have
submitted a request for a U.S. Base Rate Loan or a Canadian Prime Rate Loan.

3.7  Increased Costs; Capital Adequacy.

3.7.1  Change in Law.  If any Change in Law shall:

(a)  impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR or the Canadian BA
Rate) or any Issuing Bank;

(b)  subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Loan, Loan Document,
Letter of Credit, Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto); or

(c)  impose on any Lender or any Issuing Bank or the London interbank market or
the Canadian bankers’ acceptances market any other condition, cost or expense
affecting any Loan, Loan Document, Letter of Credit, participation in LC
Obligations, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan or Canadian BA Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Issuing Bank, the
Borrower(s) of any Borrower Group with respect to such Commitments, Loans,
Letters of Credit or participations in LC Obligations) will pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.

3.7.2  Capital Adequacy.  If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Lending Office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, such Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, such Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Bank’s and holding company’s policies
with respect to capital adequacy), then from time to time the Borrowers (or the
applicable Borrower(s) of any Borrower Group with respect to such Commitments,
Loans, Letters of Credit or participations in LC Obligations) will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.

3.7.3  Compensation.  Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but the Borrower(s) of any
Borrower Group shall not be required to compensate a Lender or an Issuing Bank
for any increased costs incurred or reductions suffered more than nine months
(plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that such Lender or such Issuing Bank notifies the
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

45

 

--------------------------------------------------------------------------------

 

 

3.7.4  LIBOR Loan Reserves.  If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers’ receipt of the notice.

3.8  Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if the Borrower(s) of any Borrower Group are
required to pay any Indemnified Taxes or additional amounts with respect to a
Lender under Section 5.10, then at the request of Borrower Agent, such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or unlawful.  The Borrower(s) of each affected
Borrower Group shall pay all reasonable costs and expenses incurred by any
Lender that has issued a Commitment to such Borrower Group in connection with
any such designation or assignment.

3.9  Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan or a Canadian BA
Rate Loan does not occur on the date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn), (b) any
repayment or conversion of a LIBOR Loan or a Canadian BA Rate Loan occurs on a
day other than the end of its Interest Period, (c) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan or Canadian BA Rate Loan
prior to the end of its Interest Period pursuant to Section 13.4, or (d) the
Borrower(s) of any Borrower Group fail(s) to repay a LIBOR Loan or a Canadian BA
Rate Loan when required hereunder, then such applicable Borrower(s) shall pay to
Agent its customary administrative charge and to each Applicable Lender all
losses and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds but excluding the Applicable Margin.  A Lender shall not be required to
purchase deposits in any interbank or offshore market to fund any LIBOR Loan or
transact in bankers’ acceptances to make any Canadian BA Rate Loan, but this
Section shall apply as if each Lender had purchased such deposits.

3.10  Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations of the Borrower Group to which
such excess interest relates or, if it exceeds such unpaid principal, refunded
to such Borrower Group.  In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.  Without
limiting the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Domiciled
Obligor to make any payment of interest with respect to the Canadian Facility
Obligations in an amount or calculated at a rate which would be prohibited by
Applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then, notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows:  (i) first,
by reducing the amount or rates of interest required to be paid by the Canadian
Domiciled Obligors to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Domiciled Obligors to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code

46

 

--------------------------------------------------------------------------------

 

 

(Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then the Canadian Domiciled Obligors shall be entitled,
by notice in writing to Agent, to obtain reimbursement from the applicable
recipient in an amount equal to such excess, and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the applicable recipient
to the applicable Canadian Domiciled Obligor.  Any amount or rate of interest
with respect to the Canadian Facility Obligations referred to in this Section
3.10 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Loans to the Canadian Borrowers remain outstanding on the assumption
that any charges, fees or expenses that fall within the meaning of “interest”
(as defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be pro -rated over that period of time and otherwise be pro
-rated over the period from the Closing Date to the date of Full Payment of the
Canadian Facility Obligations, and, in the event of a dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.

Section 4.  LOAN ADMINISTRATION

4.1  Manner of Borrowing and Funding Revolver Loans.

4.1.1  Notice of Borrowing.

(a)  Whenever Borrowers within a Borrower Group desire funding of a Borrowing of
Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing.  Such
notice must be received by Agent no later than (i) 10:00 a.m. on the Business
Day of the requested funding date, in the case of U.S. Base Rate Loans, (ii)
8:00 a.m. on the Business Day of the requested funding date, in the case of
Canadian Prime Rate Loans or Canadian Base Rate Loans, (iii) 10:00 a.m. at least
three Business Days prior to the requested funding date, in the case of LIBOR
Loans to the U.S. Borrowers, and (iv) 8:00 a.m. at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans to the Canadian
Borrowers or Canadian BA Rate Loans.  Notices received after such times shall be
deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as a U.S. Base Rate Loan or a LIBOR Loan (in the case of a Borrowing by the
U.S. Borrowers), or as a Canadian Base Rate Loan, a Canadian Prime Rate Loan,
LIBOR Loan, or a Canadian BA Rate Loan (in the case of a Borrowing by the
Canadian Borrower), (D) in the case of LIBOR Loans or Canadian BA Rate Loans,
the duration of the applicable Interest Period (which shall be deemed to be 30
days if not specified) and (E) in the case of a Borrowing by the Canadian
Borrowers, whether such Loan is to be denominated in Dollars or Canadian
Dollars.

(b)  Unless payment is otherwise timely made by Borrowers within a Borrower
Group, the becoming due of any amount required to be paid with respect to any of
the Obligations of the Obligor Group to which such Borrower Group belongs
(whether principal, interest, fees or other charges, including Extraordinary
Expenses, LC Obligations, Cash Collateral and Secured Bank Product Obligations)
shall be deemed to be a request for Revolver Loans by such Borrower Group on the
due date, in the amount of such Obligations and shall bear interest at the per
annum rate applicable hereunder to U.S. Base Rate Loans, in the case of such
Obligations owing by any U.S. Facility Obligor, or to Canadian Prime Rate Loans
in the case of such Obligations owing by a Canadian Domiciled Obligor.  The
proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation.  In addition, Agent may, at its option, charge such
Obligations of an Obligor Group against any operating, investment or other
account of an Obligor within such Obligor Group maintained with Agent or any of
its Affiliates.

(c)  If Borrowers within a Borrower Group establish a controlled disbursement
account with Agent or any branch or Affiliate of Agent, then the presentation
for payment of any check, ACH or electronic debit, or other payment item at a
time when there are insufficient funds to cover it shall be deemed to be a
request for Revolver Loans by such Borrower Group on the date of such
presentation, in the amount of such payment item, and shall bear interest at the
per annum rate applicable hereunder to U.S. Base Rate Loans, in the case of
insufficient funds owing by any U.S. Facility Obligor, or to Canadian Prime Rate
Loans, in the case of insufficient funds owing

47

 

--------------------------------------------------------------------------------

 

 

by a Canadian Domiciled Obligor.  The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.

4.1.2  Fundings by Lenders.  Each Applicable Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify the Applicable Lenders of each
Notice of Borrowing (or deemed request for a Borrowing) by (i) 11:00 a.m. on the
proposed funding date for U.S. Base Rate Loans, (ii) 10:00 a.m. on the proposed
funding date for Canadian Base Rate Loans or Canadian Prime Rate Loans, (iii)
11:00 a.m. at least two Business Days before any proposed funding of LIBOR Loans
to the U.S. Borrowers, or (iv) 10:00 a.m. at least two Business Days before any
proposed funding of LIBOR Loans to the Canadian Borrowers or Canadian BA Rate
Loans.  Each Applicable Lender shall fund to Agent such Lender’s Pro Rata share
of the Borrowing to the account specified by Agent in immediately available
funds not later than (x) 12:00 noon on the requested funding date in the case of
Loans to the Canadian Borrowers, and (y) 1:00 p.m. on the requested funding date
in the case of Loans to the U.S. Borrowers, unless Agent’s notice is received
after the times provided above, in which case Lender shall fund its Pro Rata
share by 8:00 a.m. on the next Business Day in the case of Loans to the Canadian
Borrowers, and 9:00 a.m. on the next Business Day in the case of Loans to the
U.S. Borrowers.  Subject to its receipt of such amounts from the Applicable
Lenders, Agent shall disburse the proceeds of the Revolver Loans as directed by
Borrower Agent.  Unless Agent shall have received (in sufficient time to act)
written notice from an Applicable Lender that it does not intend to fund its Pro
Rata share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to the applicable Borrower(s).  If an Applicable Lender’s
share of any Borrowing or of any settlement pursuant to Section 4.1.3(b) is not
received by Agent, and the Agent has disbursed such amount to, or on behalf of,
the Borrowers, then the Borrowers within the applicable Borrower Group agree to
repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to such
Borrowing.  A Lender or Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.

4.1.3  Swingline Loans; Settlement.

(a)  Agent may, but shall not be obligated to, advance U.S. Swingline Loans to
the U.S. Borrowers, up to an aggregate outstanding amount equal to $10,000,000,
unless the funding is specifically required to be made by all U.S. Lenders
hereunder.  Each U.S. Swingline Loan shall constitute a U.S. Base Rate Loan for
all purposes, except that payments thereon shall be made to Agent for its own
account.  The obligation of the U.S. Borrowers to repay U.S. Swingline Loans
shall be evidenced by the records of Agent and need not be evidenced by any
promissory note.  Agent (acting through its Canada branch) may, but shall not be
obligated to, advance Canadian Swingline Loans to the Canadian Borrowers, up to
an aggregate outstanding amount equal to $2,500,000, unless the funding is
specifically required to be made by all Canadian Lenders hereunder.  Each
Canadian Swingline Loan shall constitute a Canadian Prime Rate Revolver Loan or
a Canadian Base Rate Loan, as applicable, for all purposes, except that payments
thereon shall be made to Agent (acting through its Canada branch) for its own
account.  The obligation of the Canadian Borrowers to repay Canadian Swingline
Loans shall be evidenced by the records of Agent (acting through its Canada
branch) and need not be evidenced by any promissory note.

(b)  Settlement of Loans, including Swingline Loans, and other Revolver Loans,
among Lenders and Agent shall take place on a date determined from time to time
by Agent (but at least weekly, unless the settlement amount is de minimis), on a
Pro Rata basis in accordance with the Settlement Report delivered by Agent to
Lenders.  Between settlement dates, Agent may in its discretion apply payments
on Revolver Loans to Swingline Loans, regardless of any designation by any
Borrower or any provision herein to the contrary.  Each Lenders’ obligations to
make settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Article 6 are satisfied.  If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any U.S. Swingline Loan may not be settled among the U.S.
Lenders hereunder, then each U.S. Lender shall be deemed to have purchased from
Agent a Pro Rata participation in such Loan and shall transfer the amount of
such participation to Agent, in immediately available funds, within one Business
Day after Agent’s request therefor.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Canadian Swingline

48

 

--------------------------------------------------------------------------------

 

 

Loan may not be settled among the Canadian Lenders hereunder, then each Canadian
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
such Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefore.

4.1.4  Notices.  Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on electronically transmitted
instructions to Agent.  Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern.  Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of electronically
transmitted instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.

4.2  Defaulting Lender.  Notwithstanding anything herein to the contrary:

4.2.1  Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender’s Commitments and Loans from
the calculation of shares.  A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1(c).

4.2.2  Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts, in accordance with this Agreement,
to the Borrowers of the Borrower Group to which such defaulted obligations
relate.  A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Commitment shall be disregarded for purposes of calculating the unused
line fees under Section 3.2.1.  If any LC Obligations owing to a Defaulted
Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.2 and Section 3.2.3, as applicable, shall be paid
to such Lenders.  Agent shall be paid all fees attributable to LC Obligations
that are not reallocated.

4.2.3  Status; Cure.  Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error.  Borrowers, Agent
and Issuing Banks may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender, including payment of any
breakage costs for reallocated LIBOR Loans) in accordance with the readjusted
Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and Issuing Banks,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations under any Loan
Document.  No Lender shall be responsible for default by another Lender.

4.3  Number and Amount of LIBOR Loans and Canadian BA Rate Loans; Determination
of Rate.  With respect to the U.S. Borrowers, (i) no more than 4 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans to U.S.
Borrowers having the same length and beginning date of their Interest Periods
shall be aggregated together and considered one Borrowing for this purpose, and
(ii) each Borrowing of LIBOR Loans when made, continued or converted shall be in
a minimum amount of $1,000,000 or an increment of $100,000, in excess
thereof.  With respect to the Canadian Borrowers, (x) no more than four
Borrowings of LIBOR Loans may be outstanding at any time, and all LIBOR Loans
having the same length and beginning date of their Interest Periods shall be
aggregated together and considered one Borrowing for this purpose, (y) no more
than four Borrowings of Canadian BA Rate Loans may be outstanding at any time,
and all Canadian BA Rate Loans having the same length

49

 

--------------------------------------------------------------------------------

 

 

and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose, and (z) each Borrowing of such Loans
when made, continued or converted shall be in a minimum amount of $1,000,000
(or, in the case of Canadian BA Rate Loans, Cdn$1,000,000) or an increment of
$100,000 (or, in the case of Canadian BA Rate Loans, Cdn$100,000), in excess
thereof.  Upon determining LIBOR or the Canadian BA Rate for any Interest Period
requested by the Borrower Agent on behalf of a Borrower Group, Agent shall
promptly notify the Borrower Agent thereof electronically and, if requested by
the Borrower Agent, shall confirm any such electronic notice in writing.  

4.4  Borrower Agent.  Each Borrower and other Obligor hereby designates Parent
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, any Issuing Bank or any Lender.  Borrower
Agent hereby accepts such appointment.  Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of any Borrower.  Agent and Lenders may give any notice or communication
with a Borrower or other Obligor hereunder to Borrower Agent on behalf of such
Borrower or other Obligor .  Each of Agent, Issuing Banks and Lenders shall have
the right, in its discretion, to deal exclusively with Borrower Agent for any or
all purposes under the Loan Documents.  Each Borrower and other Obligor agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

4.5  One Obligation.  The Loans, LC Obligations and other Obligations of the
applicable Borrower(s) of each Borrower Group and their respective Guarantors
shall constitute one general obligation of such Borrower(s) of such Borrower
Group and their respective Guarantors and (unless otherwise expressly provided
in any Loan Document) shall be secured by Agent’s Lien upon all Collateral of
such Borrower(s) of such Borrower Group and their respective Guarantors;
provided, however, that each Credit Party shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower or other Obligor to
the extent of any Obligations jointly or severally owed by such Borrower or
other Obligor to such Credit Party.

4.6  Effect of Termination.  On the effective date of the termination of any of
the Commitments, the Obligations with respect thereto shall be immediately due
and payable, and each Secured Bank Product Provider may terminate its Bank
Products.  Until Full Payment of the Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan
Documents.  Agent shall not be required to terminate its Liens unless it
receives Cash Collateral or a written agreement, in each case satisfactory to
it, protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations.  Sections 2.3, 2.4, 3.4, 3.6, 3.7, 3.9,
5.5, 5.10, 5.11, Article 12, Section 14.2, this Section 4.6, and each indemnity
or waiver given by an Obligor or Lender in any Loan Document, shall survive Full
Payment of the Obligations.

Section 5.  PAYMENTS

5.1  General Payment Provisions.  All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than (i)
10:00 a.m. on the due date in the case of payments made by, or on behalf of, the
U.S. Borrowers, and (ii) 9:00 a.m. on the due date in the case of payments made
by, or on behalf of, the Canadian Borrowers.  Any payment after such time shall
be deemed made on the next Business Day.  Any payment of a LIBOR Loan or a
Canadian BA Rate Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9.  Borrowers agree that Agent
shall have the continuing, exclusive right to apply and reapply payments and
proceeds of Collateral against Obligations, in such manner as Agent deems
advisable, but whenever possible, any payment of Loans by a Borrower Group shall
be applied first to U.S. Base Rate Loans or Canadian Base Rate Loans, Canadian
Prime Rate Loans, as applicable, of such Borrower Group and then to LIBOR Loans
or Canadian BA Rate Loans, as applicable, of such Borrower Group.  All payments
with respect to any U.S. Facility Obligations shall be made in Dollars and all
payments with respect to any Canadian Facility Obligations shall be made in
Canadian Dollars or, if any portion of such Canadian Facility Obligations is
denominated in Dollars, then in Dollars.

50

 

--------------------------------------------------------------------------------

 

 

5.2  Repayment of Revolver Loans.  All U.S. Revolver Loans shall be due and
payable in full on the U.S. Revolver Commitment Termination Date and all
Canadian Revolver Loans shall be due and payable in full on the Canadian
Revolver Commitment Termination Date, in each case unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium, subject to, in the case of LIBOR Loans and Canadian BA Rate
Loans, Section 3.9.  If any Asset Disposition during any Cash Dominion Period
includes the disposition of Accounts or Inventory of an Obligor, then Net
Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the applicable Borrowing Base (i.e., the U.S.
Borrowing Base in the case of an Asset Disposition with respect to Accounts or
Inventory of the U.S. Borrowers and the Canadian Borrowing Base in the case of
an Asset Disposition with respect to Accounts or Inventory of the Canadian
Borrowers) upon giving effect to such disposition, shall be applied to the
applicable Revolver Loans (i.e., the U.S. Revolver Loans in the case of an Asset
Disposition of Accounts or Inventory of the U.S. Borrowers and the Canadian
Revolver Loans in the case of an Asset Disposition with respect to the Accounts
or Inventory of the Canadian Borrowers).  Notwithstanding anything herein to the
contrary, if an Overadvance exists (including as a result of any Asset
Disposition), the applicable Borrower(s) (i.e., the U.S. Borrowers in the case
of a U.S. Overadvance and the Canadian Borrowers in the case of a Canadian
Overadvance) shall, on the sooner of Agent’s demand or the first Business Day
after any such Borrower has knowledge thereof, repay the outstanding applicable
Revolver Loans (i.e., the U.S. Revolver Loans in the case of a U.S. Overadvance
and the Canadian Revolver Loans in the case of a Canadian Overadvance) in an
amount sufficient to reduce the principal balance of such Revolver Loans to the
applicable Borrowing Base (i.e., the U.S. Borrowing Base in the case of a U.S.
Revolver Loans and the Canadian Borrowing Base in the case of Canadian Revolver
Loans).

5.3  Intentionally Omitted.

5.4  Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5  Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers or any other Obligor
is made to Agent, any Issuing Bank or any Lender, or Agent, any Issuing Bank or
any Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a Creditor Representative or any other Person, then
to the extent of such recovery, the Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.

5.6  Post-Default Allocation of Payments.  Notwithstanding anything herein to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by or on behalf of any Obligor,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

(a)  with respect to monies, payments, Property or Collateral of or from any
U.S. Domiciled Obligor:

(i)  first, to all costs and expenses, including Extraordinary Expenses, owing
to Agent;

(ii)  second, to all Extraordinary Expenses owing to any U.S. Lender;

(iii)  third, to all amounts owing to Agent on U.S. Swingline Loans;

(iv)  fourth, to all amounts owing to U.S. Issuing Bank on account of U.S. LC
Obligations;

51

 

--------------------------------------------------------------------------------

 

 

(v)  fifth, to all Obligations constituting fees (other than Secured Bank
Product Obligations) owing by any U.S. Domiciled Obligor (exclusive of any such
amounts owing by the Canadian Domiciled Obligors which are guaranteed by the
U.S. Domiciled Obligors);

(vi)  sixth, to all U.S. Facility Obligations constituting interest (other than
Secured Bank Product Obligations) owing by any U.S. Domiciled Obligor (exclusive
of any such amounts owing by the Canadian Domiciled Obligors which are
guaranteed by the U.S. Domiciled Obligors);

(vii)  seventh, to Cash Collateralize the U.S. LC Obligations;

(viii)  eighth, to all U.S. Revolver Loans and Secured Bank Product Obligations
arising under Hedge Agreements (including Cash Collateralization thereof) up to
the amount of reserves existing therefor of any U.S. Domiciled Obligor;

(ix)  ninth, to all other U.S. Facility Obligations (exclusive of any such
amounts owing by the Canadian Domiciled Obligors which are guaranteed by the
U.S. Domiciled Obligors); and

(x)  tenth, ratably to be applied in accordance with clause (b) below, to the
extent there are insufficient funds for the Full Payment of all Obligations
owing by any Canadian Domiciled Obligor.

(b)  with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Obligor, together with any allocations pursuant to subclause
(x) of clause (a) above:

(i)  first, to all costs and expenses, including Extraordinary Expenses, owing
to Agent, to the extent owing by any Canadian Domiciled Obligor;

(ii)  second, to all Extraordinary Expenses owing to any Canadian Lender;

(iii)  third, to all amounts owing to Agent (acting through its Canada branch)
on Canadian Swingline Loans;

(iv)  fourth, to all amounts owing to the Canadian Issuing Bank on account of
Canadian LC Obligations;

(v)  fifth, to all Canadian Facility Obligations constituting fees (other than
Secured Bank Product Obligations) owing by any Canadian Domiciled Obligor;

(vi)  sixth, to all Canadian Facility Obligations constituting interest (other
than Secured Bank Product Obligations) owing by any Canadian Domiciled Obligor;

(vii)  seventh, to Cash Collateralize the Canadian LC Obligations;

(viii)  eighth, to all Canadian Revolver Loans and Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of reserves existing therefor of any Canadian
Domiciled Obligor; and

(ix)  ninth, to all other Canadian Facility Obligations.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Monies and proceeds obtained from an Obligor shall not be
applied to its Excluded Swap Obligations, but appropriate

52

 

--------------------------------------------------------------------------------

 

 

adjustments shall be made with respect to amounts obtained from other Obligors
to preserve the allocations in any applicable category.  Agent shall have no
obligation to calculate the amount to be distributed with respect to any Secured
Bank Product Obligations, and may request a reasonably detailed calculation of
such amount from the applicable Secured Party.  If a Secured Party fails to
deliver such calculation within five days following request by Agent, Agent may
assume the amount to be distributed is zero.  The allocations set forth in this
Section are solely to determine the rights and priorities of Agent and Secured
Parties as among themselves, and may be changed by agreement among them without
the consent of any Obligor.  This Section is not for the benefit of or
enforceable by any Borrower.

5.7  Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.8  Application of Payments; Dominion Accounts.

5.8.1  Dominion Account(s) of U.S. Borrowers.  The ledger balance in the main
Dominion Account of the U.S. Borrowers as of the end of a Business Day shall be
applied to the Obligations of the U.S. Borrowers at the beginning of the next
Business Day during any Cash Dominion Period.  If, at the end of a Business Day,
after giving effect to such application, if any, a credit balance exists, the
balance shall not accrue interest in favor of the U.S. Borrowers and shall be
made available to the U.S. Borrowers as long as no Default or Event of Default
exists.  Each U.S. Borrower and other Obligor irrevocably waive the right to
direct the application of any payments or Collateral proceeds, and agree that
Agent shall have the continuing, exclusive right to apply and reapply same
against the Obligations, in such manner as Agent deems advisable.

5.8.2  Dominion Account(s) of Canadian Borrowers.  [Commencing after Borrowers
have complied with their obligations set forth in Section 6.3, the]The ledger
balance in the main Dominion Account of the Canadian Borrowers as of the end of
a Business Day shall be applied to the Obligations of the Canadian Borrowers at
the beginning of the next Business Day during any Cash Dominion Period.  If, at
the end of a Business Day, after giving effect to such application, if any, a
credit balance exists, the balance shall not accrue interest in favor of the
Canadian Borrowers and shall be made available to the Canadian Borrowers as long
as no Default or Event of Default exists.  The Canadian Borrowers and each other
Obligor irrevocably waive the right to direct the application of any payments or
Collateral proceeds, and agree that Agent shall have the continuing, exclusive
right to apply and reapply same against the Obligations, in such manner as Agent
deems advisable.

5.9  Loan Account; Account Stated.

5.9.1  Loan Account.  Agent shall maintain, in accordance with its usual and
customary practices, an account or accounts (“Loan Account”) evidencing the Debt
of each of the Borrower(s) within each Borrower Group resulting from each Loan
made to such Borrower Group or issuance of a Letter of Credit for the account of
such Borrower(s) from time to time.  Any failure of Agent to record anything in
any Loan Account, or any error in doing so, shall not limit or otherwise affect
the obligations of the applicable Borrower(s) to pay any amount owing
hereunder.  Agent may maintain a single Loan Account in the name of the Borrower
Agent, and each Borrower and other Obligor confirms that such arrangement shall
have no effect on the joint and several character of its liability for the
Obligations as and to the extent provided herein or in the other Loan Documents.

5.9.2  Entries Binding.  Entries made in any Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute..

53

 

--------------------------------------------------------------------------------

 

 

5.10  Taxes.

5.10.1  Payments Free of Taxes.

(a)  All payments by or on behalf of any Obligor hereunder shall be free and
clear of and without withholding or deduction for any Taxes, except as required
by Applicable Law.  If Applicable Law (as determined by Agent in its discretion)
requires the deduction or withholding of any Tax from any such payment by Agent
or an Obligor, then Agent or such Obligor shall be entitled to make such
deduction or withholding based on information and documentation provided
pursuant to this Section 5.10.

(b)  If Agent or any Obligor is required by the Applicable Law to withhold or
deduct Taxes, including backup withholding and withholding taxes, from any
payment, then (i) Agent shall pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to the
Code, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.10.2  Payment of Other Taxes.  Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.11  Tax Indemnification.

(a)  Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section.  Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest
error.  Each of the Borrower shall, and does hereby, jointly and severally
indemnify the Agent, and shall make payment in respect thereof within ten (10)
days after written or electronic demand therefor, for any amount which a Lender
or Issuing Bank for any reason fails to pay indefeasibly to the Agent as
required pursuant to Section 5.11(b) below.

(b)  Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender’s failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Lender and Issuing Bank shall make
payment within 10 days after demand for any amount or liability payable under
this Section.  A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by Agent shall be conclusive absent
manifest error.

5.11.2  Evidence of Payments.  If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

54

 

--------------------------------------------------------------------------------

 

 

5.11.3  Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank.  If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which a Borrower has paid additional
amounts pursuant to this Section, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrowers agree, upon
request by the Recipient, to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if the Recipient is required to repay such refund to
the Governmental Authority.  Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to Borrowers if such payment would
place the Recipient in a less favorable net after-Tax position than it would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.

5.11.4  Survival.  Each party’s obligations under this Section 5.11 and Section
5.12 shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender or Issuing Bank, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.12  Lender Tax Information.

5.12.1  Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.12.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

5.12.2  Documentation.  Without limiting the foregoing, if any Borrower is a
U.S. Person,

(a)  Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b)  Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8-BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)  executed originals of IRS Form W-8ECI;

55

 

--------------------------------------------------------------------------------

 

 

(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN-E; or

(iv)  to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8-BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

(c)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

(d)  if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.

5.12.3  Redelivery of Documentation.  If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

5.12.4  Lender Obligations.  Each Lender and each Issuing Bank shall promptly
notify Borrower Agent and Agent of any change in circumstances that would change
any claimed Tax exemption or reduction.  Each Lender and each Issuing Bank, in
each case severally and not jointly with the other Lenders and/or applicable
Issuing Bank, shall indemnify, hold harmless and reimburse (within 10 days after
demand therefor) the affected Borrower to which such Lender or such Issuing Bank
(as applicable) has issued a Commitment and Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against such affected Borrower or Agent by any
Governmental Authority due to such Lender’s or such Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section.  Each Lender and each Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or such Issuing Bank under any Loan Document.

5.12.5  FATCA Status.  For purposes of determining withholding Taxes imposed
under the FATCA, from and after the effective date of the Amendment, the
Borrowers and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) the Loan Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

56

 

--------------------------------------------------------------------------------

 

 

5.13  Guarantee by Obligors.

5.13.1  Guarantee by U.S. Domiciled Obligors.

(a)  Joint and Several Liability.  Each U.S. Domiciled Obligor agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Secured Parties the prompt payment and performance of, all Obligations
and all agreements of each other Obligor under the Loan Documents, except its
Excluded Swap Obligations, and that it is a U.S. Facility Guarantor and a
Canadian Facility Guarantor hereunder.  Each U.S. Domiciled Obligor agrees that
its guaranty or guarantee of obligations as a U.S. Facility Guarantor and a
Canadian Facility Guarantor, as applicable, constitute a continuing guaranty or
guarantee of payment and performance and not of collection, that such
obligations shall not be discharged until Full Payment of all Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by any Secured Party with respect thereto; (c) the existence, value
or condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by any Secured Party in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of Section
1111(b)(2) of the U.S. Bankruptcy Code or similar provision of other Applicable
Law; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the U.S. Bankruptcy Code, under other
Applicable Law or otherwise; (g) the disallowance of any claims of any Secured
Party against any Obligor for the repayment of any Obligations under Section 502
of the U.S. Bankruptcy Code, under other Applicable Law or otherwise; (h) any
other insolvency, reorganization, arrangement, debtor relief or debt adjustment
law (whether state, provincial, federal or foreign, including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and
applicable corporate law); (i) any change in the ownership, control, name,
objects, businesses, assets, capital structure or constitution of any Obligor or
any other person; (j) any merger, amalgamation or consolidation of any Obligor
with any person or persons; (k) the occurrence of any change in the laws, rules,
regulations or ordinances of any jurisdiction or by any present or future action
of any governmental body or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Obligations under the Loan Documents; (l) the existence of any claim, set-off,
compensation or other rights which any Obligor may have at any time against any
other Obligor or any other person, or which any Obligor may have at any time
against the Secured Parties, whether in connection with the Loan Documents or
otherwise; or (m) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

(b)  Waivers.

(i)  Each U.S. Domiciled Obligor expressly waives all rights that it may have
now or in the future under any statute, at common law, in equity or otherwise,
to compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Obligor.  Each U.S.
Domiciled Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of any
Obligations as long as it is a Borrower.  It is agreed among each U.S. Domiciled
Obligor, Agent and Lenders that the provisions of this Section 5.13 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit.  Each U.S. Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(ii)  Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral
(including any Real Estate owned by any Obligor) by judicial foreclosure or
non‑judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.13.  If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any U.S.

57

 

--------------------------------------------------------------------------------

 

 

Domiciled Obligor or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each U.S. Domiciled Obligor
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any U.S. Domiciled Obligor
might otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any U.S. Domiciled Obligor shall not impair any other U.S. Domiciled
Obligor’s obligation to pay the full amount of the Obligations.  Each U.S.
Domiciled Obligor waives all rights and defenses arising out of an election of
remedies, such as non-judicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such U.S. Domiciled
Obligor’s rights of subrogation against any other Person.  Agent may bid all or
a portion of the Obligations at any foreclosure or trustee’s sale or at any
private sale, and the amount of such bid need not be paid by Agent but shall be
credited against the Obligations.  The amount of the successful bid at any such
sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.13, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

(c)  Extent of Liability; Contribution.

(i)  Notwithstanding anything herein to the contrary, each U.S. Domiciled
Obligor’s liability under this Section 5.13 shall be limited to the greater of
(i) all amounts for which such U.S. Domiciled Obligor is primarily liable, as
described below, and (ii) such U.S. Domiciled Obligor’s Allocable Amount.

(ii)  If any U.S. Domiciled Obligor makes a payment under this Section 5.13 of
any Obligations (other than amounts for which such U.S. Domiciled Obligor is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Obligor, exceeds the amount that such U.S. Domiciled Obligor would otherwise
have paid if each U.S. Domiciled Obligor had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such U.S.
Domiciled Obligor’s Allocable Amount bore to the total Allocable Amounts of all
U.S. Domiciled Obligors, then such U.S. Domiciled Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Domiciled Obligor for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment.  The “Allocable Amount” for any U.S. Domiciled Obligor shall
be the maximum amount that could then be recovered from such U.S. Domiciled
Obligor under this Section 5.13 without rendering such payment voidable under
Section 548 of the U.S. Bankruptcy Code or under any similar applicable
fraudulent transfer or conveyance act, or other Applicable Law in Canada or any
province or territory thereof.

(iii)  Each U.S. Domiciled Obligor that is a Qualified ECP when its guaranty of
or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each other U.S. Domiciled Obligor that is a
Specified Obligor with respect to such Swap Obligation as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this Section
5.13 voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Obligations.  Each
U.S. Domiciled Obligor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.13.2  Guarantee by Canadian Domiciled Obligors.

(a)  Joint and Several Liability.  Each Canadian Domiciled Obligor agrees that
it is jointly and severally liable for, and absolutely and unconditionally
guarantees to the Secured Parties the prompt payment

58

 

--------------------------------------------------------------------------------

 

 

and performance of, all Canadian Facility Obligations and all agreements of each
other Canadian Domiciled Obligor under the Loan Documents, except its Excluded
Swap Obligations, and that it is a Canadian Facility Guarantor hereunder.  Each
Canadian Domiciled Obligor agrees that its guaranty or guarantee of obligations
as a Canadian Facility Guarantor hereunder, as applicable, constitute a
continuing guaranty or guarantee of payment and performance and not of
collection, that such obligations shall not be discharged until Full Payment of
all Canadian Facility Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by any Secured Party
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty or
guarantee for the Obligations or any action, or the absence of any action, by
any Secured Party in respect thereof (including the release of any security or
guaranty or guarantee); (d) the insolvency of any Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of Section
1111(b)(2) of the U.S. Bankruptcy Code or similar provision of other Applicable
Law; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the U.S. Bankruptcy Code, under other
Applicable Law or otherwise; (g) the disallowance of any claims of any Secured
Party against any Obligor for the repayment of any Obligations under Section 502
of the U.S. Bankruptcy Code, under other Applicable Law or otherwise; (h) any
other insolvency, reorganization, arrangement, debtor relief or debt adjustment
law (whether state, provincial, federal or foreign, including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and
applicable corporate law); (i) any change in the ownership, control, name,
objects, businesses, assets, capital structure or constitution of any Obligor or
any other person; (j) any merger, amalgamation or consolidation of any Obligor
with any person or persons; (k) the occurrence of any change in the laws, rules,
regulations or ordinances of any jurisdiction or by any present or future action
of any governmental body or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Obligations under the Loan Documents; (l) the existence of any claim, set-off,
compensation or other rights which any Obligor may have at any time against any
other Obligor or any other person, or which any Obligor may have at any time
against the Secured Parties, whether in connection with the Loan Documents or
otherwise; or (m) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Canadian Facility Obligations.

(b)  Waivers.

(i)  Each Canadian Domiciled Obligor expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor.  Each
Canadian Domiciled Obligor waives all defenses available to a surety, guarantor
or accommodation co-obligor other than Full Payment of all Canadian Facility
Obligations.  It is agreed among each Canadian Domiciled Obligor, Agent and
Lenders that the provisions of this Section 5.13 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Canadian Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(ii)  Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral
(including any Real Estate owned by any Obligor) by judicial foreclosure or
non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.13.  If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any Canadian Domiciled Obligor or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Canadian
Domiciled Obligor consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any
Canadian Domiciled Obligor might otherwise have had.  Any election of remedies
that results in denial or impairment of the right of Agent or any Lender to seek
a deficiency judgment against any Canadian Domiciled Obligor shall not impair
any other Canadian Domiciled Obligor’s obligation to pay the full amount of the
Canadian Facility Obligations it is jointly and severally liable for

59

 

--------------------------------------------------------------------------------

 

 

and has guaranteed under the Loan Documents.  Each Canadian Domiciled Obligor
waives all rights and defenses arising out of an election of remedies, such as
non-judicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such Canadian Domiciled Obligor’s
rights of subrogation against any other Person.  Agent may bid all or a portion
of the Canadian Facility Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations.  The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Canadian
Facility Obligations shall be conclusively deemed to be the amount of the
Canadian Facility Obligations guaranteed under this Section 5.13,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

(c)  Extent of Liability; Contribution.

(i)  Notwithstanding anything herein to the contrary, each Canadian Domiciled
Obligor’s liability under this Section 5.13 shall be limited to the greater of
(i) all amounts for which such Canadian Domiciled Obligor is primarily liable,
as described below, and (ii) such Canadian Domiciled Obligor’ Canadian Allocable
Amount.

(ii)  If any Canadian Domiciled Obligor makes a payment under this Section 5.13
of any Canadian Facility Obligations (other than amounts for which such Canadian
Domiciled Obligor is primarily liable) (a “Canadian Guarantor Payment”) that,
taking into account all other Canadian Guarantor Payments previously or
concurrently made by any other Canadian Domiciled Obligor exceeds the amount
that such Canadian Domiciled Obligor would otherwise have paid if each Canadian
Domiciled Obligor had paid the aggregate Canadian Facility Obligations satisfied
by such Canadian Guarantor Payments in the same proportion that such Canadian
Domiciled Obligor’s Canadian Allocable Amount bore to the total Canadian
Allocable Amounts of all Canadian Domiciled Obligors, then such Canadian
Domiciled Obligor shall be entitled to receive contribution and indemnification
payments from, and to be reimbursed by, each other Canadian Domiciled Obligor
for the amount of such excess, pro rata based upon their respective Canadian
Allocable Amounts in effect immediately prior to such Canadian Guarantor
Payment.  The “Canadian Allocable Amount” for any Canadian Domiciled Obligor
shall be the maximum amount that could then be recovered from such Canadian
Domiciled Obligor under this Section 5.13 without rendering such payment
voidable under Section 548 of the U.S. Bankruptcy Code or under any similar
applicable fraudulent transfer or conveyance act, or other Applicable Law in
Canada or any province or territory thereof.

(iii)  Each Canadian Domiciled Obligor that is a Qualified ECP when its guaranty
of or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Canadian Domiciled Obligor that is a
Specified Obligor with respect to such Swap Obligation as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this Section
5.13 voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Canadian Facility
Obligations.  Each Canadian Domiciled Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.13.3  No Limitation. Nothing contained in this Section 5.13 shall limit the
liability of any Obligor to pay or guarantee Loans made directly or indirectly
to that Obligor (including Loans advanced to any other Obligor and then
re-loaned or otherwise transferred to, or for the benefit of, such Obligor), LC
Obligations relating to Letters of Credit issued to support such Obligor’s
business, Secured Bank Product Obligations incurred to support its business, and
all accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.  Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing

60

 

--------------------------------------------------------------------------------

 

 

availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

5.13.4  Joint Enterprise.  Each Obligor has requested that Agent and Lenders
make the credit facilities available to the applicable Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically.  Obligors’ business is a mutual and collective enterprise, and the
successful operation of each Obligor is dependent upon the successful
performance of the integrated group.  The Obligors believe that the credit
facilities provided to the applicable Borrowers under this Agreement will
enhance the borrowing power of each Borrower and ease administration of such
credit facilities, all to their mutual advantage.  Obligors acknowledge that
Agent’s and Lenders’ willingness to extend credit and to administer the
Collateral as provided under the Loan Documents is done solely as an
accommodation to Obligors and at Obligors’ request.

5.13.5  Subordination.  Each Obligor hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

5.13.6  Currency Matters.  Dollars are the currency of account and payment for
each and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent.  The parties hereto hereby agree as follows:

(a)  Each repayment of a Revolver Loan or LC Obligation or a part thereof shall
be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

(b)  Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

(c)  Each payment of fees by a U.S. Borrower pursuant to Section 3.2 shall be in
Dollars;

(d)  Each payment of fees by Canadian Borrowers pursuant to Section 3.2 shall be
in Dollars;

(e)  Each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made; and

(f)  Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars.

No payment to any Credit Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Obligor in respect
of which it was made unless and until such Credit Party shall have received Full
Payment in the currency in which such obligation or liability is payable
pursuant to the above provisions of this Section 5.13.  To the extent that the
amount of any such payment shall, on actual conversion into such currency, be
less than the full amount of such obligation or liability (actual or contingent)
expressed in that currency, such Obligor (together with the other Obligors who
are liable thereunder or obligated therefor) agrees to indemnify and hold
harmless such Credit Party with respect to the amount of such deficiency, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in such deficiency.  To the extent that the amount of any
such payment to a Credit Party shall, upon an actual conversion into such
currency, exceed such obligation or liability, actual or contingent, expressed
in that currency, such Credit Party shall return such excess to the Borrower
Agent.

5.14  Currency Fluctuations.  On each Business Day or such other date determined
by Agent (the “Calculation Date”), Agent shall determine the Exchange Rate as of
such date.  The Exchange Rate so determined shall become effective on the first
Business Day immediately following such determination (a “Reset Date”) and shall
remain effective until the next succeeding Reset Date.  On each Reset Date,
Agent shall determine the Dollar Equivalent of the Canadian Revolver
Exposure.  If, on any Reset Date: (a) the Total Revolver Exposure exceeds the

61

 

--------------------------------------------------------------------------------

 

 

total amount of the Commitments on such date or (b) the Canadian Revolver
Exposure on such date exceeds the lesser of the Canadian Borrowing Base or the
Canadian Revolver Commitments on such date, (in any case, the amount of any such
excess referred to herein as the “Excess Amount”) then (i) Agent shall give
notice thereof to Borrower Agent and Lenders and (ii) within one (1) Business
Day thereafter, Borrowers shall cause such excess to be eliminated, either by
repayment of Revolver Loans or depositing of Cash Collateral with Agent with
respect to LC Obligations and until such Excess Amount is repaid, Lenders shall
not have any obligation to make any Loans and the Issuing Banks shall not have
any obligation to issue any Letters of Credit.

Section 6.  CONDITIONS PRECEDENT

6.1  Conditions Precedent to Initial U.S. Revolver Loans and Initial Canadian
Revolver Loans.  In addition to the conditions set forth in Section 6.2, Agent,
the Issuing Banks and the Lenders shall not be required to fund any requested
U.S. Revolver Loans or Canadian Revolver Loan, issue any Letter of Credit for
the benefit of the U.S. Borrowers or the Canadian Borrowers or otherwise extend
credit to the U.S. Borrowers or the Canadian Borrowers hereunder, until the date
(“Closing Date”) that each of the following conditions has been satisfied:

(a)  Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

(b)  Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC, PPSA and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c)  Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder and after
giving effect to the Acquisition contemplated by the Acquisition Agreement, (i)
such Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.

(d)  Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

(e)  Agent shall have received a written opinion of each of Fox Rothschild LLP
and Norton Rose Fulbright Canada LLP, as well as any local counsel to Borrowers
or Agent, in form and substance satisfactory to Agent, which opinion shall cover
the transactions contemplated herein.

(f)  Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

(g)  Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents, together with endorsements naming Agent as lender loss payee in form
and substance satisfactory to Agent.

(h)  Agent shall have completed a roll-forward of its previous field
examination,  with respect to the Target Company and its Subsidiaries before
giving effect to the reorganization, the results of which verify satisfaction of
the condition set forth in Section 6.1(l).  No material adverse change in the
business, assets,

62

 

--------------------------------------------------------------------------------

 

 

properties, liabilities, operations, condition or prospects of any Obligor or in
the quality, quantity or value of any Collateral shall have occurred since
September 30, 2014.

(i)  Agent shall have received all certificates representing the Equity
Interests owned by each Obligor pledged pursuant to the Loan Documents, to the
extent such Equity Interests are certificated.

(j)  Agent shall have received, each in form and substance satisfactory to
Agent, (i) financial projections of the Borrowers, giving effect to the
Acquisition contemplated under the Acquisition Agreement, evidencing each
Borrower’s ability to comply with the financial covenants set forth herein, (ii)
interim financial statements for the Borrowers as of the period ended February
28, 2015, and (iii) a pro forma balance sheet of the Borrowers dated as of the
Closing Date and giving effect to the Acquisitions contemplated under the
Acquisition Agreement, which balance sheet shall reflect no material changes
from the most recent pro forma balance sheets of Borrowers delivered to
Borrowers prior to the Closing Date.

(k)  Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(l)  Agent shall have received a Borrowing Base Certificate prepared as of a
date acceptable to the Agent.  Upon giving effect to the initial funding of
Loans and issuance of Letters of Credit, and the payment by Borrowers of all
fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, U.S. Availability shall be
at least $15,000,000 and Canadian Availability shall be at least $1,000,000.

(m)  Agent shall have received payoff letters, in form and substance
satisfactory to the Agent, from existing lenders to the Target Company.

(n)  Agent shall have received flood plain searches and applicable flood
insurance in accordance with Section 8.6.2 and all Related Real Estate Documents
with respect to any Real Estate subject to a Mortgage.

(o)  Agent and each Lender shall have completed all “know your customer”
requirements, Patriot Act searches, OFAC/PEP searches and customary background
checks for the Target Company, the results of which are reasonably satisfactory
to Agent and each Lender.

(p)  Agent shall have received evidence that the transactions contemplated by[
the Alcentra/Triangle Loan Agreement and] the Integrated Loan Agreement shall
have been closed on the date hereof, each of which shall be in full force and
effect and in form and substance satisfactory to Agent.

6.2  Conditions Precedent to All Credit Extensions.  Agent, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit, or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a)  No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b)  The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c)  All conditions precedent in any other Loan Document shall be satisfied;

(d)  No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e)  With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

63

 

--------------------------------------------------------------------------------

 

 

Each request (or deemed request) by Borrower Agent or any Borrower for funding
of a Loan, issuance of a Letter of Credit or grant of an accommodation shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance
or grant.  As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

[6.3  ][Conditions Subsequent to All Credit Extensions.  The obligation of
Lender to fund any Loans, issue any Letters of Credit or grant any other
accommodation to or for the benefit of Borrowers, is subject to the fulfillment,
on or before the date applicable thereto, of the following conditions subsequent
(the failure by Borrowers to so perform or cause to be performed such conditions
subsequent as and when required shall constitute an Event of Default):]

[(a)  Within 120 days of the date hereof (or such longer period as agreed to by
Agent in its sole discretion), Canadian Borrowers and the Wheels US Entities
shall have established a cash management system acceptable to Agent in its
discretion; and]

[(b)  Within 120 days of the date hereof (or such longer period as agreed to by
Agent in its sole discretion), with respect to each Canadian Borrower and the
Wheels US Entities, Lender shall have received duly executed agreements
establishing each Dominion Account and related lockbox with Lender or one of its
Affiliates, in form and substance satisfactory to Agent.]

[(c)  Within 30 days of the date hereof (or such longer period as agreed to by
Agent in its sole discretion), Canadian Borrowers shall arrange for discharge
of: Ontario PPSA registration number 630445563 against Wheels International Inc.
(predecessor entity to Wheels Group Inc.) in favor of Hewlett-Packard Financial
Services Canada Company; Ontario PPSA registration number 614618271 against
Wheels International Freight Systems Inc. (predecessor entity to Wheels Group
Inc.) in favor of Dell Financial Services Canada Limited; and British Columbia
PPSA registration number 314371C against Wheels International Freight Systems
Inc. (predecessor entity to Wheels Group Inc.) in favor of Dell Financial
Services Canada Limited, in each case in form and substance satisfactory to
Agent.]

Section 7.  COLLATERAL

7.1  Grant of Security Interest.  To secure the prompt payment and performance
of:  (a) all Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties and (b) all Canadian Facility Obligations (including,
without limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties in each case of clause (a) and
(b), a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property of such Obligor, whether now
owned or hereafter acquired, and wherever located:

(a)  all Accounts;

(b)  all Chattel Paper, including electronic chattel paper;

(c)  all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d)  all Deposit Accounts;

(e)  all Documents;

(f)  all General Intangibles, including Intellectual Property;

(g)  all Goods, including Inventory, Equipment and fixtures;

(h)  all Instruments;

64

 

--------------------------------------------------------------------------------

 

 

(i)  all Investment Property;

(j)  all Letter-of-Credit Rights;

(k)  all Supporting Obligations;

(l)  all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m)  all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n)  all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

7.2  Lien on Deposit Accounts; Cash Collateral.

7.2.1  Deposit Accounts.  To further secure the prompt payment and performance
of:  (a) all Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties and (b) all Canadian Facility Obligations (including,
without limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties in each case of clause (a) and
(b), a continuing security interest in and Lien on all amounts credited to any
Deposit Account of such Obligor, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept.  Each Obligor hereby
authorizes and directs each bank or other depository to deliver to Agent, upon
request, all balances in any Deposit Account maintained by such Obligor, without
inquiry into the authority or right of Agent to make such request.

7.2.2  Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Obligor, and shall have no responsibility for any
investment or loss.  To further secure the prompt payment and performance of
all:  (a) Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties and (b) Canadian Facility Obligations (including, without
limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties in each case of clause (a) and
(b), a continuing security interest in and Lien on all Cash Collateral held from
time to time and all proceeds thereof, whether such Cash Collateral is held in a
Cash Collateral Account or elsewhere.  Agent may apply Cash Collateral of a U.S.
Domiciled Obligor to the payment of any Obligations, and may apply Cash
Collateral of a Canadian Domiciled Obligor to the payment of any Canadian
Facility Obligations, in each case, in such order as Agent may elect, as they
become due and payable.  Each Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of Agent.  No U.S. Domiciled
Obligor or other Person claiming through or on behalf of any U.S. Domiciled
Obligor shall have any right to any Cash Collateral, until Full Payment of all
Obligations. No Canadian Domiciled Obligor or other Person claiming through or
on behalf of any Canadian Domiciled Obligor shall have any right to any Cash
Collateral, until Full Payment of all Canadian Facility Obligations.

7.3  Lien on Real Estate.  If any Borrower acquires Real Estate hereafter,
Borrowers shall, within 30 days, execute, deliver and record a Mortgage
sufficient to create a first priority Lien in favor of Agent on such Real
Estate, and shall deliver all Related Real Estate Documents.

7.4  Other Collateral.

7.4.1  Commercial Tort Claims.  Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial

65

 

--------------------------------------------------------------------------------

 

 

Tort Claim for less than $100,000), shall promptly amend Schedule 9.1.16 to
include such claim, and shall take such actions as Agent deems appropriate to
subject such claim to a duly perfected, first priority Lien in favor of Agent.

7.4.2  Certain After-Acquired Collateral.  Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property (other than “shrink wrap”, “click wrap” or
“off the shelf” software licensed in the ordinary course of business from third
parties and not created or developed by Obligors), Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession or control agreement.  If any Collateral is in the possession of a
third party, at Agent’s request, Borrowers shall obtain an acknowledgment that
such third party holds the Collateral for the benefit of Agent.

7.5  No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of any Obligor relating to any
Collateral.  In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

7.6  Further Assurances; Extent of Liens.  All Liens granted to Agent under the
Loan Documents are for the benefit of Secured Parties.  Promptly upon request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Agent deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement.  Each Obligor authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

7.7  Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the Collateral
securing any Obligations of a Borrower Group, shall include only 65% of the
voting stock of any Foreign Subsidiary solely to the extent pledging or
hypothecating more than 65% of the total voting stock of such Foreign Subsidiary
to secure such Obligations of such Borrower Group would result in material
adverse tax consequences to the U.S. Domiciled Obligors.

Section 8.  COLLATERAL ADMINISTRATION

8.1  Borrowing Base Certificates.  By the 20th day of each month, Borrower Agent
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a U.S.
Borrowing Base Certificate and a Canadian Borrowing Base Certificate, in each
case, prepared as of the close of business of the previous month, and at such
other times as Agent may request; provided that during any Reporting Trigger
Period, Borrower Agent shall also be required to deliver to Agent (i) weekly
U.S. Borrowing Base Certificates and Canadian Borrowing Base Certificates by the
3rd Business Day of each week which begins during such Reporting Trigger Period
and (ii) monthly Borrowing Base Certificates by the 20th day of each month, in
each case, prepared as of the close of business on the last Business Day of the
previous week.  All calculations of U.S. Availability or  Canadian Availability
in any Borrowing Base Certificate shall originally be made by Borrower Agent and
certified by a Senior Officer of Borrower Agent, provided that Agent may from
time to time review and adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in any Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the U.S. Availability Reserve
and/or the Canadian Availability Reserve.  The U.S. Borrowing Base Certificate
shall set forth the calculation of the U.S. Borrowing Base in Dollars.  The
Canadian Borrowing Base shall set forth the calculation of the Canadian
Borrowing Base in both Canadian Dollars and the Dollar Equivalent thereof along
with the Exchange Rate used to determine such Dollar Equivalent.

8.2  Administration of Accounts.

8.2.1  Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection,

66

 

--------------------------------------------------------------------------------

 

 

reconciliation and other reports in form satisfactory to Agent, on such periodic
basis as Agent may request.  Each Borrower shall also provide to Agent, on or
before the 20th day of each month (or on a weekly basis during any Reporting
Trigger Period), a summary aged trial balance of all Accounts as of the end of
the preceding month (or week if during any Reporting Trigger Period), specifying
each Account’s Account Debtor name and address and amount, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as Agent
may reasonably request.  If Accounts in an aggregate face amount of $200,000 or
more cease to be Eligible Accounts, Eligible Unbilled Accounts, Eligible Foreign
Accounts, or Eligible Foreign Agent Accounts, Borrowers shall notify Agent of
such occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.

8.2.2  Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge the Borrowers of
the applicable Borrower Group therefor; provided, however, that neither Agent
nor Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.

8.2.3  Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.

8.2.4  Maintenance of Dominion Account.

(a)  (i) U.S. Domiciled Obligors (other than the Wheels US Entities), and (ii)
commencing no later than 120 days after the date hereof (or such longer period
as agreed to by Agent in its sole discretion), Canadian Domiciled Obligors and
the Wheels US Entities, shall maintain Dominion Accounts pursuant to lockbox or
other arrangements acceptable to Agent.  U.S. Domiciled Obligors and Canadian
Domiciled Obligors shall obtain an agreement (in form and substance satisfactory
to Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Cash Dominion Period, requiring immediate deposit
of all remittances received in the lockbox to a Dominion Account, and waiving
offset rights of such servicer or bank, except for customary administrative
charges.  If a Dominion Account of a U.S. Domiciled Obligor or Canadian
Domiciled Obligor is not maintained with Bank of America or Bank of America
(Canada), as applicable, Agent may, during any Cash Dominion Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America or Bank of America (Canada), as applicable.

(b)  Agent and Lenders assume no responsibility to Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5  Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3  Administration of Inventory.

8.3.1  Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory (if any), including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent on such periodic basis as
Agent may request.

8.3.2  Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA.  No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory.  Borrowers

67

 

--------------------------------------------------------------------------------

 

 

shall use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.

8.4  Administration of Equipment.

8.4.1  Records and Schedules of Equipment.  Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent.  Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.

8.4.2  Dispositions of Equipment.  No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.4.3  Condition of Equipment.  The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment to become affixed to
real Property.

8.5  Administration of Deposit Accounts.  Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts.  As of the
Closing Date, with respect to any Deposit Account of any U.S. Borrower (other
than the Wheels US Entities), Agent has control of each such Deposit Account
(other than an account exclusively used for payroll, payroll taxes or employee
benefits and other than accounts which in the aggregate for all such accounts do
not contain more than $50,000 at any one time).  Within 120 days after the date
hereof (or such longer period as agreed to by Agent in its sole discretion),
each Canadian Borrower and the Wheels US Entities shall take all actions
necessary to establish Agent’s control of each such Deposit Account (other than
an account exclusively used for payroll, payroll taxes or employee benefits and
other than accounts which in the aggregate for all such accounts do not contain
more than $50,000 at any one time).  Each Borrower shall be the sole account
holder of each Deposit Account and shall not allow any other Person (other than
Agent) to have control over a Deposit Account or any Property deposited
therein.  Each Borrower shall promptly notify Agent of any opening or closing of
a Deposit Account and, with the consent of Agent, will amend Schedule 8.5 to
reflect same.

8.6  General Provisions.

8.6.1  Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States, or, in the case of a
Canadian Domiciled Obligor, in Canada (subject to Agent being granted a first
priority Lien (subject to Permitted Liens) if none has been previously granted
in such province or territory), in each case, upon 30 Business Days prior
written notice to Agent.

8.6.2  Insurance of Collateral; Condemnation Proceeds.

(a)  Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A_ VII, unless otherwise approved by Agent) satisfactory to
Agent.  All proceeds under each policy shall be payable to Agent.  From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches.  Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements (i)
showing Agent as loss payee; (ii) requiring 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason

68

 

--------------------------------------------------------------------------------

 

 

whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.  If any Borrower fails to provide and pay for
any insurance, Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor.  Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all reports made to insurance
companies.  While no Event of Default exists, Borrowers may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to
Agent.  If an Event of Default exists, only Agent shall be authorized to settle,
adjust and compromise such claims.

(b)  Any proceeds of insurance (other than proceeds from workers’ compensation
or D&O insurance) and any awards arising from condemnation of any Collateral
shall be paid to Agent for application to the Obligations in accordance with the
terms hereof.

8.6.3  Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4  Defense of Title.  Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7  Power of Attorney.  Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Agent, or Agent’s designee, may, without notice and in either its or a
Obligor’s name, but at the cost and expense of Obligors:

(a)  Endorse a Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b)  During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Obligor’s name to a proof of claim or other
document in a bankruptcy or other Insolvency Proceeding of an Account Debtor, or
to any notice, assignment or satisfaction of Lien or similar document; (vi)
receive, open and dispose of mail addressed to a Obligor, and notify postal
authorities to deliver any such mail to an address designated by Agent; (vii)
endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use a Obligor’s stationery and sign its name to verifications of Accounts
and notices to Account Debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Obligor is a beneficiary; and (xii)
take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents.

Section 9.  REPRESENTATIONS AND WARRANTIES

9.1  General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:

69

 

--------------------------------------------------------------------------------

 

 

9.1.1  Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2  Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require the imposition of any Lien (other than
Permitted Liens) on any Obligor’s Property.

9.1.3  Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4  Capital Structure.  Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests.  Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing Date, no Borrower or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger, amalgamation or combination.  Each Borrower has good title
to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien, and
all such Equity Interests are duly issued, fully paid and non-assessable.  There
are no outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower or Subsidiary.

9.1.5  Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.  As of the
Closing Date, after giving effect to the transactions contemplated by the
Acquisition Documents, Borrowers will have good title to the assets acquired
pursuant to the Acquisition Agreement or otherwise owned by the Target Company
and its Subsidiaries, free and clear of all Liens other than Permitted Liens.

9.1.6  Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, Eligible Unbilled Accounts, Eligible Foreign Accounts, and Eligible
Foreign Agent Accounts, on all statements and representations made by Borrowers
with respect thereto.  Borrowers warrant, with respect to each Account at the
time it is shown as an Eligible Account, Eligible Unbilled Account, Eligible
Foreign Account, or Eligible Foreign Agent Account in a Borrowing Base
Certificate, that:

(a)  it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b)  it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c)  it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d)  it is not subject to any Lien (other than Agent’s Lien), or, to the best of
each Borrower’s knowledge, any offset, deduction, defense, dispute, counterclaim
or other adverse condition except as

70

 

--------------------------------------------------------------------------------

 

 

arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(e)  no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or
PPSA, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;

(f)  no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g)  to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

9.1.7  Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time.  Since September 30,
2014, there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No financial statement delivered to Agent or Lenders at any
time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Borrower and Subsidiary is Solvent.

9.1.8  Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9  Taxes.  Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except (a) to the extent being Properly
Contested, or (b) Taxes in an amount which in the aggregate for all such Taxes,
does not exceed $250,000.  The provision for Taxes on the books of each Borrower
and Subsidiary is adequate for all years not closed by applicable statutes, and
for its current Fiscal Year.

9.1.10  Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

9.1.11  Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to any Borrower’s knowledge, threatened Intellectual Property Claim with respect
to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property).  Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than standard licensing fees payable
under customary business software products.  All (a) registered patents, (b)
registered copyrights, (c) registered trademarks or service marks, (d)
applications, renewals, reissuances and extensions of the foregoing (a) through
(c), and (e) Licenses owned, used or licensed by, or otherwise subject to any
interests of, any Borrower or Subsidiary are shown on Schedule 9.1.11.

71

 

--------------------------------------------------------------------------------

 

 

9.1.12  Governmental Approvals.  Each Borrower and Subsidiary has, is in
material compliance with, and is in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties.  All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13  Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.

9.1.14  Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up.  No Borrower or
Subsidiary has received any material Environmental Notice.  To the best of each
Borrower’s knowledge, no Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.

9.1.15  Burdensome Contracts.  No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.  No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

9.1.16  Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.  Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000).  No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.

9.1.17  No Defaults.  To each Borrower’s best knowledge after due inquiry, no
event or circumstance has occurred or exists that constitutes a Default or Event
of Default.  No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under any Material Contract or in the payment
of any Borrowed Money.  To the best of each Borrower’s knowledge, there is no
basis upon which any party (other than a Borrower or Subsidiary) could terminate
a Material Contract prior to its scheduled termination date.

9.1.18  ERISA; Canadian Pension Plan Compliance.  Except as disclosed on
Schedule 9.1.18:

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

(b)  There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to

72

 

--------------------------------------------------------------------------------

 

 

have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted in or could reasonably be expected to have a Material Adverse
Effect.

(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and (vi)
as of the most recent valuation date for any Pension Plan or Multiemployer Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date.

(d)  No Canadian Borrower or any Canadian Subsidiary provides benefits to
retired Canadian employees or to beneficiaries or dependents of retired Canadian
employees.  Except as would not reasonably be expected to result in a Material
Adverse Effect, each Canadian Borrower and each Canadian Subsidiary is in
compliance with all Applicable Laws in relation to its Canadian Pension Plans
and all Canadian Employee Benefits Legislation and health and safety, workers
compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial, territorial or local counterparts or
equivalents in each case, as applicable to the employees of any Obligor employed
in Canada and as amended from time to time.

(e)  No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan.  No
Canadian Borrower nor any Canadian Subsidiary has any material withdrawal
liability in connection with a Canadian Multi-Employer Plan.  No Termination
Event has occurred.  No fact or circumstance exists that could adversely affect
the tax-exempt status of a Canadian Pension Plan.  No Lien has arisen, choate or
inchoate, in respect of Canadian Borrowers or Canadian Subsidiaries or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due).  No Canadian Pension Plan provides benefits on a defined
benefit basis.

(f)  With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

9.1.19  Trade Relations.  There exists no actual or threatened termination,
material limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary.  There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.

9.1.20  Labor Relations.  No Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, nor to any Borrower’s knowledge, is any
Borrower subject to any union organization effort.  There are no material
grievances or arbitration proceedings arising out of or under any collective
bargaining agreement which are pending in respect of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes or work stoppages.

73

 

--------------------------------------------------------------------------------

 

 

9.1.21  Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.22  Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23  Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

9.1.24  OFAC.  No Obligor (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to (A) Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (B) the United Nations Act (Canada), the Special Economic Measures
Act (Canada), the Export and Import Permits Act (Canada), the Freezing Assets of
Corrupt Foreign Officials Act (Canada), the Criminal Code (Canada), the Defence
Production Act (Canada), the Proceeds of Crime Act, the Anti-terrorism Act
(Canada) or the Foreign Extraterritorial Measures Act (Canada) (together with
and all regulations and orders made thereunder, collectively, “Canadian
Sanctions Laws”), (ii) engages in any dealings or transactions prohibited by (A)
Section 2 of such executive order, or (B) Canadian Sanctions Laws, or is
otherwise associated with any such person in any manner violative of Section 2
of such executive order or by Canadian Sanctions Laws, or (iii) is a person (A)
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order or (B) subject to
the limitations or prohibitions under Canadian Sanctions Laws.

9.2  Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

9.3  Acquisition Representations.

9.3.1  Borrowers have delivered to Agent a complete and correct copy of the
Acquisition Documents, including all schedules and exhibits thereto.  The
execution, delivery and performance of each of the Acquisition Documents has
been duly authorized by all necessary action on the part of each Borrower who is
a party thereto.  Each Acquisition Document is the legal, valid and binding
obligation of each Borrower who is a party thereto, enforceable against each
such Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought.  No Borrower
is in default in the performance or compliance with any provisions thereof.  All
representations and warranties made by a Borrower in the Acquisition Documents
and in the certificates delivered in connection therewith are true and correct
in all material respects. To each Borrower’s knowledge, none of the Seller’s
representations or warranties in the Acquisition Documents contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading, in any case that could reasonably be expected to result
in a Material Adverse Effect.

9.3.2  As of the Closing Date, the Acquisition contemplated under the
Acquisition Agreement has been consummated in all material respects, in
accordance with all Applicable Laws.  As of the Closing Date, all requisite
approvals by Governmental Authorities having jurisdiction over Borrowers and, to
each Borrower’s knowledge, the Seller, with respect to the Acquisition
contemplated under the Acquisition Agreement, have been obtained (including
filings or approvals required under the Hart-Scott-Rodino Antitrust Improvements
Act, all

74

 

--------------------------------------------------------------------------------

 

 

required approvals, consents and/or deemed approvals of Canadian Governmental
Authorities, including the Commissioner of Competition pursuant to the
Competition Act (Canada) and the Minister of Industry pursuant to the Investment
Canada Act (Canada)), except for any approval the failure to obtain could not
reasonably be expected to be material to the interests of the Lenders.  As of
the Closing Date, after giving effect to the transactions contemplated by the
Acquisition Documents, Borrowers will have good title to the assets acquired
pursuant to the Acquisition Agreement, free and clear of all Liens other than
Permitted Liens.

Section 10.  COVENANTS AND CONTINUING AGREEMENTS

10.1  Affirmative Covenants.  As long as the Revolver Commitment or Obligations
are outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1  Inspections; Appraisals.

(a)  Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.

(b)  Reimburse Agent for all charges, costs and expenses of Agent in connection
with examinations of any Obligor’s books and records or any other financial or
Collateral matters as Agent deems appropriate, up to [three times]one time per
Loan Year; provided, however, that (A) Borrowers shall reimburse Agent for all
charges, costs and expenses in connection with a second examination in any Loan
Year if Availability has been less than 15% of the Revolver Commitments at any
point in such Loan Year, and (B) if an examination is initiated during a Default
or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limit.  Subject to and without
limiting the foregoing, Borrowers agree to pay Agent’s then standard charges for
examination activities, including the standard charges of Agent’s internal
examination group, as well as the charges of any third party used for such
purposes.

10.1.2  Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a)  as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

(b)  as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter and 60 days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such month
and for the portion of the Fiscal Year then elapsed, on consolidated and, if
such month is the last month in a Fiscal Quarter, consolidating bases for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year‑end adjustments and the absence of footnotes;

75

 

--------------------------------------------------------------------------------

 

 

(c)  concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;

(d)  concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e)  not later than 30 days prior to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow, U.S.
Availability and Canadian Availability for the next Fiscal Year, month by month;

(f)  at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;

(g)  promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(h)  promptly after the sending or filing thereof, copies of any annual report
to be filed in connection with each Plan, any Canadian Pension Plan or Foreign
Plan;

(i)  such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business; and

(j)  as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, in form and substance
satisfactory to Agent.

10.1.3  Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining actual knowledge thereof, of any of the following that
affects an Obligor:  (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$250,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any material Environmental
Notice; (i) the occurrence of any ERISA Event; (j) the discharge of or any
withdrawal or resignation by Borrowers’ independent accountants; or (k) any
opening of a new office or place of business, at least 30 days prior to such
opening.

10.1.4  Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5  Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any

76

 

--------------------------------------------------------------------------------

 

 

Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.

10.1.6  Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7  Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount and with deductibles
satisfactory to Agent.

10.1.8  Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.

10.1.9  Additional Guarantors. Promptly notify Agent upon any Person becoming a
Subsidiary and (a) cause (i)(A) each U.S. Subsidiary and (B) any Foreign
Subsidiary that loses its status as a “controlled foreign corporation” under
Section 957 of the Code promptly to execute and deliver to Agent a Guarantee
(including, if requested by Agent, a joinder to this Agreement in form and
substance satisfactory to Agent) in favor of Agent for the benefit of the
Secured Parties, and (ii) each Canadian Subsidiary to execute and deliver to
Agent a Canadian Facility Guaranty (including, if requested by Agent, a joinder
to this Agreement in form and substance satisfactory to Agent) in favor of Agent
for the benefit of the Canadian Secured Parties, (b) cause such Guarantor to
deliver to the Agent such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Senior Officers or other
authorized Persons of such Subsidiary as Agent may require evidencing the
identity, authority and capacity of each Senior Officer or other authorized
Person thereof in connection with the Guarantee, or Canadian Facility Guaranty,
as applicable, to which such Subsidiary is a party and such additional and other
documents and certifications as Agent may reasonably require to evidence that
such Subsidiary is duly organized or formed and is validly existing, in good
standing and qualified to engage in business, in each case to the extent
applicable, in jurisdictions reasonably identified by Agent, and (c) cause such
Guarantor to execute and deliver such documents, instruments and agreements and
to take such other actions as Agent shall require to evidence and perfect a Lien
in favor of Agent (for the benefit of Secured Parties (in the case of a
Subsidiary described in clause (a)(i) above) and the Canadian Secured Parties
(in the case of a Subsidiary described in clause (a)(ii) above)) on all assets
of such Person, including delivery of legal opinions, in form and substance
satisfactory to Agent, as it shall deem appropriate.

10.1.10  Depository Bank.  Maintain Bank of America and Bank of America
(Canada), as applicable, as its principal depository bank, including for the
maintenance of all operating, collection, disbursement and other deposit
accounts and for all Cash Management Services.

[10.1.11   Dissolution of Inactive Subsidiaries.  Within 60 days of the date
hereof (or such longer period as agreed to by Agent in its sole discretion),
Borrowers shall have provided evidence to Agent, in form and substance
satisfactory to Agent, that each of the Inactive Subsidiaries has been
dissolved.  ]

10.2  Negative Covenants.  As long as the Revolver Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:

10.2.1  Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:

(a)  the Obligations;

77

 

--------------------------------------------------------------------------------

 

 

(b)  Subordinated Debt[ (other than the Alcentra/Triangle Debt)];

(c)  Permitted Purchase Money Debt;

(d)  Borrowed Money (other than the Obligations, Integrated Debt, Subordinated
Debt[ (including the Alcentra/Triangle Debt)] and Permitted Purchase Money
Debt), but only to the extent outstanding on the Closing Date and not satisfied
with proceeds of the initial Loans;

(e)  Secured Bank Product Obligations incurred in the ordinary course of
business;

(f)  Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $250,000 in the aggregate at any time;

(g)  Permitted Contingent Obligations;

(h)  Refinancing Debt as long as each Refinancing Condition is satisfied;

(i)  intercompany Debt permitted by Section 10.2.7(d);

(j)  unsecured Debt consisting of earn-outs incurred in connection with a
Permitted Acquisition so long as the terms of such earn-outs provide that no
payment may be made with respect thereto if a Default or Event of Default has
occurred and is continuing or would result therefrom;

(k)  Debt in respect of Capital Leases; provided, however, that the aggregate
amount of all such Debt at any one time outstanding shall not exceed $5,000,000;

(l)  Debt (other than on account of earn-outs) that is not included in any of
the preceding clauses of this Section, is not secured by a Lien and does not
exceed $3,500,000 in the aggregate at any time;

(m)  [subject to the terms of the Alcentra/Triangle Intercreditor Agreement, the
Alcentra/Triangle] Debt so long as the aggregate principal amount at any one
time outstanding does not exceed the sum of (i) [$25,000,000,] plus (ii) any
interest paid in kind and added to the principal in accordance with the
documents[ evidencing the Alcentra/Triangle Debt; and]Intentionally Omitted;

(n)  subject to the terms of the Integrated Intercreditor Agreement, the
Integrated IV Debt so long as the aggregate principal amount at any one time
outstanding does not exceed the sum of (i) Cdn$29,000,000, plus (ii) any
interest paid in kind and added to the principal in accordance with the
documents evidencing the Integrated Debt; and

(o)  subject to execution of the amendment and restatement of the Integrated
Intercreditor Agreement as contemplated by the definition thereof, and then
subject to the terms of the Integrated Intercreditor Agreement, the Integrated V
Debt so long as the aggregate principal amount at any one time outstanding does
not exceed the sum of (i) Cdn$10,000,000, plus (ii) any interest paid in kind
and added to the principal in accordance with the documents evidencing the
Integrated V Debt.

10.2.2  Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a)  Liens in favor of Agent;

(b)  Purchase Money Liens securing Permitted Purchase Money Debt;

(c)  Liens for Taxes not yet due or being Properly Contested;

78

 

--------------------------------------------------------------------------------

 

 

(d)  statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(e)  Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations, as long as such Liens are at all
times junior to Agent’s Liens and are required or provided by law;

(f)  Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;

(g)  easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(h)  normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(i)  existing Liens shown on Schedule 10.2.2;

(j)  Intentionally Omitted;

(k)  Liens in favor of [each of Alcentra and Triangle]Integrated subject to the
terms and limitations set forth in the [Alcentra/Triangle]Integrated
Intercreditor Agreement; and

(l)  Liens in favor of Integrated V subject to the execution of the amended and
restated Integrated Intercreditor Agreement as contemplated by the definition
thereof, and then subject to the terms and limitations set forth in the
Integrated Intercreditor Agreement.

10.2.3  Intentionally Omitted.

10.2.4  Distributions.  Declare or make any Distributions, or create or suffer
to exist any encumbrance or restriction on the ability of a Subsidiary to make
any Distribution, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.15;
provided, however, that (i) the Borrowers may make Distributions so long as[:
(A)] no Default or Event of Default exists or is caused thereby[, and (B] and
either: (A) upon giving pro forma effect thereto, for the 30 days preceding on
an average daily basis and as of the Distribution, (I) Availability is at least
$20,000,000, and (II) U.S. Availability is at least $12,500,000; or (B) (1) upon
giving pro forma effect thereto, for the 30 days preceding on an average daily
basis and as of the Distribution, ([1]I) Availability is at least the greater
of: (x) [20]15% of the sum of the U.S. Borrowing Base (without giving effect to
the U.S. LC Reserve for purposes of this calculation) and the Canadian Borrowing
Base (without giving effect to the Canadian LC Reserve for purposes of this
calculation), and (y) $[12,500,000,]15,000,000, and ([2]II) U.S. Availability is
at least $[7,500,000; and]10,000,000, and (2) Borrowers have demonstrated that
upon giving pro forma effect to such Distribution, the Fixed Charge Coverage
Ratio, calculated on a trailing twelve month basis, is greater than or equal to
1.1 to 1.0, recomputed on a pro forma basis for the most recent fiscal month for
which financial statements have been delivered to Agent under the Loan
Documents; (ii) in addition to any Distributions permitted under clause (i)
above, Radiant may redeem its shares of the Series A Preferred Stock to the
extent solely using identifiable proceeds of a substantially concurrent issuance
and sale of common stock of Radiant; (iii) a U.S. Borrower may make
Distributions to another U.S. Borrower; (iv) a Canadian Borrower may make
Distributions to a U.S. Borrower or another Canadian Borrower; and (v) a
Subsidiary that is not an Obligor may make Distributions to an Obligor or
another Subsidiary that is not an Obligor, in each case of clauses (ii) through
(v), without meeting the requirements of subsections (i)(A) or (B) above.

79

 

--------------------------------------------------------------------------------

 

 

10.2.5  Restricted Investments.  Make any Restricted Investment.

10.2.6  Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary that is not an Obligor to a Borrower or another
Subsidiary that is not an Obligor.

10.2.7  Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by (i) a Subsidiary that is not
an Obligor to another Subsidiary that is not an Obligor, (ii) a U.S. Borrower to
another U.S. Borrower, (iii) a Canadian Borrower to another Canadian Borrower or
a U.S. Borrower and (iv) a U.S. Borrower to a Canadian Borrower; provided, [that
after giving effect to such loan,](i) upon giving pro forma effect thereto, for
the 30 days preceding on an average daily basis and as of the making of such
loan ([i]A) Availability is at least the greater of: (x) [20]15% of the sum of
the U.S. Borrowing Base (without giving effect to the U.S. LC Reserve for
purposes of this calculation) and the Canadian Borrowing Base (without giving
effect to the Canadian LC Reserve for purposes of this calculation), and (y)
$[12,500,000,]15,000,000, and ([ii]B) U.S. Availability is at least
$[7,500,000)]10,000,000, and (ii) Borrowers have demonstrated that upon giving
pro forma effect to such loan, the Fixed Charge Coverage Ratio, calculated on a
trailing twelve month basis, is greater than or equal to 1.1 to 1.0, recomputed
on a pro forma basis for the most recent fiscal month for which financial
statements have been delivered to Agent under the Loan Documents.

10.2.8  Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (each, a
“Permitted Subordinated Debt Payment”) (and a Senior Officer of Borrower Agent
shall certify to Agent, not less than five Business Days prior to the date of
payment, that all conditions under such agreement have been satisfied); (b)
earn-outs if a Default or Event of Default exists or would be caused thereby; or
(c) Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with the consent of Agent).

10.2.9  Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (a) mergers or consolidations of a wholly-owned Subsidiary which is
not an Obligor with another wholly-owned Subsidiary or into a Borrower; (b)
Permitted Acquisitions or (c) the intercompany restructuring set forth as
Schedule 10.2.9 attached hereto, provided that within three (3) Business Days
thereafter, Agent shall have received such legal opinions and officers
certificate with respect to matters relating to the amalgamation of the relevant
Canadian Borrowers, the Loan Documents and  security matters related thereto,
all in form and substance reasonably satisfactory to it.

10.2.10  Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 or 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.

10.2.11  Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9.

10.2.12  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13  Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

80

 

--------------------------------------------------------------------------------

 

 

10.2.14  Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

10.2.15  Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16  Conduct of Business.  Engage in any business, other than its business
as conducted on the Closing Date and any activities incidental thereto.

10.2.17  Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities; (c)
(i) transactions solely among U.S. Borrowers,  (ii) transactions solely among
Canadian Borrowers, and (iii) transactions solely among Subsidiaries that are
not Obligors; (d) transactions with Affiliates that were consummated prior to
the Closing Date, as shown on Schedule 10.2.17; and (e) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

10.2.18  Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.19  Amendments to Subordinated Debt, Certain other Debt and Acquisition
Documents.  

(a)  Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if such modification (a) increases the
principal balance of such Debt, or increases any required payment of principal
or interest; (b) accelerates the date on which any installment of principal or
any interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (g) results in the Obligations not being
fully benefited by the subordination provisions thereof;

(b)  Amend, supplement or otherwise modify any document, instrument or agreement
relating to the Integrated Debt, unless such amendment, supplement or
modification is not prohibited by the terms of the Integrated Intercreditor
Agreement;

(c)  Intentionally Omitted;  

(d)  Amend, supplement or otherwise modify any document, instrument or agreement
relating to the [Alcentra/Triangle] Debt, unless such amendment, supplement or
modification is not prohibited by the terms of the [Alcentra/Triangle
Intercreditor Agreement; and ][(d)  Amend, ]supplement or otherwise modify the
Acquisition Documents in any manner that is, or could reasonably be expected to
be, adverse in any material respect to the interest of Agent or any Lender[.];
and

(e)    Amend, supplement or otherwise modify any document, instrument or
agreement relating to the Integrated V Debt, unless such amendment, supplement
or modification is not prohibited by the terms of the Integrated Intercreditor
Agreement.

10.2.20  Holding Company.  Allow (i) RGL Mexico LLC, a Washington limited
liability company, (ii) Wheels Freight Systems Inc., a Delaware corporation, or
(iii) Service By Air, Limited, a Prince Edward Island, Canadian corporation, to
incur any material liabilities, own or acquire any assets (other than, in the
case of RGL Mexico LLC, Equity Interests of Radiant Global Logistics (MX) S. de
R.L. de C.V. that it owns on the

81

 

--------------------------------------------------------------------------------

 

 

date hereof), or engage in any operations or business, except in connection with
and to the extent reasonably incidental the maintenance of its existence (and in
the case of RGL Mexico LLC, its ownership of such Equity Interests).

10.2.21  Canadian Pension Plans.  Without the prior written consent of Agent, no
Obligor shall administer, sponsor, maintain, contribute to or establish, or
otherwise incur (including, without limitation, in connection with a Permitted
Investment) any obligations or liabilities under or in connection with any
Canadian Pension Plan that provides benefits on a defined benefit basis.

10.3  Financial Covenants.  As long as the Revolver Commitment or Obligations
are outstanding, Borrowers shall maintain a Fixed Charge Coverage Ratio,
measured on a trailing twelve month basis, of at least [1.1]1.0 to 1.0 as of (a)
the end of the last month immediately preceding the occurrence of any Trigger
Period for which financial statements have most recently been delivered pursuant
to Section 10.1.2 of this Agreement, and (b) the end of each month for which
financial statements are delivered pursuant to Section 10.1.2 of this Agreement
during any Trigger Period.

Section 11.  EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1  Events of Default.  Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)  A Borrower fails to pay: (i) any interest when due and such failure shall
continue unremedied for a period of five days, or (ii) any other Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

(b)  Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c)  A Borrower breaches or fails to perform any covenant contained in Section
8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d)  (i) An Obligor breaches or fails to perform any other covenant contained in
Section 8.1, and such breach or failure is not cured within 2 Business Days
after a Senior Officer of such Obligor has actual knowledge thereof or receives
written notice thereof from Agent, whichever is sooner; provided, however, that
such 2 Business Day period shall not apply in the case of any failure to perform
which has been the subject of three (3) prior failures within a twelve (12)
month period; (ii) an Obligor breaches or fails to perform any other covenant
contained in Section 7.2, 7.3, 7.4 or 7.6, and such breach or failure is not
cured within 10 days after a Senior Officer of such Obligor has actual knowledge
thereof or receives written notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period; or (iii) an Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has actual knowledge thereof or
receives written notice thereof from Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period;

(e)  A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent);

(f)  (i) Any breach or default of an Obligor occurs under any Hedging Agreement,
or under any instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of the Dollar Equivalent of $250,000, if the maturity of
or any payment with respect to such Debt may be accelerated or demanded due to
such breach or (ii) any breach or default

82

 

--------------------------------------------------------------------------------

 

 

of an Obligor occurs under any instrument or agreement evidencing[ the
Alcentra/Triangle Debt or] the Integrated Debt, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;

(g)  Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, the Dollar Equivalent of
$500,000 (net of insurance coverage therefor that has not been denied by the
insurer), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise;

(h)  A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance (either individually or in the aggregate)
exceeds the Dollar Equivalent of $250,000;

(i)  An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

(j)  Any Obligor generally fails to pay, or admits in writing its inability or
refusal to pay, its debts as they become due; or an Insolvency Proceeding is
commenced by any Obligor; any Obligor agrees to, commences or is subject to a
liquidation, dissolution or winding up of its affairs; any Obligor makes an
offer of settlement, extension, proposal (or files a notice of intention to make
a proposal), plan of arrangement or composition to its unsecured creditors
generally; a Creditor Representative is appointed to take possession of any
substantial Property of or to operate or sell any of the business of any
Obligor; or an Insolvency Proceeding is commenced against any Obligor and such
Obligor consents to the institution of the proceeding against it, such petition
commencing the proceeding is not timely contested by such Obligor, such petition
is not dismissed within 60 days after its filing, or an order for relief is
entered in the proceeding;

(k)  An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(l)  (l)  a Termination Event shall occur or any Canadian Multi-Employer Plan
shall be terminated, in each case, in circumstances which could reasonably be
expected to result in a Canadian Facility Obligor required to make a
contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan in an aggregate amount in excess of the Dollar Equivalent of
$250,000, (B) except as would not reasonably expected to result in a Material
Adverse Effect, any Canadian Domiciled Obligor is in default with respect to any
required contributions to a Canadian Pension Plan; or (C) except as would not
reasonably expected to result in a Material Adverse Effect, any Lien arises
(save for contribution amounts not yet due) in connection with any Canadian
Pension Plan; or

(m)  An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or

(n)  A Change of Control occurs.

11.2  Remedies upon Default.  If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product

83

 

--------------------------------------------------------------------------------

 

 

Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind.  In
addition, or if any other Event of Default exists, Agent may in its discretion
(and shall upon written direction of Required Lenders) do any one or more of the
following from time to time:

(a)  declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b)  terminate, reduce or condition any Commitment, or make any adjustment to
the Borrowing Base;

(c)  require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Article 6 are satisfied); and

(d)  exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC and the PPSA.  Such rights and remedies include the rights to (i)
take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and (iv)
sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Each Borrower
agrees that 10 days’ notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable, and that any sale conducted on the
internet or to a licensor of Intellectual Property shall be commercially
reasonable.  Agent may conduct sales on any Obligor’s premises, without charge,
and any sales may be adjourned from time to time in accordance with Applicable
Law.  Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.

11.3  License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to, after the occurrence and during the continuance of an Event of
Default, use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4  Setoff.  At any time during an Event of Default, Agent, Issuing Banks,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, such Issuing Bank, such Lender or such Affiliate to or for the credit or
the account of an Obligor against its Obligations, whether or not Agent, such
Issuing Bank, such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, such Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of Agent, each
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

84

 

--------------------------------------------------------------------------------

 

 

11.5  Remedies Cumulative; No Waiver.

11.5.1  Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise.  All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

11.5.2  Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

11.6  Judgment Currency.  If, for purposes of obtaining judgment in any court,
it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the Spot Rate shall be
used as the rate of exchange.  Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, an Obligor shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by Agent or any Secured Party of
payment in the Judgment Currency, Agent or such Secured Party can use the amount
paid to purchase the sum originally due in the Agreement Currency.  If the
purchased amount is less than the sum originally due, such Obligor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify Agent
and Secured Parties against such loss.  If the purchased amount is greater than
the sum originally due, Agent or such Secured Party shall return the excess
amount to such Obligor (or to the Person legally entitled thereto).

Section 12.  AGENT

12.1  Appointment, Authority and Duties of Agent

12.1.1  Appointment and Authority.

(a)  Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents.  Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties.  Each Secured
Party agrees that any action taken by Agent, Required Lenders, U.S. Required
Lenders, or Canadian Required Lenders in accordance with the provisions of the
Loan Documents, and the exercise by Agent or Required Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Obligor or other Person; (c) act as collateral agent
for Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral or
under any Loan Documents, Applicable Law or otherwise.  Agent alone shall be
authorized to determine eligibility and applicable advance rates under the
Borrowing Base, whether to impose or release any reserve, or whether any
conditions to funding or issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment.

(b)  For the purposes of holding any security granted by the Borrowers or any
other Obligor pursuant to the laws of the Province of Québec to secure payment
of any obligations of the Borrowers or

85

 

--------------------------------------------------------------------------------

 

 

any Obligor, present or future, including, without limitation any bond issued by
the Borrowers or any Obligor, each Secured Party hereby irrevocably appoints and
authorizes the Agent to act as the hypothecary representative or the person
holding the power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the
“Attorney”) of the Secured Parties as contemplated under Article 2692 of the
Civil Code of Québec, and to enter into, to take and to hold on its behalf, and
for its benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any hypothec.  Moreover, without prejudice to
such appointment and authorization to act as the hypothecary representative or
person holding the power of attorney as aforesaid, each Secured Party hereby
irrevocably appoints and authorizes the Agent (in such capacity, the
“Custodian”) to act as agent and custodian for and on behalf of the Secured
Parties to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Québec) or any other applicable
law, and to execute all related documents.  Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Secured Parties, and (c) be entitled to delegate from
time to time any of its powers or duties under any hypothec, bond, or pledge on
such terms and conditions as it may determine from time to time.  Any person who
becomes a Secured Party shall, by its execution of an Assignment, be deemed to
have consented to and confirmed: (i) the Attorney as the hypothecary
representative or person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity, and (ii) the Custodian as the agent and custodian as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Custodian in such capacity.  The substitution of the Agent
pursuant to the provisions of Section 12.8 shall also constitute the
substitution of the Attorney and the Custodian.

12.1.2  Duties.  The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only.  Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3  Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4  Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law.  In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Article 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.  In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

86

 

--------------------------------------------------------------------------------

 

 

12.2  Agreements Regarding Collateral and Borrower Materials

12.2.1  Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of
Required Lenders.  Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder.  Agent has
no obligation to assure that any Collateral exists or is owned by an Obligor, or
is cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

12.2.2  Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3  Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”).  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.3  Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4  Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Article 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC or PPSA sales or other similar
dispositions of Collateral or to assert any rights relating to any Collateral.

12.5  Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6, as
applicable, such Lender shall forthwith purchase from Agent, the U.S. Issuing
Bank (if such Obligation is a U.S. Facility Obligation), the Canadian Issuing
Bank (if such Obligation is a Canadian Facility Obligation), and the other
Lenders such participations in the affected Obligation as are necessary to cause
the

87

 

--------------------------------------------------------------------------------

 

 

purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.6, as applicable.  If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
full amount thereof to Agent for application under Section 4.2.2 and it shall
provide a written statement to Agent describing the Obligation affected by such
payment or reduction.  No Lender shall set off against any Dominion Account
without Agent’s prior consent.

12.6  Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
Creditor Representative, debtor-in-possession, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its Pro
Rata share.

12.7  Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8  Successor Agent and Co-Agents.

12.8.1  Resignation; Successor Agent.  Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers.  Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a U.S. Lender or an Affiliate of a U.S. Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrowers.  If no successor agent is appointed prior
to the effective date of Agent’s resignation, then Agent may appoint a successor
agent that is a financial institution acceptable to it (which shall be a Lender
unless no Lender accepts the role) or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of Agent
hereunder.  Upon acceptance by any successor Agent of its appointment hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act.  On the effective
date of its resignation, the retiring Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.4, and all rights and protections under this Article 12.  Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.

88

 

--------------------------------------------------------------------------------

 

 

12.8.2  Co-Collateral Agent.  If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document.  Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by Applicable Law, shall vest
in and be exercised by Agent until appointment of a new agent.

12.9  Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10  Remittance of Payments and Collections.

12.10.1  Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 10:00 a.m. on a
Business Day, payment shall be made by Lender not later than 12:00 noon on such
day, and if request is made after 10:00 a.m., then payment shall be made by 9:00
a.m. on the next Business Day.  Payment by Agent to any Secured Party shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such payee
under the Loan Documents.

12.10.2  Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Obligors be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.

12.10.3  Recovery of Payments.  If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines that an amount
received by it must be returned or paid to an Obligor or other Person pursuant
to Applicable Law or otherwise, then Agent shall not be required to distribute
such amount to any Secured Party.  If any amounts received and applied by Agent
to Obligations held by a Secured Party are later required to be returned by
Agent pursuant to Applicable Law, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.

12.11  Individual Capacities.  As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders,” “U.S. Required Lenders,” “Canadian Required
Lenders” or any similar term shall include Bank of America in its capacity as a
Lender.  Bank of America and its Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if Bank of America were not Agent hereunder, without any duty to account
therefor to Lenders.  In their individual capacities, Bank of America and its
Affiliates may receive information regarding Obligors, their Affiliates and
their Account

89

 

--------------------------------------------------------------------------------

 

 

Debtors (including information subject to confidentiality obligations), and each
Secured Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity.

12.12  Titles.  Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13  Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Section 5.6 and Article 12.  Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

12.14  No Third Party Beneficiaries.  This Article 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Article 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

Section 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3.  Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2  Participations.

13.2.1  Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless Borrowers agree otherwise in
writing.

13.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Canadian Revolver Commitment Termination Date (if such Participant has an
interest in the Canadian Revolver Commitments) or U.S. Revolver Commitment
Termination Date (if such Participant has an interest in the U.S. Revolver
Commitments), or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases any
Borrower, Guarantor or substantially all Collateral.

90

 

--------------------------------------------------------------------------------

 

 

13.2.3  Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations.  Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary.  No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

13.2.4  Benefit of Setoff.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.

13.3  Assignments.

13.3.1  Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording.  Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.  Notwithstanding anything contained herein to the contrary, no
assignment may be made unless after giving effect thereto: (x) the percentage of
each Lender's U.S. Revolver Commitment to the aggregate amount of all U.S.
Revolver Commitments equal the percentage of such Lender's and such Lender’s
Affiliates’ Canadian Revolver Commitments to the aggregate amount of all
Canadian Revolver Commitments, and (y) the percentage of each Lender's Canadian
Revolver Commitment to the aggregate amount of all Canadian Revolver Commitments
equal the percentage of such Lender's and such Lender’s Affiliates’ U.S.
Revolver Commitments to the aggregate amount of all U.S. Revolver Commitments.

13.3.2  Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.12 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.

13.3.3  Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignee is permitted under
the Loan Documents.  Assignment by a Defaulting Lender shall be effective only
if there is concurrent satisfaction of all outstanding obligations of the
Defaulting Lender under the Loan Documents in a manner satisfactory to Agent,
including payment by the Eligible Assignee or Defaulting Lender to Agent of an
aggregate amount sufficient upon distribution (through direct payment, purchases
of participations or other methods acceptable to Agent) to satisfy all funding
and payment liabilities of the Defaulting Lender.  If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

91

 

--------------------------------------------------------------------------------

 

 

13.3.4  Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, interest and LC Obligations owing
to, each Lender.  Entries in the register shall be conclusive, absent manifest
error, and Borrowers, Agent and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary.  Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Obligor
with respect to the Obligations.  The register shall be available for inspection
by Borrowers or any Lender, from time to time upon reasonable notice.

13.4  Replacement of Certain Lenders.  If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Sections 3.7 or 5.11 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice.  Agent
is irrevocably appointed as attorney-in-fact to execute any such Assignment if
the Lender fails to execute it.  Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

Section 14.  MISCELLANEOUS

14.1  Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Required Lenders
or of Agent (with the consent of Required Lenders) and each Obligor party to
such Loan Document; provided, however, that

(a)  without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b)  without the prior written consent of each affected Issuing Bank, no
modification shall alter Sections 2.3 or 2.4, as applicable, or any other
provision in a Loan Document that relates to Letters of Credit or any rights,
duties or discretion of such affected Issuing Bank;

(c)  without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Commitment of Lender’s Obligations; or (iv) amend this clause
(c);

(d)  without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) extend the U.S.
Revolver Commitment Termination Date, the Canadian Revolver Commitment
Termination Date or the Facility Termination Date, (ii) alter Section 5.6, 7.1
(except to add Collateral) or 14.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definitions) if the effect of such
amendment is to increase borrowing availability, Pro Rata or Required Lenders;
(iii) decrease the U.S. Availability Reserve or the Canadian Availability
Reserve; (iv) release all or substantially all Collateral; or (v) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations;

(e)  without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6; and

(f)  without the prior written consent of all: (i) U.S. Lenders, amend the
definition of U.S. Required Lenders and (ii) Canadian Lenders, amend the
definition of Canadian Required Lenders.

14.2  Limitations.  The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves.  

92

 

--------------------------------------------------------------------------------

 

 

Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement.  Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.

14.3  Payment for Consents.  No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.4  Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.5  Notices and Communications.

14.5.1  Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages
hereof  (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment), and to any other Person at its
address shown on the signature pages hereof, or at such other address as a party
may hereafter specify by notice in accordance with this Section 14.5.1.  Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.3, 2.3, 2.4, 3.1.2 or 4.1.1 or shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent.  Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party.  Any notice received by Borrower Agent
shall be deemed received by all Borrowers.

14.5.2  Communications.  Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under Section
4.1.4.  Secured Parties make no assurance as to the privacy or security of
electronic communications.  E-mail and voice mail shall not be effective notices
under the Loan Documents..

14.5.3  Platform.  Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”).  Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice.  Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform.  The Platform
is provided “as is” and “as available.”  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended

93

 

--------------------------------------------------------------------------------

 

 

recipient, nor for delivery of Borrower Materials and other information via the
Platform, internet, e-mail, or any other electronic platform or messaging
system..

14.5.4  Public Information.  Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform.  Secured Parties acknowledge that Borrower Materials may
include Obligors’ material non-public information, and should not be made
available to personnel who do not wish to receive such information or may be
engaged in investment or other market-related activities with respect to an
Obligor’s securities.

14.5.5  Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.

14.6  Performance of Obligors’ Obligations.  Agent may, in its discretion at any
time and from time to time, at the applicable Borrowers’ expense, pay any amount
or do any act required of a Obligor under any Loan Documents or otherwise
lawfully requested by Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.  All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed by Borrowers, on demand, with
interest from the date incurred until paid in full, at the Default Rate
applicable to U.S. Base Rate Loans.  Any payment made or action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

14.7  Credit Inquiries.  Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.8  Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.9  Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

14.10  Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto.  Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

14.11  Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

94

 

--------------------------------------------------------------------------------

 

 

14.12  Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

14.13  Lender Loss Sharing Agreement.

(a)  Definitions.  As used in this Section 14.13, the following terms shall have
the following meanings:

(i)  CAM: the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established under Section 14.13(b).

(ii)  CAM Exchange: the exchange of the U.S. Lenders’ interests and the Canadian
Lenders’ interests provided for in Section 14.13(b).

(iii)  CAM Exchange Date: the first date after the Closing Date on which there
shall occur (a) any event described in Section 11.1(j) with respect to any
Borrower, or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 11.2.

(iv)  CAM Percentage: as to each Lender, a fraction, (a) the numerator of which
shall be the aggregate amount of such Lender’s Commitments immediately prior to
the CAM Exchange Date and the termination of the Commitments, and (b) the
denominator of which shall be the amount of the Commitments of all the Lenders
immediately prior to the CAM Exchange Date and the termination of the
Commitments.

(v)  Designated Obligations: all Obligations of the Borrowers with respect to
(a) principal and interest under the U.S. Revolver Loans, Canadian Revolver
Loans, Overadvance Loans and Protective Advances, (b) unreimbursed drawings
under Letters of Credit and interest thereon, and (c) fees under Sections 3.2.1,
3.2.2(a) and 3.2.3(a).

(vi)  Revolver Facilities: the facility established under the U.S. Revolver
Commitments and the Canadian Revolver Commitments, and Revolver Facility means
any one of such Revolver Facilities.

(b)  CAM Exchange.

(i)  On the CAM Exchange Date,

(1)  the U.S. Revolver Commitments and the Canadian Revolver Commitments shall
have terminated in accordance with Section 11.2,

(2)  each U.S. Lender shall fund its participation in any outstanding Protective
Advances in accordance with Section 2.1.5, and each Canadian Lender shall fund
its participation in any outstanding Protective Advances in accordance with
Section 2.1.5.

(3)  each U.S. Lender shall fund its participation in any unreimbursed drawings
made under the applicable Letters of Credit pursuant to Section 2.3.2(b), and
each Canadian Lender shall fund its participation in any unreimbursed drawings
made under the applicable Letters of Credit pursuant to Section 2.4.2(b), and

(4)  the Lenders shall purchase at par interests (in Dollars) in the Designated
Obligations under each Revolver Facility (and shall make payments to Agent for
reallocation to other

95

 

--------------------------------------------------------------------------------

 

 

Lenders to the extent necessary to give effect to such purchases) and shall
assume the obligations to reimburse the applicable Issuing Bank for unreimbursed
drawings under outstanding Letters of Credit under such Revolver Facility such
that, in lieu of the interests of each Lender in the Designated Obligations
under the U.S. Revolver Commitments and the Canadian Revolver Commitments in
which it shall participate immediately prior to the CAM Exchange Date, such
Lender shall own an interest equal to such Lender’s CAM Percentage in each
component of the Designated Obligations immediately following the CAM Exchange.

(ii)  Each Lender and each Person acquiring a participation from any Lender as
contemplated by Section 13.2 hereby consents and agrees to the CAM
Exchange.  Each Borrower agrees from time to time to execute and deliver to
Lenders all such promissory notes and other instruments and documents as Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of Lenders after giving effect to the CAM Exchange, and each Lender
agrees to surrender any promissory notes originally received by it in connection
with its Loans under this Agreement to Agent against delivery of any promissory
notes so executed and delivered; provided that the failure of any Lender to
deliver or accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(iii)  As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by Agent pursuant to any Loan Document in respect of any
of the Designated Obligations shall be distributed to Lenders, pro rata in
accordance with their respective CAM Percentages.

(iv)  In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by any Issuing Bank that is not reimbursed
by the applicable Borrowers, then each Lender shall promptly reimburse such
Issuing Bank for its CAM Percentage of such unreimbursed payment.

(c)  Notwithstanding any other provision of this Section 14.13, Agent and each
Lender agree that if Agent or a Lender is required under Applicable Law to
withhold or deduct any taxes or other amounts from payments made by it hereunder
or as a result hereof, such Person shall be entitled to withhold or deduct such
amounts and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by
Agent or any Lender subject to such withholding to Agent or any other Lender
making such withholding and paying over such amounts, but without diminution of
the rights of Agent or such Lender subject to such withholding as against
Borrowers and the other Obligors to the extent (if any) provided in this
Agreement and the other Loan Documents.  Any amounts so withheld or deducted
shall be treated as, for the purpose of this Section 14.13, having been paid to
Agent or such Lender with respect to which such withholding or deduction was
made.

14.14  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their
Affiliates.  To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

96

 

--------------------------------------------------------------------------------

 

 

14.15  Confidentiality.  Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
non-confidential basis from a source other than Borrowers; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower
Agent.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials.  As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered.  A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information.  Each of Agent,
Lenders and Issuing Banks acknowledges that (i) Information may include material
non-public information; (ii) it has developed compliance procedures regarding
the use of such information; and (iii) it will handle the material non-public
information in accordance with Applicable Law, including federal, state,
provincial and territorial securities laws.

14.16  Intentionally Omitted.

14.17  GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.18  Consent to Forum; Judicial Reference.

14.18.1  Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES,
CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
12.3.1.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent or any Lender
of any judgment or order obtained in any forum or jurisdiction.

14.18.2  Judicial Reference.  If any action or proceeding relating to any
Obligations or Loan Documents is filed in a court sitting in or applying the
laws of California, the court shall, and is hereby directed to, make a general
reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall be an
active or retired judge) to hear and determine all issues in such case (whether
fact or law) and to report a statement of decision.  Nothing in this Section
shall limit the right of Agent or any other Secured Party to exercise self-help
remedies, such as setoff, foreclosure or sale of any Collateral or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
during or after any judicial reference.  The exercise of a remedy does not waive
the right of any party to resort to judicial reference.  At Agent’s option,
foreclosure under a mortgage or deed of trust may be accomplished either by
exercise of power of sale thereunder or by judicial foreclosure.

97

 

--------------------------------------------------------------------------------

 

 

14.19  Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Obligor acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are is relying upon the foregoing in their dealings with
Obligors.  Each Obligor has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.20  Patriot Act Notice.  Agent and Lenders hereby notify Obligors that
pursuant to the requirements of the Patriot Act, the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” policies, regulations, laws or rules (the
Proceeds of Crime Act and such other applicable policies, regulations, laws or
rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), Agent and Lenders are required to obtain, verify and record
information that identifies each Obligor, including its legal name, address, tax
ID number and other information that will allow Agent and Lenders to identify it
in accordance with the Patriot Act and the AML Legislation.  Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Obligors’ management and owners, such as legal
name, address, social security number and date of birth.  Each Obligor shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence.

14.21  Canadian Anti-Money Laundering Legislation.  If the Agent has ascertained
the identity of any Canadian Facility Obligor or any authorized signatories of
any Canadian Facility Obligor for the purposes of applicable AML Legislation,
then the Agent: (a) shall be deemed to have done so as an agent for each
Canadian Lender, and this Agreement shall constitute a “written agreement” in
such regard between each Canadian Lender and the Agent within the meaning of the
applicable AML Legislation; and (b) shall provide to each Canadian Lender copies
of all information obtained in such regard without any representation or
warranty as to its accuracy or completeness.  Notwithstanding the preceding
sentence and except as may otherwise be agreed in writing, each of the Canadian
Lenders agrees that Agent has no obligation to ascertain the identity of the
Canadian Facility Obligors or any authorized signatories of the Canadian
Facility Obligors on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Obligor or any such authorized signatory in doing so.

14.22  NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.23  Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Obligor
for liquidation or reorganization, should any Obligor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of such Obligor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored

98

 

--------------------------------------------------------------------------------

 

 

or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

14.24  Non-liability of Lenders.  Neither the Agent, any Issuing Bank nor any
Lender undertakes any responsibility to any Obligor to review or inform any
Obligor of any matter in connection with any phase of any Obligor’s business or
operations.  Each Obligor agrees, on behalf of itself and each other Obligor,
that neither the Agent, any Issuing Bank nor any Lender shall have liability to
any Obligor (whether sounding in tort, contract or otherwise) for losses
suffered by any Obligor in connection with, arising out of or in any way related
to any of the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final, non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought or a breach of
obligations under this Agreement by the party from which recovery is
sought.  NEITHER THE AGENT NOR ANY LENDER SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED
THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT.

14.25  Know Your Customer.  Nothing in this Agreement shall oblige the Agent to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.

14.26  Amendment and Restatement.

14.26.1  This Agreement amends and restates in its entirety the Original Loan
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Loan Agreement shall, subject to Section 14.26.3, be
superseded hereby.

14.26.2  Notwithstanding the amendment and restatement of the Original Loan
Agreement by this Agreement, all of the Obligations under the Original Loan
Agreement which remain outstanding as of the date hereof, shall constitute
Obligations owing hereunder.  This Agreement is given in substitution for the
Original Loan Agreement, and not as payment of the Obligations of the Borrowers
thereunder, and is in no way intended to constitute a novation of the Original
Loan Agreement.

14.26.3  Upon the effectiveness of this Agreement, unless the context otherwise
requires, each reference to the Original Loan Agreement in any of the Loan
Documents and in each document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this
Agreement.  Except as expressly modified as of the Closing Date, all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, all
security interests, pledges, assignments and other Liens and Guarantees
previously granted by any Obligor pursuant to the Loan Documents executed and
delivered in connection with the Original Loan Agreement are hereby reaffirmed,
ratified, renewed and continued, and all such security interests, pledges,
assignments and other Liens and Guarantees shall remain in full force and effect
as security for the Obligations on and after the Closing Date.

14.27  Intercreditor Agreement.  Each Lender hereunder authorizes and instructs
Agent to enter into the Intercreditor Agreements and acknowledges (or is deemed
to acknowledge) that a copy of each Intercreditor Agreement was delivered, or
made available, to such Lender.  Each Lender hereby acknowledges that it has
received and reviewed each Intercreditor Agreement.  Each of the Lenders agrees
to be bound by each Intercreditor Agreement.  Nothing in this Section 14.27
shall be construed to provide that any Obligor is a third party beneficiary of
the provisions of each Intercreditor Agreement or may assert any rights,
defenses or claims on account of such Intercreditor Agreement or this Section
14.27 (other than as set forth in the last sentence hereof), and each Obligor
agrees that nothing in any Intercreditor Agreement is intended or shall impair
the obligation of any Obligor to pay the obligations under this Agreement, or
any other Loan Document as and when the same become due and payable in
accordance with their respective terms, or to affect the relative rights of the
creditors with respect to any Obligor or except as expressly otherwise provided
in the applicable Intercreditor Agreement as to a Obligor’s obligations,

99

 

--------------------------------------------------------------------------------

 

 

such Obligor’s properties.  In furtherance of the foregoing, notwithstanding
anything to the contrary set forth herein, prior to the payment in full of the
Integrated Debt to the extent that any Obligor is required to (i) give physical
possession over any Collateral (other than ABL Priority Collateral (as defined
in the Integrated Intercreditor Agreement)) to Agent under this Agreement or the
other Loan Documents, such requirement to give possession shall be satisfied if
such Collateral is delivered to and held by Integrated pursuant to the
Integrated Intercreditor Agreement and (ii) take any other action with respect
to the Collateral (other than ABL Priority Collateral (as defined in the
Integrated Intercreditor Agreement)) or any proceeds thereof, including delivery
of such Collateral or proceeds thereof to Agent, such action shall be deemed
satisfied to the extent undertaken with respect to the Integrated
Debt.  Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, (a) any reference in this Agreement or any other Loan
Document to “first priority lien” or words of similar effect in describing the
Liens created hereunder or under any other Loan Document shall be understood to
refer to such priority as set forth in the Integrated Intercreditor Agreement,
and (b) in the event of any conflict between the express terms and conditions of
this Agreement or any other Loan Document, on the one hand, and of any
Intercreditor Agreement, on the other hand, the terms and provisions of such
Intercreditor Agreement shall control.

[Remainder of page intentionally left blank; signatures begin on following page]

 

100

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

AGENT:

BANK OF AMERICA, N.A.,
a national banking association, as Agent, a U.S. Lender and U.S. Issuing Bank

 

By:  

 

 

Name:  

John Mundstock

 

Title:  

Senior Vice President

 

Address:

Bank of America, N.A.
400 4th Street
Mailcode:  OR1-110-01-15
Lake Oswego, OR 97034
Attn:  John Mundstock
Telecopy:  (503) 303-6076

With a copy to:

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California  90071-3132
Attn:  Marshall Stoddard, Jr., Esq.
Telecopy:  (213) 612-2501

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 




BANK OF AMERICA, N.A.,

(acting through its Canada branch), as a Canadian Lender and Canadian Issuing
Bank

 

By:  

 

 

Name:  

 

 

Title:  

 

 

Address:

181 Bay Street
Toronto, Ontario,  M5J2V8
Attn:  Teresa Tsui
Fax:  (312) 453-4041

With a copy to:

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California  90071-3132
Attn:  Marshall Stoddard, Jr., Esq.
Telecopy:  (213) 612-2501

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 




BANK OF MONTREAL (CHICAGO BRANCH),

as a U.S. Lender

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 




BANK OF MONTREAL AS A FINANCIAL INSTITUTION,

as a Canadian Lender

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

U.S. BORROWERS:

RADIANT LOGISTICS, INC.,
a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:  

 

 

Name:  

 

 

Title:  

 

 

 

 

RADIANT GLOBAL LOGISTICS, INC.,
a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

By:  

 

 

Name:  

 

 

Title:  

 

 

 

 

RADIANT TRANSPORTATION SERVICES, INC.,
a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:  

 

 

Name:  

 

 

Title:  

 

 

 

 

RADIANT LOGISTICS PARTNERS LLC,
a Delaware limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

 

By:  

 

 

Name:  

 

 

Title:  

 






[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

ADCOM EXPRESS, INC.,
a Minnesota corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

RADIANT CUSTOMS SERVICES, INC.,
a [Washington]New  York corporation, as a U.S. Borrower, U.S. Facility Guarantor
and Canadian Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DBA DISTRIBUTION SERVICES, INC.,
a New Jersey corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,
an Oregon corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

RADIANT OFF-SHORE HOLDINGS LLC,
a Washington limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

By:  

Radiant Logistics, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

By:    

 

 

Name:    

 

 

Title:    

 

 

 

 

 

 

ON TIME EXPRESS, INC.,

an Arizona corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:    

 

 

Name:    

 

 

Title:    

 

 

 

 

 

 

CLIPPER EXXPRESS COMPANY,

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:    

 

 

Name:    

 

 

Title:    

 

 

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

[BLUENOSE FINANCE LLC,]

[a Delaware limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor]

 

 

 

 

 

[By:    ]

 

[Name:    ]

 

[Title:    ]

 

 

 

 

 

[WHEELS MSM US]RADIANT GLOBAL LOGISTICS (CA), INC.,

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:    

 

 

Name:    

 

 

Title:    

 

 

 

 

 

 

RADIANT TRADE SERVICES, INC.,

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

By:    

 

 

Name:    

 

 

Title:    

 

 

 

 

SERVICE BY AIR, INC.

a New York corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

By:

________________________________

 

Name:  

 

Title:  

 

 

 

HIGHWAYS & SKYWAYS, INC.,

a Kentucky corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:

________________________________

 

Name:  

 

Title:  

 

 

 

 

 

 

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

CANADIAN BORROWERS:

[RADIANT GLOBAL LOGISTICS LTD.,]

[a British Columbia corporation, as a Canadian Borrower and Canadian Facility
Guarantor]

 

 

 

 

 

WHEELS GROUP INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:          

 

 

Name:          

 

 

Title:          

 

 

 

 

 

 

WHEELS GROUP INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

1371482 ONTARIO INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:          

 

 

Name:          

 

 

Title:          

 

 

 

 

 

 

1371482 ONTARIO INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

[By:     ]

 

 

[Name:]

 

 

[Title:  ]

 

 

 

 

 

 

WHEELS MSM CANADA INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:          

 

 

Name:          

 

 

Title:          

 

 

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

2062698 ONTARIO INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:          

 

 

Name:          

 

 

Title:          

 

 

 

 

 

 

ASSOCIATE CARRIERS CANADA INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:          

 

 

Name:          

 

 

Title:          

 

 

 

 

 

 

WHEELS ASSOCIATE CARRIERS INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:          

 

 

Name:          

 

 

Title:          

 

 

 

 

 

 

Address for Canadian Borrowers:

 

 

c/o Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Bohn H. Crain, CEO

Telecopy: (425)943-4598

 

With a copy to:

 

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Robert L. Hines, Jr., Esquire, Senior Vice President and General Counsel

Telecopy: (425)943-4598

 

and

 

Fox Rothschild LLP

2000 Market St., 20th Floor

Philadelphia PA 19103

Attn.: Stephen L. Cohen, Esquire

Telecopy: (215)299-2150

 

 

[Signature page to Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

CLEAN COPY OF LOAN AGREEMENT AS TO BE MODIFIED

VIA SECOND AMENDMENT

 

See attached.

 

 

 

--------------------------------------------------------------------------------

 

 

Radiant Logistics, Inc.,

Radiant Global Logistics, Inc.,

Radiant Transportation Services, Inc.,

Radiant Logistics Partners LLC,

Adcom Express, Inc.,

Radiant Customs Services, Inc.,

DBA Distribution Services, Inc.,

International Freight Systems (of Oregon), Inc.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.,

on time express, inc.,

clipper exxpress company,

RADIANT GLOBAL LOGISTICS (CA), INC.,

radiant trade services, inc.

SERVICE BY AIR, INC. and

HIGHWAYS & SKYWAYS INC.

as U.S. Borrowers and Canadian Facility Guarantors

wheels INTERNATIONAL inc.,

1371482 ontario inc.,

wheels msm canada inc.,

2062698 ontario inc.,

associate carriers canada inc., and

wheels associate carriers inc.,

as Canadian Borrowers and Canadian Facility Guarantors

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of April 2, 2015

$75,000,000

BANK OF AMERICA, N.A.,

as Agent

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

Page

Section 1.

DEFINITIONS; RULES OF CONSTRUCTION

1

1.1

Definitions

1

1.2

Accounting Terms

31

1.3

Uniform Commercial Code

31

1.4

Certain Matters of Construction

31

1.5

Currency Equivalents

31

1.6

Interpretation (Québec)

32

Section 2.

CREDIT FACILITIES

32

2.1

Revolver Commitment

32

2.2

Intentionally Omitted

35

2.3

U.S. Letter of Credit Facility

35

2.4

Canadian Letter of Credit Facility

38

Section 3.

INTEREST, FEES AND CHARGES

40

3.1

Interest

40

3.2

Fees

42

3.3

Computation of Interest, Fees, Yield Protection

43

3.4

Reimbursement Obligations

43

3.5

Illegality

43

3.6

Inability to Determine Rates

44

3.7

Increased Costs; Capital Adequacy

44

3.8

Mitigation

45

3.9

Funding Losses

45

3.10

Maximum Interest

45

Section 4.

LOAN ADMINISTRATION

46

4.1

Manner of Borrowing and Funding Revolver Loans

46

4.2

Defaulting Lender

48

4.3

Number and Amount of LIBOR Loans and Canadian BA Rate Loans; Determination of
Rate

49

4.4

Borrower Agent

49

4.5

One Obligation

49

4.6

Effect of Termination

49

Section 5.

PAYMENTS

49

5.1

General Payment Provisions

49

5.2

Repayment of Revolver Loans

50

5.3

Intentionally Omitted

50

5.4

Payment of Other Obligations

50

5.5

Marshaling; Payments Set Aside

50

5.6

Post-Default Allocation of Payments

50

5.7

Erroneous Application

52

5.8

Application of Payments; Dominion Accounts

52

5.9

Loan Account; Account Stated

52

5.10

Taxes

53

5.11

Tax Indemnification

53

5.12

Lender Tax Information

54

5.13

Guarantee by Obligors

56

5.14

Currency Fluctuations

60

Section 6.

CONDITIONS PRECEDENT

61

6.1

Conditions Precedent to Initial U.S. Revolver Loans and Initial Canadian
Revolver Loans

61

6.2

Conditions Precedent to All Credit Extensions

62

6.3

Conditions Subsequent to All Credit Extensions

 

Section 7.

COLLATERAL

63

7.1

Grant of Security Interest

63

7.2

Lien on Deposit Accounts; Cash Collateral

63

.

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Page

7.3

Lien on Real Estate

64

7.4

Other Collateral

64

7.5

No Assumption of Liability

64

7.6

Further Assurances; Extent of Liens

64

7.7

Foreign Subsidiary Stock

65

Section 8.

COLLATERAL ADMINISTRATION

65

8.1

Borrowing Base Certificates

65

8.2

Administration of Accounts

65

8.3

Administration of Inventory

66

8.4

Administration of Equipment

66

8.5

Administration of Deposit Accounts

66

8.6

General Provisions

67

8.7

Power of Attorney

67

Section 9.

REPRESENTATIONS AND WARRANTIES

68

9.1

General Representations and Warranties

68

9.2

Complete Disclosure

72

9.3

Acquisition Representations

73

Section 10.

COVENANTS AND CONTINUING AGREEMENTS

73

10.1

Affirmative Covenants

73

10.2

Negative Covenants

76

10.3

Financial Covenants

80

Section 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

80

11.1

Events of Default

80

11.2

Remedies upon Default

82

11.3

License

82

11.4

Setoff

82

11.5

Remedies Cumulative; No Waiver

83

11.6

Judgment Currency

83

Section 12.

AGENT

83

12.1

Appointment, Authority and Duties of Agent

83

12.2

Agreements Regarding Collateral and Borrower Materials

85

12.3

Reliance By Agent

85

12.4

Action Upon Default

85

12.5

Ratable Sharing

85

12.6

Indemnification

86

12.7

Limitation on Responsibilities of Agent

86

12.8

Successor Agent and Co-Agents

86

12.9

Due Diligence and Non-Reliance

87

12.10

Remittance of Payments and Collections

87

12.11

Individual Capacities

87

12.12

Titles

88

12.13

Bank Product Providers

88

12.14

No Third Party Beneficiaries

88

Section 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS

88

13.1

Successors and Assigns

88

13.2

Participations

88

13.3

Assignments

89

13.4

Replacement of Certain Lenders

90

Section 14.

MISCELLANEOUS

90

14.1

Amendment

90

14.2

Limitations

90

14.3

Payment for Consents

91

14.4

Indemnity

91

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Page

14.5

Notices and Communications

91

14.6

Performance of Obligors’ Obligations

92

14.7

Credit Inquiries

92

14.8

Severability

92

14.9

Cumulative Effect; Conflict of Terms

92

14.10

Counterparts; Execution

92

14.11

Entire Agreement

92

14.12

Relationship with Lenders

92

14.13

Lender Loss Sharing Agreement

93

14.14

No Advisory or Fiduciary Responsibility

94

14.15

Confidentiality

94

14.16

Intentionally Omitted

95

14.17

GOVERNING LAW

95

14.18

Consent to Forum; Judicial Reference

95

14.19

Waivers by Obligors

95

14.20

Patriot Act Notice

96

14.21

Canadian Anti-Money Laundering Legislation

96

14.22

NO ORAL AGREEMENT

96

14.23

Reinstatement

96

14.24

Non-liability of Lenders

96

14.25

Know Your Customer

97

14.26

Amendment and Restatement

97

14.27

Intercreditor Agreement

97

 

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Assignment

Exhibit B

Assignment Notice

Schedule 1.1

Commitments of Lenders

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.11

Registered Patents, Registered Trademarks, Registered Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plans

Schedule 10.2.2

Existing Liens

Schedule 10.2.9

Intercompany Restructuring

Schedule 10.2.17

Existing Affiliate Transactions

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
dated as of April 2, 2015, among Radiant Logistics, Inc., a Delaware
corporation, Radiant Global Logistics, Inc., a Washington corporation, Radiant
Transportation Services, Inc., a Delaware corporation, Radiant Logistics
Partners LLC, a Delaware limited liability company, Adcom Express, Inc., a
Minnesota corporation, Radiant Customs Services, Inc., a Washington corporation,
DBA Distribution Services, Inc., a New Jersey corporation, International Freight
Systems (of Oregon), Inc., an Oregon corporation, Radiant Off-Shore Holdings
LLC, a Washington limited liability company, Green Acquisition Company, Inc., a
Washington corporation and On Time Express, Inc., an Arizona corporation,
Clipper Exxpress Company, a Delaware corporation, Radiant Global Logistics (CA),
Inc., a Delaware corporation, Service by Air, Inc., a New York corporation,
Highways & Skyways Inc., a Kentucky corporation and Radiant Trade Services,
Inc., a Washington corporation (each individually a “U.S. Borrower”, and
individually and collectively, jointly and severally, the “U.S. Borrowers”),
Wheels International Inc., a corporation incorporated under the laws of the
Province of Ontario, 1371482 Ontario Inc., a corporation incorporated under the
laws of the Province of Ontario, Wheels MSM Canada Inc., a corporation
incorporated under the laws of the Province of Ontario, 2062698 Ontario Inc., a
corporation incorporated under the laws of the Province of Ontario, Associate
Carriers Canada Inc., a corporation incorporated under the laws of the Province
of Ontario and Wheels Associate Carriers Inc., a corporation incorporated under
the laws of the Province of Ontario (each individually, a “Canadian Borrower”,
and individually and collectively, jointly and severally, the “Canadian
Borrowers”, and together with the US Borrowers, the “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
the “Lenders”), and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders (“Agent”, as further defined below).

R E C I T A L S:

WHEREAS, Bank of America and certain of the U.S. Borrowers party thereto entered
into that certain Loan and Security Agreement, dated as of August 9, 2013 (the
“Original Loan Agreement”);

WHEREAS, the parties hereto have agreed to amend and restate in their entirety
the agreements contained in the Original Loan Agreement as amongst themselves;

WHEREAS, the Obligors have requested that (i) the U.S. Lenders provide a credit
facility to the U.S. Borrowers and (ii) the Canadian Lenders provide a credit
facility to the Canadian Borrowers, in each case, to finance their mutual and
collective business enterprise;

WHEREAS, the Applicable Lenders are willing to provide such credit facilities on
the terms and conditions set forth in this Agreement; and

WHEREAS, each Obligor hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Original Loan Agreement, as amended and
restated hereby, and the other Loan Documents effective as of the date hereof;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto amend and
restate the Original Loan Agreement and agree as follows:

Section 1.   DEFINITIONS; RULES OF CONSTRUCTION

1.1   Definitions.  As used herein, the following terms have the meanings set
forth below:

Account: as defined in the UCC (and/or, with respect to any Accounts of a
Canadian Subsidiary, as defined in the PPSA), including all rights to payment
for goods sold or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

 

--------------------------------------------------------------------------------

 

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

Acquisition Agreement: means that certain Arrangement Agreement, dated as of
January 20, 2015, among Radiant Logistics, Inc., Radiant Global Logistics ULC
and Wheels Group Inc.

Acquisition Documents: means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

Agent:  Bank of America, N.A. (including acting through its Canada branch, as
the context may require) in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement:  as defined in the preamble to this Agreement.

Agreement Currency: as defined in Section 11.6.

Allocable Amount: as defined in Section 5.13.1(c).

Allowable Add-Backs: means the following expenses associated with any Permitted
Acquisition to the extent: (a) such expenses are incurred no later than 90 days
after the consummation or abandonment of such Permitted Acquisition (or such
longer period as agreed to by Agent in its sole discretion), and (b) Borrower
Agent has provided Agent with reasonably satisfactory written detail of all such
expenses: (i) transaction costs (which include legal, accounting and due
diligence costs), (ii) severance costs (which include medical, unemployment and
other costs related to staff reductions), (iii) relocation costs, and
(iv) restructuring costs (including lease obligations) in response  to FAS-141R
up to $5,000,000 for the transaction contemplated under the Acquisition
Agreement and up to $1,500,000 for each subsequent such Permitted Acquisition. 
Subject to the foregoing conditions, the foregoing expenses will be allowed in
the month the expense occurs as long as that cost remains in a trailing
twelve-month calculation.

Amendment Date: June 14, 2017

Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders,
orders-in-council and decrees of Governmental Authorities.

Applicable Lenders:  with respect to: (a) the U.S. Borrowers, the U.S. Lenders
and (b) the Canadian Borrowers, the Canadian Lenders.

2

--------------------------------------------------------------------------------

 

Applicable Margin: with respect to any Type of Loan, the respective margin set
forth in the grid below, as determined by the average daily Availability for the
last calendar month:

Level

 

Average Daily Availability

 

U.S. Base Rate Loans

 

LIBOR Loans

 

Canadian BA Rate Loans

 

Canadian Prime Rate and Canadian Base Rate Loans

I

 

≤ 33.33% of the Revolver Commitments

 

0.75%

 

1.75%

 

1.75%

 

0.75%

II

 

˃ 33.33% of the Revolver Commitments but ≤ 66.67% of the Revolver Commitments

 

0.50%

 

1.50%

 

1.50%

 

0.50%

III

 

> 66.67% of the Revolver Commitments

 

0.25%

 

1.25%

 

1.25%

 

0.25%

 

Margins shall be subject to increase or decrease by Agent on the first day of
each calendar month based on the average daily Availability for the prior month,
as determined by Agent.  If Agent is unable to calculate average daily
Availability for a month due to Borrowers' failure to deliver any Borrowing Base
Certificate when required hereunder, then, at the option of Agent or Required
Lenders, margins shall be determined as if Level I were applicable until the
first day of the calendar month following its receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

Approved Jurisdictions: France, Germany, Italy, Belgium, Netherlands,
Luxembourg, United Kingdom, Ireland, Denmark, Spain, Canada, Portugal, Greece,
Norway, Sweden, Finland, Hong Kong, Singapore, Australia and New Zealand.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.

Assignment of Claims Act:  Assignment of Claims Act of 1940, 31 U.S.C. § 3727,
41 U.S.C. § 15, as amended.

Availability:  as of any date of determination, the sum of the U.S. Availability
plus the Canadian Availability.

Available Currency: (i) in the case of a U.S. Borrower, Dollars and (ii) in the
case of the Canadian Borrowers, Dollars or Canadian Dollars.

Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Canada):  Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.

Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.

3

--------------------------------------------------------------------------------

 

Bank Product: any of the following products, services or facilities extended to
any Obligor or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; (d) leases and other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit (except as described in clause (e) hereof); and (e) letters of credit
existing on the date hereof and issued by Bank of Montreal having an aggregate
face amount of $265,000.

Base Rate Loan: a U.S. Base Rate Loan or a Canadian Base Rate Loan, as
applicable.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Group:  a group consisting of (i) the U.S. Borrowers or (ii) the
Canadian Borrowers, as the context requires.

Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

Borrowers:  as defined in the preamble to this Agreement.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base:  the Canadian Borrowing Base and/or the U.S. Borrowing Base, as
the context requires.

Borrowing Base Certificate:  a U.S. Borrowing Base Certificate or a Canadian
Borrowing Base Certificate, as applicable.

Business Day: (a) any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Texas and California, and (b) if such day relates to: (i) a LIBOR
Loan, any such day on which dealings in deposits in the relevant applicable
currency of that LIBOR Loan are conducted between banks in the London interbank
Eurodollar market or (ii) a Canadian Revolver Loan, any such day on which banks
in Toronto, Ontario, Canada are open for the transaction of banking business.

Calculation Date:  as defined in Section 5.14.

CAM:  as defined in Section 14.13(a)(i).

CAM Exchange:  as defined in Section 14.13(a)(ii).

CAM Exchange Date:  as defined in Section 14.13(a)(iii).

CAM Percentage:  as defined in Section 14.13(a)(iv).

4

--------------------------------------------------------------------------------

 

Canadian Accounts Formula Amount:  85% of the Value of Eligible Accounts of a
Canadian Borrower; provided, however, that such percentages shall be reduced by
1.0% for each percentage point (or portion thereof) that the Canadian Dilution
Percent exceeds 5.0%.

Canadian Availability: as of any date of determination, the Canadian Borrowing
Base as of such date of determination minus the aggregate principal amount of
all Canadian Revolver Loans outstanding on such date of determination.

Canadian Availability Reserve:  the sum (without duplication) of (a) any
deductibles, co-insurance amounts and unpaid premiums relating to Eligible
Foreign Agent Accounts of any Canadian Borrower and insured Eligible Accounts of
any Canadian Borrower and Eligible Foreign Accounts of a Canadian Borrower;
(b) the Canadian LC Reserve; (c) the Canadian Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Canadian Facility
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (e) at any time Canadian
Availability is less than the greater of: (i) 20% of the Canadian Borrowing
Base, and (ii) $3,000,000, a reserve in the amount of all past due trade
payables of Canadian Borrowers and their Subsidiaries; (f) the Canadian Priority
Payables Reserve; (g) the Wage Earner Priority Lien Reserve; and (h) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time with respect
to the Canadian Borrowing Base.

Canadian BA Rate:  with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service (or any substitute therefor) at or about
approximately 10:00 a.m.  Toronto time on such day (or, if such day is not a
Business Day, at or about approximately 10:00 a.m. Toronto time on the
immediately preceding Business Day), plus five (5) basis points, provided that
if such rate does not appear on the CDOR Page at such time on such date, the
rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 a.m.  Toronto time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by Agent is then offering to purchase Canadian Dollar
Bankers’ Acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term), plus five (5) basis
points; provided, that in no event shall such rate be less than zero.

Canadian BA Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve:  the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the Canadian Domiciled Obligors and their Subsidiaries.

Canadian Base Rate:  for any day, the greatest of (a) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A. (acting through its Canada branch) in Toronto, Ontario as its “base rate”
(the “base rate” being a rate set by Bank of America, N.A. (acting through its
Canada branch) based on various factors including costs and desired return of
Bank of America, N.A. (acting through its Canada branch), general economic
conditions and other factors, and used as a reference point for pricing loans in
Dollars made at its “base rate”, which may be priced at, above or below such
announced rate), (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.00%.  Any
change in the “base rate” announced by Bank of America, N.A. (acting through its
Canada branch) shall take effect at the opening of business on the day specified
in the public announcement of such change.  Each interest rate based upon the
Canadian Base Rate shall be adjusted simultaneously with any change in the “base
rate”.  In the event that Bank of America, N.A. (acting through its Canada
branch) (including any successor or assignee) does not at any time publicly
announce a “base rate”, then “Canadian Base Rate” shall mean the “base rate”
publicly announced by a Canadian chartered bank listed on Schedule 1 of the Bank
Act (Canada) selected by Agent.

Canadian Base Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

5

--------------------------------------------------------------------------------

 

Canadian Borrowers: as defined in the preamble to this Agreement.

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount, minus the Canadian LC
Reserve; or (b) the sum of the Canadian Accounts Formula Amount, minus the
Canadian Availability Reserve.

Canadian Borrowing Base Certificate:  a certificate, in form and substance
satisfactory to Agent, by which the Canadian Borrowers certify calculations of
the Canadian Borrowing Base.

Canadian Cash Collateral Account:  a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.

Canadian Dilution Percent: the percent, for any period determined by Agent,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts of the
Canadian Borrowers, divided by (b) gross sales of the Canadian Borrowers.

Canadian Dollars or Cdn$:  the lawful currency of Canada.

Canadian Domiciled Obligor:  each Canadian Subsidiary which is at any time an
Obligor, and “Canadian Domiciled Obligors” means all such Persons, collectively.

Canadian Dominion Account:  a special account established by the Canadian
Borrowers at Bank of America (Canada) or another bank acceptable to Agent, over
which Agent has exclusive control (unless otherwise agreed to by Agent from time
to time in its sole discretion) for withdrawal purposes at all times during a
Cash Dominion Period.

Canadian Employee Benefits Legislation:  the PBA, the Employment Pensions Plan
Act (Alberta), Pension Benefits Standards Act (British Columbia), the
Supplemental Pension Plans Act (Québec) and any Canadian federal, provincial or
local counterparts or equivalents, in each case, as applicable.

Canadian Employee Plan:  any payroll practice and other employee benefit plan,
policy, program, agreement or arrangement, whether oral or written, formal or
informal, funded or unfunded, insured or uninsured, providing employee benefits,
including retirement, pension, profit sharing, employment, individual consultant
or other compensation agreement, collective bargaining agreement, bonus or other
incentive compensation, retention, stock purchase, equity or equity-based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, hospitalization, health, life insurance,
educational assistance or other fringe benefit or perquisite plan, policy,
agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Obligor, or with respect
to which a Canadian Domiciled Obligor has or could have any obligation or
liability, contingent or otherwise.

Canadian Facility Collateral:  all Collateral that now or hereafter secures (or
is intended to secure) any of the Canadian Facility Obligations, including
Property of each Canadian Domiciled Obligor and each U.S. Domiciled Obligor.

Canadian Facility Guarantee:  each guarantee agreement (including this
Agreement) at any time executed by a Canadian Facility Guarantor in favor of
Agent guaranteeing all or any portion of the Canadian Facility Obligations.

Canadian Facility Guarantor:  Parent, each Canadian Subsidiary, each U.S.
Subsidiary, and each other Person (if any) who guarantees payment and
performance of any Canadian Facility Obligations.

Canadian Facility Obligations:  all Obligations of the Canadian Facility
Obligors (excluding, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Obligors as guarantors of any U.S. Facility Obligations).

6

--------------------------------------------------------------------------------

 

Canadian Facility Obligor:  each Canadian Borrower or any Canadian Facility
Guarantor, and “Canadian Facility Obligors” means all of such Persons,
collectively.

Canadian Facility Secured Parties:  the Agent, the Canadian Issuing Bank, the
Canadian Lenders and the Secured Bank Product Providers who provide Bank
Products to the Canadian Facility Obligors and their Subsidiaries.

Canadian Issuing Bank:  Bank of America (Canada) or an Affiliate of Bank of
America (Canada).

Canadian LC Obligations:  the sum (without duplication) of (a) all amounts owing
by any Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of any
Canadian Borrower, which if such Letter of Credit is denominated in a currency
other than Canadian Dollars or Dollars, may be stated by Agent (at its option)
in Canadian Dollars or Dollars calculated at the Spot Rate; and (c) all fees and
other amounts owing with respect to Letters of Credit issued for the account of
the Canadian Borrowers.

Canadian LC Reserve:  the aggregate of all Canadian LC Obligations, other than
those that have been Cash Collateralized.

Canadian Lenders:  Bank of America (Canada) and each other Lender that has
issued a Canadian Revolver Commitment (provided that such Person or an Affiliate
of such Person also has a U.S. Revolver Commitment).

Canadian Letter of Credit Subline:  $1,500,000.

Canadian Letters of Credit:  any standby or documentary letter of credit issued
by the Canadian Issuing Bank for the account of a Canadian Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or the Canadian Issuing Bank for the benefit of a
Canadian Borrower.

Canadian Multi-Employer Plan:  each multi-employer plan, within the meaning of
the Canadian Employee Benefits Legislation.

Canadian Overadvance:  as defined in Section 2.1.4.

Canadian Overadvance Loan:  a Canadian Revolver Loan made to any Canadian
Borrower when a Canadian Overadvance exists or is caused by the funding thereof.

Canadian Overnight Rate:  the Bank of Canada overnight rate, which is the rate
of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day.

Canadian Pension Plan:  a “registered pension plan,” as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Obligor in
respect of its Canadian employees or former employees, excluding, for greater
certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate:  on any date, the per annum rate of interest equal to the
greatest of (a) the rate of interest in effect for such day or so designated
from time to time by Bank of America (acting through its Canada branch) as its
“prime rate” for commercial loans made by it in Canada in Canadian Dollars, such
rate being a reference rate and not necessarily representing the lowest or best
rate being charged to any customer; (b) the Canadian Overnight Rate for such
day, plus 0.50%; or (c) the Canadian BA Rate for a 30-day interest period as
determined on such day plus 1.00%.  Any change in such rate announced by Bank of
America (acting through its Canada branch) shall take effect at the opening of
business on the day specified in the public announcement thereof.

Canadian Prime Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

7

--------------------------------------------------------------------------------

 

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine, in its Permitted Discretion, with respect to
any Canadian Domiciled Obligor which reflects (i) amounts past due and owing by
such Person, (ii) the accrued amount(s) such Person has an obligation to remit
to a Governmental Authority or other Person pursuant to any Applicable Law in
respect of payroll tax deductions, employment insurance premiums, amounts owing
for vacation pay, wages, workers’ compensation, goods and services taxes, sales
taxes, harmonized sales taxes, municipal taxes, workers’ compensation, Quebec
corporate taxes, and pension fund obligations, (iii) amounts, if any, required
to be held in trust for any operator pursuant to or in relation to section
191.0.1(3) (the “HTA Trust Requirement”) of the Highway Traffic Act (Ontario)
(the “HTA”) or other similar Applicable Law but only to the extent and for the
time that the HTA Trust Requirement or other similar Applicable Law may apply to
such Canadian Domiciled Obligor, and (iv) any other unpaid or unremitted amounts
by any Canadian Domiciled Obligor which may give rise to a Lien under Applicable
Law which ranks or is capable of ranking in priority to (or pari passu with) the
Lien of Agent.  For greater certainty, it is acknowledged and agreed that, as of
the Closing Date, (a) the HTA Trust Requirement applies only to Canadian
Domiciled Obligors that are resident in or operating from Ontario, and (b) the
HTA Trust Requirement does not apply to means of carriage other than by
commercial motor vehicle (as such term is defined in the HTA), including
carriage by air, rail or waterway.

Canadian Reimbursement Date:  as defined in Section 2.4.2.

Canadian Reimbursed Foreign Currency: as defined in Section 2.4.2.

Canadian Required Lenders:  two or more unaffiliated Canadian Lenders (subject
to Section 4.2) having (a) Canadian Revolver Commitments in excess of 50% of the
aggregate Canadian Revolver Commitments; and (b) if the Canadian Revolver
Commitments have terminated, Canadian Revolver Loans and Canadian LC Obligations
in excess of 50% of all outstanding Canadian Revolver Loans and Canadian LC
Obligations; provided, however, that the Canadian Revolver Commitments and
Canadian Revolver Loans of any Defaulting Lender shall be excluded from such
calculation.

Canadian Revolver Commitment:  for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations in the
applicable Available Currencies up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment to which it
is a party, as such Canadian Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Sections 2.1.3 or 11.2.  “Canadian
Revolver Commitments” means the aggregate amount of such commitments of all
Canadian Lenders.

Canadian Revolver Commitment Termination Date:  the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Borrower Agent terminates or reduces to zero all of
the Canadian Revolver Commitments pursuant to Section 2.1.3, and (c) the date on
which the Canadian Revolver Commitments are terminated pursuant to Section 11.2.

Canadian Revolver Exposure:  on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations on such date.

Canadian Revolver Loan:  a Revolver Loan made by Canadian Lenders to a Canadian
Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall, if denominated
in Canadian Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate
Loan and, if denominated in Dollars, shall be either a Canadian Base Rate Loan
or a LIBOR Loan, in each case as selected by the Borrower Agent, and any
Canadian Swingline Loan, Canadian Overadvance Loan or Protective Advance made to
or owed by the Canadian Borrowers.

Canadian Security Agreement:  each (a) general security agreement, security
agreement, deed of hypothec, pledge agreement, mortgage or similar agreement
pursuant to which any Canadian Domiciled Obligor grants to Agent, for the
benefit of the Canadian Facility Secured Parties, Liens upon its Property as
security for the Canadian Facility Obligations or (b) security agreement, deed
of hypothec, pledge agreement, mortgage or similar agreement pursuant to which
any U.S. Domiciled Obligor grants to Agent, for the benefit of the Secured
Parties, Liens on its Property located in Canada or otherwise subject to
Canadian law as security for the Obligations.

8

--------------------------------------------------------------------------------

 

Canadian Subsidiary:  a Subsidiary of Parent incorporated or organized under the
laws of Canada or any province or territory of Canada.

Canadian Swingline Loan:  any Borrowing of Canadian Base Rate Loans or Canadian
Prime Rate Loans, as applicable, funded with Agent’s funds, until such Borrowing
is settled among the Canadian Lenders or repaid by the Canadian Borrowers.

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: the U.S. Cash Collateral Account and/or the Canadian
Cash Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount that is due or could become
due, including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.

Cash Dominion Period: means each period elected in writing to the Agent by the
Borrower Agent and each other period (a) commencing on the day that (i)
Availability is less than 10% of the Revolver Commitments, or (ii) U.S.
Availability is less than $7,500,000, and (b) continuing until, during the
preceding 60 consecutive calendar days, (i) Availability has been greater than
10% of the Revolver Commitments at all times for such 60 day period, and (ii)
U.S. Availability has been greater than $7,500,000 at all times for such 60 day
period.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States or
Canadian government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district of the United
States, Canada (or any province or territory of Canada) rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued
by a Lender) not subject to offset rights; (c) repurchase obligations with a
term of not more than 30 days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b);
(d) commercial paper issued by Bank of America or rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Obligor or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,

9

--------------------------------------------------------------------------------

 

interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Obligors
(other than Radiant Logistics Partners LLC); (b) Parent and Bohn H. Crain (or
his direct descendants) cease to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Radiant Logistics Partners LLC;
(c) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) acquires ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent than owned by Bohn H. Crain; (d) a change in the majority of
directors of Parent during any 24 month period, unless approved by the majority
of directors serving at the beginning of such period; (e) the sale or transfer
of all or substantially all of a Borrower’s assets, except to another Borrower
or (f) any transaction or series of transactions the results of which are that
Equity Interests of the Parent cease to be registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment: for any Lender, the aggregate amount of such Lender’s U.S. Revolver
Commitment and Canadian Revolver Commitment.  “Commitments” means the aggregate
amount of all U.S. Revolver Commitments and Canadian Revolver Commitments.

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3, and calculate
the applicable Level for the Applicable Margin.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to

10

--------------------------------------------------------------------------------

 

make take-or-pay or similar payments regardless of nonperformance by any other
party to an agreement; and (c) arrangement (i) to purchase any primary
obligation or security therefor, (ii) to supply funds for the purchase or
payment of any primary obligation, (iii) to maintain or assure working capital,
equity capital, net worth or solvency of the primary obligor, (iv) to purchase
Property or services for the purpose of assuring the ability of the primary
obligor to perform a primary obligation, or (v) otherwise to assure or hold
harmless the holder of any primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

Credit Party:  Agent, a Lender or an Issuing Bank; and “Credit Parties” means
Agent, Lenders and Issuing Banks.

Creditor Representative:  under any Applicable Law, a receiver, interim
receiver, receiver and manager, trustee (including any trustee in bankruptcy),
custodian, conservator, administrator, examiner, sheriff, monitor, assignee,
liquidator, provisional liquidator, sequestrator or similar officer or
fiduciary.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account:  as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent as security for the Obligations.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Designated Obligations: as defined in Section 14.13(a)(v).

11

--------------------------------------------------------------------------------

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Document:  as defined in the UCC (and/or with respect to any Document of a
Canadian Subsidiary, a “document of title” as defined in the PPSA).

Dollars: lawful money of the United States.

Dollar Equivalent:  on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

Dominion Account: with respect to the U.S. Domiciled Obligors, a U.S. Dominion
Account and with respect to the Canadian Domiciled Obligors, a Canadian Dominion
Account.

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, any extraordinary
gains and any non-cash items (including, without limitation, any change in
contingent consideration and Equity Credits) plus Allowable Add-Backs (in each
case, to the extent included in determining net income) and including operating
results for businesses acquired during the first year following acquisition on a
basis agreed to by the Agent and the Required Lenders.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars (or, in the case of: an Account owing to any Canadian Borrower, in
Dollars or Canadian Dollars), and is deemed by Agent, in its Permitted
Discretion, to be an Eligible Account.  Without limiting the foregoing, no
Account shall be an Eligible Account if (a) it is unpaid for more than 60 days
after the original due date, or more than 90 days after the original invoice
date; (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 10% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time);
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
Solvent, or is subject to any country sanctions program or specially designated
nationals list maintained by the Office of Foreign Assets Control of the U.S.
Treasury Department or any other applicable Governmental Authority having
jurisdiction over the applicable Borrower; or the applicable Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada; (h) it is owing by a
Governmental Authority, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the federal Assignment of Claims Act or the Account
Debtor is the federal government of Canada or any Crown corporation, department,
agency or instrumentality of Canada and the applicable Borrower has complied, to
the satisfaction of Agent, with the Financial Administration Act or other
Applicable Law; provided, however, that in Agent’s discretion from time to time,
Agent may waive the requirement for compliance with the federal Assignment of
Claims Act for up to $250,000 of Accounts; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien; (j) the goods giving rise to it have not been delivered to the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor or have not been finally and fully completed, or it otherwise does not
represent a final sale; (k) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (l) its payment has been extended or
the Account Debtor has made a partial payment; (m) it arises from a sale to an
Affiliate, from a sale on a cash-on-delivery, bill-and-hold, sale‑or‑return,
sale‑on‑approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes; (n) it represents a progress
billing or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (o) the Account Debtor is
a Foreign Agent; (p) it has not yet been billed to the Account

12

--------------------------------------------------------------------------------

 

Debtor; (q) Accounts owned or generated by a target acquired in connection with
a Permitted Acquisition, until the completion of a field examination with
respect to such target satisfactory to Agent; or (r) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof.  In calculating delinquent portions of Accounts under clauses (a) and
(b), credit balances more than 90 days old will be excluded.

Eligible Assignee:  a Person that is (i) a Lender or a U.S.-based Affiliate of a
Lender, (ii) if such Person is to hold U.S. Facility Obligations, an Approved
Fund; (iii) if such Person is to hold Canadian Facility Obligations, an
Affiliate of a U.S. Lender; (iv) any other financial institution approved by
Agent and Borrower Agent (which approval by Borrower Agent shall not be
unreasonably withheld or delayed), that is organized under the laws of the
United States or Canada or any state, province or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (v) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Foreign Account: an Account owing from an Account Debtor that is
organized or has its principal offices or assets outside the United States or
Canada, and which: (a) either (i) the Account Debtor is located in an Approved
Jurisdiction (other than Canada) or is otherwise satisfactory to Agent in its
sole discretion, or (ii) the Account is supported by a letter of credit
(delivered to and directly drawable by Agent) or credit insurance satisfactory
in all respects to Agent; and (b) otherwise satisfies the criteria for Eligible
Accounts (other than due to the operation of clause (g) of the definition of
Eligible Accounts).

Eligible Foreign Agent Account: an Account owing from a Foreign Agent and which:
(a)  the Foreign Agent is a member of World Cargo Alliance, WPA, GLN and others
approved by Agent in its sole discretion, and (b) otherwise satisfies the
criteria for Eligible Accounts (other than due to the operation of clauses (g)
or (o) of the definition of Eligible Accounts).

Eligible Unbilled Account: an Account for which an invoice has not yet been
issued by a Borrower to the applicable Account Debtor, but which otherwise
satisfies the criteria for Eligible Accounts (other than due to the operation of
clause (p) of the definition of Eligible Accounts), so long as an invoice is
issued therefor within: (i) in the case of shipments in the United States and
internationally by air, 30 days of the date of shipment, and (ii) in the case of
shipments internationally by water, 45 days of the date of shipment.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, credit bid,
or otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA, CWA, and
similar (i) federal, provincial and territorial Applicable Laws of Canada and
(ii) Applicable Laws of foreign jurisdictions.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Credits: for any period, the sum of expenses incurred by Borrowers in the
ordinary course of business in such period which are paid through the issuance
of common stock (or options to purchase common stock) in Parent in such period.

13

--------------------------------------------------------------------------------

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan or a plan in critical or endangered status under the Code, ERISA
or the Pension Protection Act of 2006; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.1.

Excess Amount:  as defined in Section 5.14.

Exchange Rate:  on any date of determination, with respect to Canadian Dollars
or another foreign currency in relation to Dollars, the Spot Rate for Canadian
Dollars or such other foreign currency, as applicable.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Tax: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) (i) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a U.S.
Lender with respect to its interest in a U.S. Revolver Loan or U.S. Revolver
Commitment pursuant to a law in effect when the U.S. Lender acquires such
interest (except pursuant to an assignment request by Borrower Agent under
Section 13.4) or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office and (ii) Canadian federal withholding
Taxes imposed on amounts payable to or for the account of a Canadian Lender with
respect to its interest in a Canadian  Revolver Loan or Canadian Revolver
Commitment pursuant to a law in effect when the Canadian Lender acquires such
interest (except pursuant to an assignment request by Borrower Agent under
Section 13.4) or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office; (c) Taxes attributable to a Recipient’s
failure to comply with Section 5.10; and (d) U.S. federal withholding Taxes
imposed pursuant to FATCA and any Tax arising from a Secured Party’s failure to
properly comply with such Secured Party’s obligations imposed under the
Canada-United States Enhanced Tax Information Exchange Agreement

14

--------------------------------------------------------------------------------

 

Implementation Act (Canada) or the similar provisions of legislation of any
other jurisdiction that has entered into an agreement with the United States of
America to provide for the implementation of FATCA-based reporting in that
jurisdiction.  In no event shall “Excluded Taxes” include any withholding Tax
imposed on amounts paid by or on behalf of a non-U.S. person Obligor to a
Recipient that has complied with Section 5.12.2.

Existing Letters of Credit: as defined in Section 2.3.1(e).

Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent or any Lender in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

Facility Termination Date: the earliest to occur of (a) the fifth anniversary of
the Amendment Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471 (b) (1) of the
Code and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall such rate be less than zero.

Financial Administration Act:  the Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on June 30 of each year.

Fixed Charge Coverage Ratio: the ratio, for any period, determined on a
consolidated basis for Borrowers and Subsidiaries for such period, of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans) and cash taxes paid, to (b) Fixed Charges.

15

--------------------------------------------------------------------------------

 

Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including on account of any
earn-outs), and Distributions made (other than Distributions between Borrowers
to the extent permitted hereunder).

FLSA: the Fair Labor Standards Act of 1938.

Foreign Agent: a logistics company which is organized or has its principal
offices or assets outside the United States or Canada.

Foreign Lender:  any Lender that is (a) in the case of the U.S. Borrowers,
organized under the laws of a jurisdiction other than the laws of the United
States, or any state or district thereof and (b) in the case of the Canadian
Borrowers, resident or organized under the laws of a jurisdiction other than
Canada.

Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or Canada; or (b) mandated by a government other than the
United States or Canada for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

Fronting Exposure:  a Defaulting Lender’s Pro Rata share of U.S. LC Obligations,
Canadian LC Obligations, U.S. Swingline Loans or Canadian Swingline Loans, as
applicable, except to the extent allocated to other Lenders under Section 4.2.

FSCO:  the Financial Services Commission of Ontario or like body in any other
province or territory of Canada and any other Governmental Authority succeeding
to the functions thereof.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof in the applicable currency required hereunder, including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral); and (c) a release of any
Claims of Obligors against Agent, Issuing Banks or any Lender arising on or
before the payment date.  The Revolver Loans shall not be deemed to have been
paid in full until all Commitments have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time or generally accepted accounting principles in effect in
Canada from time to time as approved by the Canadian Institute of Chartered
Accountants, as applicable.

General Intangibles:  as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Subsidiary, an “intangible” as defined in the PPSA).

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority:  any federal, state, provincial, territorial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions for or pertaining to any government or court, in each
case whether it is or is not associated with the United States, a state,
district or territory thereof, Canada, a province or territory thereof or any
other foreign entity or government.

Guarantee:  each guarantee agreement (including this Agreement and the Canadian
Facility Guarantee) executed by a Guarantor in favor of Agent guaranteeing all
or any portion of any Canadian Facility Obligation or U.S. Facility Obligation.

16

--------------------------------------------------------------------------------

 

Guarantor Payment: as defined in Section 5.13(c)(ii).

Guarantors: Canadian Facility Guarantors, U.S. Facility Guarantors, and each
other Person who guarantees payment or performance of any Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
U.S. Bankruptcy Code.

Indemnified Taxes: (a) Taxes other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

Insolvency Proceeding:  any case or proceeding or proposal commenced by or
against a Person under any state, provincial, territorial, federal or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the U.S. Bankruptcy Code, or any other insolvency, reorganization,
arrangement, debtor relief, bankruptcy, receivership, debt adjustment law or
other similar law (whether state, provincial, territorial, federal or foreign),
including the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada) and applicable corporate law; (b) the
appointment of a Creditor Representative or other custodian for such Person or
any part of its Property; or (c) an assignment or trust mortgage for the benefit
of creditors.

Integrated: means Integrated Private Debt Fund IV LP, an Ontario limited
partnership.  

Integrated Intercreditor Agreement: means the Intercreditor Agreement, dated as
of the date hereof, between Agent and Integrated, and acknowledged by the
Borrowers, as the same is contemplated to be amended and restated pursuant to an
Amended and Restated Intercreditor Agreement to be entered into on or after the
Amendment Date (in form and substance substantially similar to that negotiated
prior to the Amendment Date) between Agent, Integrated V, and Integrated, and
acknowledged by the Borrowers, as amended, restated, amended and restated,
supplemented or otherwise modified, from time to time.

Integrated Debt: means Borrowed Money of certain Borrowers owing to Integrated
or Integrated V (and the guaranty of such Borrowed Money by certain other
Borrowers), pursuant to the terms of the Integrated Loan Agreement or the
Integrated V Loan Agreement, as applicable.

Integrated Loan Agreement: means that certain Loan Agreement, dated as of the
date hereof, by and among Integrated and certain of the Borrowers, as the same
may from time to time be amended, restated, amended and restated, supplemented,
or otherwise modified, in each case, in accordance with the terms of the
Integrated Intercreditor Agreement.

Integrated IV Debt: means Borrowed Money of certain Borrowers owing to
Integrated (and the guaranty of such Borrowed Money by certain other Borrowers),
pursuant to the terms of the Integrated Loan Agreement.

Integrated V: means Integrated Private Debt Fund V LP, an Ontario limited
partnership.

Integrated V Debt: means Borrowed Money of certain Borrowers owing to Integrated
V (and the guaranty of such Borrowed Money by certain other Borrowers), pursuant
to the terms of the Integrated V Loan Agreement.

Integrated V Loan Agreement: means that certain Loan Agreement, dated on or
after the Amendment Date, by and among Integrated V and certain of the
Borrowers, as the same may from time to time be amended, restated, amended and
restated, supplemented, or otherwise modified, in each case, in accordance with
the terms of the Integrated Intercreditor Agreement.

17

--------------------------------------------------------------------------------

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement:  the Integrated Intercreditor Agreement.

Interest Period: as defined in Section 3.1.4.

Interest Period Loans:    LIBOR Loans or Canadian BA Rate Loans.  

Inventory: as defined in the UCC (and/or with respect to any inventory located
in Canada, as defined in the PPSA), including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in the applicable
Obligor’s business (but excluding Equipment).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on Intellectual Property to Agent, as security for the
Obligations.

IRS: the United States Internal Revenue Service.

Issuing Banks:  the U.S. Issuing Bank and the Canadian Issuing Bank, or any
replacement issuer appointed pursuant to Section 2.3.4.

Issuing Bank Indemnitees:  the Issuing Banks and their officers, directors,
employees, Affiliates, branches, agents and attorneys.

Judgment Currency: as defined in Section 11.6.

LC Application: an application by Borrower Agent to an Issuing Bank for issuance
of a Letter of Credit, in form and substance satisfactory to such Issuing Bank
and Agent.

LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit:  (a) each of the conditions set forth in Article 6; (b) after giving
effect to such issuance, total U.S. LC Obligations do not exceed the U.S. Letter
of Credit Subline, no U.S. Overadvance exists or would result therefrom and, if
no U.S. Revolver Loans are outstanding, the U.S. LC Obligations do not exceed
the U.S. Borrowing Base (without giving effect to the U.S. LC Reserve for
purposes of this calculation); (c) after giving effect to such issuance, total
Canadian LC Obligations do not exceed the Canadian Letter of Credit Subline, no
Canadian Overadvance exists or would result therefrom and, if no Canadian
Revolver Loans are outstanding, the Canadian LC Obligations do not exceed the
Canadian Borrowing Base (without giving effect to the Canadian LC Reserve for
purposes of this calculation); (d) the expiration date of such Letter of Credit
is (i) no more than 365 days from issuance, in the case of standby Letters of
Credit, and (ii) no more than 120 days from issuance, in the case of documentary
Letters of Credit; (e) in the case of U.S. Letters of Credit, the Letter of
Credit and payments thereunder are denominated in Dollars or any foreign
currency acceptable to Agent and U.S. Issuing Bank and, unless otherwise
specified by Agent or U.S. Issuing Bank (at their respective option) that it
requires payment in Dollars calculated at the Spot Rate, payments thereunder are
to be made in the same currency in which the Letter of Credit was denominated;
(f) in the case of Canadian Letters of

18

--------------------------------------------------------------------------------

 

Credit, the Letter of Credit and payments thereunder are denominated in Dollars,
Canadian Dollars, or any foreign currency acceptable to Agent and Canadian
Issuing Bank and, unless otherwise specified by Agent or Canadian Issuing Bank
(at their respective option) that it requires payment in Dollars or Canadian
Dollars calculated at the Spot Rate, payments thereunder are to be made in the
same currency in which the Letter of Credit was denominated; and (g) the form of
the proposed Letter of Credit is satisfactory to Agent and the applicable
Issuing Bank in their  discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the Borrower Agent on behalf of a Borrower or
by any other Person to an Issuing Bank or Agent in connection with the issuance,
amendment or renewal of, or payment under, any Letter of Credit.

LC Obligations:  the U.S. LC Obligations and the Canadian LC Obligations.

LC Request:  a request for issuance of a Letter of Credit, to be provided by the
U.S. Borrowers, the Canadian Borrowers, or the Borrower Agent, as applicable, to
an Issuing Bank, in form satisfactory to Agent and such Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement (including the U.S.
Lenders, the Canadian Lenders, Agent in its capacity as provider of Swingline
Loans) and any other Person who hereafter becomes a “Lender” pursuant to an
Assignment, including any Lending Office of the foregoing.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.

Letter of Credit:  any U.S. Letter of Credit or Canadian Letter of Credit.

LIBOR: for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded up, if necessary, to the nearest 1/8th of 1%) determined by Agent at or
about 11:00 a.m. (London time) two Business Days prior to such Interest Period,
for a term equivalent to such period, equal to the London Interbank Offered
Rate, or comparable or successor rate approved by Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Agent from time to time); provided, that any such comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided, further, that in no event
shall LIBOR be less than zero.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: an interest in Property securing an obligation owed to, or a claim by,
another Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, deemed trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.

Loan: a Revolver Loan.

Loan Account:   the loan account established by each Lender on its books
pursuant to Section 5.9.

19

--------------------------------------------------------------------------------

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Amendment Date and on each
anniversary of the Amendment Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Borrower or
Guarantor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of a Borrower or Guarantor to perform its
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent to enforce or collect any Obligations
or to realize upon any material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$250,000 or more.

Maximum Canadian Facility Amount:  on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) $7,500,000 (or such
lesser or greater amount after giving effect to any reductions or increases in
the Commitments pursuant to and in accordance with Sections 2.1.3); it being
acknowledged and agreed that at no time can the sum of the Maximum Canadian
Facility Amount plus the Maximum U.S. Facility Amount exceed the Maximum
Facility Amount in effect at such time.

Maximum Facility Amount:  $75,000,000, or such lesser amount as shall then be in
effect after giving effect to any reductions in the Commitments pursuant to and
in accordance with Section 2.1.3 or any increase in the Commitments pursuant to
and in accordance with Section 2.2.

Maximum U.S. Facility Amount:  on any date of determination, the lesser of (i)
the U.S. Revolver Commitments on such date and (ii) $67,500,000 (or such lesser
or greater amount after giving effect to any reductions or increases in the
Commitments pursuant to and in accordance with Sections 2.1.3 or 2.2); it being
acknowledged and agreed that at no time can the sum of the Maximum U.S. Facility
Amount plus the Maximum Canadian Facility Amount exceed the Maximum Facility
Amount in effect at such time.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage, deed of trust or deed to secure debt pursuant to which an
Obligor grants a Lien on its Real Estate to Agent, as security for the
Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.

20

--------------------------------------------------------------------------------

 

Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans or Canadian BA Rate Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) U.S. LC
Obligations and other obligations of the U.S. Facility Obligors with respect to
Letters of Credit, (c) Canadian LC Obligations and other obligations of the
Canadian Facility Obligors with respect to Letters of Credit, (d) interest,
expenses, fees, indemnification obligations, Extraordinary Expenses and other
amounts payable by Obligors under Loan Documents, (e) Secured Bank Product
Obligations, and (f) other Debts, obligations and liabilities of any kind owing
by any Obligor pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several; provided, that Obligations of an
Obligor shall not include its Excluded Swap Obligations.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Obligor Group:  a group consisting of (a) Canadian Facility Obligors or (b) U.S.
Facility Obligors.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, amalgamation or continuance, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum of association, articles of
association, voting trust agreement, or similar agreement or instrument
governing the formation or operation of such Person.

Original Loan Agreement: is defined in the Preamble.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, the Intercreditor Agreements, Borrowing Base
Certificate, Compliance Certificate, financial statement or report delivered
hereunder; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance:  a Canadian Overadvance or U.S. Overadvance, as the context
requires.

Overadvance Loan:  a Canadian Overadvance Loan and/or a U.S. Overadvance Loan,
as the context requires.

Parent: Radiant Logistics, Inc., a Delaware corporation.

Participant: as defined in Section 13.2.

21

--------------------------------------------------------------------------------

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBA:  the Pension Benefits Act (Ontario) or any other Canadian federal,
provincial or territorial statute in relation to Canadian Pension Plans, and any
regulations thereunder.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States
or an Approved Jurisdiction, and had positive EBITDA for the 12 month period
most recently ended; (d) no Debt or Liens are incurred, assumed or result from
the Acquisition, except Debt permitted under Section 10.2.1(f) or (j); (e) upon
giving pro forma effect thereto, for the 30 days preceding on an average daily
basis and as of the Acquisition, (i) Availability is at least the greater of:
(A) 15% of the sum of the U.S. Borrowing Base (without giving effect to the U.S.
LC Reserve for purposes of this calculation) and the Canadian Borrowing Base
(without giving effect to the Canadian LC Reserve for purposes of this
calculation), and (B) $15,000,000, and (ii) U.S. Availability is at least
$10,000,000, (f) Borrowers have demonstrated that upon giving pro forma effect
to such Acquisition, the Fixed Charge Coverage Ratio, calculated on a trailing
twelve month basis, is greater than or equal to 1.1 to 1.0, recomputed on a pro
forma basis for the most recent fiscal month for which financial statements have
been delivered to Agent under the Loan Documents, and (g) Borrowers deliver to
Agent, at least 10 Business Days prior to the Acquisition, copies of all
material agreements relating thereto and a certificate, in form and substance
satisfactory to Agent, stating that the Acquisition is a “Permitted Acquisition”
and demonstrating compliance with the foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $250,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; (e) (i) dispositions among U.S. Borrowers, and (ii)
dispositions among Canadian Borrowers; (f) sales to Orbian Financial Services
II, LLC of accounts receivable owing by Siemens Corp. to one or more Borrowers
pursuant to a factoring agreement disclosed to the Agent prior to the date
hereof; or (g) approved in writing by Agent and Required Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $250,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the reasonable perspective of a secured,
asset-based lender).

22

--------------------------------------------------------------------------------

 

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $250,000 at any time.

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 14.5.3.

PPSA:  the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral
are governed by the personal property security laws of any jurisdiction other
than Ontario, PPSA shall mean those personal property security laws (including
the Civil Code of Québec) in such other jurisdiction for the purposes of the
provisions hereof relating to such validity, perfection, and effect of
perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

Pro Rata: (a) with respect to any U.S. Lender and in reference to its U.S.
Revolver Commitment, U.S. Facility Obligations or other matters (including (A)
payments of principal, accrued interest and fees related thereto, (B)
participations in U.S. LC Obligations and U.S. Swingline Loans, (C) reductions
or increases to the U.S. Revolver Commitments pursuant to Section 2.1.3, and (D)
obligations to pay or reimburse Agent for Extraordinary Expenses owed by or in
respect of the U.S. Facility Obligors or to indemnify any Indemnitees for Claims
relating to the U.S. Facility Obligors) relating thereto, as applicable, a
percentage (carried out to the ninth decimal place) determined (i) while the
U.S. Revolver Commitments are outstanding, by dividing the amount of such U.S.
Lender’s U.S. Revolver Commitment by the aggregate amount of all U.S. Revolver
Commitments, and (ii) at any other time, by dividing the amount of such U.S.
Lender’s U.S. Revolver Loans and U.S. LC Obligations by the aggregate amount of
all U.S. Revolver Loans and U.S. LC Obligations; (b) with respect to any
Canadian Lender and in reference to its Canadian Revolver Commitment, Canadian
Facility Obligations or other matters (including (A) payments of principal,
accrued interest and fees related thereto, (B) participations in Canadian LC
Obligations and Canadian Swingline Loans, (C) reductions or increases to the
Canadian Revolver Commitments pursuant to Section 2.1.3, and (D) obligations to
pay or reimburse Agent for Extraordinary Expenses owed by or in respect of the
Canadian Facility Obligors or to indemnify any Indemnitees for Claims relating
to the Canadian Facility Obligors) relating thereto, as applicable, a percentage
(carried out to the ninth decimal place) determined (i) while the Canadian
Revolver Commitments are outstanding, by dividing such Canadian Lender’s
Canadian Revolver Commitment by the aggregate amount of all Canadian Revolver
Commitments, and (ii) at any other time, by dividing the amount of such Canadian
Lender’s Canadian Revolver Loans and Canadian LC Obligations by the aggregate
amount of all Canadian Revolver Loans and Canadian LC Obligations; and (c) with
respect to any Lender and in reference to any other matter relating to this
Agreement or any other Loan Document which is not governed by clause (a) or
clause (b) preceding of this definition (as reasonably determined by Agent from
time to time), a percentage (carried out in the ninth decimal place) determined
(i) while any Revolver Commitments are outstanding, by dividing the amount of
such Lender’s Revolver Commitments by the aggregate amount of all Revolver
Commitments, and (ii) at any other time, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate amount of all Loans and LC
Obligations.

Proceeds of Crime Act:  the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), including all regulations
thereunder.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in

23

--------------------------------------------------------------------------------

 

forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Agent;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.5.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC (or the PPSA, as applicable).

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

RDPRM:  Québec Register of Personal and Movable Real Rights or Registre des
droits personnels et réels mobiliers du Québec.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage:  (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and certified by a licensed
surveyor acceptable to Agent; (d) a life-of-loan flood hazard determination and,
if the Real Estate is located in a flood plain, an acknowledged notice to

24

--------------------------------------------------------------------------------

 

borrower and flood insurance in an amount, with endorsements and by an insurer
acceptable to Agent; (e) a current appraisal of the Real Estate, prepared by an
appraiser, and in form and substance satisfactory to Agent; (f) an environmental
assessment, prepared by environmental engineers acceptable to Agent, and
accompanied by such reports, certificates, studies or data as Agent may
reasonably require, which shall all be in form and substance satisfactory to
Agent; and (g) such other documents, instruments or agreements as Agent may
reasonably require with respect to any environmental risks regarding the Real
Estate.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on the day that: (i) an
Event of Default occurs,  (ii) Availability is less than the greater of (A) 20%
of the sum of the U.S. Borrowing Base (without giving effect to the U.S. LC
Reserve for purposes of this calculation) and the Canadian Borrowing Base
(without giving effect to the Canadian LC Reserve for purposes of this
calculation), and (B) $12,500,000, or (iii) U.S. Availability is less than
$7,500,000; and (b) continuing until, during the preceding 60 consecutive days,
(i) no Event of Default has existed, (ii) Availability has been at least the
greater of (A) 20% of the sum of the U.S. Borrowing Base (without giving effect
to the U.S. LC Reserve for purposes of this calculation) and the Canadian
Borrowing Base (without giving effect to the Canadian LC Reserve for purposes of
this calculation), and (B) $12,500,000 at all times, and (iii) U.S. Availability
has been at least $7,500,000 at all times.

Required Lenders: two or more unaffiliated Secured Parties holding more than 50%
of (a) the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, the aggregate outstanding Loans and LC
Obligations or, if all Loans and LC Obligations have been Paid in Full, the
aggregate remaining Obligations; provided, however, that Commitments, Loans and
other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Secured Party that funded the
applicable Loan or issued the applicable Letter of Credit.

Reset Date:  as defined Section 5.14.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Investments among (i) U.S.
Borrowers, (ii) Canadian Borrowers, and (iii) Subsidiaries that are not
Obligors; (d) Permitted Acquisitions; and (e) Investments in any Subsidiary of
any Borrower which is organized under the laws of an Approved Jurisdiction so
long as: (i) no Default or Event of Default exists or is caused thereby, (ii)
upon giving pro forma effect thereto, for the 30 days preceding on an average
daily basis and as of the Investment, (A) Availability is at least the greater
of: (x) 15% of the sum of the U.S. Borrowing Base (without giving effect to the
U.S. LC Reserve for purposes of this calculation) and the Canadian Borrowing
Base (without giving effect to the Canadian LC Reserve for purposes of this
calculation), and (y) $15,000,000, and (B) U.S. Availability is at least
$10,000,000, and (iii) Borrowers have demonstrated that upon giving pro forma
effect to such Investment, the Fixed Charge Coverage Ratio, calculated on a
trailing twelve month basis, is greater than or equal to 1.1 to 1.0, recomputed
on a pro forma basis for the most recent fiscal month for which financial
statements have been delivered to Agent under the Loan Documents.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: a U.S. Revolver Commitment and/or a Canadian Revolver
Commitment, as the context requires. “Revolver Commitments” means the aggregate
of the U.S. Revolver Commitments and the Canadian Revolver Commitments.

Revolver Facilities:  as defined in Section 14.13(a)(vi).

25

--------------------------------------------------------------------------------

 

Revolver Loan:  a U.S. Revolver Loan and/or a Canadian Revolver Loan, as the
context requires.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.

Secured Bank Product Obligations:   Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.

Secured Parties: Canadian Facility Secured Parties and/or U.S. Facility Secured
Parties, as the context requires.

Security Documents: the Guaranties, the Canadian Security Agreements, Mortgages,
IP Assignments, Deposit Account Control Agreements, and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

Seller: Wheels Group Inc. a corporation incorporated under the laws of the
Province of Ontario.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to the Applicable Lenders
summarizing the Revolver Loans and, if applicable, participations in LC
Obligations outstanding as of a given settlement date, allocated to the
Applicable Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.  In
addition to the foregoing, “Solvent” means, with respect to any Canadian
Subsidiary, that such Canadian Subsidiary is (i) adequately capitalized, (ii)
owns assets, the value of which, on a going concern basis, exceeds the
liabilities of such Person, (iii) will have sufficient working capital to pay
its debts as they become due, (iv) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to

26

--------------------------------------------------------------------------------

 

hinder, delay or defraud either the present or future creditors of such
Subsidiary or any of its Affiliates, and (v) is not an “insolvent person” as
defined in the Bankruptcy and Insolvency Act (Canada).

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.13).

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Subordinated Debt:   Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loans:  the Canadian Swingline Loans and the U.S. Swingline Loans.

Target Company: wheels group inc. and its Subsidiaries as in effect on the date
of the Acquisition Agreement.

Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Termination Event:  (a) withdrawal of a Canadian Subsidiary from a Canadian
Pension Plan during a plan year; or (b) the filing of a notice of intent to
terminate in whole or in part a Canadian Pension Plan or the treatment of a
Canadian Pension Plan amendment as a termination or partial termination; or (c)
the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan; or (d) any other event or condition which might reasonably result in the
termination of or winding up, or partial termination of or winding up, any
Canadian Pension Plan.

Total Revolver Exposure:  as of any date of determination, the sum of the U.S.
Revolver Exposure plus the Canadian Revolver Exposure.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Triangle: means Triangle Capital Corporation, a Maryland corporation.

Trigger Period: the period (a) commencing on the day that an Event of Default
occurs,  Availability is less than $10,000,000 at any time, or U.S. Availability
is less than $6,000,000 at any time; and (b) continuing until, during the
preceding 60 consecutive days, no Event of Default has existed, Availability has
been greater than $10,000,000 at all times and U.S. Availability has been
greater than $6,000,000 at all times.

27

--------------------------------------------------------------------------------

 

Type: any type of a Loan (i.e., a LIBOR Loan, a U.S. Base Rate Loan, a Canadian
BA Rate Loan, a Canadian Base Rate Loan or a Canadian Prime Rate Loan) that has
the same interest option and, in the case of LIBOR Loans and Canadian BA Rate
Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year and includes any unfunded liability or
solvency deficiency as determined for the purposes of the PBA in respect of any
Canadian Pension Plan..

Unused Line Fee Rate: a per annum rate equal to 0.25%.

U.S. Accounts Formula Amount:  the sum of: (a) 85% of the Value of Eligible
Accounts of a U.S. Borrower, plus (b) the lesser of: (i) $8,000,000, and (ii)
75% of the Value of Eligible Unbilled Accounts of a U.S. Borrower, plus (c) the
lesser of: (i) $4,000,000, and (ii) the sum of: (A) 75% of the Value of Eligible
Foreign Accounts of a U.S. Borrower, plus (B) 75% of the Value of Eligible
Foreign Agent Accounts of a U.S. Borrower; provided, however, that such
percentages shall be reduced by 1.0% for each percentage point (or portion
thereof) that the U.S. Dilution Percent exceeds 5.0%.

U.S. Availability:  as of any date of determination, the U.S. Borrowing Base as
of such date of determination minus the aggregate principal amount of U.S.
Revolver Loans outstanding on such date of determination.

U.S. Availability Reserve: the sum (without duplication) of (a) any deductibles,
co-insurance amounts and unpaid premiums relating to Eligible Foreign Agent
Accounts of a U.S. Borrower and insured Eligible Accounts of a U.S. Borrower and
Eligible Foreign Accounts of a U.S. Borrower; (b) the U.S. LC Reserve; (c) the
U.S. Bank Product Reserve; (d) the aggregate amount of liabilities secured by
Liens upon U.S. Facility Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (e) at any time U.S. Availability is less than the greater of: (i)
20% of the U.S. Borrowing Base, and (ii) $10,000,000, a reserve in the amount of
all past due trade payables of Borrowers and their Subsidiaries; and (f) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time.

U.S. Bank Product Reserve:  the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the U.S. Domiciled Obligors and their Subsidiaries.

U.S. Bankruptcy Code:  Title 11 of the United States Code.

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as determined on such day, plus
1.0%.

U.S. Base Rate Loan:  a Revolver Loan that bears interest based on the U.S. Base
Rate.

U.S. Borrower: as defined in the preamble to this Agreement.

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Maximum U.S. Facility Amount, minus the U.S. LC Reserve; or (b) the
sum of the U.S. Accounts Formula Amount, minus the U.S. Availability Reserve.

28

--------------------------------------------------------------------------------

 

U.S. Borrowing Base Certificate:  a certificate, in form and substance
satisfactory to Agent, by which the U.S. Borrowers certify calculation of the
U.S. Borrowing Base.

U.S. Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the U.S. Facility Secured Parties and shall be subject to Agent’s Liens securing
the U.S. Facility Obligations.

U.S. Dilution Percent: the percent, for any period determined by Agent, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts of the U.S.
Borrowers, divided by (b) gross sales of the U.S. Borrowers.

U.S. Domiciled Obligor:  each of the Parent, any U.S. Borrower or any U.S.
Subsidiary which it is at any time an Obligor, and “U.S. Domiciled Obligors”
means all such Persons, collectively.

U.S. Dominion Account:  a special account established by U.S. Borrowers at Bank
of America or another bank acceptable to Agent, over which Agent has exclusive
control for withdrawal purposes at all times during a Cash Dominion Period.

U.S. Facility Collateral:  all Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations, including Property of
each U.S. Domiciled Obligor.

U.S. Facility Guarantee:  each guarantee agreement (including this Agreement) at
any time executed by a U.S. Facility Guarantor in favor of Agent guaranteeing
all or any portion of the U.S. Facility Obligations.

U.S. Facility Guarantor:  each U.S. Subsidiary and each other Person (if any)
who guarantees payment and performance of any U.S. Facility Obligations.

U.S. Facility Obligations:  all Obligations of the U.S. Facility Obligors
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of the Canadian Facility Obligations).

U.S. Facility Obligor:  each of any U.S. Borrower or any U.S. Facility
Guarantor, and “U.S. Facility Obligors” means all of such Persons, collectively.

U.S. Facility Secured Parties:  the Agent, the U.S. Issuing Bank, the U.S.
Lenders and the Secured Bank Product Providers who provide Bank Products to the
U.S. Facility Obligors and their Subsidiaries.

U.S. Issuing Bank:  Bank of America or an Affiliate or branch of Bank of
America.

U.S. LC Obligations:  the sum (without duplication) of (a) all amounts owing by
the U.S. Borrowers for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of any U.S.
Borrower, which if such Letter of Credit is denominated in a currency other than
Dollars, may be stated by Agent (at its option) in Dollars calculated at the
Spot Rate; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of any U.S. Borrower.

U.S. LC Reserve:  the aggregate of all U.S. LC Obligations, other than those
that have been Cash Collateralized.

U.S. Lenders:  Bank of America and each other Lender (other than Canadian
Lenders) party hereto.

U.S. Letter of Credit Subline:  $3,500,000.

U.S. Letters of Credit:  any standby or documentary letter of credit issued by
the U.S. Issuing Bank for the account of the U.S. Borrowers (or any U.S.
Borrower), or any indemnity, guarantee, exposure transmittal

29

--------------------------------------------------------------------------------

 

memorandum or similar form of credit support issued by Agent or the U.S. Issuing
Bank for the benefit of any U.S. Borrower, and shall include the Existing
Letters of Credit.

U.S. Overadvance:  as defined in Section 2.1.4.

U.S. Overadvance Loan:  a U.S. Revolver Loan made to the U.S. Borrowers or the
amount owed by the U.S. Borrowers when a U.S. Overadvance exists or is caused by
the funding thereof.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Prime Rate:  the rate of interest announced by Bank of America from time to
time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.

U.S. Reimbursed Foreign Currency:  as defined in Section 2.3.2.

U.S. Reimbursement Date:  as defined in Section 2.3.2.

U.S. Required Lenders:  two or more unaffiliated U.S. Lenders (subject to
Section 4.2) having (a) U.S. Revolver Commitments in excess of 50% of the
aggregate U.S. Revolver Commitments; and (b) if the U.S. Revolver Commitments
have terminated, U.S. Revolver Loans and U.S. LC Obligations in excess of 50% of
all outstanding U.S. Revolver Loans and U.S. LC Obligations; provided, however,
that the Commitments and Loans of any Defaulting Lender shall be excluded from
such calculation.

U.S. Revolver Commitment:  for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1, or as hereafter determined pursuant to
each Assignment to which it is a party, as such U.S. Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections 2.1.3,
2.2 or 11.2.  “U.S. Revolver Commitments” means the aggregate amount of such
commitments of all U.S. Lenders.

U.S. Revolver Exposure:  on any date, an amount equal to the sum of the U.S.
Revolver Loans outstanding on such date plus the U.S. LC Obligations on such
date.

U.S. Revolver Loan:  a Revolver Loan made by a U.S. Lender to a U.S. Borrower
pursuant to Section 2.1.1(a), which Loan shall be denominated in Dollars and
shall be either a U.S. Base Rate Loan or a LIBOR Loan, in each case as selected
by Borrower Agent, and any U.S. Swingline Loan, U.S. Overadvance Loan or
Protective Advance made to or owed by the U.S. Borrowers.

U.S. Revolver Commitment Termination Date:  the earliest of (a) the Facility
Termination Date, (b) the date on which the Borrower Agent terminates or reduces
to zero the U.S. Revolver Commitments pursuant to Section 2.1.3, and (c) the
date on which the U.S. Revolver Commitments are terminated pursuant to Section
11.2.

U.S. Subsidiary:  a Subsidiary of Parent that is organized under the laws of a
state of the United States or the District of Columbia.

U.S. Swingline Loan:  any Borrowing of U.S. Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among the U.S. Lenders or repaid by the
U.S. Borrowers.

U.S. Tax Compliance Certificate: as defined in Section 5.12.2(b)(iii).

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

30

--------------------------------------------------------------------------------

 

Wage Earner Priority Lien Reserve:  on any date of determination, a reserve
established from time to time by Agent in its Permitted Discretion in such
amount as Agent determines reflects the amounts that may become due under
sections 81.3 or 81.4 of the Bankruptcy and Insolvency Act (Canada), or
equivalent provisions under other Applicable Law, which would give rise to a
Lien with priority under Applicable Law over the Lien of Agent.

“Wheels US Entities” means, collectively, Clipper Exxpress Company, Bluenose
Finance LLC, and Radiant Global Logistics (CA), Inc.

1.2  Accounting Terms.  Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

1.3  Uniform Commercial Code.  As used herein, the following terms are defined
in accordance with the UCC in effect in the State of California from time to
time:  “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation” and, as such terms relate to any such Property of any Canadian
Domiciled Obligor, such terms shall refer to such Property as defined in the
PPSA (to the extent such terms are defined therein).

1.4  Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address located in the United
States under Section 14.5.1; or (g) discretion of Agent, any Issuing Bank or any
Lender mean the sole and absolute discretion of such Person.  Except as
expressly otherwise provided herein, all calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with
GAAP).  Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, any Issuing Bank or any Lender under
any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  Reference to a Borrower’s “knowledge” or similar concept
means actual knowledge of a Senior Officer, or knowledge that a Senior Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

1.5  Currency Equivalents.  All references in the Loan Documents to Loans,
Letters of Credit, Obligations, Borrowing Base components and other amounts
shall be denominated in Dollars, unless expressly provided otherwise.  The
Dollar equivalent of any amounts denominated or reported under a Loan Document
in a currency other than Dollars shall be determined by Agent on a daily basis,
based on the current Spot Rate.  Borrowers shall report Value and other
Borrowing Base components to Agent in the currency invoiced by Borrowers or
shown in Borrowers’ financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in
Dollars.  Notwithstanding anything herein to the contrary, if any Obligation is

31

--------------------------------------------------------------------------------

 

funded and expressly denominated in a currency other than Dollars, Obligors
shall repay such Obligation in such other currency.

1.6  Interpretation (Québec).  For purposes of any Collateral located in the
Province of Québec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (f) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (h) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (j) an “agent” shall be deemed to include a
“mandatary”.

Section 2.  CREDIT FACILITIES

2.1  Revolver Commitment.

2.1.1  Revolver Loans

(a)  U.S. Revolver Loans to U.S. Borrowers.  Each U.S. Lender agrees, severally
and not jointly with the other U.S. Lenders, upon the terms and subject to the
conditions set forth herein, to make U.S. Revolver Loans to the U.S. Borrowers
on any Business Day during the period from the Closing Date to the U.S. Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time such U.S. Lender’s U.S. Revolver Commitment at such
time, which U.S. Revolver Loans may be repaid and reborrowed in accordance with
the terms and provisions of this Agreement; provided, however, that such U.S.
Lenders shall have no obligation to the U.S. Borrowers whatsoever to honor any
request for a U.S. Revolver Loan on or after the U.S. Revolver Commitment
Termination Date or if the amount of the proposed U.S. Revolver Loan exceeds
U.S. Availability on the proposed funding date for such U.S. Revolver
Loan.  Each Borrowing of U.S. Revolver Loans shall be funded by the U.S. Lenders
on a Pro Rata basis.  The U.S. Revolver Loans shall bear interest as set forth
in Section 3.1.  Each U.S. Revolver Loan shall, at the option of the Borrower
Agent, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
U.S. Base Rate Loans or LIBOR Loans.  The U.S. Revolver Loans shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
U.S. Facility Collateral.  U.S. Borrowers shall be jointly and severally liable
to pay all of the U.S. Revolver Loans.  Each U.S. Revolver Loan shall be funded
and repaid in Dollars.

(b)  Canadian Revolver Loans to Canadian Borrowers.  Each Canadian Lender
agrees, severally and not jointly with the other Canadian Lenders, upon the
terms and subject to the conditions set forth herein, to make Canadian Revolver
Loans to the Canadian Borrowers on any Business Day during the period from the
Closing Date to the Canadian Revolver Commitment Termination Date, not to exceed
in aggregate principal amount outstanding at any time such Canadian Lender’s
Canadian Revolver Commitment at such time, which Canadian Revolver Loans may be
repaid and reborrowed in accordance with the terms and provisions of this
Agreement; provided, however, that such Canadian Lenders shall have no
obligation to the Canadian Borrowers whatsoever to honor any request for a
Canadian Revolver Loan on or after the Canadian Revolver Commitment Termination
Date or if the amount of the proposed Canadian Revolver Loan exceeds Canadian
Availability on the proposed funding date for such Canadian Revolver Loan.  Each
Borrowing of Canadian Revolver Loans shall be funded by the Canadian Lenders on
a Pro Rata basis.  The Canadian Revolver Loans shall bear interest as set forth
in Section 3.1.  Each Canadian Revolver Loan shall, at the option of the
Borrower Agent, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
Canadian Prime Rate Loans or Canadian BA Rate Loans if denominated in Canadian
Dollars, or shall consist entirely of Canadian Base Rate Loans or LIBOR Loans if
denominated in Dollars.  The Canadian Revolver Loans shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
Canadian Facility

32

--------------------------------------------------------------------------------

 

Collateral.  Each Canadian Revolver Loan shall be funded in Canadian Dollars or,
at the option of the Borrower Agent, Dollars and repaid in the same currency as
such underlying Canadian Revolver Loan was made.

(c)  Maximum Total Revolver Exposure.  Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if, at the time of the proposed funding of such Loan
(and after giving effect thereto and all pending requests for Loans), the Total
Revolver Exposure exceeds (or would exceed) the lesser of the Maximum Facility
Amount and the Revolver Commitments.

2.1.2  Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) satisfy certain Debt of the Borrowers; (b) to fund a
portion of the cash consideration payable by the Purchaser and by the Company
pursuant to the Acquisition Agreement, (c) to pay fees and transaction expenses
associated with the closing of this credit facility; (d) to pay Obligations in
accordance with this Agreement; and (e) for other lawful corporate purposes of
Borrowers, including working capital.  Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of any Sanction; or (ii) in any manner that would result in a violation of a
Sanction by any Person (including any Secured Party or other individual or
entity participating in a transaction).

2.1.3  Reallocation of Revolver Commitments; Voluntary Reduction or Termination
of Revolver Commitments.

(a)  The Canadian Revolver Commitments shall terminate on the Canadian Revolver
Commitment Termination Date, and the U.S. Revolver Commitments shall terminate
on the U.S. Revolver Commitment Termination Date, in each case, unless sooner
terminated in accordance with this Agreement.  Upon at least 90 days prior
written notice to Agent, (i) U.S. Borrowers may, at their option, terminate the
U.S. Revolver Commitments and this credit facility and/or (ii) the Canadian
Borrowers may, at their option, terminate the Canadian Revolver Commitments.  If
the U.S. Borrowers elect to reduce to zero or terminate the U.S. Revolver
Commitments pursuant to the previous sentence, the Canadian Revolver Commitments
shall automatically terminate concurrently with the termination of the U.S.
Revolver Commitments.  Any notice of termination given by Borrowers shall be
irrevocable.  On the Canadian Revolver Commitment Termination Date, the Canadian
Borrowers shall make Full Payment of all Canadian Facility Obligations. On the
U.S. Revolver Commitment Termination Date, the U.S. Borrowers shall make Full
Payment of all U.S. Facility Obligations.

(b)  So long as (i) no Default or Event of Default then exists or would result
therefrom, and (ii) no U.S. Overadvance or Canadian Overadvance, then exists or
would result therefrom, the Borrower Agent may permanently and irrevocably
reduce the Maximum Facility Amount by giving Agent at least 90 days’ prior
irrevocable written notice thereof from a Senior Officer of the Borrower Agent,
which notice shall (A) specify the date (which shall be a Business Day) and
amount of such reduction (which shall be in a minimum amount of $5,000,000 and
increments of $1,000,000 in excess thereof), (B) specify the allocation of such
reduction to, and the corresponding reductions of, each of the Maximum U.S.
Facility Amount and/or the Maximum Canadian Facility Amount (and the respective
U.S. Revolver Commitments and the Canadian Revolver Commitments, of the U.S.
Lenders and the Canadian Lenders, respectively, in respect thereof, each of
which shall be allocated to such Lenders on a Pro Rata basis at the time of such
reduction) and (C) certify the satisfaction of the foregoing conditions
precedent (including calculations thereof in reasonable detail) both as of the
date of such certificate and as of the effective date of any such proposed
reduction.  In addition to and without limiting the generality of the foregoing,
(1) each reduction in the Maximum U.S. Facility Amount and the U.S. Revolver
Commitments shall in no event exceed U.S. Availability and shall be in a minimum
amount of $5,000,000 and increments of $1,000,000 in excess thereof, (2) each
reduction in the Maximum Canadian Facility Amount and the Canadian Revolver
Commitments shall in no event exceed Canadian Availability and shall be in a
minimum amount of $1,000,000 and increments of $500,000 in excess thereof, and
(3) unless the U.S. Revolver Commitments are terminated in their entirety
pursuant to Section 2.1.3(a) above, no reduction in the Maximum U.S. Facility
Amount or the U.S. Revolver Commitments shall reduce the aggregate U.S. Revolver
Commitments to less than $40,000,000.

33

--------------------------------------------------------------------------------

 

(c)  So long as (i) no Default or Event of Default then exists or would result
therefrom, and (ii) no U.S. Overadvance or Canadian Overadvance, then exists or
would result therefrom, the Borrower Agent may, on no more than 2 occasions per
calendar year, reduce the Maximum U.S. Facility Amount and, on a dollar for
dollar basis by the amount of such reduction, increase the Maximum Canadian
Facility Amount, or reduce the Maximum Canadian Facility Amount (to an amount
not less than $1,000,000) and, on a dollar for dollar basis by the amount of
such reduction, increase the Maximum U.S. Facility Amount, in each case, by
giving Agent at least 5 Business Days’ prior irrevocable written notice thereof
from a Senior Officer of the Borrower Agent, which notice shall (A) specify the
date (which shall be a Business Day) and amount of such reduction and
corresponding increase (which shall be in a minimum amount of $1,000,000 and
increments of $500,000 in excess thereof), (B) specify (x) the amount of such
reduction to, and the corresponding reduction of, the Maximum U.S. Facility
Amount or the Maximum Canadian Facility Amount (and the respective U.S. Revolver
Commitments or the Canadian Revolver Commitments, of the U.S. Lenders and the
Canadian Lenders, respectively, in respect thereof, each of which shall be
allocated to such Lenders on a Pro Rata basis at the time of such reduction),
and (y) the corresponding amount of such increase to, and the corresponding
increase of, the Maximum U.S. Facility Amount or the Maximum Canadian Facility
Amount (and the respective U.S. Revolver Commitments or the Canadian Revolver
Commitments, of the U.S. Lenders and the Canadian Lenders, respectively, in
respect thereof, each of which shall be allocated to such Lenders on a Pro Rata
basis at the time of such increase), and (C) certify the satisfaction of the
foregoing conditions precedent (including calculations thereof in reasonable
detail) both as of the date of such certificate and as of the effective date of
any such proposed reallocation.  In addition to and without limiting the
generality of the foregoing, (1) each reduction in the Maximum U.S. Facility
Amount and the U.S. Revolver Commitments shall in no event exceed U.S.
Availability and shall be in a minimum amount of $1,000,000 and increments of
$500,000 in excess thereof, (2) each reduction in the Maximum Canadian Facility
Amount and the Canadian Revolver Commitments shall in no event exceed Canadian
Availability and shall be in a minimum amount of $1,000,000 and increments of
$500,000 in excess thereof, (3) no increase in the Maximum Canadian Facility
Amount or the Canadian Revolver Commitments shall increase the aggregate
Canadian Revolver Commitments to more than $25,000,000, and (4) unless the
Canadian Revolver Commitments are terminated in their entirety pursuant to
Section 2.1.3(a) above, no reduction in the Maximum Canadian Facility Amount or
the Canadian Revolver Commitments shall reduce the aggregate Canadian Revolver
Commitments to less than $1,000,000.

2.1.4  Overadvances.  If the aggregate U.S. Revolver Loans exceed the U.S.
Borrowing Base (a “U.S. Overadvance”) at any time, the excess amount shall be
payable by U.S. Borrowers on demand by Agent, but all such U.S. Revolver Loans
shall nevertheless constitute U.S. Facility Obligations secured by the U.S.
Facility Collateral and entitled to all benefits of the Loan Documents.  If the
aggregate Canadian Revolver Loans exceed the Canadian Borrowing Base (a
“Canadian Overadvance”) at any time, the excess amount shall be payable by
Canadian Borrowers on demand by Agent, but all such Canadian Revolver Loans
shall nevertheless constitute Canadian Facility Obligations secured by the
Canadian Facility Collateral and entitled to all benefits of the Loan
Documents.  Agent may require the Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 10% of the aggregate U.S. Revolver Commitments with respect
to the U.S. Borrowers or 10% of the aggregate Canadian Revolver Commitments with
respect to the Canadian Borrower; and (b) regardless of whether an Event of
Default exists, if Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery, the Overadvance does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause the outstanding U.S. Revolver Exposure to exceed
the aggregate U.S. Revolver Commitments or the outstanding Canadian Revolver
Exposure to exceed the aggregate Canadian Revolver Commitments.  Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.  In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

2.1.5  Protective Advances.  Agent shall be authorized, in its discretion, at
any time that any conditions in Article 6 are not satisfied, and without regard
to the aggregate U.S. Revolver Commitments or the Canadian Revolver Commitments,
to make U.S. Base Rate Loans and Canadian Prime Rate Loans, as applicable (each
a “Protective Advance”) (a) up to an aggregate amount of (i) 10% of the
aggregate Canadian Revolver Commitments (minus the aggregate amount of any
outstanding Canadian Overadvances), with respect to the

34

--------------------------------------------------------------------------------

 

Canadian Borrowers or (ii) 10% of the aggregate U.S. Revolver Commitments (minus
the aggregate amount of any outstanding U.S. Overadvances), with respect to the
U.S. Borrowers, in each case, outstanding at any time, if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Obligations; or (b) to pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses.  Each Applicable Lender shall participate in each Protective Advance
on a Pro Rata basis.  Required Lenders may at any time revoke Agent’s authority
to make further Protective Advances under clause (a) by written notice to
Agent.  Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.  All Protective Advances
made by Agent with respect to U.S. Borrowers shall be U.S. Facility Obligations,
secured by the U.S. Facility Collateral and shall be treated for all purposes as
Extraordinary Expenses.  All Protective Advances made by Agent with respect to
any Canadian Borrower shall be Canadian Facility Obligations, secured by the
Canadian Facility Collateral and shall be treated for all purposes as
Extraordinary Expenses.  In no event shall Protective Advances be made by Agent
if it would cause the outstanding U.S. Revolver Exposure to exceed the aggregate
U.S. Revolver Commitments or the outstanding Canadian Revolver Exposure to
exceed the aggregate Canadian Revolver Commitments.

2.2  Increase in U.S. Revolver Commitments. Borrowers may request an increase in
U.S. Revolver Commitments from time to time upon notice to Agent, as long as (a)
the requested increase is in a minimum amount of $10,000,000 and is offered on
the same terms as existing U.S. Revolver Commitments, except for a closing fee
agreed to among Agent and Borrower Agent, and (b) total increases under this
Section do not exceed $50,000,000 and no more than 2 increases are made.  Agent
shall promptly notify Lenders of the requested increase and, within 10 Business
Days thereafter, each Lender shall notify Agent if and to what extent such
Lender commits to increase its U.S. Revolver Commitment.  Any Lender not
responding within such period shall be deemed to have declined an increase.  If
Lenders fail to commit to the full requested increase, Eligible Assignees may
issue additional U.S. Revolver Commitments and become Lenders hereunder.  Agent
may allocate, in its discretion, the increased U.S. Revolver Commitments among
committing Lenders and, if necessary, Eligible Assignees.  Provided the
conditions set forth in Section 6.2 are satisfied, total U.S. Revolver
Commitments (and the Maximum U.S. Facility Amount) shall be increased by the
requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Agent and Borrower Agent, but no later than
45 days following Borrowers' increase request.  Agent, Borrowers, and new and
existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of U.S.
Revolver Commitments.  On the effective date of an increase, the exposures under
the U.S. Revolver Commitments shall be reallocated among U.S. Lenders, and
settled by Agent as necessary, in accordance with Lenders' adjusted shares of
such commitments.

2.3  U.S. Letter of Credit Facility.

2.3.1  Issuance of U.S. Letters of Credit.  U.S. Issuing Bank shall issue U.S.
Letters of Credit from time to time until 30 days prior to the Facility
Termination Date (or until the U.S. Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a)  Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a LC
Application with respect to the requested U.S. Letter of Credit, as well as such
other instruments and agreements as U.S. Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount.  U.S. Issuing
Bank shall have no obligation to issue any U.S. Letter of Credit unless (i) U.S.
Issuing Bank receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a U.S. Lender exists, such
Lender or U.S. Borrowers have entered into arrangements satisfactory to Agent
and U.S. Issuing Bank to eliminate any Fronting Exposure associated with such
Lender.  If, in sufficient time to act, U.S. Issuing Bank receives written
notice from U.S. Required Lenders that a LC Condition has not been satisfied,
U.S. Issuing Bank shall not issue the requested U.S. Letter of Credit.  Prior to
receipt of any such notice, U.S. Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b)  U.S. Letters of Credit may be requested by a U.S. Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any U.S. Letter of Credit shall
be treated as the issuance of a new U.S. Letter of Credit, except that delivery
of a new LC Application shall be required at the discretion of U.S. Issuing
Bank.

35

--------------------------------------------------------------------------------

 

(c)  U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary.  In connection with issuance of any
U.S. Letter of Credit, none of Agent, Issuing Banks or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a U.S. Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a U.S. Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
U.S. Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of Issuing Banks, Agent or any Lender, including any
act or omission of a Governmental Authority.  The rights and remedies of U.S.
Issuing Bank under the Loan Documents shall be cumulative.  U.S. Issuing Bank
shall be fully subrogated to the rights and remedies of each beneficiary whose
claims against U.S. Borrowers are discharged with proceeds of any U.S. Letter of
Credit.

(d)  In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or LC Documents, U.S. Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person.  U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  U.S. Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to U.S. Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

(e)  The parties hereto hereby acknowledge and agree that all letters of credit
issued by Bank of America for the account of any U.S. Borrower prior to the date
hereof and outstanding as of the date hereof (the “Existing Letters of Credit”),
shall constitute U.S. Letters of Credit under this Agreement on and after the
date hereof with the same effect as if such Existing Letters of Credit were
issued by the U.S. Issuing Bank at the request of U.S. Borrowers on the date
hereof.

2.3.2  Reimbursement; Participations.

(a)  If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, U.S. Borrowers shall pay to U.S. Issuing Bank, on the same day (“U.S.
Reimbursement Date”), the amount paid by U.S. Issuing Bank under such U.S.
Letter of Credit in the same currency in which the Letter of Credit was
denominated unless otherwise specified by Agent or U.S. Issuing Bank (at their
respective option) that it requires payment in Dollars calculated at the Spot
Rate, together with interest at the interest rate for U.S. Base Rate Loans from
the U.S. Reimbursement Date until payment by U.S. Borrowers.  The obligation of
U.S. Borrowers to reimburse U.S. Issuing Bank for any payment made under a U.S.
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers may have at any time against
the beneficiary.  Whether or not Borrower Agent submits a Notice of Borrowing,
U.S. Borrowers shall be deemed to have requested a Borrowing of U.S. Base Rate
Loans in an amount necessary to pay all amounts due U.S. Issuing Bank on any
U.S. Reimbursement Date and each U.S. Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the U.S. Revolver Commitments have terminated,
a U.S. Overadvance exists or is created thereby, or the conditions in Article 6
are satisfied.  In the event that (i) a drawing denominated in a foreign
currency (such foreign currency, a “U.S. Reimbursed Foreign Currency”) is to be
reimbursed in Dollars pursuant to the first sentence in this Section 2.3.2(a);
and (ii) the Dollars amount paid by the U.S. Borrowers shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the U.S. Reimbursed Foreign Currency equal to
the drawing, the U.S. Borrowers agree, as a separate and independent obligation,
to indemnify U.S. Issuing Bank for the loss resulting from its inability on that
date to purchase the U.S. Reimbursed Foreign Currency in the full amount of the
drawing.

36

--------------------------------------------------------------------------------

 

(b)  Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from U.S. Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all U.S. LC Obligations relating to the U.S. Letter of Credit.  If U.S.
Issuing Bank makes any payment under a U.S. Letter of Credit and U.S. Borrowers
do not reimburse such payment on the U.S. Reimbursement Date, Agent shall
promptly notify U.S. Lenders and each U.S. Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of U.S. Issuing
Bank, the U.S. Lender’s Pro Rata share of such payment in the same currency as
required of the U.S. Borrowers in accordance with Section 2.3.2(a).  Upon
request by a U.S. Lender, U.S. Issuing Bank shall furnish copies of any U.S.
Letters of Credit and LC Documents in its possession at such time.

(c)  The obligation of each U.S. Lender to make payments to Agent for the
account of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment
under a U.S. Letter of Credit shall be absolute, unconditional and irrevocable,
not subject to any counterclaim, setoff, qualification or exception whatsoever,
and shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a U.S. Letter of Credit
having been determined to be forged, fraudulent, noncompliant, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; any waiver by Issuing Bank of a requirement that exists for its
protection (and not a Borrower’s protection) or that does not materially
prejudice a Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC or applicable customs or practices; or
the existence of any setoff or defense that any Obligor may have with respect to
any Obligations.  U.S. Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by any U.S. Borrower or other
Person of any obligations under any LC Documents.  U.S. Issuing Bank does not
make to Lenders any express or implied warranty, representation or guaranty with
respect to any Letter of Credit, the Collateral, LC Documents or any
Obligor.  U.S. Issuing Bank shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d)  No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct.  U.S. Issuing Bank may refrain from taking any action with respect
to a Letter of Credit until it receives written instructions (and in its
discretion, appropriate assurances) from the U.S. Required Lenders.

2.3.3  Cash Collateral.  If any U.S. LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Availability is less than zero, (c) after the U.S.
Revolver Commitment Termination Date, or (d) within 20 Business Days prior to
the U.S. Revolver Termination Date, then U.S. Borrowers shall, at U.S. Issuing
Banks’ or Agent’s request, Cash Collateralize the outstanding amount of all U.S.
Letters of Credit and pay to U.S. Issuing Bank the amount of all other U.S. LC
Obligations.  U.S. Borrowers shall, at U.S. Issuing Bank’s or Agent’s request at
any time, Cash Collateralize the Fronting Exposure of any Defaulting Lender
which is a U.S. Lender.  If U.S. Borrowers fail to provide any Cash Collateral
as required hereunder, U.S. Lenders may (and shall upon direction of Agent)
advance, as U.S. Revolver Loans, the amount of Cash Collateral required (whether
or not the U.S. Revolver Commitments have terminated, an U.S. Overadvance exists
or the conditions in Article 6 are satisfied).

2.3.4  Resignation of U.S. Issuing Bank.  U.S. Issuing Bank may resign at any
time upon notice to Agent and U.S. Borrowers.  From the effective date of such
resignation, U.S. Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any U.S. Letter of Credit, but shall continue to have
all rights and other obligations of an Issuing Bank hereunder relating to any
U.S. Letter of Credit issued by it prior to such date.  Agent shall, effective
prior to such resignation, appoint a replacement U.S. Issuing Bank, which, as
long as no Default or Event of Default exists, shall be reasonably acceptable to
U.S. Borrowers.

37

--------------------------------------------------------------------------------

 

2.4  Canadian Letter of Credit Facility

2.4.1  Issuance of Canadian Letters of Credit.  Canadian Issuing Bank shall
issue Canadian Letters of Credit from time to time until 30 days prior to the
Facility Termination Date (or until the Canadian Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a)  Each Canadian Borrower acknowledges that Canadian Issuing Bank’s issuance
of any Canadian Letter of Credit is conditioned upon Canadian Issuing Bank’s
receipt of a LC Application with respect to the requested Canadian Letter of
Credit, as well as such other instruments and agreements as Canadian Issuing
Bank may customarily require for issuance of a letter of credit of similar type
and amount.  Canadian Issuing Bank shall have no obligation to issue any
Canadian Letter of Credit unless (i) Canadian Issuing Bank receives a LC Request
and LC Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
that is a Canadian Lender exists, such Lender or Canadian Borrowers have entered
into arrangements satisfactory to Agent and Canadian Issuing Bank to eliminate
any Fronting Exposure associated with such Lender.  If, in sufficient time to
act, Canadian Issuing Bank receives written notice from Canadian Required
Lenders that a LC Condition has not been satisfied, Canadian Issuing Bank shall
not issue the requested Canadian Letter of Credit.  Prior to receipt of any such
notice, Canadian Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.

(b)  Canadian Letters of Credit may be requested by a Canadian Borrower to
support obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any Canadian Letter of Credit
shall be treated as the issuance of a new Canadian Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of Canadian
Issuing Bank.

(c)  Canadian Borrowers assume all risks of the acts, omissions or misuses of
any Canadian Letter of Credit by the beneficiary.  In connection with issuance
of any Canadian Letter of Credit, none of Agent, Issuing Banks or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Canadian Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Canadian Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Canadian Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of Issuing Banks, Agent or any Lender,
including any act or omission of a Governmental Authority.  The rights and
remedies of Canadian Issuing Bank under the Loan Documents shall be
cumulative.  Canadian Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Canadian Borrowers are
discharged with proceeds of any Canadian Letter of Credit.

(d)  In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or LC Documents, Canadian Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Canadian Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person.  Canadian Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts.  Canadian Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Canadian Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

38

--------------------------------------------------------------------------------

 

2.4.2  Reimbursement; Participations.

(a)  If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, Canadian Borrowers shall pay to Canadian Issuing Bank, on the
same day (“Canadian Reimbursement Date”), the amount paid by Canadian Issuing
Bank under such Canadian Letter of Credit in the same currency in which the
Letter of Credit was denominated unless otherwise specified by Agent or Canadian
Issuing Bank (at their respective option) that it requires payment in Dollars or
Canadian Dollars calculated at the Spot Rate, together with interest at the
interest rate for Canadian Prime Rate Loans from the Canadian Reimbursement Date
until payment by Canadian Borrowers.  The obligation of Canadian Borrowers to
reimburse Canadian Issuing Bank for any payment made under a Canadian Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Canadian Letter of Credit or the existence of any claim, setoff, defense or
other right that Canadian Borrowers may have at any time against the
beneficiary.  Whether or not Borrower Agent submits a Notice of Borrowing,
Canadian Borrowers shall be deemed to have requested a Borrowing of Canadian
Prime Rate Loans in an amount necessary to pay all amounts due Canadian Issuing
Bank on any Canadian Reimbursement Date and each Canadian Lender agrees to fund
its Pro Rata share of such Borrowing whether or not the Canadian Revolver
Commitments have terminated, a Canadian Overadvance exists or is created
thereby, or the conditions in Article 6 are satisfied.  In the event that (i) a
drawing denominated in a foreign currency (other than Dollars or Canadian
Dollars) (such foreign currency, a “Canadian Reimbursed Foreign Currency”) is to
be reimbursed in Dollars or Canadian Dollars pursuant to the first sentence in
this Section 2.4.2(a); and (ii) the Dollars or Canadian Dollars amount, as
applicable, paid by the Canadian Borrowers shall not be adequate on the date of
that payment to purchase in accordance with normal banking procedures a sum
denominated in the Canadian Reimbursed Foreign Currency equal to the drawing,
the Canadian Borrowers agree, as a separate and independent obligation, to
indemnify Canadian Issuing Bank for the loss resulting from its inability on
that date to purchase the Canadian Reimbursed Foreign Currency in the full
amount of the drawing.

(b)  Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from Canadian Issuing
Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations relating to the Canadian Letter of
Credit.  If Canadian Issuing Bank makes any payment under a Canadian Letter of
Credit and Canadian Borrowers do not reimburse such payment on the Canadian
Reimbursement Date, Agent shall promptly notify Canadian Lenders and each
Canadian Lender shall promptly (within one Business Day) and unconditionally pay
to Agent, for the benefit of Canadian Issuing Bank, the Canadian Lender’s Pro
Rata share of such payment in the same currency as required of the Canadian
Borrowers in accordance with Section 2.4.2(a).  Upon request by a Canadian
Lender, Canadian Issuing Bank shall furnish copies of any Canadian Letters of
Credit and LC Documents in its possession at such time.

(c)  The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by Issuing Bank of a
requirement that exists for its protection (and not a Borrower’s protection) or
that does not materially prejudice a Borrower; any honor of an electronic demand
for payment even if a draft is required; any payment of an item presented after
a Letter of Credit’s expiration date if authorized by the UCC or applicable
customs or practices; or the existence of any setoff or defense that any Obligor
may have with respect to any Obligations.  Canadian Issuing Bank does not assume
any responsibility for any failure or delay in performance or any breach by any
Canadian Borrower or other Person of any obligations under any LC
Documents.  Canadian Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to any Letter of
Credit, the Collateral, LC Documents or any Obligor.  Canadian Issuing Bank
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

39

--------------------------------------------------------------------------------

 

(d)  No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its actual gross negligence or
willful misconduct.  Canadian Issuing Bank may refrain from taking any action
with respect to a Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the Canadian Required Lenders.

2.4.3  Cash Collateral.  If any Canadian LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Canadian Availability is less than zero, (c) after the
Canadian Revolver Commitment Termination Date, or (d) within 20 Business Days
prior to the Canadian Revolver Termination Date, then Canadian Borrowers shall,
at Canadian Issuing Banks’ or Agent’s request, Cash Collateralize the
outstanding amount of all Canadian Letters of Credit and pay to Canadian Issuing
Bank the amount of all other Canadian LC Obligations.  Canadian Borrowers shall,
at Canadian Issuing Bank’s or Agent’s request at any time, Cash Collateralize
the Fronting Exposure of any Defaulting Lender which is a Canadian Lender.  If
Canadian Borrowers fail to provide any Cash Collateral as required hereunder,
Canadian Lenders may (and shall upon direction of Agent) advance, as Canadian
Revolver Loans, the amount of Cash Collateral required (whether or not the
Canadian Revolver Commitments have terminated, an Canadian Overadvance exists or
the conditions in Article 6 are satisfied).

2.4.4  Resignation of Canadian Issuing Bank.  Canadian Issuing Bank may resign
at any time upon notice to Agent and Canadian Borrowers.  From the effective
date of such resignation, Canadian Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Canadian Letter of Credit,
but shall continue to have all rights and other obligations of an Issuing Bank
hereunder relating to any Canadian Letter of Credit issued by it prior to such
date.  Agent shall promptly appoint a replacement Canadian Issuing Bank, which,
as long as no Default or Event of Default exists, shall be reasonably acceptable
to Canadian Borrowers.

Section 3.  INTEREST, FEES AND CHARGES

3.1  Interest.

3.1.1  Rates and Payment of Interest.

(a)  The Obligations shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin, (iv) if a Canadian Base
Rate Loan, at the Canadian Base Rate in effect from time to time, plus the
Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA Rate for
the applicable Interest Period, plus the Applicable Margin, (vi) if any other
U.S. Facility Obligation (including, to the extent permitted by law, interest
not paid when due), at the U.S. Base Rate in effect from time to time, plus the
Applicable Margin for U.S. Base Rate Loans; and (vii) if any other Canadian
Facility Obligation (including, to the extent permitted by law, interest not
paid when due), at the Canadian Prime Rate in effect from time to time, plus the
Applicable Margin for Canadian Prime Rate Loans.

(b)  Interest on the Revolver Loans shall be payable in the currency (i.e.,
Dollars or Canadian Dollars, as the case may be) of the underlying Revolver
Loan.

(c)  During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(d)  Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers.  If a Loan is repaid on
the same day made, one day’s interest shall accrue.  Interest accrued on the
Loans shall be due and payable (i) on the last day of the relevant Interest
Period with respect to Interest Period Loans or, in arrears on the first day of
each month with respect to Base Rate Loans and Canadian

40

--------------------------------------------------------------------------------

 

Prime Rate Loans, and (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid.  In addition, interest accrued on the
Canadian Revolver Loans shall be due and payable in arrears on the Canadian
Revolver Commitment Termination Date, and interest accrued on the U.S. Revolver
Loans shall be due and payable in arrears on the U.S. Revolver Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand.  Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.

3.1.2  Application of LIBOR to Outstanding Loans.

(a)  Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the U.S. Base Rate
Loans or the Canadian Base Rate Loans, as applicable, to, or to continue any
LIBOR Loan at the end of its Interest Period as, a LIBOR Loan.  During any
Default or Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as a LIBOR
Loan.

(b)  Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 9:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower Agent shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into U.S. Base Rate Loans (if owing by the U.S. Borrowers) or Canadian
Base Rate Loans (if owing by the Canadian Borrower).  Agent does not warrant or
accept responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.

3.1.3  Application of Canadian BA Rate to Outstanding Loans.

(a)  Canadian Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation and the other terms hereof, elect to convert any
portion of the Canadian Prime Rate Loans, or to continue any Canadian BA Rate
Loan at the end of its Interest Period as, a Canadian BA Rate Loan.  During any
Default or Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as a Canadian
BA Rate Loan.

(b)  Whenever Canadian Borrowers desire to convert or continue Loans as Canadian
BA Rate Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 9:00 a.m. at least three Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, Agent shall notify each Canadian Lender thereof.  Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one month if not specified).  If, upon the expiration of any
Interest Period in respect of any Canadian BA Rate Loans, Borrower Agent shall
have failed to deliver a Notice of Conversion/Continuation with respect thereto
as required above, Canadian Borrowers shall be deemed to have elected to convert
such Loans into Canadian Prime Rate Loans.

3.1.4  Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Borrower Agent shall
select an interest period (“Interest Period”) to apply, which interest period
shall be 30, 60 or 90 days; provided, however, that:

(a)  the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and shall expire
on the numerically corresponding day in the calendar month at its end;

41

--------------------------------------------------------------------------------

 

(b)  if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c)  no Interest Period shall extend beyond: (i) the U.S. Revolver Commitment
Termination Date in the case of any Loan owing by the U.S. Borrowers and (ii)
the Canadian Revolver Commitment Termination Date in the case of any Loan owing
by the Canadian Borrowers.

3.1.5  Interest Rate Not Ascertainable.  If Agent shall determine that, on any
date for determining LIBOR or the Canadian BA Rate, due to any circumstance
affecting the London interbank market or the Canadian interbank bankers’
acceptances market, respectively, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify the Borrower Agent of such determination.  Until Agent
notifies the Borrower Agent that such circumstance no longer exists, the
obligation of the Lenders to make LIBOR Loans or Canadian BA Rate Loans, as
applicable, shall be suspended, and no further Loans may be converted into or
continued as LIBOR Loans or Canadian BA Rate Loans, as applicable.

3.2  Fees.

3.2.1  Unused Line Fee.

(a)  U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S.
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
U.S. Revolver Commitments exceed the average daily balance of U.S. Revolver
Loans and stated amount of U.S. Letters of Credit during any month.  Such fee
shall be payable in arrears, on the first day of each month and on the U.S.
Revolver Commitment Termination Date.

(b)  Canadian Borrowers shall pay to Agent, for the Pro Rata benefit of Canadian
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Canadian Revolver Commitments exceed the average daily balance of Canadian
Revolver Loans and stated amount of Canadian Letters of Credit during any
month.  Such fee shall be payable in arrears, on the first day of each month and
on the Canadian Revolver Commitment Termination Date.

3.2.2  U.S. LC Facility Fees.  U.S. Borrowers shall pay (a) to Agent, for the
Pro Rata benefit of U.S. Lenders, a fee equal to the Applicable Margin in effect
for LIBOR Loans times the average daily stated amount of U.S. Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the outstanding amount of each U.S. Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) to U.S. Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of U.S.
Letters of Credit, which charges shall be paid as and when incurred.  At the
election of Agent or the U.S. Required Lenders, during an Event of Default, the
fee payable under clause (a) shall be increased by 2% per annum.

3.2.3  Canadian LC Facility Fees.  Canadian Borrowers shall pay (a) to Agent,
for the Pro Rata benefit of Canadian Lenders, a fee equal to the Applicable
Margin in effect for LIBOR Loans times the average daily stated amount of
Canadian Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Agent, for its own account, a fronting fee
equal to 0.125% per annum on the outstanding amount of each Canadian Letter of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; and (c) to Canadian Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Canadian Letters of Credit, which
charges shall be paid as and when incurred.  At the election of the Agent or the
Canadian Required Lenders, during an Event of Default, the fee payable under
clause (a) shall be increased by 2% per annum.

3.2.4  Closing Fee.  On the Closing Date, Borrowers shall pay to Agent, for the
Pro Rata benefit of U.S. Lenders, a closing fee of $87,500.

42

--------------------------------------------------------------------------------

 

3.2.5  Amendment Fee.  On the Amendment Date, Borrowers shall pay to Agent, for
the Pro Rata benefit of U.S. Lenders, an amendment fee of $187,500.

3.3  Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in the case of
interest based on the Canadian Prime Rate, Canadian Base Rate or Canadian BA
Rate, based on a year of 365 days.  Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error.  All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration.  All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money.  A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9, 5.10 or 5.11 submitted to Borrower Agent by Agent or the affected
Lender or Issuing Bank, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrowers shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.  For
the purposes of the Interest Act (Canada), the yearly rate of interest to which
any rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in  the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not on
any basis that gives effect to the principle of deemed reinvestment of interest.

3.4  Reimbursement Obligations.  Borrowers within each Borrower Group shall
reimburse Agent and each Lender for all Extraordinary Expenses incurred by Agent
or such Lender in reference to such Borrower Group or its related Obligations or
Collateral.  In addition to such Extraordinary Expenses, such Borrowers shall
also reimburse Agent for all actual legal, accounting, appraisal, consulting,
and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor within such Borrowers’ related
Obligor Group or Collateral securing such Obligor Group’s Obligations, whether
prepared by Agent’s personnel or a third party.  All legal, accounting and
consulting fees shall be charged to Borrowers by Agent’s professionals at their
full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction.  Borrowers
acknowledge that counsel may provide Agent with a benefit (such as a discount,
credit or accommodation for other matters) based on counsel’s overall
relationship with Agent, including fees paid hereunder.  If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and the applicable Borrowers shall immediately pay to
Agent, for the Pro Rata benefit of Applicable Lenders, an amount equal to the
difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid.  All amounts payable by
Borrowers under this Section shall be due on demand.

3.5  Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans or Canadian BA Rate Loans, or to determine or charge interest rates based
upon LIBOR or the Canadian BA Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, the applicable Available Currency in the London interbank
market, or Canadian Dollars through bankers’ acceptances, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or Canadian BA Rate Loans, as applicable, or to convert
U.S. Base Rate Loans or Canadian Base Rate Loans to LIBOR Loans, or Canadian
Prime Rate Loans to Canadian BA Rate Loans, as applicable, shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, the applicable
Borrower(s) with respect to such Loans shall prepay or, if applicable, convert
all LIBOR Loans of such Lender to U.S. Base Rate Loans or Canadian Base Rate
Loans, or all Canadian BA Rate Loans to Canadian Prime Rate Loans, as
applicable, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR

43

--------------------------------------------------------------------------------

 

Loans or Canadian BA Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBOR Loans or Canadian BA Rate
Loans.  Upon any such prepayment or conversion, the applicable Borrower(s) with
respect to such Loans shall also pay accrued interest on the amount so prepaid
or converted.

3.6  Inability to Determine Rates.  If the U.S. Required Lenders, with respect
to U.S. Revolver Loans, or the Canadian Required Lenders, with respect to
Canadian Revolver Loans, notify Agent for any reason in connection with a
request for a Borrowing of, or conversion to or continuation of, a LIBOR Loan or
a Canadian BA Rate Loan that (a) deposits or bankers’ acceptances in the
relevant Available  Currency are not being offered to, as regards LIBOR, banks
in the London interbank eurocurrency market or, as regards Canadian BA Rate,
Persons in Canada, for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining LIBOR or the
Canadian BA Rate for the requested Interest Period, or (c) LIBOR or the Canadian
BA Rate for the requested Interest Period does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, then Agent will promptly so
notify the Borrower Agent and each Applicable Lender.  Thereafter, the
obligation of the Applicable Lenders to make or maintain the affected LIBOR
Loans or Canadian BA Rate Loans shall be suspended until Agent (upon instruction
by the U.S. Required Lenders or Canadian Required Lenders, as applicable)
revokes such notice.  Upon receipt of such notice, the Borrower Agent may revoke
any pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or a Canadian BA Rate Loan or, failing that, will be deemed to have
submitted a request for a U.S. Base Rate Loan or a Canadian Prime Rate Loan.

3.7  Increased Costs; Capital Adequacy.

3.7.1  Change in Law.  If any Change in Law shall:

(a)  impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR or the Canadian BA
Rate) or any Issuing Bank;

(b)  subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Loan, Loan Document,
Letter of Credit, Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto); or

(c)  impose on any Lender or any Issuing Bank or the London interbank market or
the Canadian bankers’ acceptances market any other condition, cost or expense
affecting any Loan, Loan Document, Letter of Credit, participation in LC
Obligations, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan or Canadian BA Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Issuing Bank, the
Borrower(s) of any Borrower Group with respect to such Commitments, Loans,
Letters of Credit or participations in LC Obligations) will pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.

3.7.2  Capital Adequacy.  If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Lending Office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, such Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, such Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Bank’s and holding company’s policies
with respect to capital adequacy), then from time to time the Borrowers (or the
applicable Borrower(s) of any Borrower Group with respect to such Commitments,
Loans, Letters of Credit or participations in LC

44

--------------------------------------------------------------------------------

 

Obligations) will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

3.7.3  Compensation.  Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but the Borrower(s) of any
Borrower Group shall not be required to compensate a Lender or an Issuing Bank
for any increased costs incurred or reductions suffered more than nine months
(plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that such Lender or such Issuing Bank notifies the
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.7.4  LIBOR Loan Reserves.  If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers’ receipt of the notice.

3.8  Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if the Borrower(s) of any Borrower Group are
required to pay any Indemnified Taxes or additional amounts with respect to a
Lender under Section 5.10, then at the request of Borrower Agent, such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or unlawful.  The Borrower(s) of each affected
Borrower Group shall pay all reasonable costs and expenses incurred by any
Lender that has issued a Commitment to such Borrower Group in connection with
any such designation or assignment.

3.9  Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan or a Canadian BA
Rate Loan does not occur on the date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn), (b) any
repayment or conversion of a LIBOR Loan or a Canadian BA Rate Loan occurs on a
day other than the end of its Interest Period, (c) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan or Canadian BA Rate Loan
prior to the end of its Interest Period pursuant to Section 13.4, or (d) the
Borrower(s) of any Borrower Group fail(s) to repay a LIBOR Loan or a Canadian BA
Rate Loan when required hereunder, then such applicable Borrower(s) shall pay to
Agent its customary administrative charge and to each Applicable Lender all
losses and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds but excluding the Applicable Margin.  A Lender shall not be required to
purchase deposits in any interbank or offshore market to fund any LIBOR Loan or
transact in bankers’ acceptances to make any Canadian BA Rate Loan, but this
Section shall apply as if each Lender had purchased such deposits.

3.10  Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations of the Borrower Group to which
such excess interest relates or, if it exceeds such unpaid principal, refunded
to such Borrower Group.  In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.  Without
limiting the generality of the

45

--------------------------------------------------------------------------------

 

foregoing provisions of this Section 3.10, if any provision of any of the Loan
Documents would obligate any Canadian Domiciled Obligor to make any payment of
interest with respect to the Canadian Facility Obligations in an amount or
calculated at a rate which would be prohibited by Applicable Law or would result
in the receipt of interest with respect to the Canadian Facility Obligations at
a criminal rate (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rates shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the applicable recipient of interest with respect to the
Canadian Facility Obligations at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows:  (i) first, by reducing the
amount or rates of interest required to be paid by the Canadian Domiciled
Obligors to the applicable recipient under the Loan Documents; and (ii)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Domiciled Obligors to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code
(Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then the Canadian Domiciled Obligors shall be entitled,
by notice in writing to Agent, to obtain reimbursement from the applicable
recipient in an amount equal to such excess, and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the applicable recipient
to the applicable Canadian Domiciled Obligor.  Any amount or rate of interest
with respect to the Canadian Facility Obligations referred to in this Section
3.10 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Loans to the Canadian Borrowers remain outstanding on the assumption
that any charges, fees or expenses that fall within the meaning of “interest”
(as defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be pro-rated over that period of time and otherwise be pro-rated
over the period from the Closing Date to the date of Full Payment of the
Canadian Facility Obligations, and, in the event of a dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.

Section 4.  LOAN ADMINISTRATION

4.1  Manner of Borrowing and Funding Revolver Loans.

4.1.1  Notice of Borrowing.

(a)  Whenever Borrowers within a Borrower Group desire funding of a Borrowing of
Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing.  Such
notice must be received by Agent no later than (i) 10:00 a.m. on the Business
Day of the requested funding date, in the case of U.S. Base Rate Loans, (ii)
8:00 a.m. on the Business Day of the requested funding date, in the case of
Canadian Prime Rate Loans or Canadian Base Rate Loans, (iii) 10:00 a.m. at least
three Business Days prior to the requested funding date, in the case of LIBOR
Loans to the U.S. Borrowers, and (iv) 8:00 a.m. at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans to the Canadian
Borrowers or Canadian BA Rate Loans.  Notices received after such times shall be
deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as a U.S. Base Rate Loan or a LIBOR Loan (in the case of a Borrowing by the
U.S. Borrowers), or as a Canadian Base Rate Loan, a Canadian Prime Rate Loan,
LIBOR Loan, or a Canadian BA Rate Loan (in the case of a Borrowing by the
Canadian Borrower), (D) in the case of LIBOR Loans or Canadian BA Rate Loans,
the duration of the applicable Interest Period (which shall be deemed to be 30
days if not specified) and (E) in the case of a Borrowing by the Canadian
Borrowers, whether such Loan is to be denominated in Dollars or Canadian
Dollars.

(b)  Unless payment is otherwise timely made by Borrowers within a Borrower
Group, the becoming due of any amount required to be paid with respect to any of
the Obligations of the Obligor Group to which such Borrower Group belongs
(whether principal, interest, fees or other charges, including Extraordinary
Expenses, LC Obligations, Cash Collateral and Secured Bank Product Obligations)
shall be deemed to be a request for Revolver Loans by such Borrower Group on the
due date, in the amount of such Obligations and shall bear interest at the per
annum rate applicable hereunder to U.S. Base Rate Loans, in the case of such
Obligations owing by any U.S. Facility Obligor, or to Canadian Prime Rate Loans
in the case of such Obligations owing by a Canadian Domiciled Obligor.  The
proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant

46

--------------------------------------------------------------------------------

 

Obligation.  In addition, Agent may, at its option, charge such Obligations of
an Obligor Group against any operating, investment or other account of an
Obligor within such Obligor Group maintained with Agent or any of its
Affiliates.

(c)  If Borrowers within a Borrower Group establish a controlled disbursement
account with Agent or any branch or Affiliate of Agent, then the presentation
for payment of any check, ACH or electronic debit, or other payment item at a
time when there are insufficient funds to cover it shall be deemed to be a
request for Revolver Loans by such Borrower Group on the date of such
presentation, in the amount of such payment item, and shall bear interest at the
per annum rate applicable hereunder to U.S. Base Rate Loans, in the case of
insufficient funds owing by any U.S. Facility Obligor, or to Canadian Prime Rate
Loans, in the case of insufficient funds owing by a Canadian Domiciled
Obligor.  The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.

4.1.2  Fundings by Lenders.  Each Applicable Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify the Applicable Lenders of each
Notice of Borrowing (or deemed request for a Borrowing) by (i) 11:00 a.m. on the
proposed funding date for U.S. Base Rate Loans, (ii) 10:00 a.m. on the proposed
funding date for Canadian Base Rate Loans or Canadian Prime Rate Loans, (iii)
11:00 a.m. at least two Business Days before any proposed funding of LIBOR Loans
to the U.S. Borrowers, or (iv) 10:00 a.m. at least two Business Days before any
proposed funding of LIBOR Loans to the Canadian Borrowers or Canadian BA Rate
Loans.  Each Applicable Lender shall fund to Agent such Lender’s Pro Rata share
of the Borrowing to the account specified by Agent in immediately available
funds not later than (x) 12:00 noon on the requested funding date in the case of
Loans to the Canadian Borrowers, and (y) 1:00 p.m. on the requested funding date
in the case of Loans to the U.S. Borrowers, unless Agent’s notice is received
after the times provided above, in which case Lender shall fund its Pro Rata
share by 8:00 a.m. on the next Business Day in the case of Loans to the Canadian
Borrowers, and 9:00 a.m. on the next Business Day in the case of Loans to the
U.S. Borrowers.  Subject to its receipt of such amounts from the Applicable
Lenders, Agent shall disburse the proceeds of the Revolver Loans as directed by
Borrower Agent.  Unless Agent shall have received (in sufficient time to act)
written notice from an Applicable Lender that it does not intend to fund its Pro
Rata share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to the applicable Borrower(s).  If an Applicable Lender’s
share of any Borrowing or of any settlement pursuant to Section 4.1.3(b) is not
received by Agent, and the Agent has disbursed such amount to, or on behalf of,
the Borrowers, then the Borrowers within the applicable Borrower Group agree to
repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to such
Borrowing.  A Lender or Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.

4.1.3  Swingline Loans; Settlement.

(a)  Agent may, but shall not be obligated to, advance U.S. Swingline Loans to
the U.S. Borrowers, up to an aggregate outstanding amount equal to $10,000,000,
unless the funding is specifically required to be made by all U.S. Lenders
hereunder.  Each U.S. Swingline Loan shall constitute a U.S. Base Rate Loan for
all purposes, except that payments thereon shall be made to Agent for its own
account.  The obligation of the U.S. Borrowers to repay U.S. Swingline Loans
shall be evidenced by the records of Agent and need not be evidenced by any
promissory note.  Agent (acting through its Canada branch) may, but shall not be
obligated to, advance Canadian Swingline Loans to the Canadian Borrowers, up to
an aggregate outstanding amount equal to $2,500,000, unless the funding is
specifically required to be made by all Canadian Lenders hereunder.  Each
Canadian Swingline Loan shall constitute a Canadian Prime Rate Revolver Loan or
a Canadian Base Rate Loan, as applicable, for all purposes, except that payments
thereon shall be made to Agent (acting through its Canada branch) for its own
account.  The obligation of the Canadian Borrowers to repay Canadian Swingline
Loans shall be evidenced by the records of Agent (acting through its Canada
branch) and need not be evidenced by any promissory note.

(b)  Settlement of Loans, including Swingline Loans, and other Revolver Loans,
among Lenders and Agent shall take place on a date determined from time to time
by Agent (but at least weekly, unless the settlement amount is de minimis), on a
Pro Rata basis in accordance with the Settlement Report delivered by Agent

47

--------------------------------------------------------------------------------

 

to Lenders.  Between settlement dates, Agent may in its discretion apply
payments on Revolver Loans to Swingline Loans, regardless of any designation by
any Borrower or any provision herein to the contrary.  Each Lenders’ obligations
to make settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Article 6 are satisfied.  If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any U.S. Swingline Loan may not be settled among the U.S.
Lenders hereunder, then each U.S. Lender shall be deemed to have purchased from
Agent a Pro Rata participation in such Loan and shall transfer the amount of
such participation to Agent, in immediately available funds, within one Business
Day after Agent’s request therefor.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Canadian Swingline Loan may not be
settled among the Canadian Lenders hereunder, then each Canadian Lender shall be
deemed to have purchased from Agent a Pro Rata participation in such Loan and
shall transfer the amount of such participation to Agent, in immediately
available funds, within one Business Day after Agent’s request therefore.

4.1.4  Notices.  Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on electronically transmitted
instructions to Agent.  Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern.  Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of electronically
transmitted instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.

4.2  Defaulting Lender.  Notwithstanding anything herein to the contrary:

4.2.1  Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender’s Commitments and Loans from
the calculation of shares.  A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1(c).

4.2.2  Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts, in accordance with this Agreement,
to the Borrowers of the Borrower Group to which such defaulted obligations
relate.  A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Commitment shall be disregarded for purposes of calculating the unused
line fees under Section 3.2.1.  If any LC Obligations owing to a Defaulted
Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.2 and Section 3.2.3, as applicable, shall be paid
to such Lenders.  Agent shall be paid all fees attributable to LC Obligations
that are not reallocated.

4.2.3  Status; Cure.  Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error.  Borrowers, Agent
and Issuing Banks may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender, including payment of any
breakage costs for reallocated LIBOR Loans) in accordance with the readjusted
Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and Issuing Banks,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations under any Loan
Document.  No Lender shall be responsible for default by another Lender.

48

--------------------------------------------------------------------------------

 

4.3  Number and Amount of LIBOR Loans and Canadian BA Rate Loans; Determination
of Rate.  With respect to the U.S. Borrowers, (i) no more than 4 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans to U.S.
Borrowers having the same length and beginning date of their Interest Periods
shall be aggregated together and considered one Borrowing for this purpose, and
(ii) each Borrowing of LIBOR Loans when made, continued or converted shall be in
a minimum amount of $1,000,000 or an increment of $100,000, in excess
thereof.  With respect to the Canadian Borrowers, (x) no more than four
Borrowings of LIBOR Loans may be outstanding at any time, and all LIBOR Loans
having the same length and beginning date of their Interest Periods shall be
aggregated together and considered one Borrowing for this purpose, (y) no more
than four Borrowings of Canadian BA Rate Loans may be outstanding at any time,
and all Canadian BA Rate Loans having the same length and beginning date of
their Interest Periods shall be aggregated together and considered one Borrowing
for this purpose, and (z) each Borrowing of such Loans when made, continued or
converted shall be in a minimum amount of $1,000,000 (or, in the case of
Canadian BA Rate Loans, Cdn$1,000,000) or an increment of $100,000 (or, in the
case of Canadian BA Rate Loans, Cdn$100,000), in excess thereof.  Upon
determining LIBOR or the Canadian BA Rate for any Interest Period requested by
the Borrower Agent on behalf of a Borrower Group, Agent shall promptly notify
the Borrower Agent thereof electronically and, if requested by the Borrower
Agent, shall confirm any such electronic notice in writing.  

4.4  Borrower Agent.  Each Borrower and other Obligor hereby designates Parent
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, any Issuing Bank or any Lender.  Borrower
Agent hereby accepts such appointment.  Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of any Borrower.  Agent and Lenders may give any notice or communication
with a Borrower or other Obligor hereunder to Borrower Agent on behalf of such
Borrower or other Obligor .  Each of Agent, Issuing Banks and Lenders shall have
the right, in its discretion, to deal exclusively with Borrower Agent for any or
all purposes under the Loan Documents.  Each Borrower and other Obligor agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

4.5  One Obligation.  The Loans, LC Obligations and other Obligations of the
applicable Borrower(s) of each Borrower Group and their respective Guarantors
shall constitute one general obligation of such Borrower(s) of such Borrower
Group and their respective Guarantors and (unless otherwise expressly provided
in any Loan Document) shall be secured by Agent’s Lien upon all Collateral of
such Borrower(s) of such Borrower Group and their respective Guarantors;
provided, however, that each Credit Party shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower or other Obligor to
the extent of any Obligations jointly or severally owed by such Borrower or
other Obligor to such Credit Party.

4.6  Effect of Termination.  On the effective date of the termination of any of
the Commitments, the Obligations with respect thereto shall be immediately due
and payable, and each Secured Bank Product Provider may terminate its Bank
Products.  Until Full Payment of the Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan
Documents.  Agent shall not be required to terminate its Liens unless it
receives Cash Collateral or a written agreement, in each case satisfactory to
it, protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations.  Sections 2.3, 2.4, 3.4, 3.6, 3.7, 3.9,
5.5, 5.10, 5.11, Article 12, Section 14.2, this Section 4.6, and each indemnity
or waiver given by an Obligor or Lender in any Loan Document, shall survive Full
Payment of the Obligations.

Section 5.  PAYMENTS

5.1  General Payment Provisions.  All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than (i)
10:00 a.m. on the due date in the case of payments made by, or on behalf of, the
U.S. Borrowers, and (ii) 9:00 a.m. on the due date in the case of payments made
by, or on behalf of, the Canadian Borrowers.  Any payment after such time shall
be deemed made on the next Business Day.  Any payment of a LIBOR Loan or a
Canadian BA

49

--------------------------------------------------------------------------------

 

Rate Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9.  Borrowers agree that Agent shall have the
continuing, exclusive right to apply and reapply payments and proceeds of
Collateral against Obligations, in such manner as Agent deems advisable, but
whenever possible, any payment of Loans by a Borrower Group shall be applied
first to U.S. Base Rate Loans or Canadian Base Rate Loans, Canadian Prime Rate
Loans, as applicable, of such Borrower Group and then to LIBOR Loans or Canadian
BA Rate Loans, as applicable, of such Borrower Group.  All payments with respect
to any U.S. Facility Obligations shall be made in Dollars and all payments with
respect to any Canadian Facility Obligations shall be made in Canadian Dollars
or, if any portion of such Canadian Facility Obligations is denominated in
Dollars, then in Dollars.

5.2  Repayment of Revolver Loans.  All U.S. Revolver Loans shall be due and
payable in full on the U.S. Revolver Commitment Termination Date and all
Canadian Revolver Loans shall be due and payable in full on the Canadian
Revolver Commitment Termination Date, in each case unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium, subject to, in the case of LIBOR Loans and Canadian BA Rate
Loans, Section 3.9.  If any Asset Disposition during any Cash Dominion Period
includes the disposition of Accounts or Inventory of an Obligor, then Net
Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the applicable Borrowing Base (i.e., the U.S.
Borrowing Base in the case of an Asset Disposition with respect to Accounts or
Inventory of the U.S. Borrowers and the Canadian Borrowing Base in the case of
an Asset Disposition with respect to Accounts or Inventory of the Canadian
Borrowers) upon giving effect to such disposition, shall be applied to the
applicable Revolver Loans (i.e., the U.S. Revolver Loans in the case of an Asset
Disposition of Accounts or Inventory of the U.S. Borrowers and the Canadian
Revolver Loans in the case of an Asset Disposition with respect to the Accounts
or Inventory of the Canadian Borrowers).  Notwithstanding anything herein to the
contrary, if an Overadvance exists (including as a result of any Asset
Disposition), the applicable Borrower(s) (i.e., the U.S. Borrowers in the case
of a U.S. Overadvance and the Canadian Borrowers in the case of a Canadian
Overadvance) shall, on the sooner of Agent’s demand or the first Business Day
after any such Borrower has knowledge thereof, repay the outstanding applicable
Revolver Loans (i.e., the U.S. Revolver Loans in the case of a U.S. Overadvance
and the Canadian Revolver Loans in the case of a Canadian Overadvance) in an
amount sufficient to reduce the principal balance of such Revolver Loans to the
applicable Borrowing Base (i.e., the U.S. Borrowing Base in the case of a U.S.
Revolver Loans and the Canadian Borrowing Base in the case of Canadian Revolver
Loans).

5.3  Intentionally Omitted.

5.4  Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5  Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers or any other Obligor
is made to Agent, any Issuing Bank or any Lender, or Agent, any Issuing Bank or
any Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a Creditor Representative or any other Person, then
to the extent of such recovery, the Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.

5.6  Post-Default Allocation of Payments.  Notwithstanding anything herein to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by or on behalf of any Obligor,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

(a)  with respect to monies, payments, Property or Collateral of or from any
U.S. Domiciled Obligor:

(i)  first, to all costs and expenses, including Extraordinary Expenses, owing
to Agent;

50

--------------------------------------------------------------------------------

 

(ii)  second, to all Extraordinary Expenses owing to any U.S. Lender;

(iii)  third, to all amounts owing to Agent on U.S. Swingline Loans;

(iv)  fourth, to all amounts owing to U.S. Issuing Bank on account of U.S. LC
Obligations;

(v)  fifth, to all Obligations constituting fees (other than Secured Bank
Product Obligations) owing by any U.S. Domiciled Obligor (exclusive of any such
amounts owing by the Canadian Domiciled Obligors which are guaranteed by the
U.S. Domiciled Obligors);

(vi)  sixth, to all U.S. Facility Obligations constituting interest (other than
Secured Bank Product Obligations) owing by any U.S. Domiciled Obligor (exclusive
of any such amounts owing by the Canadian Domiciled Obligors which are
guaranteed by the U.S. Domiciled Obligors);

(vii)  seventh, to Cash Collateralize the U.S. LC Obligations;

(viii)  eighth, to all U.S. Revolver Loans and Secured Bank Product Obligations
arising under Hedge Agreements (including Cash Collateralization thereof) up to
the amount of reserves existing therefor of any U.S. Domiciled Obligor;

(ix)  ninth, to all other U.S. Facility Obligations (exclusive of any such
amounts owing by the Canadian Domiciled Obligors which are guaranteed by the
U.S. Domiciled Obligors); and

(x)  tenth, ratably to be applied in accordance with clause (b) below, to the
extent there are insufficient funds for the Full Payment of all Obligations
owing by any Canadian Domiciled Obligor.

(b)  with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Obligor, together with any allocations pursuant to subclause
(x) of clause (a) above:

(i)  first, to all costs and expenses, including Extraordinary Expenses, owing
to Agent, to the extent owing by any Canadian Domiciled Obligor;

(ii)  second, to all Extraordinary Expenses owing to any Canadian Lender;

(iii)  third, to all amounts owing to Agent (acting through its Canada branch)
on Canadian Swingline Loans;

(iv)  fourth, to all amounts owing to the Canadian Issuing Bank on account of
Canadian LC Obligations;

(v)  fifth, to all Canadian Facility Obligations constituting fees (other than
Secured Bank Product Obligations) owing by any Canadian Domiciled Obligor;

(vi)  sixth, to all Canadian Facility Obligations constituting interest (other
than Secured Bank Product Obligations) owing by any Canadian Domiciled Obligor;

(vii)  seventh, to Cash Collateralize the Canadian LC Obligations;

(viii)  eighth, to all Canadian Revolver Loans and Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of reserves existing therefor of any Canadian
Domiciled Obligor; and

(ix)  ninth, to all other Canadian Facility Obligations.

51

--------------------------------------------------------------------------------

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Monies and proceeds obtained from an Obligor shall not be
applied to its Excluded Swap Obligations, but appropriate adjustments shall be
made with respect to amounts obtained from other Obligors to preserve the
allocations in any applicable category.  Agent shall have no obligation to
calculate the amount to be distributed with respect to any Secured Bank Product
Obligations, and may request a reasonably detailed calculation of such amount
from the applicable Secured Party.  If a Secured Party fails to deliver such
calculation within five days following request by Agent, Agent may assume the
amount to be distributed is zero.  The allocations set forth in this Section are
solely to determine the rights and priorities of Agent and Secured Parties as
among themselves, and may be changed by agreement among them without the consent
of any Obligor.  This Section is not for the benefit of or enforceable by any
Borrower.

5.7  Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.8  Application of Payments; Dominion Accounts.

5.8.1  Dominion Account(s) of U.S. Borrowers.  The ledger balance in the main
Dominion Account of the U.S. Borrowers as of the end of a Business Day shall be
applied to the Obligations of the U.S. Borrowers at the beginning of the next
Business Day during any Cash Dominion Period.  If, at the end of a Business Day,
after giving effect to such application, if any, a credit balance exists, the
balance shall not accrue interest in favor of the U.S. Borrowers and shall be
made available to the U.S. Borrowers as long as no Default or Event of Default
exists.  Each U.S. Borrower and other Obligor irrevocably waive the right to
direct the application of any payments or Collateral proceeds, and agree that
Agent shall have the continuing, exclusive right to apply and reapply same
against the Obligations, in such manner as Agent deems advisable.

5.8.2  Dominion Account(s) of Canadian Borrowers.  The ledger balance in the
main Dominion Account of the Canadian Borrowers as of the end of a Business Day
shall be applied to the Obligations of the Canadian Borrowers at the beginning
of the next Business Day during any Cash Dominion Period.  If, at the end of a
Business Day, after giving effect to such application, if any, a credit balance
exists, the balance shall not accrue interest in favor of the Canadian Borrowers
and shall be made available to the Canadian Borrowers as long as no Default or
Event of Default exists.  The Canadian Borrowers and each other Obligor
irrevocably waive the right to direct the application of any payments or
Collateral proceeds, and agree that Agent shall have the continuing, exclusive
right to apply and reapply same against the Obligations, in such manner as Agent
deems advisable.

5.9  Loan Account; Account Stated.

5.9.1  Loan Account.  Agent shall maintain, in accordance with its usual and
customary practices, an account or accounts (“Loan Account”) evidencing the Debt
of each of the Borrower(s) within each Borrower Group resulting from each Loan
made to such Borrower Group or issuance of a Letter of Credit for the account of
such Borrower(s) from time to time.  Any failure of Agent to record anything in
any Loan Account, or any error in doing so, shall not limit or otherwise affect
the obligations of the applicable Borrower(s) to pay any amount owing
hereunder.  Agent may maintain a single Loan Account in the name of the Borrower
Agent, and each Borrower and other Obligor confirms that such arrangement shall
have no effect on the joint and several character of its liability for the
Obligations as and to the extent provided herein or in the other Loan Documents.

5.9.2  Entries Binding.  Entries made in any Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent

52

--------------------------------------------------------------------------------

 

manifest error, except to the extent such Person notifies Agent in writing
within 30 days after receipt or inspection that specific information is subject
to dispute..

5.10  Taxes.

5.10.1  Payments Free of Taxes.

(a)  All payments by or on behalf of any Obligor hereunder shall be free and
clear of and without withholding or deduction for any Taxes, except as required
by Applicable Law.  If Applicable Law (as determined by Agent in its discretion)
requires the deduction or withholding of any Tax from any such payment by Agent
or an Obligor, then Agent or such Obligor shall be entitled to make such
deduction or withholding based on information and documentation provided
pursuant to this Section 5.10.

(b)  If Agent or any Obligor is required by the Applicable Law to withhold or
deduct Taxes, including backup withholding and withholding taxes, from any
payment, then (i) Agent shall pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to the
Code, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.10.2  Payment of Other Taxes.  Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.11  Tax Indemnification.

(a)  Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section.  Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest
error.  Each of the Borrower shall, and does hereby, jointly and severally
indemnify the Agent, and shall make payment in respect thereof within ten (10)
days after written or electronic demand therefor, for any amount which a Lender
or Issuing Bank for any reason fails to pay indefeasibly to the Agent as
required pursuant to Section 5.11(b) below.

(b)  Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender’s failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Lender and Issuing Bank shall make
payment within 10 days after demand for any amount or liability payable under
this Section.  A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by Agent shall be conclusive absent
manifest error.

5.11.2  Evidence of Payments.  If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return

53

--------------------------------------------------------------------------------

 

required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.11.3  Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank.  If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which a Borrower has paid additional
amounts pursuant to this Section, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrowers agree, upon
request by the Recipient, to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if the Recipient is required to repay such refund to
the Governmental Authority.  Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to Borrowers if such payment would
place the Recipient in a less favorable net after-Tax position than it would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.

5.11.4  Survival.  Each party’s obligations under this Section 5.11 and Section
5.12 shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender or Issuing Bank, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.12  Lender Tax Information.

5.12.1  Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.12.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

5.12.2  Documentation.  Without limiting the foregoing, if any Borrower is a
U.S. Person,

(a)  Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b)  Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8-BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

54

--------------------------------------------------------------------------------

 

(ii)  executed originals of IRS Form W-8ECI;

(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN-E; or

(iv)  to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8-BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

(c)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

(d)  if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.

5.12.3  Redelivery of Documentation.  If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

5.12.4  Lender Obligations.  Each Lender and each Issuing Bank shall promptly
notify Borrower Agent and Agent of any change in circumstances that would change
any claimed Tax exemption or reduction.  Each Lender and each Issuing Bank, in
each case severally and not jointly with the other Lenders and/or applicable
Issuing Bank, shall indemnify, hold harmless and reimburse (within 10 days after
demand therefor) the affected Borrower to which such Lender or such Issuing Bank
(as applicable) has issued a Commitment and Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against such affected Borrower or Agent by any
Governmental Authority due to such Lender’s or such Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section.  Each Lender and each Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or such Issuing Bank under any Loan Document.

5.12.5  FATCA Status.  For purposes of determining withholding Taxes imposed
under the FATCA, from and after the effective date of the Amendment, the
Borrowers and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) the Loan Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

55

--------------------------------------------------------------------------------

 

5.13  Guarantee by Obligors.

5.13.1  Guarantee by U.S. Domiciled Obligors.

(a)  Joint and Several Liability.  Each U.S. Domiciled Obligor agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Secured Parties the prompt payment and performance of, all Obligations
and all agreements of each other Obligor under the Loan Documents, except its
Excluded Swap Obligations, and that it is a U.S. Facility Guarantor and a
Canadian Facility Guarantor hereunder.  Each U.S. Domiciled Obligor agrees that
its guaranty or guarantee of obligations as a U.S. Facility Guarantor and a
Canadian Facility Guarantor, as applicable, constitute a continuing guaranty or
guarantee of payment and performance and not of collection, that such
obligations shall not be discharged until Full Payment of all Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by any Secured Party with respect thereto; (c) the existence, value
or condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by any Secured Party in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the U.S. Bankruptcy Code or similar provision of other
Applicable Law; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the U.S. Bankruptcy Code, under other
Applicable Law or otherwise; (g) the disallowance of any claims of any Secured
Party against any Obligor for the repayment of any Obligations under Section 502
of the U.S. Bankruptcy Code, under other Applicable Law or otherwise; (h) any
other insolvency, reorganization, arrangement, debtor relief or debt adjustment
law (whether state, provincial, federal or foreign, including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and
applicable corporate law); (i) any change in the ownership, control, name,
objects, businesses, assets, capital structure or constitution of any Obligor or
any other person; (j) any merger, amalgamation or consolidation of any Obligor
with any person or persons; (k) the occurrence of any change in the laws, rules,
regulations or ordinances of any jurisdiction or by any present or future action
of any governmental body or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Obligations under the Loan Documents; (l) the existence of any claim, set-off,
compensation or other rights which any Obligor may have at any time against any
other Obligor or any other person, or which any Obligor may have at any time
against the Secured Parties, whether in connection with the Loan Documents or
otherwise; or (m) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

(b)  Waivers.

(i)  Each U.S. Domiciled Obligor expressly waives all rights that it may have
now or in the future under any statute, at common law, in equity or otherwise,
to compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Obligor.  Each U.S.
Domiciled Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of any
Obligations as long as it is a Borrower.  It is agreed among each U.S. Domiciled
Obligor, Agent and Lenders that the provisions of this Section 5.13 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit.  Each U.S. Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(ii)  Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral
(including any Real Estate owned by any Obligor) by judicial foreclosure or
non‑judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.13.  If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any U.S. Domiciled Obligor or other Person, whether because of any Applicable
Laws pertaining to “election of remedies” or

56

--------------------------------------------------------------------------------

 

otherwise, each U.S. Domiciled Obligor consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any U.S. Domiciled Obligor might otherwise have had.  Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any U.S. Domiciled Obligor
shall not impair any other U.S. Domiciled Obligor’s obligation to pay the full
amount of the Obligations.  Each U.S. Domiciled Obligor waives all rights and
defenses arising out of an election of remedies, such as non-judicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such U.S. Domiciled Obligor’s rights of
subrogation against any other Person.  Agent may bid all or a portion of the
Obligations at any foreclosure or trustee’s sale or at any private sale, and the
amount of such bid need not be paid by Agent but shall be credited against the
Obligations.  The amount of the successful bid at any such sale, whether Agent
or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.13,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

(c)  Extent of Liability; Contribution.

(i)  Notwithstanding anything herein to the contrary, each U.S. Domiciled
Obligor’s liability under this Section 5.13 shall be limited to the greater of
(i) all amounts for which such U.S. Domiciled Obligor is primarily liable, as
described below, and (ii) such U.S. Domiciled Obligor’s Allocable Amount.

(ii)  If any U.S. Domiciled Obligor makes a payment under this Section 5.13 of
any Obligations (other than amounts for which such U.S. Domiciled Obligor is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Obligor, exceeds the amount that such U.S. Domiciled Obligor would otherwise
have paid if each U.S. Domiciled Obligor had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such U.S.
Domiciled Obligor’s Allocable Amount bore to the total Allocable Amounts of all
U.S. Domiciled Obligors, then such U.S. Domiciled Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Domiciled Obligor for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment.  The “Allocable Amount” for any U.S. Domiciled Obligor shall
be the maximum amount that could then be recovered from such U.S. Domiciled
Obligor under this Section 5.13 without rendering such payment voidable under
Section 548 of the U.S. Bankruptcy Code or under any similar applicable
fraudulent transfer or conveyance act, or other Applicable Law in Canada or any
province or territory thereof.

(iii)  Each U.S. Domiciled Obligor that is a Qualified ECP when its guaranty of
or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each other U.S. Domiciled Obligor that is a
Specified Obligor with respect to such Swap Obligation as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this Section
5.13 voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Obligations.  Each
U.S. Domiciled Obligor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.13.2  Guarantee by Canadian Domiciled Obligors.

(a)  Joint and Several Liability.  Each Canadian Domiciled Obligor agrees that
it is jointly and severally liable for, and absolutely and unconditionally
guarantees to the Secured Parties the prompt payment and performance of, all
Canadian Facility Obligations and all agreements of each other Canadian
Domiciled Obligor under the Loan Documents, except its Excluded Swap
Obligations, and that it is a Canadian Facility Guarantor

57

--------------------------------------------------------------------------------

 

hereunder.  Each Canadian Domiciled Obligor agrees that its guaranty or
guarantee of obligations as a Canadian Facility Guarantor hereunder, as
applicable, constitute a continuing guaranty or guarantee of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of all Canadian Facility Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by any Secured Party with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty or guarantee for the Obligations or any action, or the
absence of any action, by any Secured Party in respect thereof (including the
release of any security or guaranty or guarantee); (d) the insolvency of any
Obligor; (e) any election by Agent or any Lender in an Insolvency Proceeding for
the application of Section 1111(b)(2) of the U.S. Bankruptcy Code or similar
provision of other Applicable Law; (f) any borrowing or grant of a Lien by any
other Obligor, as debtor-in-possession under Section 364 of the U.S. Bankruptcy
Code, under other Applicable Law or otherwise; (g) the disallowance of any
claims of any Secured Party against any Obligor for the repayment of any
Obligations under Section 502 of the U.S. Bankruptcy Code, under other
Applicable Law or otherwise; (h) any other insolvency, reorganization,
arrangement, debtor relief or debt adjustment law (whether state, provincial,
federal or foreign, including the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and applicable corporate law); (i)
any change in the ownership, control, name, objects, businesses, assets, capital
structure or constitution of any Obligor or any other person; (j) any merger,
amalgamation or consolidation of any Obligor with any person or persons; (k) the
occurrence of any change in the laws, rules, regulations or ordinances of any
jurisdiction or by any present or future action of any governmental body or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the Obligations under the Loan
Documents; (l) the existence of any claim, set-off, compensation or other rights
which any Obligor may have at any time against any other Obligor or any other
person, or which any Obligor may have at any time against the Secured Parties,
whether in connection with the Loan Documents or otherwise; or (m) any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, except Full Payment of all
Canadian Facility Obligations.

(b)  Waivers.

(i)  Each Canadian Domiciled Obligor expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor.  Each
Canadian Domiciled Obligor waives all defenses available to a surety, guarantor
or accommodation co-obligor other than Full Payment of all Canadian Facility
Obligations.  It is agreed among each Canadian Domiciled Obligor, Agent and
Lenders that the provisions of this Section 5.13 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Canadian Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(ii)  Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral
(including any Real Estate owned by any Obligor) by judicial foreclosure or
non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.13.  If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any Canadian Domiciled Obligor or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Canadian
Domiciled Obligor consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any
Canadian Domiciled Obligor might otherwise have had.  Any election of remedies
that results in denial or impairment of the right of Agent or any Lender to seek
a deficiency judgment against any Canadian Domiciled Obligor shall not impair
any other Canadian Domiciled Obligor’s obligation to pay the full amount of the
Canadian Facility Obligations it is jointly and severally liable for and has
guaranteed under the Loan Documents.  Each Canadian Domiciled Obligor waives all
rights and defenses arising out of an election of remedies, such as non-judicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Canadian Domiciled Obligor’s rights of

58

--------------------------------------------------------------------------------

 

subrogation against any other Person.  Agent may bid all or a portion of the
Canadian Facility Obligations at any foreclosure or trustee’s sale or at any
private sale, and the amount of such bid need not be paid by Agent but shall be
credited against the Obligations.  The amount of the successful bid at any such
sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Canadian
Facility Obligations shall be conclusively deemed to be the amount of the
Canadian Facility Obligations guaranteed under this Section 5.13,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

(c)  Extent of Liability; Contribution.

(i)  Notwithstanding anything herein to the contrary, each Canadian Domiciled
Obligor’s liability under this Section 5.13 shall be limited to the greater of
(i) all amounts for which such Canadian Domiciled Obligor is primarily liable,
as described below, and (ii) such Canadian Domiciled Obligor’ Canadian Allocable
Amount.

(ii)  If any Canadian Domiciled Obligor makes a payment under this Section 5.13
of any Canadian Facility Obligations (other than amounts for which such Canadian
Domiciled Obligor is primarily liable) (a “Canadian Guarantor Payment”) that,
taking into account all other Canadian Guarantor Payments previously or
concurrently made by any other Canadian Domiciled Obligor exceeds the amount
that such Canadian Domiciled Obligor would otherwise have paid if each Canadian
Domiciled Obligor had paid the aggregate Canadian Facility Obligations satisfied
by such Canadian Guarantor Payments in the same proportion that such Canadian
Domiciled Obligor’s Canadian Allocable Amount bore to the total Canadian
Allocable Amounts of all Canadian Domiciled Obligors, then such Canadian
Domiciled Obligor shall be entitled to receive contribution and indemnification
payments from, and to be reimbursed by, each other Canadian Domiciled Obligor
for the amount of such excess, pro rata based upon their respective Canadian
Allocable Amounts in effect immediately prior to such Canadian Guarantor
Payment.  The “Canadian Allocable Amount” for any Canadian Domiciled Obligor
shall be the maximum amount that could then be recovered from such Canadian
Domiciled Obligor under this Section 5.13 without rendering such payment
voidable under Section 548 of the U.S. Bankruptcy Code or under any similar
applicable fraudulent transfer or conveyance act, or other Applicable Law in
Canada or any province or territory thereof.

(iii)  Each Canadian Domiciled Obligor that is a Qualified ECP when its guaranty
of or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Canadian Domiciled Obligor that is a
Specified Obligor with respect to such Swap Obligation as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this Section
5.13 voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Canadian Facility
Obligations.  Each Canadian Domiciled Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.13.3  No Limitation. Nothing contained in this Section 5.13 shall limit the
liability of any Obligor to pay or guarantee Loans made directly or indirectly
to that Obligor (including Loans advanced to any other Obligor and then
re-loaned or otherwise transferred to, or for the benefit of, such Obligor), LC
Obligations relating to Letters of Credit issued to support such Obligor’s
business, Secured Bank Product Obligations incurred to support its business, and
all accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.  Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

59

--------------------------------------------------------------------------------

 

5.13.4  Joint Enterprise.  Each Obligor has requested that Agent and Lenders
make the credit facilities available to the applicable Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically.  Obligors’ business is a mutual and collective enterprise, and the
successful operation of each Obligor is dependent upon the successful
performance of the integrated group.  The Obligors believe that the credit
facilities provided to the applicable Borrowers under this Agreement will
enhance the borrowing power of each Borrower and ease administration of such
credit facilities, all to their mutual advantage.  Obligors acknowledge that
Agent’s and Lenders’ willingness to extend credit and to administer the
Collateral as provided under the Loan Documents is done solely as an
accommodation to Obligors and at Obligors’ request.

5.13.5  Subordination.  Each Obligor hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

5.13.6  Currency Matters.  Dollars are the currency of account and payment for
each and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent.  The parties hereto hereby agree as follows:

(a)  Each repayment of a Revolver Loan or LC Obligation or a part thereof shall
be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

(b)  Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

(c)  Each payment of fees by a U.S. Borrower pursuant to Section 3.2 shall be in
Dollars;

(d)  Each payment of fees by Canadian Borrowers pursuant to Section 3.2 shall be
in Dollars;

(e)  Each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made; and

(f)  Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars.

No payment to any Credit Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Obligor in respect
of which it was made unless and until such Credit Party shall have received Full
Payment in the currency in which such obligation or liability is payable
pursuant to the above provisions of this Section 5.13.  To the extent that the
amount of any such payment shall, on actual conversion into such currency, be
less than the full amount of such obligation or liability (actual or contingent)
expressed in that currency, such Obligor (together with the other Obligors who
are liable thereunder or obligated therefor) agrees to indemnify and hold
harmless such Credit Party with respect to the amount of such deficiency, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in such deficiency.  To the extent that the amount of any
such payment to a Credit Party shall, upon an actual conversion into such
currency, exceed such obligation or liability, actual or contingent, expressed
in that currency, such Credit Party shall return such excess to the Borrower
Agent.

5.14  Currency Fluctuations.  On each Business Day or such other date determined
by Agent (the “Calculation Date”), Agent shall determine the Exchange Rate as of
such date.  The Exchange Rate so determined shall become effective on the first
Business Day immediately following such determination (a “Reset Date”) and shall
remain effective until the next succeeding Reset Date.  On each Reset Date,
Agent shall determine the Dollar Equivalent of the Canadian Revolver
Exposure.  If, on any Reset Date: (a) the Total Revolver Exposure exceeds the
total amount of the Commitments on such date or (b) the Canadian Revolver
Exposure on such date exceeds the lesser of the Canadian Borrowing Base or the
Canadian Revolver Commitments on such date, (in any case, the amount of any such
excess referred to herein as the “Excess Amount”) then (i) Agent shall give
notice thereof to

60

--------------------------------------------------------------------------------

 

Borrower Agent and Lenders and (ii) within one (1) Business Day thereafter,
Borrowers shall cause such excess to be eliminated, either by repayment of
Revolver Loans or depositing of Cash Collateral with Agent with respect to LC
Obligations and until such Excess Amount is repaid, Lenders shall not have any
obligation to make any Loans and the Issuing Banks shall not have any obligation
to issue any Letters of Credit.

Section 6.  CONDITIONS PRECEDENT

6.1  Conditions Precedent to Initial U.S. Revolver Loans and Initial Canadian
Revolver Loans.  In addition to the conditions set forth in Section 6.2, Agent,
the Issuing Banks and the Lenders shall not be required to fund any requested
U.S. Revolver Loans or Canadian Revolver Loan, issue any Letter of Credit for
the benefit of the U.S. Borrowers or the Canadian Borrowers or otherwise extend
credit to the U.S. Borrowers or the Canadian Borrowers hereunder, until the date
(“Closing Date”) that each of the following conditions has been satisfied:

(a)  Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

(b)  Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC, PPSA and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c)  Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder and after
giving effect to the Acquisition contemplated by the Acquisition Agreement,
(i) such Borrower is Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct; and (iv) such Borrower has complied with all agreements and conditions
to be satisfied by it under the Loan Documents.

(d)  Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

(e)  Agent shall have received a written opinion of each of Fox Rothschild LLP
and Norton Rose Fulbright Canada LLP, as well as any local counsel to Borrowers
or Agent, in form and substance satisfactory to Agent, which opinion shall cover
the transactions contemplated herein.

(f)  Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

(g)  Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents, together with endorsements naming Agent as lender loss payee in form
and substance satisfactory to Agent.

(h)  Agent shall have completed a roll-forward of its previous field
examination,  with respect to the Target Company and its Subsidiaries before
giving effect to the reorganization, the results of which verify satisfaction of
the condition set forth in Section 6.1(l).  No material adverse change in the
business, assets, properties, liabilities, operations, condition or prospects of
any Obligor or in the quality, quantity or value of any Collateral shall have
occurred since September 30, 2014.

61

--------------------------------------------------------------------------------

 

(i)  Agent shall have received all certificates representing the Equity
Interests owned by each Obligor pledged pursuant to the Loan Documents, to the
extent such Equity Interests are certificated.

(j)  Agent shall have received, each in form and substance satisfactory to
Agent, (i) financial projections of the Borrowers, giving effect to the
Acquisition contemplated under the Acquisition Agreement, evidencing each
Borrower’s ability to comply with the financial covenants set forth herein, (ii)
interim financial statements for the Borrowers as of the period ended February
28, 2015, and (iii) a pro forma balance sheet of the Borrowers dated as of the
Closing Date and giving effect to the Acquisitions contemplated under the
Acquisition Agreement, which balance sheet shall reflect no material changes
from the most recent pro forma balance sheets of Borrowers delivered to
Borrowers prior to the Closing Date.

(k)  Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(l)  Agent shall have received a Borrowing Base Certificate prepared as of a
date acceptable to the Agent.  Upon giving effect to the initial funding of
Loans and issuance of Letters of Credit, and the payment by Borrowers of all
fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, U.S. Availability shall be
at least $15,000,000 and Canadian Availability shall be at least $1,000,000.

(m)  Agent shall have received payoff letters, in form and substance
satisfactory to the Agent, from existing lenders to the Target Company.

(n)  Agent shall have received flood plain searches and applicable flood
insurance in accordance with Section 8.6.2 and all Related Real Estate Documents
with respect to any Real Estate subject to a Mortgage.

(o)  Agent and each Lender shall have completed all “know your customer”
requirements, Patriot Act searches, OFAC/PEP searches and customary background
checks for the Target Company, the results of which are reasonably satisfactory
to Agent and each Lender.

(p)  Agent shall have received evidence that the transactions contemplated by
the Integrated Loan Agreement shall have been closed on the date hereof, each of
which shall be in full force and effect and in form and substance satisfactory
to Agent.

6.2  Conditions Precedent to All Credit Extensions.  Agent, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit, or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a)  No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b)  The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c)  All conditions precedent in any other Loan Document shall be satisfied;

(d)  No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e)  With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrower Agent or any Borrower for funding
of a Loan, issuance of a Letter of Credit or grant of an accommodation shall
constitute a representation by Borrowers that the foregoing conditions are

62

--------------------------------------------------------------------------------

 

satisfied on the date of such request and on the date of such funding, issuance
or grant.  As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

Section 7.  COLLATERAL

7.1  Grant of Security Interest.  To secure the prompt payment and performance
of:  (a) all Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties and (b) all Canadian Facility Obligations (including,
without limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties in each case of clause (a) and
(b), a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property of such Obligor, whether now
owned or hereafter acquired, and wherever located:

(a)  all Accounts;

(b)  all Chattel Paper, including electronic chattel paper;

(c)  all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d)  all Deposit Accounts;

(e)  all Documents;

(f)  all General Intangibles, including Intellectual Property;

(g)  all Goods, including Inventory, Equipment and fixtures;

(h)  all Instruments;

(i)  all Investment Property;

(j)  all Letter-of-Credit Rights;

(k)  all Supporting Obligations;

(l)  all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m)  all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n)  all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

7.2  Lien on Deposit Accounts; Cash Collateral.

7.2.1  Deposit Accounts.  To further secure the prompt payment and performance
of:  (a) all Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties and (b) all Canadian Facility Obligations (including,
without limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties in each case of clause (a) and
(b), a continuing security interest in and Lien on all amounts credited to any
Deposit Account of such Obligor, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept.  Each

63

--------------------------------------------------------------------------------

 

Obligor hereby authorizes and directs each bank or other depository to deliver
to Agent, upon request, all balances in any Deposit Account maintained by such
Obligor, without inquiry into the authority or right of Agent to make such
request.

7.2.2  Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Obligor, and shall have no responsibility for any
investment or loss.  To further secure the prompt payment and performance of
all:  (a) Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties and (b) Canadian Facility Obligations (including, without
limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties in each case of clause (a) and
(b), a continuing security interest in and Lien on all Cash Collateral held from
time to time and all proceeds thereof, whether such Cash Collateral is held in a
Cash Collateral Account or elsewhere.  Agent may apply Cash Collateral of a U.S.
Domiciled Obligor to the payment of any Obligations, and may apply Cash
Collateral of a Canadian Domiciled Obligor to the payment of any Canadian
Facility Obligations, in each case, in such order as Agent may elect, as they
become due and payable.  Each Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of Agent.  No U.S. Domiciled
Obligor or other Person claiming through or on behalf of any U.S. Domiciled
Obligor shall have any right to any Cash Collateral, until Full Payment of all
Obligations. No Canadian Domiciled Obligor or other Person claiming through or
on behalf of any Canadian Domiciled Obligor shall have any right to any Cash
Collateral, until Full Payment of all Canadian Facility Obligations.

7.3  Lien on Real Estate.  If any Borrower acquires Real Estate hereafter,
Borrowers shall, within 30 days, execute, deliver and record a Mortgage
sufficient to create a first priority Lien in favor of Agent on such Real
Estate, and shall deliver all Related Real Estate Documents.

7.4  Other Collateral.

7.4.1  Commercial Tort Claims.  Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent.

7.4.2  Certain After-Acquired Collateral.  Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property (other than “shrink wrap”, “click wrap” or
“off the shelf” software licensed in the ordinary course of business from third
parties and not created or developed by Obligors), Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession or control agreement.  If any Collateral is in the possession of a
third party, at Agent’s request, Borrowers shall obtain an acknowledgment that
such third party holds the Collateral for the benefit of Agent.

7.5  No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of any Obligor relating to any
Collateral.  In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

7.6  Further Assurances; Extent of Liens.  All Liens granted to Agent under the
Loan Documents are for the benefit of Secured Parties.  Promptly upon request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Agent deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement.  Each Obligor authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

64

--------------------------------------------------------------------------------

 

7.7  Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the Collateral
securing any Obligations of a Borrower Group, shall include only 65% of the
voting stock of any Foreign Subsidiary solely to the extent pledging or
hypothecating more than 65% of the total voting stock of such Foreign Subsidiary
to secure such Obligations of such Borrower Group would result in material
adverse tax consequences to the U.S. Domiciled Obligors.

Section 8.  COLLATERAL ADMINISTRATION

8.1  Borrowing Base Certificates.  By the 20th day of each month, Borrower Agent
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a U.S.
Borrowing Base Certificate and a Canadian Borrowing Base Certificate, in each
case, prepared as of the close of business of the previous month, and at such
other times as Agent may request; provided that during any Reporting Trigger
Period, Borrower Agent shall also be required to deliver to Agent (i) weekly
U.S. Borrowing Base Certificates and Canadian Borrowing Base Certificates by the
3rd Business Day of each week which begins during such Reporting Trigger Period
and (ii) monthly Borrowing Base Certificates by the 20th day of each month, in
each case, prepared as of the close of business on the last Business Day of the
previous week.  All calculations of U.S. Availability or  Canadian Availability
in any Borrowing Base Certificate shall originally be made by Borrower Agent and
certified by a Senior Officer of Borrower Agent, provided that Agent may from
time to time review and adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in any Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the U.S. Availability Reserve
and/or the Canadian Availability Reserve.  The U.S. Borrowing Base Certificate
shall set forth the calculation of the U.S. Borrowing Base in Dollars.  The
Canadian Borrowing Base shall set forth the calculation of the Canadian
Borrowing Base in both Canadian Dollars and the Dollar Equivalent thereof along
with the Exchange Rate used to determine such Dollar Equivalent.

8.2  Administration of Accounts.

8.2.1  Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.  Each Borrower shall also provide to Agent, on or before the 20th day
of each month (or on a weekly basis during any Reporting Trigger Period), a
summary aged trial balance of all Accounts as of the end of the preceding month
(or week if during any Reporting Trigger Period), specifying each Account’s
Account Debtor name and address and amount, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request.  If Accounts in an aggregate face amount of $200,000 or more
cease to be Eligible Accounts, Eligible Unbilled Accounts, Eligible Foreign
Accounts, or Eligible Foreign Agent Accounts, Borrowers shall notify Agent of
such occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.

8.2.2  Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge the Borrowers of
the applicable Borrower Group therefor; provided, however, that neither Agent
nor Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.

8.2.3  Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.

8.2.4  Maintenance of Dominion Account.

(a)  (i) U.S. Domiciled Obligors (other than the Wheels US Entities), and (ii)
commencing no later than 120 days after the date hereof (or such longer period
as agreed to by Agent in its sole discretion), Canadian Domiciled Obligors and
the Wheels US Entities, shall maintain Dominion Accounts pursuant to lockbox or
other arrangements acceptable to Agent.  U.S. Domiciled Obligors and Canadian
Domiciled Obligors shall obtain an agreement (in form and substance satisfactory
to Agent) from each lockbox servicer and Dominion

65

--------------------------------------------------------------------------------

 

Account bank, establishing Agent’s control over and Lien in the lockbox or
Dominion Account, which may be exercised by Agent during any Cash Dominion
Period, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges.  If a Dominion Account of a U.S.
Domiciled Obligor or Canadian Domiciled Obligor is not maintained with Bank of
America or Bank of America (Canada), as applicable, Agent may, during any Cash
Dominion Period, require immediate transfer of all funds in such account to a
Dominion Account maintained with Bank of America or Bank of America (Canada), as
applicable.

(b)  Agent and Lenders assume no responsibility to Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5  Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3  Administration of Inventory.

8.3.1  Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory (if any), including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent on such periodic basis as
Agent may request.

8.3.2  Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA.  No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory.  Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

8.4  Administration of Equipment.

8.4.1  Records and Schedules of Equipment.  Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent.  Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.

8.4.2  Dispositions of Equipment.  No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.4.3  Condition of Equipment.  The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment to become affixed to
real Property.

8.5  Administration of Deposit Accounts.  Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts.  As of the
Closing Date, with respect to any Deposit Account of any U.S. Borrower (other
than the Wheels US Entities), Agent has control of each such Deposit Account
(other than an

66

--------------------------------------------------------------------------------

 

account exclusively used for payroll, payroll taxes or employee benefits and
other than accounts which in the aggregate for all such accounts do not contain
more than $50,000 at any one time).  Within 120 days after the date hereof (or
such longer period as agreed to by Agent in its sole discretion), each Canadian
Borrower and the Wheels US Entities shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than an account
exclusively used for payroll, payroll taxes or employee benefits and other than
accounts which in the aggregate for all such accounts do not contain more than
$50,000 at any one time).  Each Borrower shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than Agent) to
have control over a Deposit Account or any Property deposited therein.  Each
Borrower shall promptly notify Agent of any opening or closing of a Deposit
Account and, with the consent of Agent, will amend Schedule 8.5 to reflect same.

8.6  General Provisions.

8.6.1  Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States, or, in the case of
a Canadian Domiciled Obligor, in Canada (subject to Agent being granted a first
priority Lien (subject to Permitted Liens) if none has been previously granted
in such province or territory), in each case, upon 30 Business Days prior
written notice to Agent.

8.6.2  Insurance of Collateral; Condemnation Proceeds.

(a)  Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A_ VII, unless otherwise approved by Agent) satisfactory to
Agent.  All proceeds under each policy shall be payable to Agent.  From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches.  Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee; (ii) requiring 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If any Borrower fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Borrowers therefor.  Each Borrower agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent.  If an Event of Default exists,
only Agent shall be authorized to settle, adjust and compromise such claims.

(b)  Any proceeds of insurance (other than proceeds from workers’ compensation
or D&O insurance) and any awards arising from condemnation of any Collateral
shall be paid to Agent for application to the Obligations in accordance with the
terms hereof.

8.6.3  Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4  Defense of Title.  Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7  Power of Attorney.  Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Agent, or Agent’s designee, may, without notice and in either its or a
Obligor’s name, but at the cost and expense of Obligors:

67

--------------------------------------------------------------------------------

 

(a)  Endorse a Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b)  During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Obligor’s name to a proof of claim or other
document in a bankruptcy or other Insolvency Proceeding of an Account Debtor, or
to any notice, assignment or satisfaction of Lien or similar document;
(vi) receive, open and dispose of mail addressed to a Obligor, and notify postal
authorities to deliver any such mail to an address designated by Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use a Obligor’s stationery and sign its name to verifications of Accounts
and notices to Account Debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Obligor is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents.

Section 9.  REPRESENTATIONS AND WARRANTIES

9.1  General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:

9.1.1  Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2  Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require the imposition of any Lien (other than
Permitted Liens) on any Obligor’s Property.

9.1.3  Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4  Capital Structure.  Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests.  Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing Date, no Borrower or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger, amalgamation or combination.  Each Borrower has good title
to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien, and
all such Equity Interests are duly issued, fully paid and non-assessable.  There
are no outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower or Subsidiary.

9.1.5  Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly

68

--------------------------------------------------------------------------------

 

perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Agent’s Liens.  As of the Closing Date,
after giving effect to the transactions contemplated by the Acquisition
Documents, Borrowers will have good title to the assets acquired pursuant to the
Acquisition Agreement or otherwise owned by the Target Company and its
Subsidiaries, free and clear of all Liens other than Permitted Liens.

9.1.6  Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, Eligible Unbilled Accounts, Eligible Foreign Accounts, and Eligible
Foreign Agent Accounts, on all statements and representations made by Borrowers
with respect thereto.  Borrowers warrant, with respect to each Account at the
time it is shown as an Eligible Account, Eligible Unbilled Account, Eligible
Foreign Account, or Eligible Foreign Agent Account in a Borrowing Base
Certificate, that:

(a)  it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b)  it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c)  it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d)  it is not subject to any Lien (other than Agent’s Lien), or, to the best of
each Borrower’s knowledge, any offset, deduction, defense, dispute, counterclaim
or other adverse condition except as arising in the Ordinary Course of Business
and disclosed to Agent; and it is absolutely owing by the Account Debtor,
without contingency in any respect;

(e)  no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or
PPSA, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;

(f)  no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g)  to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

9.1.7  Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time.  Since September 30,
2014, there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No financial statement delivered to Agent or Lenders at any
time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Borrower and Subsidiary is Solvent.

69

--------------------------------------------------------------------------------

 

9.1.8  Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9  Taxes.  Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except (a) to the extent being Properly
Contested, or (b) Taxes in an amount which in the aggregate for all such Taxes,
does not exceed $250,000.  The provision for Taxes on the books of each Borrower
and Subsidiary is adequate for all years not closed by applicable statutes, and
for its current Fiscal Year.

9.1.10  Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

9.1.11  Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to any Borrower’s knowledge, threatened Intellectual Property Claim with respect
to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property).  Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than standard licensing fees payable
under customary business software products.  All (a) registered patents, (b)
registered copyrights, (c) registered trademarks or service marks, (d)
applications, renewals, reissuances and extensions of the foregoing (a) through
(c), and (e) Licenses owned, used or licensed by, or otherwise subject to any
interests of, any Borrower or Subsidiary are shown on Schedule 9.1.11.

9.1.12  Governmental Approvals.  Each Borrower and Subsidiary has, is in
material compliance with, and is in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties.  All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13  Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.

9.1.14  Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up.  No Borrower or
Subsidiary has received any material Environmental Notice.  To the best of each
Borrower’s knowledge, no Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.

9.1.15  Burdensome Contracts.  No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.  No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

9.1.16  Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.  Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a

70

--------------------------------------------------------------------------------

 

Commercial Tort Claim for less than $100,000).  No Borrower or Subsidiary is in
default with respect to any order, injunction or judgment of any Governmental
Authority.

9.1.17  No Defaults.  To each Borrower’s best knowledge after due inquiry, no
event or circumstance has occurred or exists that constitutes a Default or Event
of Default.  No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under any Material Contract or in the payment
of any Borrowed Money.  To the best of each Borrower’s knowledge, there is no
basis upon which any party (other than a Borrower or Subsidiary) could terminate
a Material Contract prior to its scheduled termination date.

9.1.18  ERISA; Canadian Pension Plan Compliance.  Except as disclosed on
Schedule 9.1.18:

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

(b)  There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) as of the most recent valuation date for any Pension Plan or Multiemployer
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any
fact or circumstance that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of such
date.

(d)  No Canadian Borrower or any Canadian Subsidiary provides benefits to
retired Canadian employees or to beneficiaries or dependents of retired Canadian
employees.  Except as would not reasonably be expected to result in a Material
Adverse Effect, each Canadian Borrower and each Canadian Subsidiary is in
compliance with all Applicable Laws in relation to its Canadian Pension Plans
and all Canadian Employee Benefits Legislation and health and safety, workers
compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial, territorial or local counterparts or
equivalents in each case, as applicable to the employees of any Obligor employed
in Canada and as amended from time to time.

(e)  No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan.  No
Canadian Borrower nor any Canadian Subsidiary has any material withdrawal
liability in connection with a Canadian Multi-Employer Plan.  No Termination
Event has occurred.  No fact or circumstance exists that could adversely affect
the tax-exempt status of a Canadian Pension Plan.  No Lien has arisen, choate or
inchoate, in respect of Canadian Borrowers or Canadian Subsidiaries or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due).  No Canadian Pension Plan provides benefits on a defined
benefit basis.

(f)  With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with

71

--------------------------------------------------------------------------------

 

normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

9.1.19  Trade Relations.  There exists no actual or threatened termination,
material limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary.  There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.

9.1.20  Labor Relations.  No Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, nor to any Borrower’s knowledge, is any
Borrower subject to any union organization effort.  There are no material
grievances or arbitration proceedings arising out of or under any collective
bargaining agreement which are pending in respect of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes or work stoppages.

9.1.21  Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.22  Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23  Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

9.1.24  OFAC.  No Obligor (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to (A) Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (B) the United Nations Act (Canada), the Special Economic Measures
Act (Canada), the Export and Import Permits Act (Canada), the Freezing Assets of
Corrupt Foreign Officials Act (Canada), the Criminal Code (Canada), the Defence
Production Act (Canada), the Proceeds of Crime Act, the Anti-terrorism Act
(Canada) or the Foreign Extraterritorial Measures Act (Canada) (together with
and all regulations and orders made thereunder, collectively, “Canadian
Sanctions Laws”), (ii) engages in any dealings or transactions prohibited by (A)
Section 2 of such executive order, or (B) Canadian Sanctions Laws, or is
otherwise associated with any such person in any manner violative of Section 2
of such executive order or by Canadian Sanctions Laws, or (iii) is a person (A)
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order or (B) subject to
the limitations or prohibitions under Canadian Sanctions Laws.

9.2  Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

72

--------------------------------------------------------------------------------

 

9.3  Acquisition Representations.

9.3.1  Borrowers have delivered to Agent a complete and correct copy of the
Acquisition Documents, including all schedules and exhibits thereto.  The
execution, delivery and performance of each of the Acquisition Documents has
been duly authorized by all necessary action on the part of each Borrower who is
a party thereto.  Each Acquisition Document is the legal, valid and binding
obligation of each Borrower who is a party thereto, enforceable against each
such Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought.  No Borrower
is in default in the performance or compliance with any provisions thereof.  All
representations and warranties made by a Borrower in the Acquisition Documents
and in the certificates delivered in connection therewith are true and correct
in all material respects. To each Borrower’s knowledge, none of the Seller’s
representations or warranties in the Acquisition Documents contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading, in any case that could reasonably be expected to result
in a Material Adverse Effect.

9.3.2  As of the Closing Date, the Acquisition contemplated under the
Acquisition Agreement has been consummated in all material respects, in
accordance with all Applicable Laws.  As of the Closing Date, all requisite
approvals by Governmental Authorities having jurisdiction over Borrowers and, to
each Borrower’s knowledge, the Seller, with respect to the Acquisition
contemplated under the Acquisition Agreement, have been obtained (including
filings or approvals required under the Hart-Scott-Rodino Antitrust Improvements
Act, all required approvals, consents and/or deemed approvals of Canadian
Governmental Authorities, including the Commissioner of Competition pursuant to
the Competition Act (Canada) and the Minister of Industry pursuant to the
Investment Canada Act (Canada)), except for any approval the failure to obtain
could not reasonably be expected to be material to the interests of the
Lenders.  As of the Closing Date, after giving effect to the transactions
contemplated by the Acquisition Documents, Borrowers will have good title to the
assets acquired pursuant to the Acquisition Agreement, free and clear of all
Liens other than Permitted Liens.

Section 10.  COVENANTS AND CONTINUING AGREEMENTS

10.1  Affirmative Covenants.  As long as the Revolver Commitment or Obligations
are outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1  Inspections; Appraisals.

(a)  Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.

(b)  Reimburse Agent for all charges, costs and expenses of Agent in connection
with examinations of any Obligor’s books and records or any other financial or
Collateral matters as Agent deems appropriate, up to one time per Loan Year;
provided, however, that (A) Borrowers shall reimburse Agent for all charges,
costs and expenses in connection with a second examination in any Loan Year if
Availability has been less than 15% of the Revolver Commitments at any point in
such Loan Year, and (B) if an examination is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limit.  Subject to and without limiting the
foregoing, Borrowers agree to pay Agent’s then standard charges for examination
activities, including the standard charges of Agent’s internal examination
group, as well as the charges of any third party used for such purposes.

73

--------------------------------------------------------------------------------

 

10.1.2  Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a)  as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

(b)  as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter and 60 days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such month
and for the portion of the Fiscal Year then elapsed, on consolidated and, if
such month is the last month in a Fiscal Quarter, consolidating bases for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year‑end adjustments and the absence of footnotes;

(c)  concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;

(d)  concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e)  not later than 30 days prior to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow, U.S.
Availability and Canadian Availability for the next Fiscal Year, month by month;

(f)  at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;

(g)  promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(h)  promptly after the sending or filing thereof, copies of any annual report
to be filed in connection with each Plan, any Canadian Pension Plan or Foreign
Plan;

(i)  such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business; and

(j)  as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, in form and substance
satisfactory to Agent.

10.1.3  Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining actual knowledge thereof, of any of the following that
affects an Obligor:  (a) the threat or commencement of any

74

--------------------------------------------------------------------------------

 

proceeding or investigation, whether or not covered by insurance, if an adverse
determination could have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract;
(d) the existence of any Default or Event of Default; (e) any judgment in an
amount exceeding $250,000; (f) the assertion of any Intellectual Property Claim,
if an adverse resolution could have a Material Adverse Effect; (g) any violation
or asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any material Environmental
Notice; (i) the occurrence of any ERISA Event; (j) the discharge of or any
withdrawal or resignation by Borrowers’ independent accountants; or (k) any
opening of a new office or place of business, at least 30 days prior to such
opening.

10.1.4  Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5  Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary, it shall
act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.

10.1.6  Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7  Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount and with deductibles
satisfactory to Agent.

10.1.8  Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.

10.1.9  Additional Guarantors. Promptly notify Agent upon any Person becoming a
Subsidiary and (a) cause (i)(A) each U.S. Subsidiary and (B) any Foreign
Subsidiary that loses its status as a “controlled foreign corporation” under
Section 957 of the Code promptly to execute and deliver to Agent a Guarantee
(including, if requested by Agent, a joinder to this Agreement in form and
substance satisfactory to Agent) in favor of Agent for the benefit of the
Secured Parties, and (ii) each Canadian Subsidiary to execute and deliver to
Agent a Canadian Facility Guaranty (including, if requested by Agent, a joinder
to this Agreement in form and substance satisfactory to Agent) in favor of Agent
for the benefit of the Canadian Secured Parties, (b) cause such Guarantor to
deliver to the Agent such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Senior Officers or other
authorized Persons of such Subsidiary as Agent may require evidencing the
identity, authority and capacity of each Senior Officer or other authorized
Person thereof in connection with the Guarantee, or Canadian Facility Guaranty,
as applicable, to which such Subsidiary is a party and such additional and other
documents and certifications as Agent may reasonably require to evidence that
such Subsidiary is duly organized or formed and is validly existing, in good
standing and qualified to engage in business, in each case to the extent
applicable, in jurisdictions reasonably identified by Agent, and (c) cause such
Guarantor to execute and deliver such documents,

75

--------------------------------------------------------------------------------

 

instruments and agreements and to take such other actions as Agent shall require
to evidence and perfect a Lien in favor of Agent (for the benefit of Secured
Parties (in the case of a Subsidiary described in clause (a)(i) above) and the
Canadian Secured Parties (in the case of a Subsidiary described in clause
(a)(ii) above)) on all assets of such Person, including delivery of legal
opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.

10.1.10  Depository Bank.  Maintain Bank of America and Bank of America
(Canada), as applicable, as its principal depository bank, including for the
maintenance of all operating, collection, disbursement and other deposit
accounts and for all Cash Management Services.

10.2  Negative Covenants.  As long as the Revolver Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:

10.2.1  Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:

(a)  the Obligations;

(b)  Subordinated Debt;

(c)  Permitted Purchase Money Debt;

(d)  Borrowed Money (other than the Obligations, Integrated Debt, Subordinated
Debt and Permitted Purchase Money Debt), but only to the extent outstanding on
the Closing Date and not satisfied with proceeds of the initial Loans;

(e)  Secured Bank Product Obligations incurred in the ordinary course of
business;

(f)  Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $250,000 in the aggregate at any time;

(g)  Permitted Contingent Obligations;

(h)  Refinancing Debt as long as each Refinancing Condition is satisfied;

(i)  intercompany Debt permitted by Section 10.2.7(d);

(j)  unsecured Debt consisting of earn-outs incurred in connection with a
Permitted Acquisition so long as the terms of such earn-outs provide that no
payment may be made with respect thereto if a Default or Event of Default has
occurred and is continuing or would result therefrom;

(k)  Debt in respect of Capital Leases; provided, however, that the aggregate
amount of all such Debt at any one time outstanding shall not exceed $5,000,000;

(l)  Debt (other than on account of earn-outs) that is not included in any of
the preceding clauses of this Section, is not secured by a Lien and does not
exceed $3,500,000 in the aggregate at any time;

(m)  Intentionally Omitted;

(n)  subject to the terms of the Integrated Intercreditor Agreement, the
Integrated IV Debt so long as the aggregate principal amount at any one time
outstanding does not exceed the sum of (i) Cdn$29,000,000, plus (ii) any
interest paid in kind and added to the principal in accordance with the
documents evidencing the Integrated Debt; and

76

--------------------------------------------------------------------------------

 

(o)  subject to execution of the amendment and restatement of the Integrated
Intercreditor Agreement as contemplated by the definition thereof, and then
subject to the terms of the Integrated Intercreditor Agreement, the Integrated V
Debt so long as the aggregate principal amount at any one time outstanding does
not exceed the sum of (i) Cdn$10,000,000, plus (ii) any interest paid in kind
and added to the principal in accordance with the documents evidencing the
Integrated V Debt.

10.2.2  Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a)  Liens in favor of Agent;

(b)  Purchase Money Liens securing Permitted Purchase Money Debt;

(c)  Liens for Taxes not yet due or being Properly Contested;

(d)  statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(e)  Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations, as long as such Liens are at all
times junior to Agent’s Liens and are required or provided by law;

(f)  Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;

(g)  easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(h)  normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(i)  existing Liens shown on Schedule 10.2.2;

(j)  Intentionally Omitted;

(k)  Liens in favor of Integrated subject to the terms and limitations set forth
in the Integrated Intercreditor Agreement; and

(l)  Liens in favor of Integrated V subject to the execution of the amended and
restated Integrated Intercreditor Agreement as contemplated by the definition
thereof, and then subject to the terms and limitations set forth in the
Integrated Intercreditor Agreement.

10.2.3  Intentionally Omitted.

10.2.4  Distributions.  Declare or make any Distributions, or create or suffer
to exist any encumbrance or restriction on the ability of a Subsidiary to make
any Distribution, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.15;
provided, however, that (i) the Borrowers may make Distributions so long as no
Default or Event of Default exists or is caused thereby and either: (A) upon
giving pro forma effect thereto, for the 30 days preceding on an average daily
basis and as of the Distribution, (I) Availability is at least $20,000,000, and
(II) U.S. Availability is at least $12,500,000; or (B) (1) upon giving pro forma
effect thereto, for the 30 days preceding on an average daily basis and as of
the

77

--------------------------------------------------------------------------------

 

Distribution, (I) Availability is at least the greater of: (x) 15% of the sum of
the U.S. Borrowing Base (without giving effect to the U.S. LC Reserve for
purposes of this calculation) and the Canadian Borrowing Base (without giving
effect to the Canadian LC Reserve for purposes of this calculation), and (y)
$15,000,000, and (II) U.S. Availability is at least $10,000,000, and (2)
Borrowers have demonstrated that upon giving pro forma effect to such
Distribution, the Fixed Charge Coverage Ratio, calculated on a trailing twelve
month basis, is greater than or equal to 1.1 to 1.0, recomputed on a pro forma
basis for the most recent fiscal month for which financial statements have been
delivered to Agent under the Loan Documents; (ii) in addition to any
Distributions permitted under clause (i) above, Radiant may redeem its shares of
the Series A Preferred Stock to the extent solely using identifiable proceeds of
a substantially concurrent issuance and sale of common stock of Radiant; (iii) a
U.S. Borrower may make Distributions to another U.S. Borrower; (iv) a Canadian
Borrower may make Distributions to a U.S. Borrower or another Canadian Borrower;
and (v) a Subsidiary that is not an Obligor may make Distributions to an Obligor
or another Subsidiary that is not an Obligor, in each case of clauses (ii)
through (v), without meeting the requirements of subsections (i)(A) or (B)
above.

10.2.5  Restricted Investments.  Make any Restricted Investment.

10.2.6  Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary that is not an Obligor to a Borrower or another
Subsidiary that is not an Obligor.

10.2.7  Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by (i) a Subsidiary that is not
an Obligor to another Subsidiary that is not an Obligor, (ii) a U.S. Borrower to
another U.S. Borrower, (iii) a Canadian Borrower to another Canadian Borrower or
a U.S. Borrower and (iv) a U.S. Borrower to a Canadian Borrower; provided, (i)
upon giving pro forma effect thereto, for the 30 days preceding on an average
daily basis and as of the making of such loan (A) Availability is at least the
greater of: (x) 15% of the sum of the U.S. Borrowing Base (without giving effect
to the U.S. LC Reserve for purposes of this calculation) and the Canadian
Borrowing Base (without giving effect to the Canadian LC Reserve for purposes of
this calculation), and (y) $15,000,000, and (B) U.S. Availability is at least
$10,000,000, and (ii) Borrowers have demonstrated that upon giving pro forma
effect to such loan, the Fixed Charge Coverage Ratio, calculated on a trailing
twelve month basis, is greater than or equal to 1.1 to 1.0, recomputed on a pro
forma basis for the most recent fiscal month for which financial statements have
been delivered to Agent under the Loan Documents.

10.2.8  Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (each, a
“Permitted Subordinated Debt Payment”) (and a Senior Officer of Borrower Agent
shall certify to Agent, not less than five Business Days prior to the date of
payment, that all conditions under such agreement have been satisfied); (b)
earn-outs if a Default or Event of Default exists or would be caused thereby; or
(c) Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with the consent of Agent).

10.2.9  Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (a) mergers or consolidations of a wholly-owned Subsidiary which is
not an Obligor with another wholly-owned Subsidiary or into a Borrower;
(b) Permitted Acquisitions or (c) the intercompany restructuring set forth as
Schedule 10.2.9 attached hereto, provided that within three (3) Business Days
thereafter, Agent shall have received such legal opinions and officers
certificate with respect to matters relating to the amalgamation of the relevant
Canadian Borrowers, the Loan Documents and  security matters related thereto,
all in form and substance reasonably satisfactory to it.

78

--------------------------------------------------------------------------------

 

10.2.10  Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 or 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.

10.2.11  Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9.

10.2.12  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13  Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14  Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

10.2.15  Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16  Conduct of Business.  Engage in any business, other than its business
as conducted on the Closing Date and any activities incidental thereto.

10.2.17  Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) (i) transactions solely among U.S. Borrowers,  (ii) transactions solely
among Canadian Borrowers, and (iii) transactions solely among Subsidiaries that
are not Obligors; (d) transactions with Affiliates that were consummated prior
to the Closing Date, as shown on Schedule 10.2.17; and (e) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

10.2.18  Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.19  Amendments to Subordinated Debt, Certain other Debt and Acquisition
Documents.  

(a)  Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if such modification (a) increases the
principal balance of such Debt, or increases any required payment of principal
or interest; (b) accelerates the date on which any installment of principal or
any interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (g) results in the Obligations not being
fully benefited by the subordination provisions thereof;

(b)  Amend, supplement or otherwise modify any document, instrument or agreement
relating to the Integrated Debt, unless such amendment, supplement or
modification is not prohibited by the terms of the Integrated Intercreditor
Agreement;

(c)  Intentionally Omitted;  

79

--------------------------------------------------------------------------------

 

(d)  Amend, supplement or otherwise modify the Acquisition Documents in any
manner that is, or could reasonably be expected to be, adverse in any material
respect to the interest of Agent or any Lender; and

(e)    Amend, supplement or otherwise modify any document, instrument or
agreement relating to the Integrated V Debt, unless such amendment, supplement
or modification is not prohibited by the terms of the Integrated Intercreditor
Agreement.

10.2.20  Holding Company.  Allow (i) RGL Mexico LLC, a Washington limited
liability company, (ii) Wheels Freight Systems Inc., a Delaware corporation, or
(iii) Service By Air, Limited, a Prince Edward Island, Canadian corporation, to
incur any material liabilities, own or acquire any assets (other than, in the
case of RGL Mexico LLC, Equity Interests of Radiant Global Logistics (MX) S. de
R.L. de C.V. that it owns on the date hereof), or engage in any operations or
business, except in connection with and to the extent reasonably incidental the
maintenance of its existence (and in the case of RGL Mexico LLC, its ownership
of such Equity Interests).

10.2.21  Canadian Pension Plans.  Without the prior written consent of Agent, no
Obligor shall administer, sponsor, maintain, contribute to or establish, or
otherwise incur (including, without limitation, in connection with a Permitted
Investment) any obligations or liabilities under or in connection with any
Canadian Pension Plan that provides benefits on a defined benefit basis.

10.3  Financial Covenants.  As long as the Revolver Commitment or Obligations
are outstanding, Borrowers shall maintain a Fixed Charge Coverage Ratio,
measured on a trailing twelve month basis, of at least 1.0 to 1.0 as of (a) the
end of the last month immediately preceding the occurrence of any Trigger Period
for which financial statements have most recently been delivered pursuant to
Section 10.1.2 of this Agreement, and (b) the end of each month for which
financial statements are delivered pursuant to Section 10.1.2 of this Agreement
during any Trigger Period.

Section 11.  EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1  Events of Default.  Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)  A Borrower fails to pay: (i) any interest when due and such failure shall
continue unremedied for a period of five days, or (ii) any other Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

(b)  Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c)  A Borrower breaches or fails to perform any covenant contained in
Section 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d)  (i) An Obligor breaches or fails to perform any other covenant contained in
Section 8.1, and such breach or failure is not cured within 2 Business Days
after a Senior Officer of such Obligor has actual knowledge thereof or receives
written notice thereof from Agent, whichever is sooner; provided, however, that
such 2 Business Day period shall not apply in the case of any failure to perform
which has been the subject of three (3) prior failures within a twelve (12)
month period; (ii) an Obligor breaches or fails to perform any other covenant
contained in Section 7.2, 7.3, 7.4 or 7.6, and such breach or failure is not
cured within 10 days after a Senior Officer of such Obligor has actual knowledge
thereof or receives written notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period; or (iii) an Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has actual knowledge thereof or
receives written notice thereof from Agent, whichever is sooner;

80

--------------------------------------------------------------------------------

 

provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period;

(e)  A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent);

(f)  (i) Any breach or default of an Obligor occurs under any Hedging Agreement,
or under any instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of the Dollar Equivalent of $250,000, if the maturity of
or any payment with respect to such Debt may be accelerated or demanded due to
such breach or (ii) any breach or default of an Obligor occurs under any
instrument or agreement evidencing the Integrated Debt, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach;

(g)  Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, the Dollar Equivalent of
$500,000 (net of insurance coverage therefor that has not been denied by the
insurer), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise;

(h)  A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance (either individually or in the aggregate)
exceeds the Dollar Equivalent of $250,000;

(i)  An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

(j)  Any Obligor generally fails to pay, or admits in writing its inability or
refusal to pay, its debts as they become due; or an Insolvency Proceeding is
commenced by any Obligor; any Obligor agrees to, commences or is subject to a
liquidation, dissolution or winding up of its affairs; any Obligor makes an
offer of settlement, extension, proposal (or files a notice of intention to make
a proposal), plan of arrangement or composition to its unsecured creditors
generally; a Creditor Representative is appointed to take possession of any
substantial Property of or to operate or sell any of the business of any
Obligor; or an Insolvency Proceeding is commenced against any Obligor and such
Obligor consents to the institution of the proceeding against it, such petition
commencing the proceeding is not timely contested by such Obligor, such petition
is not dismissed within 60 days after its filing, or an order for relief is
entered in the proceeding;

(k)  An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(l)  (l)  a Termination Event shall occur or any Canadian Multi-Employer Plan
shall be terminated, in each case, in circumstances which could reasonably be
expected to result in a Canadian Facility Obligor required to make a
contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan in an aggregate amount in excess of the Dollar Equivalent of
$250,000, (B) except as would not reasonably expected to result in a Material
Adverse Effect, any Canadian Domiciled Obligor is in default with respect to any
required contributions to a Canadian Pension Plan; or (C) except as would not
reasonably expected to result in a Material Adverse Effect, any Lien arises
(save for contribution amounts not yet due) in connection with any Canadian
Pension Plan; or

81

--------------------------------------------------------------------------------

 

(m)  An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or

(n)  A Change of Control occurs.

11.2  Remedies upon Default.  If an Event of Default described in
Section 11.1(j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind.  In
addition, or if any other Event of Default exists, Agent may in its discretion
(and shall upon written direction of Required Lenders) do any one or more of the
following from time to time:

(a)  declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b)  terminate, reduce or condition any Commitment, or make any adjustment to
the Borrowing Base;

(c)  require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Article 6 are satisfied); and

(d)  exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC and the PPSA.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Each Borrower
agrees that 10 days’ notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable, and that any sale conducted on the
internet or to a licensor of Intellectual Property shall be commercially
reasonable.  Agent may conduct sales on any Obligor’s premises, without charge,
and any sales may be adjourned from time to time in accordance with Applicable
Law.  Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.

11.3  License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to, after the occurrence and during the continuance of an Event of
Default, use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4  Setoff.  At any time during an Event of Default, Agent, Issuing Banks,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, such Issuing Bank, such Lender or such Affiliate to or for the credit or
the account of an Obligor against its Obligations, whether or not Agent, such
Issuing Bank, such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and

82

--------------------------------------------------------------------------------

 

although such Obligations may be contingent or unmatured or are owed to a branch
or office of Agent, such Issuing Bank, such Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of Agent, each Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

11.5  Remedies Cumulative; No Waiver.

11.5.1  Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise.  All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

11.5.2  Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

11.6  Judgment Currency.  If, for purposes of obtaining judgment in any court,
it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the Spot Rate shall be
used as the rate of exchange.  Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, an Obligor shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by Agent or any Secured Party of
payment in the Judgment Currency, Agent or such Secured Party can use the amount
paid to purchase the sum originally due in the Agreement Currency.  If the
purchased amount is less than the sum originally due, such Obligor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify Agent
and Secured Parties against such loss.  If the purchased amount is greater than
the sum originally due, Agent or such Secured Party shall return the excess
amount to such Obligor (or to the Person legally entitled thereto).

Section 12.  AGENT

12.1  Appointment, Authority and Duties of Agent

12.1.1  Appointment and Authority.

(a)  Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents.  Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties.  Each Secured
Party agrees that any action taken by Agent, Required Lenders, U.S. Required
Lenders, or Canadian Required Lenders in accordance with the provisions of the
Loan Documents, and the exercise by Agent or Required Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Obligor or other Person; (c) act as collateral agent
for Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral or
under any Loan Documents, Applicable Law or otherwise.  Agent alone shall be
authorized to determine eligibility and applicable advance rates under the
Borrowing Base, whether to impose or release any reserve, or whether any
conditions to funding or issuance of a Letter of Credit have been satisfied,
which

83

--------------------------------------------------------------------------------

 

determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Secured Party or other Person for any error in judgment.

(b)  For the purposes of holding any security granted by the Borrowers or any
other Obligor pursuant to the laws of the Province of Québec to secure payment
of any obligations of the Borrowers or any Obligor, present or future,
including, without limitation any bond issued by the Borrowers or any Obligor,
each Secured Party hereby irrevocably appoints and authorizes the Agent to act
as the hypothecary representative or the person holding the power of attorney
(i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the Secured
Parties as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec.  Moreover, without prejudice to such appointment
and authorization to act as the hypothecary representative or person holding the
power of attorney as aforesaid, each Secured Party hereby irrevocably appoints
and authorizes the Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Secured Parties to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Québec) or any other applicable law, and to execute all related
documents.  Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties, and (c) be entitled to delegate
from time to time any of its powers or duties under any hypothec, bond, or
pledge on such terms and conditions as it may determine from time to time.  Any
person who becomes a Secured Party shall, by its execution of an Assignment, be
deemed to have consented to and confirmed: (i) the Attorney as the hypothecary
representative or person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity, and (ii) the Custodian as the agent and custodian as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Custodian in such capacity.  The substitution of the Agent
pursuant to the provisions of Section 12.8 shall also constitute the
substitution of the Attorney and the Custodian.

12.1.2  Duties.  The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only.  Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3  Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4  Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law.  In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Article 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.  In no event shall Agent be required to take any action that it

84

--------------------------------------------------------------------------------

 

determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2  Agreements Regarding Collateral and Borrower Materials

12.2.1  Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of
Required Lenders.  Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder.  Agent has
no obligation to assure that any Collateral exists or is owned by an Obligor, or
is cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

12.2.2  Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3  Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”).  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.3  Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4  Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Article 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC or PPSA sales or other similar
dispositions of Collateral or to assert any rights relating to any Collateral.

12.5  Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6, as
applicable, such Lender shall forthwith purchase from Agent, the U.S. Issuing
Bank (if such

85

--------------------------------------------------------------------------------

 

Obligation is a U.S. Facility Obligation), the Canadian Issuing Bank (if such
Obligation is a Canadian Facility Obligation), and the other Lenders such
participations in the affected Obligation as are necessary to cause the
purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.6, as applicable.  If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
full amount thereof to Agent for application under Section 4.2.2 and it shall
provide a written statement to Agent describing the Obligation affected by such
payment or reduction.  No Lender shall set off against any Dominion Account
without Agent’s prior consent.

12.6  Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
Creditor Representative, debtor-in-possession, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its Pro
Rata share.

12.7  Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8  Successor Agent and Co-Agents.

12.8.1  Resignation; Successor Agent.  Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers.  Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a U.S. Lender or an Affiliate of a U.S. Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrowers.  If no successor agent is appointed prior
to the effective date of Agent’s resignation, then Agent may appoint a successor
agent that is a financial institution acceptable to it (which shall be a Lender
unless no Lender accepts the role) or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of Agent
hereunder.  Upon acceptance by any successor Agent of its appointment hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act.  On the effective
date of its resignation, the retiring Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.4, and all rights and protections under this Article 12.  Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.

86

--------------------------------------------------------------------------------

 

12.8.2  Co-Collateral Agent.  If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document.  Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by Applicable Law, shall vest
in and be exercised by Agent until appointment of a new agent.

12.9  Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10  Remittance of Payments and Collections.

12.10.1  Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 10:00 a.m. on a
Business Day, payment shall be made by Lender not later than 12:00 noon on such
day, and if request is made after 10:00 a.m., then payment shall be made by 9:00
a.m. on the next Business Day.  Payment by Agent to any Secured Party shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such payee
under the Loan Documents.

12.10.2  Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Obligors be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.

12.10.3  Recovery of Payments.  If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines that an amount
received by it must be returned or paid to an Obligor or other Person pursuant
to Applicable Law or otherwise, then Agent shall not be required to distribute
such amount to any Secured Party.  If any amounts received and applied by Agent
to Obligations held by a Secured Party are later required to be returned by
Agent pursuant to Applicable Law, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.

12.11  Individual Capacities.  As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders,” “U.S. Required Lenders,” “Canadian Required
Lenders” or any similar term shall include Bank of America in its capacity as a
Lender.  Bank of America and its Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if Bank of America were not Agent hereunder, without any duty to account
therefor to Lenders.  In their individual capacities, Bank of America and its
Affiliates may receive information regarding Obligors, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Secured Party agrees that Bank of

87

--------------------------------------------------------------------------------

 

America and its Affiliates shall be under no obligation to provide such
information to any Secured Party, if acquired in such individual capacity.

12.12  Titles.  Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13  Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Section 5.6 and Article 12.  Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

12.14  No Third Party Beneficiaries.  This Article 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Article 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

Section 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3.  Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2  Participations.

13.2.1  Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless Borrowers agree otherwise in
writing.

13.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Canadian Revolver Commitment Termination Date (if such Participant has an
interest in the Canadian Revolver Commitments) or U.S. Revolver Commitment
Termination Date (if such Participant has an interest in the U.S. Revolver
Commitments), or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases any
Borrower, Guarantor or substantially all Collateral.

13.2.3  Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address

88

--------------------------------------------------------------------------------

 

and interest in Commitments, Loans (and stated interest) and LC
Obligations.  Entries in the register shall be conclusive, absent manifest
error, and such Lender shall treat each Person recorded in the register as the
owner of the participation for all purposes, notwithstanding any notice to the
contrary.  No Lender shall have an obligation to disclose any information in
such register except to the extent necessary to establish that a Participant’s
interest is in registered form under the Code.

13.2.4  Benefit of Setoff.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.

13.3  Assignments.

13.3.1  Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording.  Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.  Notwithstanding anything contained herein to the contrary, no
assignment may be made unless after giving effect thereto: (x) the percentage of
each Lender's U.S. Revolver Commitment to the aggregate amount of all U.S.
Revolver Commitments equal the percentage of such Lender's and such Lender’s
Affiliates’ Canadian Revolver Commitments to the aggregate amount of all
Canadian Revolver Commitments, and (y) the percentage of each Lender's Canadian
Revolver Commitment to the aggregate amount of all Canadian Revolver Commitments
equal the percentage of such Lender's and such Lender’s Affiliates’ U.S.
Revolver Commitments to the aggregate amount of all U.S. Revolver Commitments.

13.3.2  Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.12 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.

13.3.3  Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignee is permitted under
the Loan Documents.  Assignment by a Defaulting Lender shall be effective only
if there is concurrent satisfaction of all outstanding obligations of the
Defaulting Lender under the Loan Documents in a manner satisfactory to Agent,
including payment by the Eligible Assignee or Defaulting Lender to Agent of an
aggregate amount sufficient upon distribution (through direct payment, purchases
of participations or other methods acceptable to Agent) to satisfy all funding
and payment liabilities of the Defaulting Lender.  If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

13.3.4  Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, interest and LC Obligations owing
to, each Lender.  Entries in the register shall be conclusive, absent manifest
error, and Borrowers, Agent and Lenders shall

89

--------------------------------------------------------------------------------

 

treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary.  Agent may
choose to show only one Borrower as the borrower in the register, without any
effect on the liability of any Obligor with respect to the Obligations.  The
register shall be available for inspection by Borrowers or any Lender, from time
to time upon reasonable notice.

13.4  Replacement of Certain Lenders.  If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Sections 3.7 or 5.11 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice.  Agent
is irrevocably appointed as attorney-in-fact to execute any such Assignment if
the Lender fails to execute it.  Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

Section 14.  MISCELLANEOUS

14.1  Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Required Lenders
or of Agent (with the consent of Required Lenders) and each Obligor party to
such Loan Document; provided, however, that

(a)  without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b)  without the prior written consent of each affected Issuing Bank, no
modification shall alter Sections 2.3 or 2.4, as applicable, or any other
provision in a Loan Document that relates to Letters of Credit or any rights,
duties or discretion of such affected Issuing Bank;

(c)  without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Commitment of Lender’s Obligations; or (iv) amend this clause
(c);

(d)  without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) extend the U.S.
Revolver Commitment Termination Date, the Canadian Revolver Commitment
Termination Date or the Facility Termination Date, (ii) alter Section 5.6, 7.1
(except to add Collateral) or 14.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definitions) if the effect of such
amendment is to increase borrowing availability, Pro Rata or Required Lenders;
(iii) decrease the U.S. Availability Reserve or the Canadian Availability
Reserve; (iv) release all or substantially all Collateral; or (v) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations;

(e)  without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6; and

(f)  without the prior written consent of all: (i) U.S. Lenders, amend the
definition of U.S. Required Lenders and (ii) Canadian Lenders, amend the
definition of Canadian Required Lenders.

14.2  Limitations.  The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves.  Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement.  Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.

90

--------------------------------------------------------------------------------

 

14.3  Payment for Consents.  No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.4  Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.5  Notices and Communications.

14.5.1  Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages
hereof  (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment), and to any other Person at its
address shown on the signature pages hereof, or at such other address as a party
may hereafter specify by notice in accordance with this Section 14.5.1.  Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.3, 2.3, 2.4, 3.1.2 or 4.1.1 or shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent.  Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party.  Any notice received by Borrower Agent
shall be deemed received by all Borrowers.

14.5.2  Communications.  Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under Section
4.1.4.  Secured Parties make no assurance as to the privacy or security of
electronic communications.  E-mail and voice mail shall not be effective notices
under the Loan Documents..

14.5.3  Platform.  Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”).  Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice.  Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform.  The Platform
is provided “as is” and “as available.”  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system..

14.5.4  Public Information.  Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform.  Secured Parties acknowledge that Borrower Materials may
include Obligors’ material non-public information, and should not be made
available to

91

--------------------------------------------------------------------------------

 

personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

14.5.5  Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.

14.6  Performance of Obligors’ Obligations.  Agent may, in its discretion at any
time and from time to time, at the applicable Borrowers’ expense, pay any amount
or do any act required of a Obligor under any Loan Documents or otherwise
lawfully requested by Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.  All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed by Borrowers, on demand, with
interest from the date incurred until paid in full, at the Default Rate
applicable to U.S. Base Rate Loans.  Any payment made or action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

14.7  Credit Inquiries.  Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.8  Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.9  Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

14.10  Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto.  Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

14.11  Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

14.12  Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

92

--------------------------------------------------------------------------------

 

14.13  Lender Loss Sharing Agreement.

(a)  Definitions.  As used in this Section 14.13, the following terms shall have
the following meanings:

(i)  CAM: the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established under Section 14.13(b).

(ii)  CAM Exchange: the exchange of the U.S. Lenders’ interests and the Canadian
Lenders’ interests provided for in Section 14.13(b).

(iii)  CAM Exchange Date: the first date after the Closing Date on which there
shall occur (a) any event described in Section 11.1(j) with respect to any
Borrower, or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 11.2.

(iv)  CAM Percentage: as to each Lender, a fraction, (a) the numerator of which
shall be the aggregate amount of such Lender’s Commitments immediately prior to
the CAM Exchange Date and the termination of the Commitments, and (b) the
denominator of which shall be the amount of the Commitments of all the Lenders
immediately prior to the CAM Exchange Date and the termination of the
Commitments.

(v)  Designated Obligations: all Obligations of the Borrowers with respect to
(a) principal and interest under the U.S. Revolver Loans, Canadian Revolver
Loans, Overadvance Loans and Protective Advances, (b) unreimbursed drawings
under Letters of Credit and interest thereon, and (c) fees under Sections 3.2.1,
3.2.2(a) and 3.2.3(a).

(vi)  Revolver Facilities: the facility established under the U.S. Revolver
Commitments and the Canadian Revolver Commitments, and Revolver Facility means
any one of such Revolver Facilities.

(b)  CAM Exchange.

(i)  On the CAM Exchange Date,

(1)  the U.S. Revolver Commitments and the Canadian Revolver Commitments shall
have terminated in accordance with Section 11.2,

(2)  each U.S. Lender shall fund its participation in any outstanding Protective
Advances in accordance with Section 2.1.5, and each Canadian Lender shall fund
its participation in any outstanding Protective Advances in accordance with
Section 2.1.5.

(3)  each U.S. Lender shall fund its participation in any unreimbursed drawings
made under the applicable Letters of Credit pursuant to Section 2.3.2(b), and
each Canadian Lender shall fund its participation in any unreimbursed drawings
made under the applicable Letters of Credit pursuant to Section 2.4.2(b), and

(4)  the Lenders shall purchase at par interests (in Dollars) in the Designated
Obligations under each Revolver Facility (and shall make payments to Agent for
reallocation to other Lenders to the extent necessary to give effect to such
purchases) and shall assume the obligations to reimburse the applicable Issuing
Bank for unreimbursed drawings under outstanding Letters of Credit under such
Revolver Facility such that, in lieu of the interests of each Lender in the
Designated Obligations under the U.S. Revolver Commitments and the Canadian
Revolver Commitments in which it shall participate immediately prior to the CAM
Exchange Date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in each component of the Designated Obligations immediately following
the CAM Exchange.

93

--------------------------------------------------------------------------------

 

(ii)  Each Lender and each Person acquiring a participation from any Lender as
contemplated by Section 13.2 hereby consents and agrees to the CAM
Exchange.  Each Borrower agrees from time to time to execute and deliver to
Lenders all such promissory notes and other instruments and documents as Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of Lenders after giving effect to the CAM Exchange, and each Lender
agrees to surrender any promissory notes originally received by it in connection
with its Loans under this Agreement to Agent against delivery of any promissory
notes so executed and delivered; provided that the failure of any Lender to
deliver or accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(iii)  As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by Agent pursuant to any Loan Document in respect of any
of the Designated Obligations shall be distributed to Lenders, pro rata in
accordance with their respective CAM Percentages.

(iv)  In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by any Issuing Bank that is not reimbursed
by the applicable Borrowers, then each Lender shall promptly reimburse such
Issuing Bank for its CAM Percentage of such unreimbursed payment.

(c)  Notwithstanding any other provision of this Section 14.13, Agent and each
Lender agree that if Agent or a Lender is required under Applicable Law to
withhold or deduct any taxes or other amounts from payments made by it hereunder
or as a result hereof, such Person shall be entitled to withhold or deduct such
amounts and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by
Agent or any Lender subject to such withholding to Agent or any other Lender
making such withholding and paying over such amounts, but without diminution of
the rights of Agent or such Lender subject to such withholding as against
Borrowers and the other Obligors to the extent (if any) provided in this
Agreement and the other Loan Documents.  Any amounts so withheld or deducted
shall be treated as, for the purpose of this Section 14.13, having been paid to
Agent or such Lender with respect to which such withholding or deduction was
made.

14.14  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their
Affiliates.  To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

14.15  Confidentiality.  Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which

94

--------------------------------------------------------------------------------

 

payments are to be made by reference to an Obligor or Obligor’s obligations; (g)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) is available to Agent, any Lender,
Issuing Bank or any of their Affiliates on a non-confidential basis from a
source other than Borrowers; (h) on a confidential basis to a provider of a
Platform; or (i) with the consent of Borrower Agent.  Notwithstanding the
foregoing, Agent and Lenders may publish or disseminate general information
concerning this credit facility for league table, tombstone and advertising
purposes, and may use Borrowers’ logos, trademarks or product photographs in
advertising materials.  As used herein, “Information” means information received
from an Obligor or Subsidiary relating to it or its business that is identified
as confidential when delivered.  A Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises a degree of care similar to that accorded its own
confidential information.  Each of Agent, Lenders and Issuing Banks acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and (iii)
it will handle the material non-public information in accordance with Applicable
Law, including federal, state, provincial and territorial securities laws.

14.16  Intentionally Omitted.

14.17  GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.18  Consent to Forum; Judicial Reference.

14.18.1  Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES,
CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
12.3.1.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent or any Lender
of any judgment or order obtained in any forum or jurisdiction.

14.18.2  Judicial Reference.  If any action or proceeding relating to any
Obligations or Loan Documents is filed in a court sitting in or applying the
laws of California, the court shall, and is hereby directed to, make a general
reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall be an
active or retired judge) to hear and determine all issues in such case (whether
fact or law) and to report a statement of decision.  Nothing in this
Section shall limit the right of Agent or any other Secured Party to exercise
self-help remedies, such as setoff, foreclosure or sale of any Collateral or to
obtain provisional or ancillary remedies from a court of competent jurisdiction
before, during or after any judicial reference.  The exercise of a remedy does
not waive the right of any party to resort to judicial reference.  At Agent’s
option, foreclosure under a mortgage or deed of trust may be accomplished either
by exercise of power of sale thereunder or by judicial foreclosure.

14.19  Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,

95

--------------------------------------------------------------------------------

 

consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Obligor acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are is relying upon the foregoing in their dealings with
Obligors.  Each Obligor has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.20  Patriot Act Notice.  Agent and Lenders hereby notify Obligors that
pursuant to the requirements of the Patriot Act, the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” policies, regulations, laws or rules (the
Proceeds of Crime Act and such other applicable policies, regulations, laws or
rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), Agent and Lenders are required to obtain, verify and record
information that identifies each Obligor, including its legal name, address, tax
ID number and other information that will allow Agent and Lenders to identify it
in accordance with the Patriot Act and the AML Legislation.  Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Obligors’ management and owners, such as legal
name, address, social security number and date of birth.  Each Obligor shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence.

14.21  Canadian Anti-Money Laundering Legislation.  If the Agent has ascertained
the identity of any Canadian Facility Obligor or any authorized signatories of
any Canadian Facility Obligor for the purposes of applicable AML Legislation,
then the Agent: (a) shall be deemed to have done so as an agent for each
Canadian Lender, and this Agreement shall constitute a “written agreement” in
such regard between each Canadian Lender and the Agent within the meaning of the
applicable AML Legislation; and (b) shall provide to each Canadian Lender copies
of all information obtained in such regard without any representation or
warranty as to its accuracy or completeness.  Notwithstanding the preceding
sentence and except as may otherwise be agreed in writing, each of the Canadian
Lenders agrees that Agent has no obligation to ascertain the identity of the
Canadian Facility Obligors or any authorized signatories of the Canadian
Facility Obligors on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Obligor or any such authorized signatory in doing so.

14.22  NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.23  Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Obligor
for liquidation or reorganization, should any Obligor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of such Obligor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

14.24  Non-liability of Lenders.  Neither the Agent, any Issuing Bank nor any
Lender undertakes any responsibility to any Obligor to review or inform any
Obligor of any matter in connection with any phase of any Obligor’s business or
operations.  Each Obligor agrees, on behalf of itself and each other Obligor,
that neither the Agent, any Issuing Bank nor any Lender shall have liability to
any Obligor (whether sounding in tort, contract or otherwise) for losses
suffered by any Obligor in connection with, arising out of or in any way related
to any of the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final, non-appealable judgment by a court of

96

--------------------------------------------------------------------------------

 

competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought or a breach of
obligations under this Agreement by the party from which recovery is
sought.  NEITHER THE AGENT NOR ANY LENDER SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED
THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT.

14.25  Know Your Customer.  Nothing in this Agreement shall oblige the Agent to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.

14.26  Amendment and Restatement.

14.26.1  This Agreement amends and restates in its entirety the Original Loan
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Loan Agreement shall, subject to Section 14.26.3, be
superseded hereby.

14.26.2  Notwithstanding the amendment and restatement of the Original Loan
Agreement by this Agreement, all of the Obligations under the Original Loan
Agreement which remain outstanding as of the date hereof, shall constitute
Obligations owing hereunder.  This Agreement is given in substitution for the
Original Loan Agreement, and not as payment of the Obligations of the Borrowers
thereunder, and is in no way intended to constitute a novation of the Original
Loan Agreement.

14.26.3  Upon the effectiveness of this Agreement, unless the context otherwise
requires, each reference to the Original Loan Agreement in any of the Loan
Documents and in each document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this
Agreement.  Except as expressly modified as of the Closing Date, all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, all
security interests, pledges, assignments and other Liens and Guarantees
previously granted by any Obligor pursuant to the Loan Documents executed and
delivered in connection with the Original Loan Agreement are hereby reaffirmed,
ratified, renewed and continued, and all such security interests, pledges,
assignments and other Liens and Guarantees shall remain in full force and effect
as security for the Obligations on and after the Closing Date.

14.27  Intercreditor Agreement.  Each Lender hereunder authorizes and instructs
Agent to enter into the Intercreditor Agreements and acknowledges (or is deemed
to acknowledge) that a copy of each Intercreditor Agreement was delivered, or
made available, to such Lender.  Each Lender hereby acknowledges that it has
received and reviewed each Intercreditor Agreement.  Each of the Lenders agrees
to be bound by each Intercreditor Agreement.  Nothing in this Section 14.27
shall be construed to provide that any Obligor is a third party beneficiary of
the provisions of each Intercreditor Agreement or may assert any rights,
defenses or claims on account of such Intercreditor Agreement or this Section
14.27 (other than as set forth in the last sentence hereof), and each Obligor
agrees that nothing in any Intercreditor Agreement is intended or shall impair
the obligation of any Obligor to pay the obligations under this Agreement, or
any other Loan Document as and when the same become due and payable in
accordance with their respective terms, or to affect the relative rights of the
creditors with respect to any Obligor or except as expressly otherwise provided
in the applicable Intercreditor Agreement as to a Obligor’s obligations, such
Obligor’s properties.  In furtherance of the foregoing, notwithstanding anything
to the contrary set forth herein, prior to the payment in full of the Integrated
Debt to the extent that any Obligor is required to (i) give physical possession
over any Collateral (other than ABL Priority Collateral (as defined in the
Integrated Intercreditor Agreement)) to Agent under this Agreement or the other
Loan Documents, such requirement to give possession shall be satisfied if such
Collateral is delivered to and held by Integrated pursuant to the Integrated
Intercreditor Agreement and (ii) take any other action with respect to the
Collateral (other than ABL Priority Collateral (as defined in the Integrated
Intercreditor Agreement)) or any proceeds thereof, including delivery of such
Collateral or proceeds thereof to Agent, such action shall be deemed satisfied
to the extent undertaken with respect to the Integrated Debt.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, (a)
any reference in this Agreement or any other Loan Document to “first priority
lien” or words of similar effect in describing the Liens created hereunder or
under any other Loan Document shall be understood to refer to such

97

--------------------------------------------------------------------------------

 

priority as set forth in the Integrated Intercreditor Agreement, and (b) in the
event of any conflict between the express terms and conditions of this Agreement
or any other Loan Document, on the one hand, and of any Intercreditor Agreement,
on the other hand, the terms and provisions of such Intercreditor Agreement
shall control.

[Remainder of page intentionally left blank; signatures begin on following page]

 

98

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

AGENT:

BANK OF AMERICA, N.A.,
a national banking association, as Agent, a U.S. Lender and U.S. Issuing Bank

 

By:

 

 

Name:

John Mundstock

 

Title:

Senior Vice President

 

Address:

Bank of America, N.A.
400 4th Street
Mailcode:  OR1-110-01-15
Lake Oswego, OR 97034
Attn:  John Mundstock
Telecopy:  (503) 303-6076

With a copy to:

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California  90071-3132
Attn:  Marshall Stoddard, Jr., Esq.
Telecopy:  (213) 612-2501

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

(acting through its Canada branch), as a Canadian Lender and Canadian Issuing
Bank

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

181 Bay Street
Toronto, Ontario,  M5J2V8
Attn:  Teresa Tsui
Fax:  (312) 453-4041

With a copy to:

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California  90071-3132
Attn:  Marshall Stoddard, Jr., Esq.
Telecopy:  (213) 612-2501

 

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

Bank of Montreal (Chicago Branch),

as a U.S. Lender

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

Bank of Montreal as a financial institution,

as a Canadian Lender

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

U.S. BORROWERS:

RADIANT LOGISTICS, INC.,
a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

RADIANT GLOBAL LOGISTICS, INC.,
a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

RADIANT TRANSPORTATION SERVICES, INC.,
a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

RADIANT LOGISTICS PARTNERS LLC,
a Delaware limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

ADCOM EXPRESS, INC.,
a Minnesota corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RADIANT CUSTOMS SERVICES, INC.,
a New  York corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DBA DISTRIBUTION SERVICES, INC.,
a New Jersey corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,
an Oregon corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

RADIANT OFF-SHORE HOLDINGS LLC,
a Washington limited liability company, as a U.S. Borrower, U.S. Facility
Guarantor and Canadian Facility Guarantor

 

 

 

By:

Radiant Logistics, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its sole member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ON TIME EXPRESS, INC.,

an Arizona corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CLIPPER EXXPRESS COMPANY,

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

 

[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

 

RADIANT GLOBAL LOGISTICS (CA), INC.,

a Delaware corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

RADIANT TRADE SERVICES, INC.,

a Washington corporation, as a U.S. Borrower, U.S. Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SERVICE BY AIR, INC.

a New York corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

HIGHWAYS & SKYWAYS, INC.,

a Kentucky corporation, as a U.S. Borrower, U.S. Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 






[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

CANADIAN BORROWERS:

 

 

WHEELS GROUP INC.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

1371482 ontario inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

wheels msm canada inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



[Signature page to Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

2062698 ontario inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

associate carriers canada inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

wheels associate carriers inc.,

an Ontario corporation, as a Canadian Borrower and Canadian Facility Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Canadian Borrowers:

 

 

c/o Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Bohn H. Crain, CEO

Telecopy: (425)943-4598

 

With a copy to:

 

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Robert L. Hines, Jr., Esquire, Senior Vice President and General Counsel

Telecopy: (425)943-4598

 

and

 

Fox Rothschild LLP

2000 Market St., 20th Floor

Philadelphia PA 19103

Attn.: Stephen L. Cohen, Esquire

Telecopy: (215)299-2150

 




 

--------------------------------------------------------------------------------

 

 

 